Exhibit 10.45

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November 10, 2004,
by and among BroadVision, Inc., a Delaware corporation, with headquarters
located at 585 Broadway, Redwood City, CA 94063 (the ”Company”), and the
investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A.                                   The Company and each Buyer is executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933, as amended
(the “1933 Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated
by the United States Securities and Exchange Commission (the “SEC”) under the
1933 Act.

 

B.                                     The Company has authorized a new series
of senior subordinated secured convertible notes of the Company, which notes
shall be convertible into the Company’s common stock, $.0001 par value per share
(the ”Common Stock”), in accordance with the terms of such notes.

 

C.                                     Each Buyer wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) that aggregate principal amount of notes, in substantially the form attached
hereto as Exhibit A (as amended or modified from time to time, collectively, the
“Initial Notes”), set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers (which aggregate amount for all Buyers shall be $16,000,000)
(as converted, collectively, the “Initial Conversion Shares”), (ii) warrants, in
substantially the form attached hereto as Exhibit B (the “Warrants”), to acquire
up to that number of additional shares of Common Stock set forth opposite such
Buyer’s name in column (4) of the Schedule of Buyers (as exercised,
collectively, the ”Warrant Shares”) and (iii) a right, in substantially the form
attached hereto as Exhibit C (the “Additional Investment Rights”), to acquire up
to that principal amount of additional notes, in substantially the form attached
hereto as Exhibit D (as amended or modified from time to time, collectively, the
“Additional Notes” and together with the Initial Notes and any senior
subordinated secured convertible notes issued in replacement of the Initial
Notes or the Additional Notes in accordance with the terms thereof, the
“Notes”), set forth opposite such Buyer’s name in column (5) on the Schedule of
Buyers (such Additional Notes as converted, the “Additional Conversion Shares”
and together with the Initial Conversion Shares, the “Conversion Shares”).

 

D.                                    The Notes bear interest that, at the
option of the Company, subject to certain conditions, may be paid in shares of
Common Stock (the “Interest Shares”).

 

E.                                      Contemporaneously with the execution and
delivery of this Agreement, the parties hereto are executing and delivering a
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit E (as amended or modified from time to time in accordance with its
terms, the “Registration Rights Agreement”), pursuant to which the Company has
agreed to provide certain registration rights with respect to the Conversion
Shares, the Warrant Shares and

 

--------------------------------------------------------------------------------


 

the Interest Shares under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.

 

F.                                      The Notes, the Conversion Shares, the
Interest Shares, the Warrants, the Warrant Shares and the Additional Investment
Rights collectively are referred to herein as the “Securities”.

 

G.                                     The Notes will be (i) subordinated to the
Senior Indebtedness (as defined in the Notes), but will rank senior to or pari
passu with all other outstanding and future indebtedness of the Company, (ii)
secured by a perfected security interest in all of the assets of the Company and
in all of the assets of the “Existing Subsidiaries” as evidenced by (and as
defined in) the Pledge and Security Agreement in favor of Portside Growth &
Opportunity  Fund, a company organized under the laws of the Cayman Islands, in
its capacity as collateral agent (in such capacity, the “Senior Agent”) for the
Buyers hereto and for the other holders of the Securities, in the form attached
hereto as Exhibit F (as amended or modified from time to time, the “Pledge and
Security Agreement”) which security interest shall be senior to all other
security interests therein, except those security interests securing the Senior
Indebtedness, and (iii) guaranteed by the Guarantee of each of the Existing
Subsidiaries, in the form attached hereto as Exhibit G (such Guaranty, together
with the Pledge and Security Agreement, as each may amended or modified from
time to time, collectively, the “Security Documents”).

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 


1.                                       PURCHASE AND SALE OF NOTES, WARRANTS
AND ADDITIONAL INVESTMENT RIGHTS.


 


(A)                                  PURCHASE OF NOTES, WARRANTS AND ADDITIONAL
INVESTMENT RIGHTS.


 


(I)                                     SUBJECT TO THE SATISFACTION (OR WAIVER)
OF THE CONDITIONS SET FORTH IN SECTIONS 6 AND 7 BELOW, THE COMPANY SHALL ISSUE
AND SELL TO EACH BUYER, AND EACH BUYER SEVERALLY, BUT NOT JOINTLY, AGREES TO
PURCHASE FROM THE COMPANY ON THE CLOSING DATE (AS DEFINED BELOW), (A) ONE OR
MORE NOTES WITH AN AGGREGATE PRINCIPAL AMOUNT AS IS SET FORTH OPPOSITE SUCH
BUYER’S NAME IN COLUMN (3) ON THE SCHEDULE OF BUYERS, (B) ONE OR MORE WARRANTS
TO ACQUIRE UP TO THAT NUMBER OF WARRANT SHARES AS IS SET FORTH OPPOSITE SUCH
BUYER’S NAME IN COLUMN (4) ON THE SCHEDULE OF BUYERS AND (C) ADDITIONAL
INVESTMENT RIGHTS TO ACQUIRE UP TO THAT PRINCIPAL AMOUNT OF ADDITIONAL NOTES AS
IS SET FORTH OPPOSITE SUCH BUYER’S NAME IN COLUMN (5) ON THE SCHEDULE OF BUYERS
(THE “CLOSING”).


 


(II)                                  CLOSING.  THE DATE AND TIME OF THE CLOSING
(THE “CLOSING DATE”) SHALL BE 10:00 A.M., NEW YORK CITY TIME, ON NOVEMBER     ,
2004 (OR SUCH LATER DATE AS IS MUTUALLY AGREED TO BY THE COMPANY AND EACH BUYER)
AFTER NOTIFICATION OF SATISFACTION (OR WAIVER) OF THE CONDITIONS TO THE CLOSING
SET FORTH IN SECTIONS 6 AND 7 BELOW, AT THE OFFICES OF SCHULTE ROTH & ZABEL LLP,
919 THIRD AVENUE, NEW YORK, NEW YORK 10022.


 


(III)                               PURCHASE PRICE.  THE AGGREGATE PURCHASE
PRICE FOR THE NOTES, THE WARRANTS AND THE ADDITIONAL INVESTMENT RIGHTS TO BE
PURCHASED BY EACH BUYER AT THE CLOSING (THE “PURCHASE PRICE”) SHALL BE THE
AMOUNT SET FORTH OPPOSITE SUCH BUYER’S NAME IN COLUMN (6) OF THE SCHEDULE OF
BUYERS.  EACH BUYER SHALL PAY $1.00 FOR EACH $1.00 OF PRINCIPAL AMOUNT OF
INITIAL NOTES AND RELATED WARRANTS AND ADDITIONAL INVESTMENT RIGHTS TO BE
PURCHASED BY SUCH BUYER AT THE CLOSING.

 

2

--------------------------------------------------------------------------------


 


(B)                                 FORM OF PAYMENT.  ON THE CLOSING DATE, (I)
EACH BUYER SHALL PAY ITS PURCHASE PRICE TO THE COMPANY FOR THE INITIAL NOTES,
THE WARRANTS AND THE ADDITIONAL INVESTMENT RIGHTS TO BE ISSUED AND SOLD TO SUCH
BUYER AT THE CLOSING, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN
ACCORDANCE WITH THE COMPANY’S WRITTEN WIRE INSTRUCTIONS, AND (II) THE COMPANY
SHALL DELIVER TO EACH BUYER (A) THE INITIAL NOTES (ALLOCATED IN THE PRINCIPAL
AMOUNTS AS SUCH BUYER SHALL REQUEST) WHICH SUCH BUYER IS THEN PURCHASING, (B)
THE WARRANTS (ALLOCATED IN THE AMOUNTS AS SUCH BUYER SHALL REQUEST) SUCH BUYER
IS PURCHASING AND (C) THE ADDITIONAL INVESTMENT RIGHTS (ALLOCATED IN THE AMOUNTS
AS SUCH BUYER SHALL REQUEST) SUCH BUYER IS PURCHASING, IN EACH CASE DULY
EXECUTED ON BEHALF OF THE COMPANY AND REGISTERED IN THE NAME OF SUCH BUYER OR
ITS DESIGNEE.


 


2.                                       BUYERS’ REPRESENTATIONS AND WARRANTIES.


 

Each Buyer represents and warrants with respect to only itself that:

 


(A)                                  NO SALE OR DISTRIBUTION.  SUCH BUYER IS
ACQUIRING THE NOTES, THE WARRANTS AND THE ADDITIONAL INVESTMENT RIGHTS, AND UPON
CONVERSION OF THE NOTES AND EXERCISE OF THE WARRANTS (OTHER THAN PURSUANT TO A
CASHLESS EXERCISE (AS DEFINED IN THE WARRANTS)) AND ADDITIONAL INVESTMENT
RIGHTS, WILL ACQUIRE THE CONVERSION SHARES ISSUABLE UPON CONVERSION OF THE
NOTES, THE WARRANT SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS AND THE
ADDITIONAL NOTES ISSUABLE UPON EXERCISE OF THE ADDITIONAL INVESTMENT RIGHTS, FOR
ITS OWN ACCOUNT AND NOT WITH A VIEW TOWARDS, OR FOR RESALE IN CONNECTION WITH,
THE SALE OR DISTRIBUTION THEREOF, EXCEPT PURSUANT TO SALES REGISTERED OR
EXEMPTED UNDER THE 1933 ACT; PROVIDED, HOWEVER, THAT BY MAKING THE
REPRESENTATIONS HEREIN, SUCH BUYER DOES NOT AGREE TO HOLD ANY OF THE SECURITIES
FOR ANY MINIMUM OR OTHER SPECIFIC TERM AND RESERVES THE RIGHT TO DISPOSE OF THE
SECURITIES AT ANY TIME IN ACCORDANCE WITH OR PURSUANT TO A REGISTRATION
STATEMENT OR AN EXEMPTION UNDER THE 1933 ACT.  SUCH BUYER IS ACQUIRING THE
SECURITIES HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS.  SUCH BUYER DOES
NOT PRESENTLY HAVE ANY AGREEMENT OR UNDERSTANDING, DIRECTLY OR INDIRECTLY, WITH
ANY PERSON TO DISTRIBUTE ANY OF THE SECURITIES.


 


(B)                                 ACCREDITED INVESTOR STATUS.  SUCH BUYER IS
AN “ACCREDITED INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D.


 


(C)                                  RELIANCE ON EXEMPTIONS.  SUCH BUYER
UNDERSTANDS THAT THE SECURITIES ARE BEING OFFERED AND SOLD TO IT IN RELIANCE ON
SPECIFIC EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL
AND STATE SECURITIES LAWS AND THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH
AND ACCURACY OF, AND SUCH BUYER’S COMPLIANCE WITH, THE REPRESENTATIONS,
WARRANTIES, AGREEMENTS, ACKNOWLEDGMENTS AND UNDERSTANDINGS OF SUCH BUYER SET
FORTH HEREIN IN ORDER TO DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE
ELIGIBILITY OF SUCH BUYER TO ACQUIRE THE SECURITIES.


 


(D)                                 INFORMATION.  SUCH BUYER AND ITS ADVISORS,
IF ANY, HAVE BEEN FURNISHED WITH ALL MATERIALS RELATING TO THE BUSINESS,
FINANCES AND OPERATIONS OF THE COMPANY AND MATERIALS RELATING TO THE OFFER AND
SALE OF THE SECURITIES THAT HAVE BEEN REQUESTED BY SUCH BUYER.  SUCH BUYER AND
ITS ADVISORS, IF ANY, HAVE BEEN AFFORDED THE OPPORTUNITY TO ASK QUESTIONS OF THE
COMPANY.  NEITHER SUCH INQUIRIES NOR ANY OTHER DUE DILIGENCE INVESTIGATIONS
CONDUCTED BY SUCH BUYER OR ITS ADVISORS, IF ANY, OR ITS REPRESENTATIVES SHALL
MODIFY, AMEND OR AFFECT SUCH BUYER’S RIGHT TO RELY ON THE COMPANY’S
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN.  SUCH BUYER UNDERSTANDS THAT
ITS

 

3

--------------------------------------------------------------------------------


 


INVESTMENT IN THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND IS ABLE TO
AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.  SUCH BUYER HAS SOUGHT SUCH
ACCOUNTING, LEGAL AND TAX ADVICE AS IT HAS CONSIDERED NECESSARY TO MAKE AN
INFORMED INVESTMENT DECISION WITH RESPECT TO ITS ACQUISITION OF THE SECURITIES.


 


(E)                                  NO GOVERNMENTAL REVIEW.  SUCH BUYER
UNDERSTANDS THAT NO UNITED STATES FEDERAL OR STATE AGENCY OR ANY OTHER
GOVERNMENT OR GOVERNMENTAL AGENCY HAS PASSED ON OR MADE ANY RECOMMENDATION OR
ENDORSEMENT OF THE SECURITIES OR THE FAIRNESS OR SUITABILITY OF THE INVESTMENT
IN THE SECURITIES NOR HAVE SUCH AUTHORITIES PASSED UPON OR ENDORSED THE MERITS
OF THE OFFERING OF THE SECURITIES.


 


(F)                                    TRANSFER OR RESALE.  SUCH BUYER
UNDERSTANDS THAT EXCEPT AS PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT:  (I)
THE SECURITIES HAVE NOT BEEN AND ARE NOT BEING REGISTERED UNDER THE 1933 ACT OR
ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR
TRANSFERRED UNLESS (A) SUBSEQUENTLY REGISTERED THEREUNDER, (B) SUCH BUYER SHALL
HAVE DELIVERED TO THE COMPANY AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE
FORM, TO THE EFFECT THAT SUCH SECURITIES TO BE SOLD, ASSIGNED OR TRANSFERRED MAY
BE SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH
REGISTRATION, OR (C) SUCH BUYER PROVIDES THE COMPANY WITH REASONABLE ASSURANCE
THAT SUCH SECURITIES CAN BE SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144
OR RULE 144A PROMULGATED UNDER THE 1933 ACT, AS AMENDED, (OR A SUCCESSOR RULE
THERETO) (COLLECTIVELY, “RULE 144”); (II) ANY SALE OF THE SECURITIES MADE IN
RELIANCE ON RULE 144 MAY BE MADE ONLY IN ACCORDANCE WITH THE TERMS OF RULE 144
AND FURTHER, IF RULE 144 IS NOT APPLICABLE, ANY RESALE OF THE SECURITIES UNDER
CIRCUMSTANCES IN WHICH THE SELLER (OR THE PERSON (AS DEFINED IN SECTION 3(S))
THROUGH WHOM THE SALE IS MADE) MAY BE DEEMED TO BE AN UNDERWRITER (AS THAT TERM
IS DEFINED IN THE 1933 ACT) MAY REQUIRE COMPLIANCE WITH SOME OTHER EXEMPTION
UNDER THE 1933 ACT OR THE RULES AND REGULATIONS OF THE SEC THEREUNDER; AND (III)
NEITHER THE COMPANY NOR ANY OTHER PERSON IS UNDER ANY OBLIGATION TO REGISTER THE
SECURITIES UNDER THE 1933 ACT OR ANY STATE SECURITIES LAWS OR TO COMPLY WITH THE
TERMS AND CONDITIONS OF ANY EXEMPTION THEREUNDER.


 


(G)                                 LEGENDS.  SUCH BUYER UNDERSTANDS THAT THE
CERTIFICATES OR OTHER INSTRUMENTS REPRESENTING THE NOTES, WARRANTS AND
ADDITIONAL INVESTMENT RIGHTS AND, UNTIL SUCH TIME AS THE RESALE OF THE
CONVERSION SHARES AND THE WARRANT SHARES HAVE BEEN REGISTERED UNDER THE 1933 ACT
AS CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT, THE STOCK CERTIFICATES
REPRESENTING THE CONVERSION SHARES AND THE WARRANT SHARES, EXCEPT AS SET FORTH
BELOW, SHALL BEAR ANY LEGEND AS REQUIRED BY THE “BLUE SKY” LAWS OF ANY STATE AND
A RESTRICTIVE LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM (AND A STOP-TRANSFER
ORDER MAY BE PLACED AGAINST TRANSFER OF SUCH STOCK CERTIFICATES):


 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES

 

4

--------------------------------------------------------------------------------


 

ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE
FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the 1933 Act, or (iii) such holder provides
the Company with reasonable assurance that the Securities can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A.

 


(H)                                 VALIDITY; ENFORCEMENT.  THIS AGREEMENT, THE
REGISTRATION RIGHTS AGREEMENT AND THE SECURITY DOCUMENTS TO WHICH SUCH BUYER IS
A PARTY HAVE BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED ON BEHALF
OF SUCH BUYER AND SHALL CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF
SUCH BUYER ENFORCEABLE AGAINST SUCH BUYER IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF
EQUITY OR TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM,
LIQUIDATION AND OTHER SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY, THE
ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND REMEDIES.


 


(I)                                     NO CONFLICTS.  THE EXECUTION, DELIVERY
AND PERFORMANCE BY SUCH BUYER OF THIS AGREEMENT, THE REGISTRATION RIGHTS
AGREEMENT AND THE SECURITY DOCUMENTS TO WHICH SUCH BUYER IS A PARTY AND THE
CONSUMMATION BY SUCH BUYER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
WILL NOT (I) RESULT IN A VIOLATION OF THE ORGANIZATIONAL DOCUMENTS OF SUCH BUYER
OR (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY
RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY
AGREEMENT, INDENTURE OR INSTRUMENT TO WHICH SUCH BUYER IS A PARTY, OR (III)
RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE
(INCLUDING FEDERAL AND STATE SECURITIES LAWS) APPLICABLE TO SUCH BUYER, EXCEPT
IN THE CASE OF CLAUSES (II) AND (III) ABOVE, FOR SUCH CONFLICTS, DEFAULTS,
RIGHTS OR VIOLATIONS WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF SUCH
BUYER TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


(J)                                     RESIDENCY.  SUCH BUYER IS A RESIDENT OF
THAT JURISDICTION SPECIFIED BELOW ITS ADDRESS ON THE SCHEDULE OF BUYERS.


 


(K)                                  OWNERSHIP OF COMMON STOCK.  NEITHER SUCH
BUYER NOR ANY OF ITS AFFILIATES BENEFICIALLY OWNS ANY COMMON STOCK OF THE
COMPANY AS OF THE DATE HEREOF.

 

5

--------------------------------------------------------------------------------


 


(L)                                     AGENTS.  SUCH BUYER ACKNOWLEDGES THAT IT
HAS BEEN INFORMED BY THE COMPANY THAT EACH AGENT (AS DEFINED IN SECTION 3(G))
MAKES A MARKET IN THE COMPANY’S SECURITIES AND THAT KAUFMAN BROS. L.P., PROVIDES
RESEARCH COVERAGE ON THE COMPANY.


 


3.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.


 

The Company represents and warrants to each of the Buyers that:

 


(A)                                  ORGANIZATION AND QUALIFICATION.  EXCEPT AS
SET FORTH ON SCHEDULE 3(A), THE COMPANY AND ITS “SUBSIDIARIES” (WHICH FOR
PURPOSES OF THIS AGREEMENT MEANS ANY ENTITY IN WHICH THE COMPANY, DIRECTLY OR
INDIRECTLY, OWNS 50% OR MORE OF THE OUTSTANDING CAPITAL STOCK OR HOLDS AN EQUITY
OR SIMILAR INTEREST REPRESENTING 50% OR MORE OF THE OUTSTANDING EQUITY OR
SIMILAR INTEREST OF SUCH ENTITY) ARE ENTITIES DULY ORGANIZED AND VALIDLY
EXISTING AND, TO THE EXTENT LEGALLY APPLICABLE, IN GOOD STANDING UNDER THE LAWS
OF THE JURISDICTION IN WHICH THEY ARE FORMED, AND HAVE THE REQUISITE POWER AND
AUTHORIZATION TO OWN THEIR PROPERTIES AND TO CARRY ON THEIR BUSINESS AS NOW
BEING CONDUCTED.  EXCEPT AS SET FORTH ON SCHEDULE 3(A), EACH OF THE COMPANY AND
ITS SUBSIDIARIES IS DULY QUALIFIED AS A FOREIGN ENTITY TO DO BUSINESS AND, TO
THE EXTENT LEGALLY APPLICABLE, IS IN GOOD STANDING IN EVERY JURISDICTION IN
WHICH ITS OWNERSHIP OF PROPERTY OR THE NATURE OF THE BUSINESS CONDUCTED BY IT
MAKES SUCH QUALIFICATION NECESSARY, EXCEPT TO THE EXTENT THAT THE FAILURE TO BE
SO QUALIFIED OR BE IN GOOD STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT. 
AS USED IN THIS AGREEMENT, “MATERIAL ADVERSE EFFECT” MEANS ANY MATERIAL ADVERSE
EFFECT ON THE BUSINESS, PROPERTIES, ASSETS, OPERATIONS, RESULTS OF OPERATIONS OR
CONDITION (FINANCIAL OR OTHERWISE) OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS
A WHOLE, OR ON THE TRANSACTIONS CONTEMPLATED HEREBY AND IN THE SECURITY
DOCUMENTS OR BY THE AGREEMENTS AND INSTRUMENTS TO BE ENTERED INTO IN CONNECTION
HEREWITH OR THEREWITH, OR ON THE AUTHORITY OR ABILITY OF THE COMPANY TO PERFORM
ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS (AS DEFINED BELOW).  THE COMPANY
HAS NO SUBSIDIARIES EXCEPT AS SET FORTH ON SCHEDULE 3(A).


 


(B)                                 AUTHORIZATION; ENFORCEMENT; VALIDITY.  THE
COMPANY HAS THE REQUISITE POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT, THE NOTES, THE REGISTRATION RIGHTS AGREEMENT,
THE SECURITY DOCUMENTS, THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS (AS DEFINED
IN SECTION 5(B)), THE WARRANTS, THE ADDITIONAL INVESTMENT RIGHTS AND THE VOTING
AGREEMENT (AS DEFINED IN SECTION 4(Q)) (COLLECTIVELY, THE “TRANSACTION
DOCUMENTS”) AND TO ISSUE THE SECURITIES IN ACCORDANCE WITH THE TERMS HEREOF AND
THEREOF.  THE EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS BY THE COMPANY
AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF THE NOTES, THE WARRANTS
AND THE ADDITIONAL INVESTMENT RIGHTS, THE RESERVATION FOR ISSUANCE AND THE
ISSUANCE OF THE CONVERSION SHARES ISSUABLE UPON CONVERSION OF THE NOTES, THE
RESERVATION FOR ISSUANCE AND ISSUANCE OF WARRANT SHARES ISSUABLE UPON EXERCISE
OF THE WARRANTS, AND THE GRANTING OF A SECURITY INTEREST IN THE COLLATERAL (AS
DEFINED IN THE SECURITY DOCUMENTS) HAVE BEEN DULY AUTHORIZED BY THE COMPANY’S
BOARD OF DIRECTORS AND, OTHER THAN THE FILINGS SPECIFIED IN SECTION 3(E), NO
FURTHER FILING, CONSENT, OR AUTHORIZATION IS REQUIRED BY THE COMPANY, ITS BOARD
OF DIRECTORS OR ITS STOCKHOLDERS.  THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS OF EVEN DATE HEREWITH HAVE BEEN DULY EXECUTED AND DELIVERED BY THE
COMPANY, AND CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE COMPANY,
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,
EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF EQUITY OR
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR
SIMILAR


 

6

--------------------------------------------------------------------------------


 


LAWS RELATING TO, OR AFFECTING GENERALLY, THE ENFORCEMENT OF APPLICABLE
CREDITORS’ RIGHTS AND REMEDIES.  AS OF THE DATE OF ISSUANCE OF ANY ADDITIONAL
NOTES, SUCH ADDITIONAL NOTES SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE
COMPANY, AND SHALL CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE
COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF
EQUITY OR APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM,
LIQUIDATION OR SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY, THE ENFORCEMENT
OF APPLICABLE CREDITOR’S RIGHTS AND REMEDIES.

 


(C)                                  ISSUANCE OF SECURITIES.  THE ISSUANCE OF
THE NOTES, THE WARRANTS AND THE ADDITIONAL INVESTMENT RIGHTS ARE DULY AUTHORIZED
AND ARE FREE FROM ALL TAXES, LIENS AND CHARGES WITH RESPECT TO THE ISSUE
THEREOF.  AS OF THE CLOSING, A NUMBER OF SHARES OF COMMON STOCK SHALL HAVE BEEN
DULY AUTHORIZED AND RESERVED FOR ISSUANCE WHICH EQUALS OR EXCEEDS 150% OF THE
AGGREGATE OF THE MAXIMUM NUMBER OF SHARES COMMON STOCK:  (I) ISSUABLE AS
INTEREST SHARES PURSUANT TO THE TERMS OF THE NOTES AS OF THE TRADING DAY
IMMEDIATELY PRECEDING THE CLOSING DATE, (II) ISSUABLE UPON CONVERSION OF THE
NOTES PURSUANT TO SECTION 3 OF THE NOTES AS OF THE TRADING DAY IMMEDIATELY
PRECEDING THE CLOSING DATE AND (III) ISSUABLE UPON EXERCISE OF THE WARRANTS AS
OF THE TRADING DAY IMMEDIATELY PRECEDING THE CLOSING DATE.  UPON ISSUANCE OR
CONVERSION IN ACCORDANCE WITH THE NOTES OR EXERCISE IN ACCORDANCE WITH THE
WARRANTS, AS THE CASE MAY BE, THE INTEREST SHARES, THE CONVERSION SHARES AND THE
WARRANT SHARES, RESPECTIVELY, WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND FREE FROM ALL PREEMPTIVE OR SIMILAR RIGHTS, TAXES, LIENS AND
CHARGES WITH RESPECT TO THE ISSUE THEREOF, WITH THE HOLDERS BEING ENTITLED TO
ALL RIGHTS ACCORDED TO A HOLDER OF COMMON STOCK.  ASSUMING THE ACCURACY OF EACH
OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 2 OF THIS AGREEMENT,
THE OFFER AND ISSUANCE BY THE COMPANY OF THE INITIAL NOTES, WARRANTS AND
ADDITIONAL INVESTMENT RIGHTS IS EXEMPT FROM REGISTRATION UNDER THE 1933 ACT.


 


(D)                                 NO CONFLICTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY
THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING,
WITHOUT LIMITATION, THE ISSUANCE OF THE NOTES, THE WARRANTS AND THE ADDITIONAL
INVESTMENT RIGHTS, THE GRANTING OF A SECURITY INTEREST IN THE COLLATERAL (AS
DEFINED IN THE SECURITY DOCUMENTS) AND RESERVATION FOR ISSUANCE AND ISSUANCE OF
THE INTEREST SHARES, THE CONVERSION SHARES AND THE WARRANT SHARES) WILL NOT (I)
RESULT IN A VIOLATION OF ANY CERTIFICATE OF INCORPORATION, CERTIFICATE OF
FORMATION, ANY CERTIFICATE OF DESIGNATIONS OR OTHER CONSTITUENT DOCUMENTS OF THE
COMPANY OR ANY OF IS SUBSIDIARIES, ANY CAPITAL STOCK OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR BYLAWS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (II)
CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE
OF TIME OR BOTH WOULD BECOME A DEFAULT) IN ANY MATERIAL RESPECT UNDER, OR GIVE
TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF,
ANY MATERIAL AGREEMENT, INDENTURE OR INSTRUMENT TO WHICH THE COMPANY OR ANY OF
ITS SUBSIDIARIES IS A PARTY, OR (III) RESULT IN A VIOLATION OF ANY LAW, RULE,
REGULATION, ORDER, JUDGMENT OR DECREE (INCLUDING FEDERAL AND STATE SECURITIES
LAWS AND REGULATIONS AND THE RULES AND REGULATIONS OF THE NASDAQ NATIONAL MARKET
(THE “PRINCIPAL MARKET”)) APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES
OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
BOUND OR AFFECTED, EXCEPT, IN THE CASE OF CLAUSE (III), FOR SUCH VIOLATIONS AS
WOULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(E)                                  CONSENTS.  THE COMPANY IS NOT REQUIRED TO
OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR MAKE ANY FILING OR
REGISTRATION WITH, ANY COURT, GOVERNMENTAL AGENCY OR ANY

 

7

--------------------------------------------------------------------------------


 


REGULATORY OR SELF-REGULATORY AGENCY OR ANY OTHER PERSON IN ORDER FOR IT TO
EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER OR CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, IN EACH CASE IN ACCORDANCE WITH THE TERMS HEREOF OR
THEREOF, EXCEPT FOR THE FOLLOWING CONSENTS, AUTHORIZATIONS, ORDERS, FILINGS AND
REGISTRATIONS (NONE OF WHICH IS REQUIRED TO BE FILED OR OBTAINED BEFORE THE
CLOSING):  (I) THE FILING OF APPROPRIATE UCC FINANCING STATEMENTS WITH THE
APPROPRIATE STATES AND AUTHORITIES PURSUANT TO THE PLEDGE AND SECURITY
AGREEMENT, (II) THE FILING WITH THE SEC OF ONE OR MORE REGISTRATION STATEMENTS
IN ACCORDANCE WITH THE REQUIREMENTS OF THE REGISTRATION RIGHTS AGREEMENT AND
(III) THE FILING OF A LISTING APPLICATION FOR THE CONVERSION SHARES, INTEREST
SHARES AND WARRANT SHARES WITH THE PRINCIPAL MARKET, WHICH SHALL BE DONE
PURSUANT TO THE RULES OF THE PRINCIPAL MARKET.  THE COMPANY AND ITS SUBSIDIARIES
ARE UNAWARE OF ANY FACTS OR CIRCUMSTANCES THAT MIGHT PREVENT THE COMPANY FROM
OBTAINING OR EFFECTING ANY OF THE REGISTRATION, APPLICATION OR FILINGS PURSUANT
TO THE PRECEDING SENTENCE.  THE COMPANY IS NOT IN VIOLATION OF THE LISTING
REQUIREMENTS OF THE PRINCIPAL MARKET AND HAS NO KNOWLEDGE OF ANY FACTS THAT
WOULD REASONABLY LEAD TO DELISTING OR SUSPENSION OF THE COMMON STOCK IN THE
FORESEEABLE FUTURE.


 


(F)                                    ACKNOWLEDGMENT REGARDING BUYER’S PURCHASE
OF SECURITIES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT EACH BUYER IS ACTING
SOLELY IN THE CAPACITY OF ARM’S LENGTH PURCHASER WITH RESPECT TO THE TRANSACTION
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  THE COMPANY
FURTHER ACKNOWLEDGES THAT NO BUYER IS ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY
OF THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THE TRANSACTION
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ANY ADVICE
GIVEN BY A BUYER OR ANY OF ITS REPRESENTATIVES OR AGENTS IN CONNECTION WITH THE
TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IS
MERELY INCIDENTAL TO SUCH BUYER’S PURCHASE OF THE SECURITIES.  THE COMPANY
FURTHER REPRESENTS TO EACH BUYER THAT THE COMPANY’S DECISION TO ENTER INTO THE
TRANSACTION DOCUMENTS HAS BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION BY THE
COMPANY AND ITS REPRESENTATIVES.


 


(G)                                 NO GENERAL SOLICITATION; PLACEMENT AGENT’S
FEES.  NEITHER THE COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON
ITS OR THEIR BEHALF, HAS ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING (WITHIN THE MEANING OF REGULATION D) IN CONNECTION WITH THE OFFER OR
SALE OF THE SECURITIES.  THE COMPANY ACKNOWLEDGES THAT IT HAS ENGAGED THOMAS
WEISEL PARTNERS LLC AND KAUFMAN BROS., L.P. AS PLACEMENT AGENTS (THE “AGENTS”)
IN CONNECTION WITH THE SALE OF THE SECURITIES.  OTHER THAN THE AGENTS, THE
COMPANY HAS NOT ENGAGED ANY PLACEMENT AGENT OR OTHER AGENT IN CONNECTION WITH
THE SALE OF THE SECURITIES.


 


(H)                                 NO INTEGRATED OFFERING.  NONE OF THE
COMPANY, ITS SUBSIDIARIES, ANY OF THEIR AFFILIATES, AND ANY PERSON ACTING ON
THEIR BEHALF HAS, DIRECTLY OR INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY
SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT
WOULD REQUIRE REGISTRATION OF ANY OF THE SECURITIES UNDER THE 1933 ACT OR CAUSE
THIS OFFERING OF THE SECURITIES TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE
COMPANY FOR PURPOSES OF THE 1933 ACT OR ANY APPLICABLE STOCKHOLDER APPROVAL
PROVISIONS, INCLUDING, WITHOUT LIMITATION, UNDER THE RULES AND REGULATIONS OF
ANY EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH ANY OF THE SECURITIES OF THE
COMPANY ARE LISTED OR DESIGNATED.  NONE OF THE COMPANY, ITS SUBSIDIARIES, THEIR
AFFILIATES AND ANY PERSON ACTING ON THEIR BEHALF WILL TAKE ANY ACTION OR STEPS
REFERRED TO IN THE PRECEDING SENTENCE THAT WOULD REQUIRE REGISTRATION OF ANY OF
THE SECURITIES UNDER THE 1933 ACT OR CAUSE THE OFFERING OF THE SECURITIES TO BE
INTEGRATED WITH OTHER OFFERINGS.

 

8

--------------------------------------------------------------------------------


 


(I)                                     DILUTIVE EFFECT.  THE COMPANY
UNDERSTANDS AND ACKNOWLEDGES THAT THE NUMBER OF CONVERSION SHARES ISSUABLE UPON
CONVERSION OF THE NOTES AND THE WARRANT SHARES ISSUABLE UPON EXERCISE OF THE
WARRANTS WILL INCREASE IN CERTAIN CIRCUMSTANCES.  THE COMPANY FURTHER
ACKNOWLEDGES THAT ITS OBLIGATION TO ISSUE CONVERSION SHARES UPON CONVERSION OF
THE NOTES IN ACCORDANCE WITH THIS AGREEMENT AND THE NOTES AND ITS OBLIGATION TO
ISSUE THE WARRANT SHARES UPON EXERCISE OF THE WARRANTS IN ACCORDANCE WITH THIS
AGREEMENT AND THE WARRANTS IS, IN EACH CASE, ABSOLUTE AND UNCONDITIONAL
REGARDLESS OF THE DILUTIVE EFFECT THAT SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP
INTERESTS OF OTHER STOCKHOLDERS OF THE COMPANY.


 


(J)                                     APPLICATION OF TAKEOVER PROTECTIONS;
RIGHTS AGREEMENT.  THE COMPANY AND ITS BOARD OF DIRECTORS HAVE TAKEN ALL
NECESSARY ACTION, IF ANY, IN ORDER TO RENDER INAPPLICABLE ANY CONTROL SHARE
ACQUISITION, BUSINESS COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER
A RIGHTS AGREEMENT) OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE
CERTIFICATE OF INCORPORATION OR THE LAWS OF THE JURISDICTION OF ITS FORMATION
WHICH IS OR COULD BECOME APPLICABLE TO ANY BUYER AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE COMPANY’S
ISSUANCE OF THE SECURITIES AND ANY BUYER’S OWNERSHIP OF THE SECURITIES.  THE
COMPANY HAS NOT ADOPTED A STOCKHOLDER RIGHTS PLAN OR SIMILAR ARRANGEMENT
RELATING TO ACCUMULATIONS OF BENEFICIAL OWNERSHIP OF COMMON STOCK OR A CHANGE IN
CONTROL OF THE COMPANY.


 


(K)                                  SEC DOCUMENTS; FINANCIAL STATEMENTS. 
DURING THE TWO (2) YEARS PRIOR TO THE DATE HEREOF, THE COMPANY HAS FILED ALL
REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED
BY IT WITH THE SEC PURSUANT TO THE REPORTING REQUIREMENTS OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “1934 ACT”) (ALL OF THE FOREGOING FILED
PRIOR TO THE DATE HEREOF AND ALL EXHIBITS INCLUDED THEREIN AND FINANCIAL
STATEMENTS, NOTES AND SCHEDULES THERETO AND DOCUMENTS INCORPORATED BY REFERENCE
THEREIN BEING HEREINAFTER REFERRED TO AS THE “SEC DOCUMENTS”).  THE COMPANY HAS
DELIVERED TO THE BUYERS OR THEIR RESPECTIVE REPRESENTATIVES TRUE, CORRECT AND
COMPLETE COPIES OF THE SEC DOCUMENTS NOT AVAILABLE ON THE EDGAR SYSTEM (OTHER
THAN ANY CORRESPONDENCE FILED BY THE COMPANY WITH THE SEC, INCLUDING WITHOUT
LIMITATION, ANY CONFIDENTIAL TREATMENT REQUESTS).  AS OF THEIR RESPECTIVE DATES,
THE SEC DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE
1934 ACT AND THE RULES AND REGULATIONS OF THE SEC PROMULGATED THEREUNDER
APPLICABLE TO THE SEC DOCUMENTS, AND NONE OF THE SEC DOCUMENTS, AT THE TIME THEY
WERE FILED WITH THE SEC, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.  AS OF THEIR RESPECTIVE DATES, THE
FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC DOCUMENTS COMPLIED AS TO
FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE
PUBLISHED RULES AND REGULATIONS OF THE SEC WITH RESPECT THERETO.  SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED, DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY
BE OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, OR
(II) IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE
FOOTNOTES OR MAY BE CONDENSED OR SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AS OF THE DATES THEREOF
AND THE RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED
(SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).  NO OTHER INFORMATION PROVIDED BY OR ON BEHALF OF THE COMPANY TO
THE BUYERS WHICH IS NOT INCLUDED IN THE SEC DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, INFORMATION REFERRED TO IN SECTION 2(D) OF THIS AGREEMENT, CONTAINS
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT

 

9

--------------------------------------------------------------------------------


 


NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCE UNDER WHICH THEY ARE OR WERE MADE, NOT MISLEADING.


 


(L)                                     ABSENCE OF CERTAIN CHANGES.  SINCE
DECEMBER 31, 2003, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE AND NO MATERIAL
ADVERSE DEVELOPMENT IN THE BUSINESS, PROPERTIES, OPERATIONS, CONDITION
(FINANCIAL OR OTHERWISE) OR RESULTS OF OPERATIONS OF THE COMPANY OR ITS
SUBSIDIARIES.  EXCEPT AS DISCLOSED IN SCHEDULE 3(L), SINCE DECEMBER 31, 2003,
THE COMPANY HAS NOT (I) DECLARED OR PAID ANY DIVIDENDS, (II) SOLD ANY ASSETS,
INDIVIDUALLY OR IN THE AGGREGATE, IN EXCESS OF $100,000 OUTSIDE OF THE ORDINARY
COURSE OF BUSINESS OR (III) HAD CAPITAL EXPENDITURES, INDIVIDUALLY OR IN THE
AGGREGATE, IN EXCESS OF $500,000.  THE COMPANY HAS NOT TAKEN ANY STEPS TO SEEK
PROTECTION PURSUANT TO ANY BANKRUPTCY LAW NOR DOES THE COMPANY HAVE ANY
KNOWLEDGE OR REASON TO BELIEVE THAT ITS CREDITORS INTEND TO INITIATE INVOLUNTARY
BANKRUPTCY PROCEEDINGS OR ANY ACTUAL KNOWLEDGE OF ANY FACT THAT WOULD REASONABLY
LEAD A CREDITOR TO DO SO.  EXCEPT AS DISCLOSED IN SCHEDULE 3(L), THE COMPANY AND
ITS SUBSIDIARIES, INDIVIDUALLY AND ON A CONSOLIDATED BASIS, ARE NOT AS OF THE
DATE HEREOF, AND AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY TO
OCCUR AT THE CLOSING, WILL NOT BE INSOLVENT (AS DEFINED BELOW).  FOR PURPOSES OF
THIS SECTION 3(L), “INSOLVENT” MEANS, WITH RESPECT TO ANY PERSON (AS DEFINED IN
SECTION 3(S)), (I) THE PRESENT FAIR SALEABLE VALUE OF SUCH PERSON’S ASSETS IS
LESS THAN THE AMOUNT REQUIRED TO PAY SUCH PERSON’S TOTAL INDEBTEDNESS (AS
DEFINED IN SECTION 3(S)), (II) THE COMPANY IS UNABLE TO PAY ITS DEBTS AND
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
LIABILITIES BECOME ABSOLUTE AND MATURED, (III) SUCH PERSON INTENDS TO INCUR OR
BELIEVES THAT IT WILL INCUR DEBTS THAT WOULD BE BEYOND ITS ABILITY TO PAY AS
SUCH DEBTS MATURE OR (IV) SUCH PERSON HAS UNREASONABLY SMALL CAPITAL WITH WHICH
TO CONDUCT THE BUSINESS IN WHICH IT IS ENGAGED AS SUCH BUSINESS IS NOW CONDUCTED
AND IS PROPOSED TO BE CONDUCTED.


 


(M)                               NO UNDISCLOSED EVENTS, LIABILITIES,
DEVELOPMENTS OR CIRCUMSTANCES.  NO EVENT, LIABILITY, DEVELOPMENT OR CIRCUMSTANCE
HAS OCCURRED OR EXISTS, OR IS CONTEMPLATED TO OCCUR WITH RESPECT TO THE COMPANY
OR ITS SUBSIDIARIES OR THEIR RESPECTIVE BUSINESS, PROPERTIES, OPERATIONS OR
FINANCIAL CONDITION, THAT WOULD BE REQUIRED TO BE DISCLOSED BY THE COMPANY UNDER
APPLICABLE SECURITIES LAWS ON A REGISTRATION STATEMENT ON FORM S-1 FILED WITH
THE SEC RELATING TO AN ISSUANCE AND SALE BY THE COMPANY OF ITS COMMON STOCK AND
WHICH HAS NOT BEEN PUBLICLY ANNOUNCED.


 


(N)                                 CONDUCT OF BUSINESS; REGULATORY PERMITS. 
NEITHER THE COMPANY NOR ITS SUBSIDIARIES IS IN VIOLATION OF ANY TERM OF OR IN
DEFAULT UNDER ITS CERTIFICATE OF INCORPORATION OR BYLAWS OR THEIR ORGANIZATIONAL
CHARTER OR CERTIFICATE OF INCORPORATION OR BYLAWS, RESPECTIVELY.  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY JUDGMENT, DECREE OR
ORDER OR ANY STATUTE, ORDINANCE, RULE OR REGULATION APPLICABLE TO THE COMPANY OR
ITS SUBSIDIARIES, AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL
CONDUCT ITS BUSINESS IN VIOLATION OF ANY OF THE FOREGOING, EXCEPT FOR POSSIBLE
VIOLATIONS WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY
IS NOT IN VIOLATION OF ANY OF THE RULES, REGULATIONS OR REQUIREMENTS OF THE
PRINCIPAL MARKET AND HAS NO KNOWLEDGE OF ANY FACTS OR CIRCUMSTANCES THAT WOULD
REASONABLY LEAD TO DELISTING OR SUSPENSION OF THE COMMON STOCK BY THE PRINCIPAL
MARKET IN THE FORESEEABLE FUTURE.  SINCE DECEMBER 31, 2003, (I) THE COMMON STOCK
HAS BEEN DESIGNATED FOR QUOTATION ON THE PRINCIPAL MARKET, (II) TRADING IN THE
COMMON STOCK HAS NOT BEEN SUSPENDED BY THE SEC OR THE PRINCIPAL MARKET AND (III)
THE COMPANY HAS RECEIVED NO COMMUNICATION, WRITTEN OR ORAL, FROM THE SEC OR THE
PRINCIPAL

 

10

--------------------------------------------------------------------------------


 


MARKET REGARDING THE SUSPENSION OR DELISTING OF THE COMMON STOCK FROM THE
PRINCIPAL MARKET.  THE COMPANY AND ITS SUBSIDIARIES POSSESS ALL CERTIFICATES,
AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE REGULATORY AUTHORITIES
NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES, EXCEPT WHERE THE FAILURE TO
POSSESS SUCH CERTIFICATES, AUTHORIZATIONS OR PERMITS WOULD NOT HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, AND NEITHER THE
COMPANY NOR ANY SUCH SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING
TO THE REVOCATION OR MODIFICATION OF ANY SUCH CERTIFICATE, AUTHORIZATION OR
PERMIT.


 


(O)                                 FOREIGN CORRUPT PRACTICES.  NEITHER THE
COMPANY, NOR ANY OF ITS SUBSIDIARIES, NOR ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE
OR OTHER PERSON ACTING ON BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS,
IN THE COURSE OF ITS ACTIONS FOR, OR ON BEHALF OF, THE COMPANY (I) USED ANY
CORPORATE FUNDS FOR ANY UNLAWFUL CONTRIBUTION, GIFT, ENTERTAINMENT OR OTHER
UNLAWFUL EXPENSES RELATING TO POLITICAL ACTIVITY; (II) MADE ANY DIRECT OR
INDIRECT UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR
EMPLOYEE FROM CORPORATE FUNDS; (III) VIOLATED OR IS IN VIOLATION OF ANY
PROVISION OF THE U.S. FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED; OR (IV)
MADE ANY UNLAWFUL BRIBE, REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER
UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR EMPLOYEE.


 


(P)                                 SARBANES-OXLEY ACT.  THE COMPANY IS IN
COMPLIANCE WITH ANY AND ALL APPLICABLE REQUIREMENTS OF THE SARBANES-OXLEY ACT OF
2002 THAT ARE EFFECTIVE AS OF THE DATE HEREOF, AND ANY AND ALL APPLICABLE RULES
AND REGULATIONS PROMULGATED BY THE SEC THEREUNDER THAT ARE EFFECTIVE AS OF THE
DATE HEREOF, EXCEPT WHERE SUCH NONCOMPLIANCE WOULD NOT HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(Q)                                 TRANSACTIONS WITH AFFILIATES.  EXCEPT AS SET
FORTH IN THE SEC DOCUMENTS FILED AT LEAST TWO DAYS PRIOR TO THE DATE HEREOF AND
OTHER THAN THE GRANT OF STOCK OPTIONS DISCLOSED ON SCHEDULE 3(R), NONE OF THE
OFFICERS, DIRECTORS OR EMPLOYEES OF THE COMPANY IS PRESENTLY A PARTY TO ANY
TRANSACTION WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN FOR ORDINARY
COURSE SERVICES AS EMPLOYEES, OFFICERS OR DIRECTORS), INCLUDING ANY CONTRACT,
AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR
BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE
REQUIRING PAYMENTS TO OR FROM ANY SUCH OFFICER, DIRECTOR OR EMPLOYEE OR, TO THE
KNOWLEDGE OF THE COMPANY, ANY CORPORATION, PARTNERSHIP, TRUST OR OTHER ENTITY IN
WHICH ANY SUCH OFFICER, DIRECTOR, OR EMPLOYEE HAS A SUBSTANTIAL INTEREST OR IS
AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER.


 


(R)                                    EQUITY CAPITALIZATION.  AS OF THE DATE
HEREOF, THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF (I)
2,000,000,000 SHARES OF COMMON STOCK, OF WHICH AS OF THE DATE HEREOF, 33,743,008
ARE ISSUED AND OUTSTANDING, 10,436,668 SHARES ARE RESERVED FOR ISSUANCE PURSUANT
TO THE COMPANY’S STOCK OPTION AND PURCHASE PLANS AND 709,628 SHARES ARE RESERVED
FOR ISSUANCE PURSUANT TO SECURITIES (OTHER THAN THE NOTES AND THE WARRANTS)
EXERCISABLE OR EXCHANGEABLE FOR, OR CONVERTIBLE INTO, SHARES OF COMMON STOCK AND
(II) 10,000,000 SHARES OF PREFERRED STOCK, $.0001 PAR VALUE PER SHARE, OF WHICH
AS OF THE DATE HEREOF NONE OF WHICH IS ISSUED AND OUTSTANDING OR RESERVED FOR
ISSUANCE.  ALL OF SUCH OUTSTANDING SHARES HAVE BEEN, OR UPON ISSUANCE WILL BE,
VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE.  EXCEPT AS DISCLOSED IN
SCHEDULE 3(R): (I) NONE OF THE COMPANY’S SHARE CAPITAL IS SUBJECT TO PREEMPTIVE
RIGHTS OR ANY OTHER SIMILAR RIGHTS OR ANY LIENS OR ENCUMBRANCES SUFFERED OR
PERMITTED BY THE COMPANY; (II) THERE ARE NO OUTSTANDING OPTIONS, WARRANTS,
SCRIP, RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF

 

11

--------------------------------------------------------------------------------


 


ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS CONVERTIBLE INTO,
OR EXERCISABLE OR EXCHANGEABLE FOR, ANY SHARE CAPITAL OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BECOME BOUND TO ISSUE
ADDITIONAL SHARE CAPITAL OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR OPTIONS,
WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER
WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS CONVERTIBLE INTO, OR EXERCISABLE
OR EXCHANGEABLE FOR, ANY SHARE CAPITAL OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES; (III) THERE ARE NO OUTSTANDING DEBT SECURITIES, NOTES, CREDIT
AGREEMENTS, CREDIT FACILITIES OR OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS
EVIDENCING INDEBTEDNESS (AS DEFINED IN SECTION 3(S)) OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY
BECOME BOUND; (IV) THERE ARE NO FINANCING STATEMENTS SECURING OBLIGATIONS IN ANY
MATERIAL AMOUNTS, EITHER SINGLY OR IN THE AGGREGATE, FILED IN CONNECTION WITH
THE COMPANY; (V) THERE ARE NO AGREEMENTS OR ARRANGEMENTS UNDER WHICH THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS OBLIGATED TO REGISTER THE SALE OF ANY OF THEIR
SECURITIES UNDER THE 1933 ACT (EXCEPT THE REGISTRATION RIGHTS AGREEMENT); (VI)
THERE ARE NO OUTSTANDING SECURITIES OR INSTRUMENTS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES WHICH CONTAIN ANY REDEMPTION OR SIMILAR PROVISIONS, AND THERE ARE
NO CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS OR MAY BECOME BOUND TO REDEEM A SECURITY OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES; (VII) THERE ARE NO SECURITIES OR INSTRUMENTS
CONTAINING ANTI-DILUTION OR SIMILAR PROVISIONS THAT WILL BE TRIGGERED BY THE
ISSUANCE OF THE SECURITIES; (VIII) THE COMPANY DOES NOT HAVE ANY STOCK
APPRECIATION RIGHTS OR “PHANTOM STOCK” PLANS OR AGREEMENTS OR ANY SIMILAR PLAN
OR AGREEMENT; AND (IX) THE COMPANY AND ITS SUBSIDIARIES HAVE NO LIABILITIES OR
OBLIGATIONS REQUIRED TO BE DISCLOSED IN THE SEC DOCUMENTS BUT NOT SO DISCLOSED
IN THE SEC DOCUMENTS, OTHER THAN THOSE INCURRED IN THE ORDINARY COURSE OF THE
COMPANY’S OR ITS SUBSIDIARIES’ RESPECTIVE BUSINESSES AND WHICH, INDIVIDUALLY OR
IN THE AGGREGATE, DO NOT OR WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  THE
COMPANY HAS MADE AVAILABLE TO THE BUYER TRUE, CORRECT AND COMPLETE COPIES OF THE
COMPANY’S CERTIFICATE OF INCORPORATION, AS AMENDED AND AS IN EFFECT ON THE DATE
HEREOF (THE “CERTIFICATE OF INCORPORATION”), AND THE COMPANY’S BYLAWS, AS
AMENDED AND AS IN EFFECT ON THE DATE HEREOF (THE “BYLAWS”), AND THE TERMS OF ALL
SECURITIES CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, SHARES OF
COMMON STOCK AND THE MATERIAL RIGHTS OF THE HOLDERS THEREOF IN RESPECT THERETO.


 


(S)                                  INDEBTEDNESS AND OTHER CONTRACTS.  EXCEPT
AS DISCLOSED IN SCHEDULE 3(S), NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
(I) HAS ANY OUTSTANDING INDEBTEDNESS (AS DEFINED BELOW), (II) IS A PARTY TO ANY
CONTRACT, AGREEMENT OR INSTRUMENT, THE REASONABLY FORESEEABLE VIOLATION OF
WHICH, OR REASONABLY FORESEEABLE DEFAULT UNDER WHICH, BY THE OTHER PARTY(IES) TO
SUCH CONTRACT, AGREEMENT OR INSTRUMENT COULD REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT, (III) IS IN VIOLATION OF ANY TERM OF OR IN DEFAULT
UNDER ANY CONTRACT, AGREEMENT OR INSTRUMENT RELATING TO ANY INDEBTEDNESS, EXCEPT
WHERE SUCH VIOLATIONS AND DEFAULTS WOULD NOT RESULT, INDIVIDUALLY OR IN THE
AGGREGATE, IN A MATERIAL ADVERSE EFFECT, OR (IV) IS A PARTY TO ANY CONTRACT,
AGREEMENT OR INSTRUMENT RELATING TO ANY INDEBTEDNESS, THE PERFORMANCE OF WHICH,
IN THE JUDGMENT OF THE COMPANY’S OFFICERS, HAS OR IS EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  SCHEDULE 3(S) PROVIDES A DETAILED DESCRIPTION OF THE MATERIAL
TERMS OF ANY SUCH OUTSTANDING INDEBTEDNESS.  FOR PURPOSES OF THIS AGREEMENT: 
(X) “INDEBTEDNESS” OF ANY PERSON MEANS, WITHOUT DUPLICATION (A) ALL INDEBTEDNESS
FOR BORROWED MONEY, (B) ALL OBLIGATIONS ISSUED, UNDERTAKEN OR ASSUMED AS THE
DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES, INCLUDING (WITHOUT LIMITATION)
“CAPITAL LEASES” IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPALS
(OTHER THAN TRADE PAYABLES ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS), (C)
ALL REIMBURSEMENT OR

 

12

--------------------------------------------------------------------------------


 


PAYMENT OBLIGATIONS WITH RESPECT TO LETTERS OF CREDIT, SURETY BONDS AND OTHER
SIMILAR INSTRUMENTS, (D) ALL OBLIGATIONS EVIDENCED BY NOTES, BONDS, DEBENTURES
OR SIMILAR INSTRUMENTS, INCLUDING OBLIGATIONS SO EVIDENCED INCURRED IN
CONNECTION WITH THE ACQUISITION OF PROPERTY, ASSETS OR BUSINESSES, (E) ALL
INDEBTEDNESS CREATED OR ARISING UNDER ANY CONDITIONAL SALE OR OTHER TITLE
RETENTION AGREEMENT, OR INCURRED AS FINANCING, IN EITHER CASE WITH RESPECT TO
ANY PROPERTY OR ASSETS ACQUIRED WITH THE PROCEEDS OF SUCH INDEBTEDNESS (EVEN
THOUGH THE RIGHTS AND REMEDIES OF THE SELLER OR BANK UNDER SUCH AGREEMENT IN THE
EVENT OF DEFAULT ARE LIMITED TO REPOSSESSION OR SALE OF SUCH PROPERTY), (F) ALL
MONETARY OBLIGATIONS UNDER ANY LEASING OR SIMILAR ARRANGEMENT WHICH, IN
CONNECTION WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED
FOR THE PERIODS COVERED THEREBY, IS CLASSIFIED AS A CAPITAL LEASE, (G) ALL
INDEBTEDNESS REFERRED TO IN CLAUSES (A) THROUGH (F) ABOVE SECURED BY (OR FOR
WHICH THE HOLDER OF SUCH INDEBTEDNESS HAS AN EXISTING RIGHT, CONTINGENT OR
OTHERWISE, TO BE SECURED BY) ANY MORTGAGE, LIEN, PLEDGE, CHARGE, SECURITY
INTEREST OR OTHER ENCUMBRANCE UPON OR IN ANY PROPERTY OR ASSETS (INCLUDING
ACCOUNTS AND CONTRACT RIGHTS) OWNED BY ANY PERSON, EVEN THOUGH THE PERSON WHICH
OWNS SUCH ASSETS OR PROPERTY HAS NOT ASSUMED OR BECOME LIABLE FOR THE PAYMENT OF
SUCH INDEBTEDNESS, AND (H) ALL CONTINGENT OBLIGATIONS IN RESPECT OF INDEBTEDNESS
OR OBLIGATIONS OF OTHERS OF THE KINDS REFERRED TO IN CLAUSES (A) THROUGH (G)
ABOVE; (Y) “CONTINGENT OBLIGATION” MEANS, AS TO ANY PERSON, ANY DIRECT OR
INDIRECT LIABILITY, CONTINGENT OR OTHERWISE, OF THAT PERSON WITH RESPECT TO ANY
INDEBTEDNESS, LEASE, DIVIDEND OR OTHER OBLIGATION OF ANOTHER PERSON IF THE
PRIMARY PURPOSE OR INTENT OF THE PERSON INCURRING SUCH LIABILITY, OR THE PRIMARY
EFFECT THEREOF, IS TO PROVIDE ASSURANCE TO THE OBLIGEE OF SUCH LIABILITY THAT
SUCH LIABILITY WILL BE PAID OR DISCHARGED, OR THAT ANY AGREEMENTS RELATING
THERETO WILL BE COMPLIED WITH, OR THAT THE HOLDERS OF SUCH LIABILITY WILL BE
PROTECTED (IN WHOLE OR IN PART) AGAINST LOSS WITH RESPECT THERETO; AND (Z)
“PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A PARTNERSHIP, A
JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED ORGANIZATION AND A
GOVERNMENT OR ANY DEPARTMENT OR AGENCY THEREOF.


 


(T)                                    ABSENCE OF LITIGATION.  EXCEPT AS SET
FORTH IN SCHEDULE 3(T), THERE IS NO ACTION, SUIT, PROCEEDING, INQUIRY OR
INVESTIGATION BEFORE OR BY THE PRINCIPAL MARKET, ANY COURT, PUBLIC BOARD,
GOVERNMENT AGENCY, SELF-REGULATORY ORGANIZATION OR BODY PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY, THE
COMMON STOCK OR ANY OF THE COMPANY’S SUBSIDIARIES OR ANY OF THE COMPANY’S OR THE
COMPANY’S SUBSIDIARIES’ OFFICERS OR DIRECTORS IN THEIR CAPACITIES AS SUCH.


 


(U)                                 INSURANCE.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES ARE INSURED BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY
AGAINST SUCH LOSSES AND RISKS AND IN SUCH AMOUNTS AS MANAGEMENT OF THE COMPANY
BELIEVES TO BE PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND
ITS SUBSIDIARIES ARE ENGAGED.  NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS
BEEN REFUSED ANY INSURANCE COVERAGE SOUGHT OR APPLIED FOR AND NEITHER THE
COMPANY NOR ANY SUCH SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE
ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES
OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO
CONTINUE ITS BUSINESS AT A COST THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(V)                                 EMPLOYEE RELATIONS.  (I)  EXCEPT AS
DISCLOSED IN SCHEDULE 3(V), NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A
PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT OR EMPLOYS ANY MEMBER OF A UNION. 
THE COMPANY AND ITS SUBSIDIARIES BELIEVE THAT THEIR RELATIONS WITH THEIR
EMPLOYEES ARE GOOD.  EXCEPT AS DISCLOSED IN SCHEDULE 3(V), NO EXECUTIVE OFFICER
OF THE COMPANY (AS DEFINED IN RULE 501(F) OF THE 1933 ACT) HAS NOTIFIED THE
COMPANY

 

13

--------------------------------------------------------------------------------


 


THAT SUCH OFFICER INTENDS TO LEAVE THE COMPANY OR OTHERWISE TERMINATE SUCH
OFFICER’S EMPLOYMENT WITH THE COMPANY.  NO EXECUTIVE OFFICER OF THE COMPANY, TO
THE KNOWLEDGE OF THE COMPANY, IS, OR IS NOW EXPECTED TO BE, IN VIOLATION OF ANY
MATERIAL TERM OF ANY EMPLOYMENT CONTRACT, CONFIDENTIALITY, DISCLOSURE OR
PROPRIETARY INFORMATION AGREEMENT, NON-COMPETITION AGREEMENT, OR ANY OTHER
CONTRACT OR AGREEMENT OR ANY RESTRICTIVE COVENANT, AND THE CONTINUED EMPLOYMENT
OF EACH SUCH EXECUTIVE OFFICER DOES NOT SUBJECT THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO ANY LIABILITY WITH RESPECT TO ANY OF THE FOREGOING MATTERS.


 


(II)                                  THE COMPANY AND ITS SUBSIDIARIES ARE IN
COMPLIANCE WITH ALL FEDERAL, STATE, LOCAL AND FOREIGN LAWS AND REGULATIONS
RESPECTING LABOR, EMPLOYMENT AND EMPLOYMENT PRACTICES AND BENEFITS, TERMS AND
CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS, EXCEPT WHERE FAILURE TO BE IN
COMPLIANCE WOULD NOT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(W)                               TITLE.  THE COMPANY AND ITS SUBSIDIARIES HAVE
GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY AND GOOD AND
MARKETABLE TITLE TO ALL PERSONAL PROPERTY OWNED BY THEM WHICH IS MATERIAL TO THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, IN EACH CASE FREE AND CLEAR OF ALL
LIENS, ENCUMBRANCES AND DEFECTS EXCEPT SUCH AS DO NOT MATERIALLY AFFECT THE
VALUE OF SUCH PROPERTY AND DO NOT INTERFERE WITH THE USE MADE AND PROPOSED TO BE
MADE OF SUCH PROPERTY BY THE COMPANY AND ANY OF ITS SUBSIDIARIES.   ANY REAL
PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY AND ANY OF ITS
SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES
WITH SUCH EXCEPTIONS AS ARE NOT MATERIAL AND DO NOT INTERFERE WITH THE USE MADE
AND PROPOSED TO BE MADE OF SUCH PROPERTY AND BUILDINGS BY THE COMPANY AND ITS
SUBSIDIARIES.


 


(X)                                   INTELLECTUAL PROPERTY RIGHTS.  THE COMPANY
AND ITS SUBSIDIARIES OWN OR POSSESS ADEQUATE RIGHTS OR LICENSES TO USE ALL
TRADEMARKS, SERVICE MARKS AND ALL APPLICATIONS AND REGISTRATIONS THEREFOR, TRADE
NAMES, PATENTS, PATENT RIGHTS, COPYRIGHTS, ORIGINAL WORKS OF AUTHORSHIP,
INVENTIONS, TRADE SECRETS AND OTHER INTELLECTUAL PROPERTY RIGHTS (“INTELLECTUAL
PROPERTY RIGHTS”) NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES AS NOW
CONDUCTED.  EXCEPT AS SET FORTH IN SCHEDULE 3(X), NONE OF THE COMPANY’S
REGISTERED, OR APPLIED FOR, INTELLECTUAL PROPERTY RIGHTS HAVE EXPIRED OR
TERMINATED OR HAVE BEEN ABANDONED, OR ARE EXPECTED TO EXPIRE OR TERMINATE OR
EXPECTED TO BE ABANDONED, WITHIN THREE YEARS FROM THE DATE OF THIS AGREEMENT. 
THE COMPANY DOES NOT HAVE ANY KNOWLEDGE OF ANY INFRINGEMENT BY THE COMPANY OR
ITS SUBSIDIARIES OF INTELLECTUAL PROPERTY RIGHTS OF OTHERS.  THERE IS NO CLAIM,
ACTION OR PROCEEDING BEING MADE OR BROUGHT, OR TO THE KNOWLEDGE OF THE COMPANY,
BEING THREATENED IN WRITING, AGAINST THE COMPANY OR ITS SUBSIDIARIES REGARDING
ITS INTELLECTUAL PROPERTY RIGHTS.  THE COMPANY IS UNAWARE OF ANY FACTS OR
CIRCUMSTANCES WHICH MIGHT GIVE RISE TO ANY OF THE FOREGOING INFRINGEMENTS OR
CLAIMS, ACTIONS OR PROCEEDINGS.  THE COMPANY AND ITS SUBSIDIARIES HAVE TAKEN
REASONABLE SECURITY MEASURES TO PROTECT THE SECRECY, CONFIDENTIALITY AND VALUE
OF ALL OF THEIR INTELLECTUAL PROPERTY RIGHTS.


 


(Y)                                 ENVIRONMENTAL LAWS.  THE COMPANY AND ITS
SUBSIDIARIES (I) ARE IN COMPLIANCE WITH ANY AND ALL ENVIRONMENTAL LAWS (AS
HEREINAFTER DEFINED), (II) HAVE RECEIVED ALL PERMITS, LICENSES OR OTHER
APPROVALS REQUIRED OF THEM UNDER APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT THEIR
RESPECTIVE BUSINESSES AND (III) ARE IN COMPLIANCE WITH ALL TERMS AND CONDITIONS
OF ANY SUCH PERMIT, LICENSE OR APPROVAL WHERE, IN EACH OF THE FOREGOING CLAUSES
(I), (II) AND (III), THE FAILURE TO SO COMPLY COULD BE REASONABLY EXPECTED TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL

 

14

--------------------------------------------------------------------------------


 


ADVERSE EFFECT.  THE TERM “ENVIRONMENTAL LAWS” MEANS ALL FEDERAL, STATE, LOCAL
OR FOREIGN LAWS RELATING TO POLLUTION OR PROTECTION OF HUMAN HEALTH OR THE
ENVIRONMENT (INCLUDING, WITHOUT LIMITATION, AMBIENT AIR, SURFACE WATER,
GROUNDWATER, LAND SURFACE OR SUBSURFACE STRATA), INCLUDING, WITHOUT LIMITATION,
LAWS RELATING TO EMISSIONS, DISCHARGES, RELEASES OR THREATENED RELEASES OF
CHEMICALS, POLLUTANTS, CONTAMINANTS, OR TOXIC OR HAZARDOUS SUBSTANCES OR WASTES
(COLLECTIVELY, “HAZARDOUS MATERIALS”) INTO THE ENVIRONMENT, OR OTHERWISE
RELATING TO THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE, TREATMENT, STORAGE,
DISPOSAL, TRANSPORT OR HANDLING OF HAZARDOUS MATERIALS, AS WELL AS ALL
AUTHORIZATIONS, CODES, DECREES, DEMANDS OR DEMAND LETTERS, INJUNCTIONS,
JUDGMENTS, LICENSES, NOTICES OR NOTICE LETTERS, ORDERS, PERMITS, PLANS OR
REGULATIONS ISSUED, ENTERED, PROMULGATED OR APPROVED THEREUNDER.


 


(Z)                                   SUBSIDIARY RIGHTS.  EXCEPT AS SET FORTH IN
SCHEDULE 3(Z), THE COMPANY OR ONE OF ITS SUBSIDIARIES HAS THE UNRESTRICTED RIGHT
TO VOTE, AND (SUBJECT TO LIMITATIONS IMPOSED BY APPLICABLE LAW) TO RECEIVE
DIVIDENDS AND DISTRIBUTIONS ON, ALL CAPITAL SECURITIES OF ITS SUBSIDIARIES AS
OWNED BY THE COMPANY OR SUCH SUBSIDIARY.


 


(AA)                            TAX STATUS.  EXCEPT AS SET FORTH IN SCHEDULE
3(AA), THE COMPANY AND EACH OF ITS SUBSIDIARIES (I) HAS MADE OR FILED ALL
FOREIGN, FEDERAL AND STATE INCOME AND ALL OTHER TAX RETURNS, REPORTS AND
DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT IS SUBJECT, (II) HAS PAID
ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS AND CHARGES THAT ARE MATERIAL IN
AMOUNT, SHOWN OR DETERMINED TO BE DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS,
EXCEPT THOSE BEING CONTESTED IN GOOD FAITH AND (III) HAS SET ASIDE ON ITS BOOKS
PROVISION REASONABLY ADEQUATE FOR THE PAYMENT OF ALL TAXES FOR PERIODS
SUBSEQUENT TO THE PERIODS TO WHICH SUCH RETURNS, REPORTS OR DECLARATIONS APPLY. 
THERE ARE NO UNPAID TAXES IN ANY MATERIAL AMOUNT CLAIMED TO BE DUE BY THE TAXING
AUTHORITY OF ANY JURISDICTION, AND THE OFFICERS OF THE COMPANY KNOW OF NO BASIS
FOR ANY SUCH CLAIM.


 


(BB)                          INTERNAL ACCOUNTING CONTROLS.  THE COMPANY AND
EACH OF ITS SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS
SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II)
TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL
STATEMENTS IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO
MAINTAIN ASSET AND LIABILITY ACCOUNTABILITY, (III) ACCESS TO ASSETS OR
INCURRENCE OF LIABILITIES IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S
GENERAL OR SPECIFIC AUTHORIZATION AND (IV) THE RECORDED ACCOUNTABILITY FOR
ASSETS AND LIABILITIES IS COMPARED WITH THE EXISTING ASSETS AND LIABILITIES AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCE.


 


(CC)                            RANKING OF NOTES.  EXCEPT AS SET FORTH ON
SCHEDULE (CC), AND EXCEPT FOR INDEBTEDNESS RELATING TO EQUIPMENT FINANCINGS
SECURED ONLY BY FINANCED EQUIPMENT (NONE OF SUCH INDEBTEDNESS EXCEEDING $50,000
IN EACH INSTANCE OR $100,000 IN THE AGGREGATE), NO INDEBTEDNESS OF THE COMPANY
IS SENIOR TO OR RANKS PARI PASSU WITH THE NOTES IN RIGHT OF PAYMENT, WHETHER
WITH RESPECT OF PAYMENT OF REDEMPTIONS, INTEREST, DAMAGES OR UPON LIQUIDATION OR
DISSOLUTION OR OTHERWISE.


 


(DD)                          MANIPULATION OF PRICE.  THE COMPANY HAS NOT, AND
TO ITS KNOWLEDGE NO ONE ACTING ON ITS BEHALF HAS, (I) TAKEN, DIRECTLY OR
INDIRECTLY, ANY ACTION DESIGNED TO CAUSE OR TO RESULT IN THE STABILIZATION OR
MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY TO FACILITATE

 

15

--------------------------------------------------------------------------------


 


THE SALE OR RESALE OF ANY OF THE SECURITIES, (II) SOLD, BID FOR, PURCHASED, OR
PAID ANY COMPENSATION FOR SOLICITING PURCHASES OF, ANY OF THE SECURITIES (OTHER
THAN TO THE AGENTS), OR (III) PAID OR AGREED TO PAY TO ANY PERSON ANY
COMPENSATION FOR SOLICITING ANOTHER TO PURCHASE ANY OTHER SECURITIES OF THE
COMPANY.


 


(EE)                            DISCLOSURE.  THE COMPANY CONFIRMS THAT NEITHER
IT NOR ANY OTHER PERSON ACTING ON ITS BEHALF HAS PROVIDED ANY OF THE BUYERS OR
THEIR AGENTS OR COUNSEL WITH ANY INFORMATION THAT CONSTITUTES MATERIAL,
NONPUBLIC INFORMATION.  THE COMPANY UNDERSTANDS AND CONFIRMS THAT EACH OF THE
BUYERS WILL RELY ON THE FOREGOING REPRESENTATIONS IN EFFECTING TRANSACTIONS IN
SECURITIES OF THE COMPANY.  ALL DISCLOSURE PROVIDED TO THE BUYERS REGARDING THE
COMPANY, ITS BUSINESS AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE
SCHEDULES TO THIS AGREEMENT, FURNISHED BY OR ON BEHALF OF THE COMPANY IS TRUE
AND CORRECT AND DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT
TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  EACH PRESS RELEASE ISSUED BY THE COMPANY DURING THE TWELVE (12)
MONTHS PRECEDING THE DATE OF THIS AGREEMENT DID NOT AT THE TIME OF RELEASE
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  NO EVENT OR CIRCUMSTANCE HAS OCCURRED OR INFORMATION EXISTS WITH
RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ITS OR THEIR BUSINESS,
PROPERTIES, OPERATIONS OR FINANCIAL CONDITIONS, WHICH, UNDER APPLICABLE LAW,
RULE OR REGULATION, REQUIRES PUBLIC DISCLOSURE OR ANNOUNCEMENT BY THE COMPANY
BUT WHICH HAS NOT BEEN SO PUBLICLY ANNOUNCED OR DISCLOSED.


 


(FF)                                SCHEDULE 3(FF) SETS FORTH THE CASH BALANCES
OF THE COMPANY AS OF SEPTEMBER 30, 2004 AND THE PRO FORMA CASH BALANCES AFTER
TAKING INTO ACCOUNT THE CLOSING AND THE PAYMENTS REQUIRED IN CONNECTION WITH THE
RESTRUCTURING OF CERTAIN OF THE COMPANY’S LEASES LISTED ON SCHEDULE 3(FF) IN THE
RESPECTIVE AMOUNTS SHOWN THEREIN.  FOR PURPOSES OF THIS SECTION, “CASH BALANCES”
SHALL MEAN, AT ANY DATE, THE DIFFERENCE BETWEEN (A) AGGREGATE AMOUNT OF ALL CASH
AND CASH EQUIVALENTS (NOT INCLUDING RESTRICTED CASH) AND SHORT TERM INVESTMENTS
SHOWN OR REFLECTED ON THE COMPANY’S BALANCE SHEET AS AT SUCH DATE MINUS (B) THE
UNPAID PRINCIPAL BALANCE OF THE PERMITTED INDEBTEDNESS (AS DEFINED IN THE NOTES)
ON SUCH DATE.


 


4.                                       COVENANTS.


 


(A)                                  BEST EFFORTS.  EACH PARTY SHALL USE ITS
BEST EFFORTS TIMELY TO SATISFY EACH OF THE CONDITIONS TO BE SATISFIED BY IT AS
PROVIDED IN SECTIONS 6 AND 7 OF THIS AGREEMENT.


 


(B)                                 FORM D AND BLUE SKY.  THE COMPANY AGREES TO
FILE A FORM D WITH RESPECT TO THE SECURITIES AS REQUIRED UNDER REGULATION D AND
TO PROVIDE A COPY THEREOF TO EACH BUYER PROMPTLY AFTER SUCH FILING.  THE COMPANY
SHALL, ON OR BEFORE THE CLOSING DATE, TAKE SUCH ACTION AS THE COMPANY SHALL
REASONABLY DETERMINE IS NECESSARY IN ORDER TO OBTAIN AN EXEMPTION FOR OR TO
QUALIFY THE SECURITIES FOR SALE TO THE BUYERS AT THE CLOSING PURSUANT TO THIS
AGREEMENT UNDER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF THE STATES OF THE
UNITED STATES (OR TO OBTAIN AN EXEMPTION FROM SUCH QUALIFICATION), AND SHALL
PROVIDE EVIDENCE OF ANY SUCH ACTION SO TAKEN TO THE BUYERS ON OR PRIOR TO THE
CLOSING DATE.  THE COMPANY SHALL MAKE ALL FILINGS AND REPORTS RELATING TO THE
OFFER AND SALE OF THE SECURITIES REQUIRED UNDER APPLICABLE SECURITIES OR “BLUE
SKY” LAWS OF THE STATES OF THE UNITED STATES FOLLOWING THE CLOSING DATE;
PROVIDED, HOWEVER, THAT THE COMPANY

 

16

--------------------------------------------------------------------------------


 


SHALL NOT FOR ANY SUCH PURPOSE BE REQUIRED TO QUALIFY GENERALLY TO TRANSACT
BUSINESS AS A FOREIGN CORPORATION IN ANY JURISDICTION WHERE IT IS NOT SO
QUALIFIED OR TO CONSENT TO GENERAL SERVICE OF PROCESS IN ANY SUCH JURISDICTION.


 


(C)                                  REPORTING STATUS.  UNTIL THE DATE ON WHICH
THE INVESTORS (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) SHALL HAVE SOLD
ALL THE CONVERSION SHARES, WARRANT SHARES AND INTEREST SHARES AND NONE OF THE
NOTES, WARRANTS OR ADDITIONAL INVESTMENT RIGHTS IS OUTSTANDING (THE “REPORTING
PERIOD”), AND OTHER THAN IN ACCORDANCE WITH THE NOTES, WARRANTS AND THE
ADDITIONAL INVESTMENT RIGHTS, THE COMPANY SHALL TIMELY FILE ALL REPORTS REQUIRED
TO BE FILED WITH THE SEC PURSUANT TO THE 1934 ACT, AND THE COMPANY SHALL
CONTINUE TO TIMELY FILE REPORTS UNDER THE 1934 ACT EVEN IF THE 1934 ACT OR THE
RULES AND REGULATIONS THEREUNDER WOULD OTHERWISE NO LONGER REQUIRE SUCH FILINGS.


 


(D)                                 USE OF PROCEEDS.  THE COMPANY WILL USE THE
PROCEEDS FROM THE SALE OF THE SECURITIES FOR GENERAL WORKING CAPITAL PURPOSES
AND TO FUND THE COMPANY’S LEASE RESTRUCTURING EFFORTS.  THE COMPANY WILL NOT USE
THE PROCEEDS FROM THE SALE OF THE SECURITIES FOR THE (I) REPAYMENT OF ANY
OUTSTANDING INDEBTEDNESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (II)
REDEMPTION OR REPURCHASE OF ANY OF ITS EQUITY SECURITIES. 


 


(E)                                  FINANCIAL INFORMATION.  THE COMPANY AGREES
TO SEND THE FOLLOWING TO EACH INVESTOR DURING THE REPORTING PERIOD (I) UNLESS
THE FOLLOWING ARE FILED WITH THE SEC THROUGH EDGAR AND ARE AVAILABLE TO THE
PUBLIC THROUGH THE EDGAR SYSTEM, WITHIN ONE (1) BUSINESS DAY AFTER THE FILING
THEREOF WITH THE SEC, A COPY OF ITS ANNUAL REPORTS ON FORM 10-K OR 10-KSB, ANY
INTERIM REPORTS OR ANY CONSOLIDATED BALANCE SHEETS, INCOME STATEMENTS,
STOCKHOLDERS’ EQUITY STATEMENTS AND/OR CASH FLOW STATEMENTS FOR ANY PERIOD OTHER
THAN ANNUAL, ANY CURRENT REPORTS ON FORM 8-K AND ANY REGISTRATION STATEMENTS
(OTHER THAN ON FORM S-8) OR AMENDMENTS FILED PURSUANT TO THE 1933 ACT, (II) ON
THE SAME DAY AS THE RELEASE THEREOF, FACSIMILE COPIES OF ALL PRESS RELEASES
ISSUED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, AND (III) COPIES OF ANY
NOTICES AND OTHER INFORMATION MADE AVAILABLE OR GIVEN TO THE STOCKHOLDERS OF THE
COMPANY GENERALLY, CONTEMPORANEOUSLY WITH THE MAKING AVAILABLE OR GIVING THEREOF
TO THE STOCKHOLDERS; PROVIDED, HOWEVER, THAT THE COMPANY SHALL HAVE NO
OBLIGATION HEREUNDER TO PROVIDE COPIES OF ANY CORRESPONDENCE FILED WITH THE SEC,
INCLUDING, WITHOUT LIMITATION, ANY CONFIDENTIAL TREATMENT REQUESTS. FOR PURPOSES
OF THIS AGREEMENT, “BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR
OTHER DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR
REQUIRED BY LAW TO REMAIN CLOSED.


 


(F)                                    LISTING.  THE COMPANY SHALL PROMPTLY
SECURE THE LISTING OF ALL OF THE REGISTRABLE SECURITIES (AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT) UPON EACH NATIONAL SECURITIES EXCHANGE AND
AUTOMATED QUOTATION SYSTEM, IF ANY, UPON WHICH THE COMMON STOCK IS THEN LISTED
(SUBJECT TO OFFICIAL NOTICE OF ISSUANCE) AND SHALL MAINTAIN, SO LONG AS ANY
OTHER SHARES OF COMMON STOCK SHALL BE SO LISTED AND IN ACCORDANCE WITH THE
NOTES, WARRANTS AND ADDITIONAL INVESTMENT RIGHTS, SUCH LISTING OF ALL
REGISTRABLE SECURITIES FROM TIME TO TIME ISSUABLE UNDER THE TERMS OF THE
TRANSACTION DOCUMENTS.  THE COMPANY SHALL MAINTAIN THE COMMON STOCKS’
AUTHORIZATION FOR QUOTATION ON THE PRINCIPAL MARKET.  NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES SHALL TAKE ANY ACTION WHICH WOULD BE REASONABLY EXPECTED
TO RESULT IN THE DELISTING OR SUSPENSION OF THE COMMON STOCK ON THE PRINCIPAL
MARKET; PROVIDED, HOWEVER, THAT THE COMPANY MAKES NO COVENANT REGARDING THE
TRADING PRICE OF THE COMMON STOCK.  THE COMPANY

 

17

--------------------------------------------------------------------------------


 


SHALL PAY ALL FEES AND EXPENSES IN CONNECTION WITH SATISFYING ITS OBLIGATIONS
UNDER THIS SECTION 4(F).


 


(G)                                 FEES.  SUBJECT TO SECTION 8 BELOW, AT THE
CLOSING, THE COMPANY SHALL PAY AN EXPENSE ALLOWANCE TO PORTSIDE GROWTH &
OPPORTUNITY FUND (A BUYER) OR ITS DESIGNEE(S) (IN ADDITION TO ANY OTHER EXPENSE
AMOUNTS PAID TO ANY BUYER PRIOR TO THE DATE OF THIS AGREEMENT) TO COVER EXPENSES
REASONABLY INCURRED BY PORTSIDE GROWTH & OPPORTUNITY FUND OR ANY PROFESSIONALS
ENGAGED BY PORTSIDE GROWTH & OPPORTUNITY FUND IN RELATION TO DUE DILIGENCE AND
INVESTMENT DOCUMENTATION, IN AN AMOUNT NOT TO EXCEED $100,000, WHICH AMOUNT
SHALL BE WITHHELD BY SUCH BUYER FROM ITS PURCHASE PRICE AT THE CLOSING.  THE
COMPANY SHALL ALSO REIMBURSE PORTSIDE GROWTH & OPPORTUNITY FUND FOR THE COSTS OF
PERFORMING UCC, TAX AND JUDGMENT LIEN SEARCHES AND SEARCHES WITH THE UNITED
STATES PATENT AND TRADEMARK OFFICE, IN AN AMOUNT NOT TO EXCEED $3,000, WHICH
COSTS SHALL NOT BE DEDUCTED FROM THE EXPENSE REIMBURSEMENT SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE.  THE COMPANY SHALL BE RESPONSIBLE FOR THE
PAYMENT OF ANY PLACEMENT AGENT’S FEES, FINANCIAL ADVISORY FEES, OR BROKER’S
COMMISSIONS (OTHER THAN FOR PERSONS ENGAGED BY ANY BUYER) RELATING TO OR ARISING
OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY
FEES OR COMMISSIONS PAYABLE TO THE AGENTS.  THE COMPANY SHALL PAY, AND HOLD EACH
BUYER HARMLESS AGAINST, ANY LIABILITY, LOSS OR EXPENSE (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEY’S FEES AND OUT OF POCKET EXPENSES) ARISING IN
CONNECTION WITH ANY CLAIM RELATING TO ANY SUCH PAYMENT.  EXCEPT AS OTHERWISE SET
FORTH IN THE TRANSACTION DOCUMENTS, EACH PARTY TO THIS AGREEMENT SHALL BEAR ITS
OWN EXPENSES IN CONNECTION WITH THE SALE OF THE SECURITIES TO THE BUYERS.


 


(H)                                 PLEDGE OF SECURITIES.  THE COMPANY
ACKNOWLEDGES AND AGREES THAT THE SECURITIES MAY BE PLEDGED BY AN INVESTOR (AS
DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) IN CONNECTION WITH A BONA FIDE
MARGIN AGREEMENT OR OTHER LOAN OR FINANCING ARRANGEMENT THAT IS SECURED BY THE
SECURITIES.  THE PLEDGE OF SECURITIES SHALL NOT BE DEEMED TO BE A TRANSFER, SALE
OR ASSIGNMENT OF THE SECURITIES HEREUNDER, AND NO INVESTOR EFFECTING A PLEDGE OF
SECURITIES SHALL BE REQUIRED TO PROVIDE THE COMPANY WITH ANY NOTICE THEREOF OR
OTHERWISE MAKE ANY DELIVERY TO THE COMPANY PURSUANT TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, INCLUDING, WITHOUT LIMITATION, SECTION 2(F) HEREOF;
PROVIDED THAT AN INVESTOR AND ITS PLEDGEE SHALL BE REQUIRED TO COMPLY WITH THE
PROVISIONS OF SECTION 2(F) HEREOF IN ORDER TO EFFECT A SALE, TRANSFER OR
ASSIGNMENT OF SECURITIES TO SUCH PLEDGEE.  THE COMPANY HEREBY AGREES TO EXECUTE
AND DELIVER SUCH DOCUMENTATION AS A PLEDGEE OF THE SECURITIES MAY REASONABLY
REQUEST IN CONNECTION WITH A PLEDGE OF THE SECURITIES TO SUCH PLEDGEE BY AN
INVESTOR.


 


(I)                                     DISCLOSURE OF TRANSACTIONS AND OTHER
MATERIAL INFORMATION.  ON OR BEFORE 8:30 A.M., NEW YORK TIME, ON THE CLOSING
DATE, THE COMPANY SHALL FILE A CURRENT REPORT ON FORM 8-K DESCRIBING THE TERMS
OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS IN THE FORM
REQUIRED BY THE 1934 ACT AND ATTACHING THE MATERIAL TRANSACTION DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, THIS AGREEMENT (AND ALL SCHEDULES TO THIS
AGREEMENT), THE FORM OF EACH OF THE NOTES, THE FORM OF WARRANT, THE FORM OF
ADDITIONAL INVESTMENT RIGHT, THE REGISTRATION RIGHTS AGREEMENT, THE VOTING
AGREEMENT AND THE SECURITY DOCUMENTS) AS EXHIBITS TO SUCH FILING (INCLUDING ALL
ATTACHMENTS, THE “8-K FILING”).  FROM AND AFTER THE FILING OF THE 8-K FILING
WITH THE SEC, NO BUYER SHALL BE IN POSSESSION OF ANY MATERIAL, NONPUBLIC
INFORMATION RECEIVED FROM THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OF ITS
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS, THAT IS NOT DISCLOSED IN
THE 8-K FILING.  THE

 

18

--------------------------------------------------------------------------------


 


COMPANY SHALL NOT, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES AND ITS AND EACH OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, NOT TO, PROVIDE ANY
BUYER WITH ANY MATERIAL, NONPUBLIC INFORMATION REGARDING THE COMPANY OR ANY OF
ITS SUBSIDIARIES FROM AND AFTER THE FILING OF THE 8-K FILING WITH THE SEC
WITHOUT THE EXPRESS WRITTEN CONSENT OF SUCH BUYER.  IF A BUYER HAS, OR BELIEVES
IT HAS, RECEIVED ANY SUCH MATERIAL, NONPUBLIC INFORMATION REGARDING THE COMPANY
OR ANY OF ITS SUBSIDIARIES, IT SHALL PROVIDE THE COMPANY WITH WRITTEN NOTICE
THEREOF.  THE COMPANY SHALL, WITHIN FIVE (5) TRADING DAYS OF RECEIPT OF SUCH
NOTICE, MAKE PUBLIC DISCLOSURE OF SUCH MATERIAL, NONPUBLIC INFORMATION.  IN THE
EVENT OF A BREACH OF THE FOREGOING COVENANT BY THE COMPANY, ANY OF ITS
SUBSIDIARIES, OR ANY OF ITS OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES
AND AGENTS, IN ADDITION TO ANY OTHER REMEDY PROVIDED HEREIN OR IN THE
TRANSACTION DOCUMENTS, A BUYER SHALL HAVE THE RIGHT TO MAKE A PUBLIC DISCLOSURE,
IN THE FORM OF A PRESS RELEASE, PUBLIC ADVERTISEMENT OR OTHERWISE, OF SUCH
MATERIAL, NONPUBLIC INFORMATION WITHOUT THE PRIOR APPROVAL BY THE COMPANY, ITS
SUBSIDIARIES, OR ANY OF ITS OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES
OR AGENTS.  NO BUYER SHALL HAVE ANY LIABILITY TO THE COMPANY, ITS SUBSIDIARIES,
OR ANY OF ITS OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, STOCKHOLDERS
OR AGENTS FOR ANY SUCH DISCLOSURE.  SUBJECT TO THE FOREGOING, NEITHER THE
COMPANY NOR ANY BUYER SHALL ISSUE ANY PRESS RELEASES OR ANY OTHER PUBLIC
STATEMENTS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY; PROVIDED,
HOWEVER, THAT THE COMPANY SHALL BE ENTITLED, WITHOUT THE PRIOR APPROVAL OF ANY
BUYER, TO MAKE ANY PRESS RELEASE OR OTHER PUBLIC DISCLOSURE WITH RESPECT TO SUCH
TRANSACTIONS (I) IN SUBSTANTIAL CONFORMITY WITH THE 8-K FILING AND
CONTEMPORANEOUSLY THEREWITH AND (II) AS IS REQUIRED BY APPLICABLE LAW AND
REGULATIONS (PROVIDED THAT IN THE CASE OF CLAUSE (I) EACH BUYER SHALL BE
CONSULTED BY THE COMPANY IN CONNECTION WITH ANY SUCH PRESS RELEASE OR OTHER
PUBLIC DISCLOSURE PRIOR TO ITS RELEASE).


 


(J)                                     RESTRICTION ON REDEMPTION AND CASH
DIVIDENDS.  SO LONG AS ANY NOTES OR ADDITIONAL INVESTMENT RIGHTS ARE
OUTSTANDING, THE COMPANY SHALL NOT, DIRECTLY OR INDIRECTLY, REDEEM, OR DECLARE
OR PAY ANY CASH DIVIDEND OR DISTRIBUTION ON, THE COMMON STOCK WITHOUT THE PRIOR
EXPRESS WRITTEN CONSENT OF THE HOLDERS OF NOTES REPRESENTING NOT LESS THAN A
MAJORITY OF THE AGGREGATE PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES.


 


(K)                                  ADDITIONAL NOTES; VARIABLE SECURITIES;
DILUTIVE ISSUANCES.  SO LONG AS ANY BUYER BENEFICIALLY OWNS ANY SECURITIES, THE
COMPANY WILL NOT ISSUE ANY NOTES OTHER THAN TO THE BUYERS AS CONTEMPLATED HEREBY
AND THE COMPANY SHALL NOT ISSUE ANY OTHER SECURITIES THAT WOULD CAUSE A BREACH
OR DEFAULT UNDER THE NOTES.  FOR SO LONG AS ANY NOTES, ADDITIONAL INVESTMENT
RIGHTS OR WARRANTS REMAIN OUTSTANDING, THE COMPANY SHALL NOT, IN ANY MANNER,
ISSUE OR SELL ANY RIGHTS, WARRANTS OR OPTIONS TO SUBSCRIBE FOR OR PURCHASE
COMMON STOCK OR DIRECTLY OR INDIRECTLY CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR COMMON STOCK AT A PRICE WHICH VARIES OR MAY VARY WITH THE MARKET
PRICE OF THE COMMON STOCK, INCLUDING BY WAY OF ONE OR MORE RESET(S) TO ANY FIXED
PRICE UNLESS THE CONVERSION, EXCHANGE OR EXERCISE PRICE OF ANY SUCH SECURITY
CANNOT BE LESS THAN THE THEN APPLICABLE CONVERSION PRICE (AS DEFINED IN THE
NOTES) WITH RESPECT TO THE COMMON STOCK INTO WHICH ANY NOTE IS CONVERTIBLE OR
THE THEN APPLICABLE EXERCISE PRICE (AS DEFINED IN THE WARRANTS) WITH RESPECT TO
THE COMMON STOCK INTO WHICH ANY WARRANT IS EXERCISABLE.  FOR SO LONG AS ANY
NOTES, WARRANTS OR ADDITIONAL INVESTMENT RIGHTS REMAIN OUTSTANDING, THE COMPANY
SHALL NOT, IN ANY MANNER, ENTER INTO OR AFFECT ANY DILUTIVE ISSUANCE (AS DEFINED
IN THE NOTES) IF THE EFFECT OF SUCH DILUTIVE ISSUANCE IS TO CAUSE THE COMPANY TO
BE REQUIRED TO ISSUE UPON

 

19

--------------------------------------------------------------------------------


 


CONVERSION OF ANY NOTE OR EXERCISE OF ANY WARRANT ANY SHARES OF COMMON STOCK IN
EXCESS OF THAT NUMBER OF SHARES OF COMMON STOCK WHICH THE COMPANY MAY ISSUE UPON
CONVERSION OF THE NOTES, INCLUDING THE ADDITIONAL NOTES, AND EXERCISE OF THE
WARRANTS WITHOUT BREACHING THE COMPANY’S OBLIGATIONS UNDER THE RULES OR
REGULATIONS OF THE PRINCIPAL MARKET.


 


(L)                                     CORPORATE EXISTENCE.  SO LONG AS ANY
BUYER BENEFICIALLY OWNS ANY SECURITIES, THE COMPANY SHALL NOT BE PARTY TO ANY
FUNDAMENTAL TRANSACTION (AS DEFINED IN THE NOTES) UNLESS THE COMPANY IS IN
COMPLIANCE WITH THE APPLICABLE PROVISIONS GOVERNING FUNDAMENTAL TRANSACTIONS SET
FORTH IN THE NOTES, THE WARRANTS AND THE ADDITIONAL INVESTMENT RIGHTS.


 


(M)                               RESERVATION OF SHARES.  THE COMPANY SHALL TAKE
ALL ACTION NECESSARY TO AT ALL TIMES HAVE AUTHORIZED, AND RESERVED FOR THE
PURPOSE OF ISSUANCE, AFTER THE CLOSING DATE, 150% OF THE NUMBER OF INTEREST
SHARES ISSUABLE PURSUANT TO THE TERMS OF THE NOTES, SHARES OF COMMON STOCK
ISSUABLE UPON CONVERSION OF ALL OF THE NOTES (INCLUDING THE ADDITIONAL NOTES)
AND SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANTS.


 


(N)                                 CONDUCT OF BUSINESS.  THE BUSINESS OF THE
COMPANY AND ITS SUBSIDIARIES SHALL NOT BE CONDUCTED IN VIOLATION OF ANY LAW,
ORDINANCE OR REGULATION OF ANY GOVERNMENTAL ENTITY, EXCEPT WHERE SUCH VIOLATIONS
WOULD NOT RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE
EFFECT.


 


(O)                                 ADDITIONAL ISSUANCES OF SECURITIES.


 


(I)                                     FOR PURPOSES OF THIS SECTION 4(O), THE
FOLLOWING DEFINITIONS SHALL APPLY.


 

(1)                                  “CONVERTIBLE SECURITIES” MEANS ANY STOCK OR
SECURITIES (OTHER THAN OPTIONS) CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE
FOR SHARES OF COMMON STOCK.

 

(2)                                  “OPTIONS” MEANS ANY RIGHTS, WARRANTS OR
OPTIONS TO SUBSCRIBE FOR OR PURCHASE SHARES OF COMMON STOCK OR CONVERTIBLE
SECURITIES.

 

(3)                                  “COMMON STOCK EQUIVALENTS” MEANS,
COLLECTIVELY, OPTIONS AND CONVERTIBLE SECURITIES.

 


(II)                                  FROM THE DATE HEREOF UNTIL THE DATE THAT
IS 90 TRADING DAYS (AS DEFINED IN THE NOTES) FOLLOWING THE EFFECTIVE DATE (AS
DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) (THE “TRIGGER DATE”), THE COMPANY
WILL NOT, DIRECTLY OR INDIRECTLY, OFFER, SELL, GRANT ANY OPTION TO PURCHASE, OR
OTHERWISE DISPOSE OF (OR ANNOUNCE ANY OFFER, SALE, GRANT OR ANY OPTION TO
PURCHASE OR OTHER DISPOSITION OF) ANY OF ITS OR ITS SUBSIDIARIES’ EQUITY OR
EQUITY EQUIVALENT SECURITIES, INCLUDING WITHOUT LIMITATION ANY DEBT, PREFERRED
STOCK OR OTHER INSTRUMENT OR SECURITY THAT IS, AT ANY TIME DURING ITS LIFE AND
UNDER ANY CIRCUMSTANCES, CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR
SHARES OF COMMON STOCK OR COMMON STOCK EQUIVALENTS (ANY SUCH OFFER, SALE, GRANT,
DISPOSITION OR ANNOUNCEMENT BEING REFERRED TO AS A “SUBSEQUENT PLACEMENT”).


 


(III)                               FROM THE TRIGGER DATE UNTIL THE DATE THAT
THE BUYERS NO LONGER HOLD ANY NOTES OR ADDITIONAL INVESTMENT RIGHTS, THE COMPANY
WILL NOT, DIRECTLY OR INDIRECTLY, EFFECT ANY SUBSEQUENT PLACEMENT UNLESS THE
COMPANY SHALL HAVE FIRST COMPLIED WITH THIS SECTION 4(O)(III).

 

20

--------------------------------------------------------------------------------


 

(1)                                  THE COMPANY SHALL DELIVER TO EACH BUYER A
WRITTEN NOTICE (THE ”OFFER NOTICE”) OF ANY PROPOSED OR INTENDED ISSUANCE OR SALE
OR EXCHANGE (THE ”OFFER”) OF THE SECURITIES BEING OFFERED (THE “OFFERED
SECURITIES”) IN A SUBSEQUENT PLACEMENT, WHICH OFFER NOTICE SHALL (W) IDENTIFY
AND DESCRIBE THE OFFERED SECURITIES, (X) DESCRIBE THE PRICE AND OTHER TERMS UPON
WHICH THEY ARE TO BE ISSUED, SOLD OR EXCHANGED, AND THE NUMBER OR AMOUNT OF THE
OFFERED SECURITIES TO BE ISSUED, SOLD OR EXCHANGED, (Y) IDENTIFY THE PERSONS OR
ENTITIES (IF KNOWN) TO WHICH OR WITH WHICH THE OFFERED SECURITIES ARE TO BE
OFFERED, ISSUED, SOLD OR EXCHANGED AND (Z) OFFER TO ISSUE AND SELL TO OR
EXCHANGE WITH SUCH BUYERS A PRO RATA PORTION OF 30% OF THE OFFERED SECURITIES
ALLOCATED AMONG SUCH BUYERS (A) BASED ON SUCH BUYER’S PRO RATA PORTION OF THE
AGGREGATE PRINCIPAL AMOUNT OF NOTES PURCHASED HEREUNDER (THE “BASIC AMOUNT”),
AND (B) WITH RESPECT TO EACH BUYER THAT ELECTS TO PURCHASE ITS BASIC AMOUNT, ANY
ADDITIONAL PORTION OF THE OFFERED SECURITIES ATTRIBUTABLE TO THE BASIC AMOUNTS
OF OTHER BUYERS AS SUCH BUYER SHALL INDICATE IT WILL PURCHASE OR ACQUIRE SHOULD
THE OTHER BUYERS SUBSCRIBE FOR LESS THAN THEIR BASIC AMOUNTS (THE
“UNDERSUBSCRIPTION AMOUNT”).

 

(2)                                  TO ACCEPT AN OFFER, IN WHOLE OR IN PART,
SUCH BUYER MUST DELIVER A WRITTEN NOTICE TO THE COMPANY PRIOR TO THE END OF THE
TENTH (10TH) BUSINESS DAY AFTER SUCH BUYER’S RECEIPT OF THE OFFER NOTICE (THE
“OFFER PERIOD”), SETTING FORTH THE PORTION OF SUCH BUYER’S BASIC AMOUNT THAT
SUCH BUYER ELECTS TO PURCHASE AND, IF SUCH BUYER SHALL ELECT TO PURCHASE ALL OF
ITS BASIC AMOUNT, THE UNDERSUBSCRIPTION AMOUNT, IF ANY, THAT SUCH BUYER ELECTS
TO PURCHASE (IN EITHER CASE, THE “NOTICE OF ACCEPTANCE”).  IF THE BASIC AMOUNTS
SUBSCRIBED FOR BY ALL BUYERS ARE LESS THAN THE TOTAL OF ALL OF THE BASIC
AMOUNTS, THEN EACH BUYER WHO HAS SET FORTH AN UNDERSUBSCRIPTION AMOUNT IN ITS
NOTICE OF ACCEPTANCE SHALL BE ENTITLED TO PURCHASE, IN ADDITION TO THE BASIC
AMOUNTS SUBSCRIBED FOR, THE UNDERSUBSCRIPTION AMOUNT IT HAS SUBSCRIBED FOR;
PROVIDED, HOWEVER, THAT IF THE UNDERSUBSCRIPTION AMOUNTS SUBSCRIBED FOR EXCEED
THE DIFFERENCE BETWEEN THE TOTAL OF ALL THE BASIC AMOUNTS AND THE BASIC AMOUNTS
SUBSCRIBED FOR (THE “AVAILABLE UNDERSUBSCRIPTION AMOUNT”), EACH BUYER WHO HAS
SUBSCRIBED FOR ANY UNDERSUBSCRIPTION AMOUNT SHALL BE ENTITLED TO PURCHASE ONLY
THAT PORTION OF THE AVAILABLE UNDERSUBSCRIPTION AMOUNT AS THE BASIC AMOUNT OF
SUCH BUYER BEARS TO THE TOTAL BASIC AMOUNTS OF ALL BUYERS THAT HAVE SUBSCRIBED
FOR UNDERSUBSCRIPTION AMOUNTS, SUBJECT TO ROUNDING BY THE COMPANY TO THE EXTENT
ITS DEEMS REASONABLY NECESSARY.

 

(3)                                  THE COMPANY SHALL HAVE TEN (10) BUSINESS
DAYS FROM THE EXPIRATION OF THE OFFER PERIOD ABOVE TO OFFER, ISSUE, SELL OR
EXCHANGE ALL OR ANY PART OF SUCH OFFERED SECURITIES AS TO WHICH A NOTICE OF
ACCEPTANCE HAS NOT BEEN GIVEN BY THE BUYERS (THE “REFUSED SECURITIES”), BUT ONLY
TO THE OFFEREES DESCRIBED IN THE OFFER NOTICE (IF SO DESCRIBED THEREIN) AND ONLY
UPON TERMS AND CONDITIONS (INCLUDING, WITHOUT LIMITATION, UNIT PRICES AND
INTEREST RATES) THAT ARE NOT MORE FAVORABLE TO THE ACQUIRING PERSON OR PERSONS
OR LESS FAVORABLE TO THE COMPANY THAN THOSE SET FORTH IN THE OFFER NOTICE.

 

(4)                                  IN THE EVENT THE COMPANY SHALL PROPOSE TO
SELL LESS THAN ALL THE REFUSED SECURITIES (ANY SUCH SALE TO BE IN THE MANNER AND
ON THE TERMS SPECIFIED IN SECTION 4(O)(III)(3) ABOVE), THEN EACH BUYER MAY, AT
ITS SOLE OPTION AND IN ITS SOLE DISCRETION, REDUCE THE NUMBER OR AMOUNT OF THE
OFFERED SECURITIES SPECIFIED IN ITS NOTICE

 

21

--------------------------------------------------------------------------------


 

OF ACCEPTANCE TO AN AMOUNT THAT SHALL BE NOT LESS THAN THE NUMBER OR AMOUNT OF
THE OFFERED SECURITIES THAT SUCH BUYER ELECTED TO PURCHASE PURSUANT TO SECTION
4(O)(III)(2) ABOVE MULTIPLIED BY A FRACTION, (I) THE NUMERATOR OF WHICH SHALL BE
THE NUMBER OR AMOUNT OF OFFERED SECURITIES THE COMPANY ACTUALLY PROPOSES TO
ISSUE, SELL OR EXCHANGE (INCLUDING OFFERED SECURITIES TO BE ISSUED OR SOLD TO
BUYERS PURSUANT TO SECTION 4(O)(III)(3) ABOVE PRIOR TO SUCH REDUCTION) AND (II)
THE DENOMINATOR OF WHICH SHALL BE THE ORIGINAL AMOUNT OF THE OFFERED
SECURITIES.  IN THE EVENT THAT ANY BUYER SO ELECTS TO REDUCE THE NUMBER OR
AMOUNT OF OFFERED SECURITIES SPECIFIED IN ITS NOTICE OF ACCEPTANCE, THE COMPANY
MAY NOT ISSUE, SELL OR EXCHANGE MORE THAN THE REDUCED NUMBER OR AMOUNT OF THE
OFFERED SECURITIES UNLESS AND UNTIL SUCH SECURITIES HAVE AGAIN BEEN OFFERED TO
THE BUYERS IN ACCORDANCE WITH SECTION 4(O)(III)(1) ABOVE.

 

(5)                                  UPON THE CLOSING OF THE ISSUANCE, SALE OR
EXCHANGE OF ALL OR LESS THAN ALL OF THE REFUSED SECURITIES, THE BUYERS SHALL
ACQUIRE FROM THE COMPANY, AND THE COMPANY SHALL ISSUE TO THE BUYERS, THE NUMBER
OR AMOUNT OF OFFERED SECURITIES SPECIFIED IN THE NOTICES OF ACCEPTANCE, AS
REDUCED PURSUANT TO SECTION 4(O)(III)(3) ABOVE IF THE BUYERS HAVE SO ELECTED,
UPON THE TERMS AND CONDITIONS SPECIFIED IN THE OFFER.  THE PURCHASE BY THE
BUYERS OF ANY OFFERED SECURITIES IS SUBJECT IN ALL CASES TO THE PREPARATION,
EXECUTION AND DELIVERY BY THE COMPANY AND THE BUYERS OF A PURCHASE AGREEMENT
RELATING TO SUCH OFFERED SECURITIES REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE BUYERS AND THEIR RESPECTIVE COUNSEL.

 

(6)                                  ANY OFFERED SECURITIES NOT ACQUIRED BY THE
BUYERS OR OTHER PERSONS IN ACCORDANCE WITH SECTION 4(O)(III)(3) ABOVE MAY NOT BE
ISSUED, SOLD OR EXCHANGED UNTIL THEY ARE AGAIN OFFERED TO THE BUYERS UNDER THE
PROCEDURES SPECIFIED IN THIS AGREEMENT.

 


(IV)                              THE RESTRICTIONS CONTAINED IN SUBSECTIONS (II)
AND (III) OF THIS SECTION 4(O) SHALL NOT APPLY IN CONNECTION WITH THE ISSUANCE
OF ANY EXCLUDED SECURITIES (AS DEFINED IN THE NOTES).


 


(P)                                 STOCKHOLDER APPROVAL.  THE COMPANY SHALL
PROVIDE EACH STOCKHOLDER ENTITLED TO VOTE AT A SPECIAL OR ANNUAL MEETING OF
STOCKHOLDERS OF THE COMPANY (THE “STOCKHOLDER MEETING”), WHICH SHALL BE PROMPTLY
CALLED AND HELD NOT LATER THAN MAY 31, 2005 (THE “STOCKHOLDER MEETING
DEADLINE”), A PROXY STATEMENT, SUBSTANTIALLY IN THE FORM WHICH HAS BEEN
PREVIOUSLY REVIEWED BY THE BUYERS AND A COUNSEL OF THEIR CHOICE, SOLICITING EACH
SUCH STOCKHOLDER’S AFFIRMATIVE VOTE AT THE STOCKHOLDER MEETING FOR APPROVAL OF
RESOLUTIONS PROVIDING FOR THE COMPANY’S ISSUANCE OF ALL OF THE SECURITIES AS
DESCRIBED IN THE TRANSACTION DOCUMENTS IN ACCORDANCE WITH APPLICABLE LAW AND THE
RULES AND REGULATIONS OF THE PRINCIPAL MARKET (SUCH AFFIRMATIVE APPROVAL BEING
REFERRED TO HEREIN AS THE “STOCKHOLDER APPROVAL”), AND THE COMPANY SHALL USE ITS
BEST EFFORTS TO SOLICIT ITS STOCKHOLDERS’ APPROVAL OF SUCH RESOLUTIONS (WHICH
BEST EFFORTS SHALL INCLUDE, WITHOUT LIMITATION, THE REQUIREMENT TO HIRE A
REPUTABLE PROXY SOLICITOR) AND TO CAUSE THE BOARD OF DIRECTORS OF THE COMPANY TO
RECOMMEND TO THE STOCKHOLDERS THAT THEY APPROVE SUCH RESOLUTIONS.  THE COMPANY
SHALL BE OBLIGATED TO SEEK TO OBTAIN THE STOCKHOLDER APPROVAL BY THE STOCKHOLDER
MEETING DEADLINE.  IF, DESPITE THE COMPANY’S BEST EFFORTS THE STOCKHOLDER
APPROVAL IS NOT OBTAINED ON OR PRIOR TO THE STOCKHOLDER MEETING DEADLINE, THE

 

22

--------------------------------------------------------------------------------


 


COMPANY SHALL CAUSE AN ADDITIONAL STOCKHOLDER MEETING TO BE HELD EACH CALENDAR
QUARTER THEREAFTER UNTIL SUCH STOCKHOLDER APPROVAL IS OBTAINED.


 


(Q)                                 VOTING AGREEMENT.  THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO EFFECTUATE THE TRANSACTIONS CONTEMPLATED BY THE
VOTING AGREEMENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT H,
EXECUTED BY THE COMPANY AND PEHONG CHEN (THE “VOTING AGREEMENT”).


 


(R)                                    TRADING IN COMMON STOCK.  FOR SO LONG AS
SUCH BUYER OWNS ANY NOTES, SUCH BUYER SHALL NOT MAINTAIN A NET SHORT POSITION. 
FOR PURPOSES OF THIS SECTION, A “NET SHORT POSITION” BY A PERSON MEANS A
POSITION WHEREBY SUCH PERSON HAS EXECUTED ONE OR MORE SALES OF COMMON STOCK THAT
IS MARKED AS A SHORT SALE AND THAT IS EXECUTED AT A TIME WHEN SUCH BUYER HAS NO
EQUIVALENT OFFSETTING LONG POSITION IN THE COMMON STOCK OR CONTRACT FOR THE
FOREGOING.  FOR PURPOSES OF DETERMINING WHETHER A BUYER HAS AN EQUIVALENT
OFFSETTING LONG POSITION IN THE COMMON STOCK, ALL COMMON STOCK (I) THAT IS OWNED
BY SUCH BUYER, (II) THAT MAY BE ISSUED AS INTEREST SHARES PURSUANT TO THE TERMS
OF THE NOTES TO THE BUYER OR (III) THAT WOULD BE ISSUABLE UPON CONVERSION OR
EXERCISE IN FULL OF ALL SECURITIES THEN HELD BY SUCH BUYER (ASSUMING THAT SUCH
SECURITIES WERE THEN FULLY CONVERTIBLE OR EXERCISABLE, NOTWITHSTANDING ANY
PROVISIONS TO THE CONTRARY, AND GIVING EFFECT TO ANY CONVERSION OR EXERCISE
PRICE ADJUSTMENTS THAT WOULD TAKE EFFECT GIVEN ONLY THE PASSAGE OF TIME) SHALL
BE DEEMED TO BE HELD LONG BY SUCH BUYER.  WITHOUT LIMITING THE FOREGOING, THE
BUYERS MAY ENGAGE IN HEDGING ACTIVITIES AT VARIOUS TIMES DURING THE PERIOD
FOLLOWING THE PUBLIC ANNOUNCEMENT OF THE EXECUTION OF THIS AGREEMENT AS PROVIDED
IN SECTION 4(I), AND DURING THE PERIOD THAT THE NOTES ARE OUTSTANDING,
INCLUDING, WITHOUT LIMITATION, DURING THE PERIODS THAT THE VALUE OF THE COMMON
SHARES DELIVERABLE WITH RESPECT TO THE NOTES IS BEING DETERMINED.


 


5.                                       REGISTER; TRANSFER AGENT INSTRUCTIONS.


 


(A)                                  REGISTER.  THE COMPANY SHALL MAINTAIN AT
ITS PRINCIPAL EXECUTIVE OFFICES (OR SUCH OTHER OFFICE OR AGENCY OF THE COMPANY
AS IT MAY DESIGNATE BY NOTICE TO EACH HOLDER OF SECURITIES), A REGISTER FOR THE
NOTES, THE WARRANTS AND THE ADDITIONAL INVESTMENT RIGHTS, IN WHICH THE COMPANY
SHALL RECORD THE NAME AND ADDRESS OF THE PERSON IN WHOSE NAME THE NOTES, THE
WARRANTS AND ADDITIONAL INVESTMENT RIGHTS HAVE BEEN ISSUED (INCLUDING THE NAME
AND ADDRESS OF EACH TRANSFEREE), THE PRINCIPAL AMOUNT OF NOTES HELD BY SUCH
PERSON, THE NUMBER OF INTEREST SHARES ISSUABLE PURSUANT TO THE TERMS OF THE
NOTES, CONVERSION SHARES ISSUABLE UPON CONVERSION OF THE NOTES AND WARRANT
SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS HELD BY SUCH PERSON.  THE COMPANY
SHALL KEEP THE REGISTER OPEN AND AVAILABLE AT ALL TIMES DURING BUSINESS HOURS
FOR INSPECTION OF ANY BUYER OR ITS LEGAL REPRESENTATIVES.


 


(B)                                 TRANSFER AGENT INSTRUCTIONS.  THE COMPANY
SHALL ISSUE IRREVOCABLE INSTRUCTIONS TO ITS TRANSFER AGENT, AND ANY SUBSEQUENT
TRANSFER AGENT, TO ISSUE CERTIFICATES OR CREDIT SHARES TO THE APPLICABLE BALANCE
ACCOUNTS AT THE DEPOSITORY TRUST COMPANY (“DTC”), REGISTERED IN THE NAME OF EACH
BUYER OR ITS RESPECTIVE NOMINEE(S), FOR THE CONVERSION SHARES, THE INTEREST
SHARES, IF ANY, AND THE WARRANT SHARES ISSUED AT THE CLOSING OR UPON CONVERSION
OF THE NOTES OR EXERCISE OF THE WARRANTS IN SUCH AMOUNTS AS SPECIFIED FROM TIME
TO TIME BY EACH BUYER TO THE COMPANY UPON CONVERSION OF THE NOTES OR EXERCISE OF
THE WARRANTS IN THE FORM OF EXHIBIT I

 

23

--------------------------------------------------------------------------------


 


ATTACHED HERETO (THE “IRREVOCABLE TRANSFER AGENT INSTRUCTIONS”).  THE COMPANY
WARRANTS THAT NO INSTRUCTION OTHER THAN THE IRREVOCABLE TRANSFER AGENT
INSTRUCTIONS REFERRED TO IN THIS SECTION 5(B), AND STOP TRANSFER INSTRUCTIONS TO
GIVE EFFECT TO SECTION 2(G) HEREOF, WILL BE GIVEN BY THE COMPANY TO ITS TRANSFER
AGENT, AND THAT THE SECURITIES SHALL OTHERWISE BE FREELY TRANSFERABLE ON THE
BOOKS AND RECORDS OF THE COMPANY AS AND TO THE EXTENT PROVIDED IN THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS.  IF A BUYER EFFECTS A SALE, ASSIGNMENT OR
TRANSFER OF THE SECURITIES IN ACCORDANCE WITH SECTION 2(F), THE COMPANY SHALL
PERMIT THE TRANSFER AND SHALL PROMPTLY INSTRUCT ITS TRANSFER AGENT TO ISSUE ONE
OR MORE CERTIFICATES OR CREDIT SHARES TO THE APPLICABLE BALANCE ACCOUNTS AT DTC
IN SUCH NAME AND IN SUCH DENOMINATIONS AS SPECIFIED BY SUCH BUYER TO EFFECT SUCH
SALE, TRANSFER OR ASSIGNMENT.  IN THE EVENT THAT SUCH SALE, ASSIGNMENT OR
TRANSFER INVOLVES CONVERSION SHARES, INTEREST SHARES OR WARRANT SHARES SOLD,
ASSIGNED OR TRANSFERRED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
PURSUANT TO RULE 144, THE TRANSFER AGENT SHALL ISSUE SUCH SECURITIES TO THE
BUYER, ASSIGNEE OR TRANSFEREE, AS THE CASE MAY BE, WITHOUT ANY RESTRICTIVE
LEGEND.  THE COMPANY ACKNOWLEDGES THAT A BREACH BY IT OF ITS OBLIGATIONS
HEREUNDER WILL CAUSE IRREPARABLE HARM TO A BUYER.  ACCORDINGLY, THE COMPANY
ACKNOWLEDGES THAT THE REMEDY AT LAW FOR A BREACH OF ITS OBLIGATIONS UNDER THIS
SECTION 5(B) WILL BE INADEQUATE AND AGREES, IN THE EVENT OF A BREACH OR
THREATENED BREACH BY THE COMPANY OF THE PROVISIONS OF THIS SECTION 5(B), THAT A
BUYER SHALL BE ENTITLED, IN ADDITION TO ALL OTHER AVAILABLE REMEDIES, TO AN
ORDER AND/OR INJUNCTION RESTRAINING ANY BREACH AND REQUIRING IMMEDIATE ISSUANCE
AND TRANSFER, WITHOUT THE NECESSITY OF SHOWING ECONOMIC LOSS AND WITHOUT ANY
BOND OR OTHER SECURITY BEING REQUIRED.


 


6.                                       CONDITIONS TO THE COMPANY’S OBLIGATION
TO SELL.


 

Closing Date.  The obligation of the Company hereunder to issue and sell the
Notes, the related Warrants and the related Additional Investment Rights to each
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing each Buyer with prior written notice thereof:

 


(A)                                  SUCH BUYER SHALL HAVE EXECUTED EACH OF THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND DELIVERED THE SAME TO THE
COMPANY.


 


(B)                                 SUCH BUYER AND EACH OTHER BUYER SHALL HAVE
DELIVERED TO THE COMPANY THE PURCHASE PRICE (LESS, IN THE CASE OF PORTSIDE
GROWTH & OPPORTUNITY FUND, THE AMOUNTS WITHHELD PURSUANT TO SECTION 4(G)) FOR
THE NOTES AND THE RELATED WARRANTS AND ADDITIONAL INVESTMENT RIGHTS BEING
PURCHASED BY SUCH BUYER AT THE CLOSING BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS PURSUANT TO THE WIRE INSTRUCTIONS PROVIDED BY THE COMPANY.


 


(C)                                  THE REPRESENTATIONS AND WARRANTIES OF SUCH
BUYER SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN
MADE AND AS OF THE CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE), AND SUCH BUYER
SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE
COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY SUCH BUYER AT OR PRIOR TO THE CLOSING DATE.

 

24

--------------------------------------------------------------------------------


 


7.                                       CONDITIONS TO EACH BUYER’S OBLIGATION
TO PURCHASE.


 

Closing Date.  The obligation of each Buyer hereunder to purchase the Notes and
the related Warrants and Additional Investment Rights at the Closing is subject
to the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for each Buyer’s sole benefit and
may be waived by such Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:

 


(A)                                  THE COMPANY AND, TO THE EXTENT IT IS A
PARTY THERETO, EACH OF ITS EXISTING SUBSIDIARIES, SHALL HAVE DULY EXECUTED AND
DELIVERED TO SUCH BUYER:  (I) THE INITIAL NOTES (IN SUCH PRINCIPAL AMOUNTS AS
SUCH BUYER SHALL REQUEST) BEING PURCHASED BY SUCH BUYER AT THE CLOSING PURSUANT
TO THIS AGREEMENT, (II) THE WARRANTS (IN SUCH AMOUNTS AS SUCH BUYER SHALL
REQUEST) BEING PURCHASED BY SUCH BUYER AT THE CLOSING PURSUANT TO THIS
AGREEMENT; (III) THE ADDITIONAL INVESTMENT RIGHTS (IN SUCH AMOUNTS AS SUCH BUYER
SHALL REQUEST) BEING PURCHASED BY SUCH BUYER AT THE CLOSING PURSUANT TO THIS
AGREEMENT: (IV) THE PLEDGE AND SECURITY AGREEMENT; (V) THE GUARANTY, AND (V)
EACH OF THE OTHER TRANSACTION DOCUMENTS.


 


(B)                                 THE VOTING AGREEMENT SHALL HAVE BEEN
EXECUTED AND DELIVERED TO SUCH BUYER BY THE COMPANY AND PEHONG CHEN.


 


(C)                                  SUCH BUYER SHALL HAVE RECEIVED THE OPINION
OF COOLEY GODWARD LLP, THE COMPANY’S OUTSIDE COUNSEL, DATED AS OF THE CLOSING
DATE, IN SUBSTANTIALLY THE FORM OF EXHIBIT J ATTACHED HERETO.


 


(D)                                 THE COMPANY SHALL HAVE DELIVERED TO SUCH
BUYER A COPY OF THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS, IN THE FORM OF
EXHIBIT I ATTACHED HERETO, WHICH INSTRUCTIONS SHALL HAVE BEEN DELIVERED TO AND
ACKNOWLEDGED IN WRITING BY THE COMPANY’S TRANSFER AGENT.


 


(E)                                  EXCEPT AS SET FORTH IN SCHEDULE 3(A), THE
COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A CERTIFICATE EVIDENCING THE
FORMATION AND GOOD STANDING OF THE COMPANY IN ITS JURISDICTION OF FORMATION
ISSUED BY THE SECRETARY OF STATE (OR COMPARABLE OFFICE) OF SUCH JURISDICTION, AS
OF A DATE WITHIN 10 DAYS OF THE CLOSING DATE.


 


(F)                                    EXCEPT AS SET FORTH IN SCHEDULE 3(A), THE
COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A CERTIFICATE EVIDENCING THE
COMPANY’S QUALIFICATION AS A FOREIGN CORPORATION AND GOOD STANDING ISSUED BY THE
SECRETARY OF STATE (OR COMPARABLE OFFICE) OF EACH JURISDICTION IN WHICH THE
COMPANY CONDUCTS BUSINESS, AS OF A DATE WITHIN 10 DAYS OF THE CLOSING DATE.


 


(G)                                 THE COMPANY SHALL HAVE DELIVERED TO SUCH
BUYER A CERTIFIED COPY OF THE CERTIFICATE OF INCORPORATION AS CERTIFIED BY THE
SECRETARY OF STATE OF THE STATE OF DELAWARE WITHIN TEN (10) DAYS OF THE CLOSING
DATE.


 


(H)                                 THE COMPANY SHALL HAVE DELIVERED TO SUCH
BUYER A CERTIFICATE, EXECUTED BY THE SECRETARY OF THE COMPANY AND DATED AS OF
THE CLOSING DATE, AS TO (I) THE RESOLUTIONS CONSISTENT WITH SECTION 3(B) AS
ADOPTED BY THE COMPANY’S BOARD OF DIRECTORS IN A FORM REASONABLY ACCEPTABLE TO
SUCH BUYER, (II) THE CERTIFICATE OF INCORPORATION AND (III) THE BYLAWS, EACH AS
IN EFFECT AT THE CLOSING, IN THE FORM ATTACHED HERETO AS EXHIBIT K.

 

25

--------------------------------------------------------------------------------


 


(I)                                     THE REPRESENTATIONS AND WARRANTIES OF
THE COMPANY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR THOSE
REPRESENTATIONS AND WARRANTIES THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL
ADVERSE EFFECT, WHICH SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF THE DATE
WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE) AND THE COMPANY
SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE
COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THE TRANSACTION DOCUMENTS TO BE
PERFORMED, SATISFIED OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE CLOSING
DATE.  SUCH BUYER SHALL HAVE RECEIVED A CERTIFICATE, EXECUTED BY THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY, DATED AS OF THE CLOSING DATE, TO THE FOREGOING
EFFECT AND AS TO SUCH OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY SUCH BUYER
IN THE FORM ATTACHED HERETO AS EXHIBIT L.


 


(J)                                     THE COMPANY SHALL HAVE DELIVERED TO SUCH
BUYER A LETTER FROM THE COMPANY’S TRANSFER AGENT CERTIFYING THE NUMBER OF SHARES
OF COMMON STOCK OUTSTANDING AS OF A DATE WITHIN FIVE DAYS OF THE CLOSING DATE.


 


(K)                                  THE COMMON STOCK (I) SHALL BE DESIGNATED
FOR QUOTATION OR LISTED ON THE PRINCIPAL MARKET AND (II) SHALL NOT HAVE BEEN
SUSPENDED, AS OF THE CLOSING DATE, BY THE SEC OR THE PRINCIPAL MARKET FROM
TRADING ON THE PRINCIPAL MARKET NOR SHALL SUSPENSION BY THE SEC OR THE PRINCIPAL
MARKET HAVE BEEN THREATENED, AS OF THE CLOSING DATE, EITHER (A) IN WRITING BY
THE SEC OR THE PRINCIPAL MARKET OR (B) BY FALLING BELOW THE MINIMUM LISTING
MAINTENANCE REQUIREMENTS OF THE PRINCIPAL MARKET.


 


(L)                                     THE COMPANY SHALL HAVE OBTAINED ALL
GOVERNMENTAL, REGULATORY OR THIRD PARTY CONSENTS AND APPROVALS, IF ANY,
NECESSARY TO BE OBTAINED PRIOR TO THE CLOSING DATE FOR THE SALE OF THE
SECURITIES.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY SHALL
ALSO HAVE OBTAINED THE CONSENT OR WAIVER OF SILICON VALLEY BANK UNDER THE
DOCUMENTS AND AGREEMENTS EVIDENCING OR RELATING TO THE SENIOR INDEBTEDNESS, WITH
RESPECT TO (A) THE ISSUANCE OF THE NOTES, THE ADDITIONAL INVESTMENT RIGHTS AND
THE WARRANTS AND (B) THE GRANTING OF THE SECURITY INTERESTS IN THE COLLATERAL TO
SECURE THE NOTES, SUBJECT TO ANY PRIOR PERFECTED SECURITY INTERESTS SECURING THE
SENIOR INDEBTEDNESS, TOGETHER WITH SUCH OTHER AGREEMENTS AS THE BUYERS SHALL
REASONABLY REQUIRE TO ENSURE THAT THE BUYERS ENJOY FULL RIGHTS WITH RESPECT TO
THE COLLATERAL, EVIDENCE OF WHICH SHALL HAVE BEEN PROVIDED TO THE BUYERS.


 


(M)                               IN ACCORDANCE WITH THE TERMS OF THE SECURITY
DOCUMENTS, THE COMPANY AND THE SHALL HAVE DELIVERED TO THE AGENT (AS DEFINED IN
THE PLEDGE AND SECURITY AGREEMENT) CERTIFICATES, IF ISSUED, REPRESENTING THE
SHARES OF CAPITAL STOCK OF ITS SUBSIDIARIES PLEDGED UNDER THE PLEDGE AND
SECURITY AGREEMENT, ALONG WITH DULY EXECUTED BLANK STOCK POWERS. 


 


(N)                                                                             
THE COMPANY SHALL HAVE RENEGOTIATED OR REPAID ALL OF ITS EXISTING MATERIAL DEBT
AND LEASE OBLIGATIONS, ALL ON TERMS SATISFACTORY TO THE BUYERS.

 


(O)           THE COMPANY, SILICON VALLEY BANK AND THE SENIOR AGENT SHALL HAVE
DULY EXECUTED AND DELIVERED THE SUBORDINATION AGREEMENT IN THE FORM OF EXHIBIT M
ANNEXED HERETO (AS AMENDED OR MODIFIED FROM TIME TO TIME, THE “SUBORDINATION
AGREEMENT”).  THE EXECUTION AND DELIVERY OF THE SUBORDINATION AGREEMENT AND THE
PLEDGE AND SECURITY AGREEMENT BY THE SENIOR AGENT IN THE NAME AND ON BEHALF OF
THE BUYERS IS HEREBY AUTHORIZED AND APPROVED BY THE BUYERS.

 


(P)                                 THE COMPANY SHALL HAVE DELIVERED TO SUCH
BUYER SUCH OTHER DOCUMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AS SUCH BUYER OR ITS COUNSEL MAY REASONABLY REQUEST.

 

26

--------------------------------------------------------------------------------


 


8.                                       TERMINATION.  IN THE EVENT THAT THE
CLOSING SHALL NOT HAVE OCCURRED WITH RESPECT TO A BUYER ON OR BEFORE FIVE (5)
BUSINESS DAYS FROM THE DATE HEREOF DUE TO THE COMPANY’S OR SUCH BUYER’S FAILURE
TO SATISFY THE CONDITIONS SET FORTH IN SECTIONS 6 AND 7 ABOVE (AND THE
NONBREACHING PARTY’S FAILURE TO WAIVE SUCH UNSATISFIED CONDITION(S)), THE
NONBREACHING PARTY SHALL HAVE THE OPTION TO TERMINATE THIS AGREEMENT WITH
RESPECT TO SUCH BREACHING PARTY AT THE CLOSE OF BUSINESS ON SUCH DATE WITHOUT
LIABILITY OF ANY PARTY TO ANY OTHER PARTY; PROVIDED, HOWEVER, THIS IF THIS
AGREEMENT IS TERMINATED PURSUANT TO THIS SECTION 8, THE COMPANY SHALL REMAIN
OBLIGATED TO REIMBURSE THE NON-BREACHING BUYERS FOR THE EXPENSES DESCRIBED IN
SECTION 4(G) ABOVE.


 


9.                                       MISCELLANEOUS.


 


(A)                                  GOVERNING LAW; JURISDICTION; JURY TRIAL. 
ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTIONS)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE
STATE OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.


 


(B)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED
ONE AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE
BEEN SIGNED BY EACH PARTY AND DELIVERED TO THE OTHER PARTY; PROVIDED THAT A
FACSIMILE SIGNATURE SHALL BE CONSIDERED DUE EXECUTION AND SHALL BE BINDING UPON
THE SIGNATORY THERETO WITH THE SAME FORCE AND EFFECT AS IF THE SIGNATURE WERE AN
ORIGINAL, NOT A FACSIMILE SIGNATURE.


 


(C)                                  HEADINGS.  THE HEADINGS OF THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE
INTERPRETATION OF, THIS AGREEMENT.


 


(D)                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY
OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE
REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE VALIDITY OR
ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER JURISDICTION.

 

27

--------------------------------------------------------------------------------


 


(E)                                  ENTIRE AGREEMENT; AMENDMENTS.  THIS
AGREEMENT SUPERSEDES ALL OTHER PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE
BUYERS, THE COMPANY, THEIR AFFILIATES AND PERSONS ACTING ON THEIR BEHALF WITH
RESPECT TO THE MATTERS DISCUSSED HEREIN, AND THIS AGREEMENT AND THE INSTRUMENTS
REFERENCED HEREIN CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT
TO THE MATTERS COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH
HEREIN OR THEREIN, NEITHER THE COMPANY NOR ANY BUYER MAKES ANY REPRESENTATION,
WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS.  NO PROVISION OF
THIS AGREEMENT MAY BE AMENDED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED BY
THE COMPANY AND THE HOLDERS OF AT LEAST A MAJORITY OF THE AGGREGATE NUMBER OF
REGISTRABLE SECURITIES ISSUED AND ISSUABLE HEREUNDER, AND ANY AMENDMENT TO THIS
AGREEMENT MADE IN CONFORMITY WITH THE PROVISIONS OF THIS SECTION 9(E) SHALL BE
BINDING ON ALL BUYERS AND HOLDERS OF SECURITIES, AS APPLICABLE.  NO PROVISION
HEREOF MAY BE WAIVED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT IS SOUGHT.  NO SUCH AMENDMENT SHALL BE EFFECTIVE TO THE
EXTENT THAT IT APPLIES TO LESS THAN ALL OF THE HOLDERS OF THE APPLICABLE
SECURITIES THEN OUTSTANDING.  NO CONSIDERATION SHALL BE OFFERED OR PAID TO ANY
PERSON TO AMEND OR CONSENT TO A WAIVER OR MODIFICATION OF ANY PROVISION OF ANY
OF THE TRANSACTION DOCUMENTS UNLESS THE SAME CONSIDERATION ALSO IS OFFERED TO
ALL OF THE PARTIES TO THE TRANSACTION DOCUMENTS, HOLDERS OF NOTES, HOLDERS OF
THE WARRANTS OR HOLDERS OF THE ADDITIONAL INVESTMENT RIGHTS, AS THE CASE MAY
BE.  THE COMPANY HAS NOT, DIRECTLY OR INDIRECTLY, MADE ANY AGREEMENTS WITH ANY
BUYERS RELATING TO THE TERMS OR CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY
THE TRANSACTION DOCUMENTS EXCEPT AS SET FORTH IN THE TRANSACTION DOCUMENTS.


 


(F)                                    NOTICES.  ANY NOTICES, CONSENTS, WAIVERS
OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF
THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED: 
(I) UPON RECEIPT, WHEN DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY
FACSIMILE (PROVIDED CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR
ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE
BUSINESS DAY AFTER DEPOSIT WITH AN OVERNIGHT COURIER SERVICE, IN EACH CASE
PROPERLY ADDRESSED TO THE PARTY TO RECEIVE THE SAME.  THE ADDRESSES AND
FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS SHALL BE:


 

If to the Company:

 

BroadVision, Inc.

585 Broadway
Redwood City, California  94063
Telephone:                                    (650) 261-5100
Facsimile:                                            (650) 261-5900
Attention:                                         General Counsel

 

28

--------------------------------------------------------------------------------


 

Copy to:

 

Cooley Godward LLP

One Maritime Plaza, 20th Floor

San Francisco, California  94111

Telephone:                                    (415) 693-2000
Facsimile:                                            (415) 951-3699

Attention:                                         Kenneth L. Guernsey, Esq.

 

If to the Transfer Agent:

 

Computershare Trust Company
359 Indiana Street, Suite 800
Golden, CO  80401
Telephone: 
Facsimile: 
Attention:  Ms. Tiffany Skiles

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

with a copy (for informational purposes only) to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Telephone:                                    (212) 756-2000
Facsimile:                                            (212) 593-5955
Attention:                                         Eleazer N. Klein, Esq.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 


(G)                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, INCLUDING ANY PURCHASERS OF THE NOTES, THE
WARRANTS OR THE ADDITIONAL INVESTMENT RIGHTS.  THE COMPANY SHALL NOT ASSIGN THIS
AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE HOLDERS OF AT LEAST A MAJORITY OF THE AGGREGATE NUMBER OF
REGISTRABLE SECURITIES ISSUED AND ISSUABLE HEREUNDER, INCLUDING BY WAY OF A
FUNDAMENTAL TRANSACTION (UNLESS THE COMPANY IS IN COMPLIANCE WITH THE APPLICABLE
PROVISIONS GOVERNING FUNDAMENTAL TRANSACTIONS SET FORTH IN THE NOTES, THE
WARRANTS AND THE ADDITIONAL INVESTMENT RIGHTS).  A BUYER MAY ASSIGN SOME OR ALL
OF ITS RIGHTS HEREUNDER WITHOUT THE CONSENT OF THE COMPANY IN CONNECTION WITH A
TRANSFER BY SUCH

 

29

--------------------------------------------------------------------------------


 


BUYER OF ANY OF THE SECURITIES IN WHICH EVENT SUCH ASSIGNEE SHALL BE DEEMED TO
BE A BUYER HEREUNDER WITH RESPECT TO SUCH ASSIGNED RIGHTS.


 


(H)                                 NO THIRD PARTY BENEFICIARIES.  THIS
AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY
PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON.


 


(I)                                     SURVIVAL.  UNLESS THIS AGREEMENT IS
TERMINATED UNDER SECTION 8, THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
AND THE BUYERS CONTAINED IN SECTIONS 2 AND 3 AND THE AGREEMENTS AND COVENANTS
SET FORTH IN SECTIONS 4, 5 AND 9 SHALL SURVIVE THE CLOSING.  EACH BUYER SHALL BE
RESPONSIBLE ONLY FOR ITS OWN REPRESENTATIONS, WARRANTIES, AGREEMENTS AND
COVENANTS HEREUNDER.


 


(J)                                     FURTHER ASSURANCES.  EACH PARTY SHALL DO
AND PERFORM, OR CAUSE TO BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND
THINGS, AND SHALL EXECUTE AND DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES,
INSTRUMENTS AND DOCUMENTS, AS ANY OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO
CARRY OUT THE INTENT AND ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(K)                                  INDEMNIFICATION.  IN CONSIDERATION OF EACH
BUYER’S EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS AND ACQUIRING THE
SECURITIES THEREUNDER AND IN ADDITION TO ALL OF THE COMPANY’S OTHER OBLIGATIONS
UNDER THE TRANSACTION DOCUMENTS, THE COMPANY SHALL DEFEND, PROTECT, INDEMNIFY
AND HOLD HARMLESS EACH BUYER AND EACH OTHER HOLDER OF THE SECURITIES AND ALL OF
THEIR STOCKHOLDERS, PARTNERS, MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES AND DIRECT
OR INDIRECT INVESTORS AND ANY OF THE FOREGOING PERSONS’ AGENTS OR OTHER
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT) (COLLECTIVELY, THE
“INDEMNITEES”) FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS,
CLAIMS, LOSSES, COSTS, PENALTIES, FEES, LIABILITIES AND DAMAGES, AND EXPENSES IN
CONNECTION THEREWITH (IRRESPECTIVE OF WHETHER ANY SUCH INDEMNITEE IS A PARTY TO
THE ACTION FOR WHICH INDEMNIFICATION HEREUNDER IS SOUGHT), AND INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS (THE “INDEMNIFIED LIABILITIES”),
INCURRED BY ANY INDEMNITEE AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A)
ANY MATERIAL INACCURACY IN ANY REPRESENTATION OR WARRANTY MADE BY THE COMPANY IN
THE TRANSACTION DOCUMENTS OR ANY INACCURACY IN ANY REPRESENTATION OR WARRANTY IN
THE TRANSACTION DOCUMENTS THAT IS QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE
EFFECT, (B) ANY BREACH OF ANY COVENANT, AGREEMENT OR OBLIGATION OF THE COMPANY
CONTAINED IN THE TRANSACTION DOCUMENTS OR (C) ANY CAUSE OF ACTION, SUIT OR CLAIM
BROUGHT OR MADE AGAINST SUCH INDEMNITEE BY A THIRD PARTY (INCLUDING FOR THESE
PURPOSES A DERIVATIVE ACTION BROUGHT ON BEHALF OF THE COMPANY) AND ARISING OUT
OF OR RESULTING FROM (I) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF
THE TRANSACTION DOCUMENTS, (II) ANY TRANSACTION FINANCED OR TO BE FINANCED IN
WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF THE ISSUANCE OF
THE SECURITIES, OR (III) THE STATUS OF SUCH BUYER OR HOLDER OF THE SECURITIES AS
AN INVESTOR IN THE COMPANY PURSUANT TO THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS; PROVIDED THAT INDEMNIFICATION PURSUANT TO THIS CLAUSE
(III) SHALL NOT BE AVAILABLE TO THE EXTENT ARISING PRIMARILY FROM SUCH BUYER’S
FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  TO THE EXTENT THAT THE FOREGOING
UNDERTAKING BY THE COMPANY MAY BE UNENFORCEABLE FOR ANY REASON, THE COMPANY
SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF
THE INDEMNIFIED LIABILITIES THAT IS PERMISSIBLE UNDER APPLICABLE LAW.  EXCEPT AS
OTHERWISE SET FORTH HEREIN, THE MECHANICS AND PROCEDURES WITH RESPECT

 

30

--------------------------------------------------------------------------------


 


TO THE RIGHTS AND OBLIGATIONS UNDER THIS SECTION 9(K) SHALL BE THE SAME AS THOSE
SET FORTH IN SECTION 6 OF THE REGISTRATION RIGHTS AGREEMENT.


 


(L)                                     NO STRICT CONSTRUCTION.  THE LANGUAGE
USED IN THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES
TO EXPRESS THEIR MUTUAL INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE
APPLIED AGAINST ANY PARTY.


 


(M)                               REMEDIES.  EACH BUYER AND EACH HOLDER OF THE
SECURITIES SHALL HAVE ALL RIGHTS AND REMEDIES SET FORTH IN THE TRANSACTION
DOCUMENTS AND ALL RIGHTS AND REMEDIES WHICH SUCH HOLDERS HAVE BEEN GRANTED AT
ANY TIME UNDER ANY OTHER AGREEMENT OR CONTRACT AND ALL OF THE RIGHTS WHICH SUCH
HOLDERS HAVE UNDER ANY LAW.  ANY PERSON HAVING ANY RIGHTS UNDER ANY PROVISION OF
THIS AGREEMENT SHALL BE ENTITLED TO ENFORCE SUCH RIGHTS SPECIFICALLY (WITHOUT
POSTING A BOND OR OTHER SECURITY), TO RECOVER DAMAGES BY REASON OF ANY BREACH OF
ANY PROVISION OF THIS AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS GRANTED BY
LAW.  FURTHERMORE, THE COMPANY RECOGNIZES THAT IN THE EVENT THAT IT FAILS TO
PERFORM, OBSERVE, OR DISCHARGE ANY OR ALL OF ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS, ANY REMEDY AT LAW MAY PROVE TO BE INADEQUATE RELIEF TO
THE BUYERS.  THE COMPANY THEREFORE AGREES THAT THE BUYERS SHALL BE ENTITLED TO
SEEK TEMPORARY AND PERMANENT INJUNCTIVE RELIEF IN ANY SUCH CASE WITHOUT THE
NECESSITY OF PROVING ACTUAL DAMAGES AND WITHOUT POSTING A BOND OR OTHER
SECURITY.


 


(N)                                 PAYMENT SET ASIDE.  TO THE EXTENT THAT THE
COMPANY MAKES A PAYMENT OR PAYMENTS TO THE BUYERS HEREUNDER OR PURSUANT TO ANY
OF THE OTHER TRANSACTION DOCUMENTS OR THE BUYERS ENFORCE OR EXERCISE THEIR
RIGHTS HEREUNDER OR THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE PROCEEDS OF
SUCH ENFORCEMENT OR EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY INVALIDATED,
DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED FROM, DISGORGED
BY OR ARE REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED TO THE COMPANY,
A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW (INCLUDING, WITHOUT
LIMITATION, ANY BANKRUPTCY LAW, FOREIGN, STATE OR FEDERAL LAW, COMMON LAW OR
EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION THE
OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE REVIVED
AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR
SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.

 

31

--------------------------------------------------------------------------------


 


(O)                                 INDEPENDENT NATURE OF BUYERS’ OBLIGATIONS
AND RIGHTS.  THE OBLIGATIONS OF EACH BUYER UNDER ANY TRANSACTION DOCUMENT ARE
SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER BUYER, AND NO BUYER
SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY
OTHER BUYER UNDER ANY TRANSACTION DOCUMENT.  NOTHING CONTAINED HEREIN OR IN ANY
OTHER TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY BUYER PURSUANT HERETO OR
THERETO, SHALL BE DEEMED TO CONSTITUTE THE BUYERS AS A PARTNERSHIP, AN
ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE BUYERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP WITH
RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS.  EACH BUYER CONFIRMS THAT IT HAS INDEPENDENTLY PARTICIPATED IN THE
NEGOTIATION OF THE TRANSACTION CONTEMPLATED HEREBY WITH THE ADVICE OF ITS OWN
COUNSEL AND ADVISORS.  EACH BUYER SHALL BE ENTITLED TO INDEPENDENTLY PROTECT AND
ENFORCE ITS RIGHTS, INCLUDING, WITHOUT LIMITATION, THE RIGHTS ARISING OUT OF
THIS AGREEMENT OR OUT OF ANY OTHER TRANSACTION DOCUMENTS, AND IT SHALL NOT BE
NECESSARY FOR ANY OTHER BUYER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY
PROCEEDING FOR SUCH PURPOSE.


 

[Signature Page Follows]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

COMPANY:

 

 

 

BROADVISION, INC.

 

 

 

 

 

By:

/s/ Pehong Chen

 

 

 

Name:  Pehong Chen

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

PORTSIDE GROWTH & OPPORTUNITY FUND

 

 

 

 

 

By:

/s/ [Authorized Signatory]

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

SF CAPITALPARTNERS LTD.

 

 

 

 

 

By:

/s/ [Authorized Signatory]

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

MANCHESTER SECURITIES CORP.

 

 

 

 

 

By:

/s/ [Authorized Signatory]

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

KINGS ROAD INVESTMENTS LTD.

 

 

 

 

 

By:

/s/ [Authorized Signatory]

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

PROVIDENT PREMIER MASTER FUND, LTD.

 

 

 

 

 

By:

/s/ [Authorized Signatory]

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

Buyer

 

Address and
Facsimile Number

 

Aggregate
Principal
Amount of
Initial Notes

 

Number of
Warrant
Shares

 

Maximum
Aggregate
Principal Amount
of Additional Notes

 

Purchase Price

 

Legal Representative’s Address
and Facsimile Number

 

 

 

 

 

 

 

 

 

 

 

 

 

Portside

 

c/o Ramius Capital Group,

 

$

5,000,000

 

543,478

 

$

1,250,000

 

$

5,000,000

 

Schulte Roth & Zabel

Growth & Opportunity Fund

 

L.L.C.
666 Third Avenue, 26th Floor
New York, New York 10017

Attention:                 Jeffrey Smith
Nancy Wu

Facsimile: (212) 845-7999
Telephone: (212) 845-7955
Residence: Cayman Islands

 

 

 

 

 

 

 

 

 

 

LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376

 

 

 

 

 

 

 

 

 

 

 

 

 

SF Capital

 

3600 South Lake Drive

 

$

4,000,000

 

434,783

 

$

1,000,000

 

$

4,000,000

 

 

Partners Ltd.

 

St. Francis, WI 53235
Attention: Brian Davidson
Facsimile: (414) 294-7700
Telephone: (414) 294-7000
Residence: British Virgin Islands

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manchester

 

712 Fifth Avenue

 

$

2,000,000

 

217,391

 

$

500,000

 

$

2,000,000

 

 

Securities Corp.

 

New York, NY 10019
Attention: Sundar  Srinivasan
Facsimile: (212) 586-9461
Telephone: (212) 506-2999
Residence: New York

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

Buyer

 

Address and
Facsimile Number

 

Aggregate
Principal
Amount of
Initial Notes

 

Number of
Warrant
Shares

 

Maximum
Aggregate
Principal Amount
of Additional Notes

 

Purchase Price

 

Legal Representative’s Address
and Facsimile Number

 

 

 

 

 

 

 

 

 

 

 

 

 

Kings Road

 

M & C Corporate Services

 

$

3,500,000

 

380,435

 

$

875,000

 

$

3,500,000

 

 

Investments Ltd.

 

Limited
P.O. Box 309GT, Ugland House
South Church Street, George Town
Grand Cayman, Cayman Islands
Attention: James Piachaud
Facsimile:  (212) 359-7304
Telephone: (212) 359-7336
Residence:  Cayman Islands

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Provident

 

c/o Gemini Investment

 

$

1,500,000

 

163,043

 

$

375,000

 

$

1,500,000

 

 

Premier Master Fund, Ltd.

 

Strategies, LLC
35 Waterview Boulevard
Parsippany, NJ  07054
Attention: Steven Winters
Facsimile: (973) 404-1360
Telephone: (973) 404-1350
Residence: Cayman Islands

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Form of Initial Notes

Exhibit B

Form of Warrants

Exhibit C

Form of Additional Investment Rights

Exhibit D

Form of Additional Notes

Exhibit E

Registration Rights Agreement

Exhibit F

Form of Pledge and Security Agreement

Exhibit G

Form of Guarantee

Exhibit H

Form of Voting Agreement

Exhibit I

Irrevocable Transfer Agent Instructions

Exhibit J

Form of Outside Company Counsel Opinion

Exhibit K

Form of Secretary’s Certificate

Exhibit L

Form of Officer’s Certificate

Exhibit M

Subordination Agreement

 

SCHEDULES

 

Schedule 3(a)

Subsidiaries

Schedule 3(l)

Absence of Certain Changes

Schedule 3(r)

Capitalization

Schedule 3(s)

Indebtedness and Other Contracts

Schedule 3(t)

Litigation

Schedule 3(v)

Employee Relations

Schedule 3(x)

Intellectual Property

Schedule 3(z)

Subsidiary Rights

Schedule 3(aa)

Tax Status

Schedule 3(cc)

Ranking of Notes

Schedule 3(ee)

Cash Balances

 

--------------------------------------------------------------------------------


 

EXHIBIT A

[FORM OF SENIOR SUBORDINATED SECURED CONVERTIBLE NOTE]

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.  ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE
TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 19(a) HEREOF.  THE
PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES
ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE
FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

BROADVISION, INC.

 

SENIOR SUBORDINATED SECURED CONVERTIBLE NOTE

 

Issuance Date:  October     , 2004

Principal: U.S. $                          

 

FOR VALUE RECEIVED, BroadVision, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to the order of [PORTSIDE GROWTH AND OPPORTUNITY
FUND][OTHER BUYERS] or registered assigns (“Holder”) the amount set out above as
the Principal (as reduced pursuant to the terms hereof pursuant to redemption,
conversion or otherwise, the “Principal”) when due, whether upon the Maturity
Date (as defined below), on any Installment Date with respect to the Installment
Amount due on such Installment Date (each, as defined herein), acceleration,
redemption or otherwise (in each case in accordance with the terms hereof) and
to pay interest (“Interest”) on any outstanding Principal at the rate of 6.00%
per annum (the “Interest Rate”), from the date set out above as the Issuance
Date (the “Issuance Date”) until the same becomes due and payable, whether upon
an Interest Date (as defined below), any Installment Date or, the Maturity Date,
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof).  This Senior Subordinated Secured Convertible Note
(including all Senior Subordinated Secured Convertible Notes issued in exchange,
transfer or replacement hereof, this “Note”) is one of an issue of Senior
Subordinated Secured Convertible Notes issued pursuant to the Securities
Purchase Agreement (as defined below) on the Closing Date (collectively, the
“Notes” and such other Senior

 

--------------------------------------------------------------------------------


 

Subordinated Secured Convertible Notes, the “Other Notes”).  Certain capitalized
terms used herein are defined in Section 29.

 


(1)           PAYMENTS OF PRINCIPAL.  ON EACH INSTALLMENT DATE, THE COMPANY
SHALL PAY TO THE HOLDER AN AMOUNT EQUAL TO THE INSTALLMENT AMOUNT DUE ON SUCH
INSTALLMENT DATE IN ACCORDANCE WITH SECTION 8.  THE “MATURITY DATE” SHALL BE
NOVEMBER         , 2008, AS MAY BE EXTENDED AT THE OPTION OF THE HOLDER (I)
THROUGH THE DATE THAT IS FIFTEEN (15) BUSINESS DAYS (OR, IN THE CASE OF THE
EVENT OF DEFAULT SPECIFIED IN SECTION 4(A)(IX), SIXTY-FIVE DAYS) AFTER THE CURE
OR TERMINATION OF ANY EVENT OF DEFAULT (AS DEFINED IN SECTION 4(A)) THAT HAS
OCCURRED AND IS CONTINUING ON THE MATURITY DATE (AS MAY BE EXTENDED PURSUANT TO
THIS SECTION 1) OR THE TERMINATION OF ANY EVENT THAT HAS OCCURRED AND IS
CONTINUING ON THE MATURITY DATE (AS MAY BE EXTENDED PURSUANT TO THIS SECTION 1)
AND THAT WITH THE PASSAGE OF TIME AND THE FAILURE TO CURE WOULD RESULT IN AN
EVENT OF DEFAULT AND (II) THROUGH THE DATE THAT IS TEN (10) DAYS AFTER THE
CONSUMMATION OF A CHANGE OF CONTROL IN THE EVENT THAT A CHANGE OF CONTROL IS
PUBLICLY ANNOUNCED OR A CHANGE OF CONTROL NOTICE (AS DEFINED IN SECTION 5(B)) IS
DELIVERED PRIOR TO THE MATURITY DATE.

 


(2)           INTEREST; INTEREST RATE.  INTEREST ON THIS NOTE SHALL COMMENCE
ACCRUING ON THE ISSUANCE DATE AND SHALL BE COMPUTED ON THE BASIS OF A 365-DAY
YEAR AND ACTUAL DAYS ELAPSED AND SHALL BE PAYABLE IN ARREARS FOR EACH CALENDAR
QUARTER ON THE FIRST DAY OF THE SUCCEEDING CALENDAR QUARTER DURING THE PERIOD
BEGINNING ON THE ISSUANCE DATE AND ENDING ON, AND INCLUDING, THE MATURITY DATE
(EACH, AN “INTEREST DATE”) WITH THE FIRST INTEREST DATE BEING JANUARY 1, 2005. 
INTEREST SHALL BE PAYABLE ON EACH INTEREST DATE, TO THE RECORD HOLDER OF THIS
NOTE ON THE APPLICABLE INTEREST DATE, IN CASH (“CASH INTEREST”) OR, AT THE
OPTION OF THE COMPANY, IN SHARES OF COMMON STOCK (“INTEREST SHARES”) OR A
COMBINATION THEREOF, PROVIDED THAT THE INTEREST WHICH ACCRUED DURING ANY PERIOD
MAY BE PAYABLE IN INTEREST SHARES IF, AND ONLY IF, THE COMPANY DELIVERS WRITTEN
NOTICE (EACH, AN “INTEREST ELECTION NOTICE”) OF SUCH ELECTION TO EACH HOLDER OF
THE NOTES ON OR PRIOR TO THE TWENTIETH (20TH) TRADING DAY PRIOR TO THE INTEREST
DATE (EACH, AN “INTEREST NOTICE DUE DATE”); PROVIDED, FURTHER, THAT IF THE
STOCKHOLDER APPROVAL (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT) HAS NOT
BEEN OBTAINED BY THE STOCKHOLDER MEETING DEADLINE (AS DEFINED IN THE SECURITIES
PURCHASE AGREEMENT), THE COMPANY MAY NOT ELECT TO PAY INTEREST IN INTEREST
SHARES AND MUST PAY ALL INTEREST DUE HEREUNDER AS CASH INTEREST UNTIL SUCH TIME
AS THE STOCKHOLDER APPROVAL HAS BEEN OBTAINED.  EACH INTEREST ELECTION NOTICE
MUST SPECIFY THE AMOUNT OF INTEREST THAT SHALL BE PAID AS CASH INTEREST, IF ANY,
AND THE AMOUNT OF INTEREST THAT SHALL BE PAID IN INTEREST SHARES.  INTEREST TO
BE PAID ON AN INTEREST DATE IN INTEREST SHARES SHALL BE PAID IN A NUMBER OF
FULLY PAID AND NONASSESSABLE SHARES (ROUNDED TO THE NEAREST WHOLE SHARE IN
ACCORDANCE WITH SECTION 3(A)) OF COMMON STOCK EQUAL TO THE QUOTIENT OF (A) THE
AMOUNT OF INTEREST PAYABLE ON SUCH INTEREST DATE LESS ANY CASH INTEREST PAID AND
(B) THE INTEREST CONVERSION PRICE IN EFFECT ON THE APPLICABLE INTEREST DATE.  IF
ANY INTEREST SHARES ARE TO BE PAID ON AN INTEREST DATE, THEN THE COMPANY SHALL
(X) PROVIDED THAT THE COMPANY’S TRANSFER AGENT (THE “TRANSFER AGENT”) IS
PARTICIPATING IN THE DEPOSITORY TRUST COMPANY (“DTC”) FAST AUTOMATED SECURITIES
TRANSFER PROGRAM AND SUCH ACTION IS NOT PROHIBITED BY APPLICABLE LAW OR
REGULATION OR ANY APPLICABLE POLICY OF DTC, CREDIT SUCH AGGREGATE NUMBER OF
INTEREST SHARES TO WHICH THE HOLDER SHALL BE ENTITLED TO THE HOLDER’S OR ITS
DESIGNEE’S BALANCE ACCOUNT WITH DTC THROUGH ITS DEPOSIT WITHDRAWAL AGENT
COMMISSION SYSTEM, OR (Y) IF THE FOREGOING SHALL NOT APPLY, ISSUE AND DELIVER ON
THE APPLICABLE INTEREST DATE, TO THE ADDRESS SET FORTH IN THE REGISTER
MAINTAINED BY THE COMPANY FOR SUCH PURPOSE PURSUANT TO THE SECURITIES PURCHASE
AGREEMENT OR TO SUCH ADDRESS AS

 

2

--------------------------------------------------------------------------------


 


SPECIFIED BY THE HOLDER IN WRITING TO THE COMPANY AT LEAST TWO BUSINESS DAYS
PRIOR TO THE APPLICABLE INTEREST DATE, A CERTIFICATE, REGISTERED IN THE NAME OF
THE HOLDER OR ITS DESIGNEE, FOR THE NUMBER OF INTEREST SHARES TO WHICH THE
HOLDER SHALL BE ENTITLED.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT
BE ENTITLED TO PAY INTEREST IN INTEREST SHARES AND SHALL BE REQUIRED TO PAY SUCH
INTEREST IN CASH AS CASH INTEREST ON THE APPLICABLE INTEREST DATE IF, UNLESS
CONSENTED TO IN WRITING BY THE HOLDER, DURING THE PERIOD COMMENCING ON THE
APPLICABLE INTEREST NOTICE DUE DATE THROUGH THE APPLICABLE INTEREST DATE THE
EQUITY CONDITIONS HAVE NOT BEEN SATISFIED.  PRIOR TO THE PAYMENT OF INTEREST ON
AN INTEREST DATE, INTEREST ON THIS NOTE SHALL ACCRUE AT THE INTEREST RATE AND BE
PAYABLE BY WAY OF INCLUSION OF THE INTEREST IN THE CONVERSION AMOUNT IN
ACCORDANCE WITH SECTION 3(B)(I).  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, THE INTEREST RATE SHALL BE INCREASED TO TWELVE PERCENT
(12%).  IN THE EVENT THAT SUCH EVENT OF DEFAULT IS SUBSEQUENTLY CURED, THE
ADJUSTMENT REFERRED TO IN THE PRECEDING SENTENCE SHALL CEASE TO BE EFFECTIVE AS
OF THE DATE OF SUCH CURE; PROVIDED THAT THE INTEREST AS CALCULATED AND UNPAID AT
SUCH INCREASED RATE DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT SHALL
CONTINUE TO APPLY TO THE EXTENT RELATING TO THE DAYS AFTER THE OCCURRENCE OF
SUCH EVENT OF DEFAULT THROUGH AND INCLUDING THE DATE OF CURE OF SUCH EVENT OF
DEFAULT.  THE COMPANY SHALL PAY ANY AND ALL TAXES THAT MAY BE PAYABLE WITH
RESPECT TO THE ISSUANCE AND DELIVERY OF INTEREST SHARES; PROVIDED THAT THE
COMPANY SHALL NOT BE REQUIRED TO PAY ANY TAX THAT MAY BE PAYABLE IN RESPECT OF
ANY ISSUANCE OF INTEREST SHARES TO ANY PERSON OTHER THAN THE HOLDER OR WITH
RESPECT TO ANY INCOME TAX DUE BY THE HOLDER WITH RESPECT TO SUCH INTEREST
SHARES.

 


(3)           CONVERSION OF NOTES.  THIS NOTE SHALL BE CONVERTIBLE INTO SHARES
OF THE COMPANY’S COMMON STOCK, PAR VALUE $.0001 PER SHARE (THE “COMMON STOCK”),
ON THE TERMS AND CONDITIONS SET FORTH IN THIS SECTION 3.

 


(A)           CONVERSION RIGHT.  SUBJECT TO THE PROVISIONS OF SECTION 3(D), AT
ANY TIME OR TIMES ON OR AFTER THE ISSUANCE DATE, THE HOLDER SHALL BE ENTITLED TO
CONVERT ANY PORTION OF THE OUTSTANDING AND UNPAID CONVERSION AMOUNT (AS DEFINED
BELOW) INTO FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK IN ACCORDANCE
WITH SECTION 3(C), AT THE CONVERSION RATE (AS DEFINED BELOW).  THE COMPANY SHALL
NOT ISSUE ANY FRACTION OF A SHARE OF COMMON STOCK UPON ANY CONVERSION.  IF THE
ISSUANCE WOULD RESULT IN THE ISSUANCE OF A FRACTION OF A SHARE OF COMMON STOCK,
THE COMPANY SHALL ROUND SUCH FRACTION OF A SHARE OF COMMON STOCK UP TO THE
NEAREST WHOLE SHARE.  THE COMPANY SHALL PAY ANY AND ALL TAXES THAT MAY BE
PAYABLE WITH RESPECT TO THE ISSUANCE AND DELIVERY OF COMMON STOCK UPON
CONVERSION OF ANY CONVERSION AMOUNT; PROVIDED THAT THE COMPANY SHALL NOT BE
REQUIRED TO PAY ANY TAX THAT MAY BE PAYABLE IN RESPECT OF ANY ISSUANCE OF COMMON
STOCK TO ANY PERSON OTHER THAN THE CONVERTING HOLDER OR WITH RESPECT TO ANY
INCOME TAX DUE BY THE HOLDER WITH RESPECT TO SUCH COMMON STOCK.

 


(B)           CONVERSION RATE.  THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE
UPON CONVERSION OF ANY CONVERSION AMOUNT PURSUANT TO SECTION 3(A) SHALL BE
DETERMINED BY DIVIDING (X) SUCH CONVERSION AMOUNT BY (Y) THE CONVERSION PRICE
(THE “CONVERSION RATE”).

 


(I)            “CONVERSION AMOUNT” MEANS THE SUM OF (A) THE PORTION OF THE
PRINCIPAL TO BE CONVERTED, REDEEMED OR OTHERWISE WITH RESPECT TO WHICH THIS
DETERMINATION IS BEING MADE, (B) ACCRUED AND UNPAID INTEREST WITH RESPECT TO
SUCH PRINCIPAL AND (C) ACCRUED AND UNPAID LATE CHARGES WITH RESPECT TO SUCH
PRINCIPAL AND INTEREST.

 

3

--------------------------------------------------------------------------------


 


(II)           “CONVERSION PRICE” MEANS, AS OF ANY CONVERSION DATE (AS DEFINED
BELOW) OR OTHER DATE OF DETERMINATION, $        (1), SUBJECT TO ADJUSTMENT AS
PROVIDED HEREIN.

 


(C)           MECHANICS OF CONVERSION.

 


(I)            OPTIONAL CONVERSION.  TO CONVERT ANY CONVERSION AMOUNT INTO
SHARES OF COMMON STOCK ON ANY DATE (A “CONVERSION DATE”), THE HOLDER SHALL (A)
TRANSMIT BY FACSIMILE (OR OTHERWISE DELIVER), FOR RECEIPT ON OR PRIOR TO 11:59
P.M., NEW YORK TIME, ON SUCH DATE, A COPY OF AN EXECUTED NOTICE OF CONVERSION IN
THE FORM ATTACHED HERETO AS EXHIBIT I (THE “CONVERSION NOTICE”) TO THE COMPANY
AND (B) IF REQUIRED BY SECTION 3(C)(III), SURRENDER THIS NOTE TO A COMMON
CARRIER FOR DELIVERY TO THE COMPANY AS SOON AS PRACTICABLE ON OR FOLLOWING SUCH
DATE (OR AN INDEMNIFICATION UNDERTAKING WITH RESPECT TO THIS NOTE IN THE CASE OF
ITS LOSS, THEFT OR DESTRUCTION).  ON OR BEFORE THE FIRST (1ST) BUSINESS DAY
FOLLOWING THE DATE OF RECEIPT OF A CONVERSION NOTICE, THE COMPANY SHALL TRANSMIT
BY FACSIMILE A CONFIRMATION OF RECEIPT OF SUCH CONVERSION NOTICE TO THE HOLDER
AND THE TRANSFER AGENT.  ON OR BEFORE THE SECOND BUSINESS DAY FOLLOWING THE DATE
OF RECEIPT OF A CONVERSION NOTICE (THE “SHARE DELIVERY DATE”), THE COMPANY SHALL
(X) PROVIDED THAT THE TRANSFER AGENT IS PARTICIPATING IN THE DTC FAST AUTOMATED
SECURITIES TRANSFER PROGRAM, CREDIT SUCH AGGREGATE NUMBER OF SHARES OF COMMON
STOCK TO WHICH THE HOLDER SHALL BE ENTITLED TO THE HOLDER’S OR ITS DESIGNEE’S
BALANCE ACCOUNT WITH DTC THROUGH ITS DEPOSIT WITHDRAWAL AGENT COMMISSION SYSTEM
OR (Y) IF THE TRANSFER AGENT IS NOT PARTICIPATING IN THE DTC FAST AUTOMATED
SECURITIES TRANSFER PROGRAM, ISSUE AND DELIVER TO THE ADDRESS AS SPECIFIED IN
THE CONVERSION NOTICE, A CERTIFICATE, REGISTERED IN THE NAME OF THE HOLDER OR
ITS DESIGNEE, FOR THE NUMBER OF SHARES OF COMMON STOCK TO WHICH THE HOLDER SHALL
BE ENTITLED.  IF THIS NOTE IS PHYSICALLY SURRENDERED FOR CONVERSION AS REQUIRED
BY SECTION 3(C)(III) AND THE OUTSTANDING PRINCIPAL OF THIS NOTE IS GREATER THAN
THE PRINCIPAL PORTION OF THE CONVERSION AMOUNT BEING CONVERTED, THEN THE COMPANY
SHALL AS SOON AS PRACTICABLE AND IN NO EVENT LATER THAN THREE (3) BUSINESS DAYS
AFTER RECEIPT OF THIS NOTE AND AT ITS OWN EXPENSE, ISSUE AND DELIVER TO THE
HOLDER A NEW NOTE (IN ACCORDANCE WITH SECTION 19(D)) REPRESENTING THE
OUTSTANDING PRINCIPAL NOT CONVERTED.  THE PERSON OR PERSONS ENTITLED TO RECEIVE
THE SHARES OF COMMON STOCK ISSUABLE UPON A CONVERSION OF THIS NOTE SHALL BE
TREATED FOR ALL PURPOSES AS THE RECORD HOLDER OR HOLDERS OF SUCH SHARES OF
COMMON STOCK ON THE CONVERSION DATE.  IN THE EVENT OF A PARTIAL CONVERSION OF
THIS NOTE PURSUANT HERETO, THE PRINCIPAL AMOUNT CONVERTED SHALL BE DEDUCTED FROM
THE INSTALLMENT AMOUNTS RELATING TO THE INSTALLMENT DATES AS SET FORTH IN THE
CONVERSION NOTICE.

 


(II)           COMPANY’S FAILURE TO TIMELY CONVERT.  IF THE COMPANY SHALL FAIL,
OTHER THAN PURSUANT TO SECTION 3(D), TO ISSUE A CERTIFICATE TO THE HOLDER OR
CREDIT THE HOLDER’S BALANCE ACCOUNT WITH DTC FOR THE NUMBER OF SHARES OF COMMON
STOCK TO WHICH THE HOLDER IS ENTITLED UPON CONVERSION OF ANY CONVERSION AMOUNT
ON OR PRIOR TO THE DATE WHICH IS FIVE BUSINESS DAYS AFTER THE CONVERSION DATE (A
“CONVERSION FAILURE”), THEN (A) THE COMPANY SHALL PAY DAMAGES IN CASH TO THE
HOLDER FOR EACH DATE OF SUCH CONVERSION FAILURE IN AN AMOUNT

 

--------------------------------------------------------------------------------

(1)  Insert in Notes number equal to (x) 115% of (y) the arithmetic average of
the Weighted Average Price of the Common Stock for the ten (10) consecutive
Trading Days ending on the Trading Day immediately preceding the Closing Date
(the “Measured Closing Price”).

 

4

--------------------------------------------------------------------------------


 


EQUAL TO 1.5% OF THE PRODUCT OF (I) THE SUM OF THE NUMBER OF SHARES OF COMMON
STOCK NOT ISSUED TO THE HOLDER ON OR PRIOR TO THE SHARE DELIVERY DATE AND TO
WHICH THE HOLDER IS ENTITLED, AND (II) THE CLOSING SALE PRICE OF THE COMMON
STOCK ON THE SHARE DELIVERY DATE AND (B) THE HOLDER, UPON WRITTEN NOTICE TO THE
COMPANY, MAY VOID ITS CONVERSION NOTICE WITH RESPECT TO, AND RETAIN OR HAVE
RETURNED, AS THE CASE MAY BE, ANY PORTION OF THIS NOTE THAT HAS NOT BEEN
CONVERTED PURSUANT TO SUCH CONVERSION NOTICE; PROVIDED THAT THE VOIDING OF A
CONVERSION NOTICE SHALL NOT AFFECT THE COMPANY’S OBLIGATIONS TO MAKE ANY
PAYMENTS WHICH HAVE ACCRUED PRIOR TO THE DATE OF SUCH NOTICE PURSUANT TO THIS
SECTION 3(C)(II) OR OTHERWISE.  IN ADDITION TO THE FOREGOING, IF WITHIN THREE
(3) TRADING DAYS AFTER THE COMPANY’S RECEIPT OF THE FACSIMILE COPY OF A
CONVERSION NOTICE THE COMPANY SHALL FAIL TO ISSUE AND DELIVER A CERTIFICATE TO
THE HOLDER OR CREDIT THE HOLDER’S BALANCE ACCOUNT WITH DTC FOR THE NUMBER OF
SHARES OF COMMON STOCK TO WHICH THE HOLDER IS ENTITLED UPON SUCH HOLDER’S
CONVERSION OF ANY CONVERSION AMOUNT, AND IF ON OR AFTER SUCH TRADING DAY THE
HOLDER PURCHASES (IN AN OPEN MARKET TRANSACTION OR OTHERWISE) COMMON STOCK TO
DELIVER IN SATISFACTION OF A SALE BY THE HOLDER OF COMMON STOCK ISSUABLE UPON
SUCH CONVERSION THAT THE HOLDER ANTICIPATED RECEIVING FROM THE COMPANY (A
“BUY-IN”), THEN THE COMPANY SHALL, WITHIN THREE (3) BUSINESS DAYS AFTER THE
HOLDER’S REQUEST AND IN THE HOLDER’S DISCRETION, EITHER (I) PAY CASH TO THE
HOLDER IN AN AMOUNT EQUAL TO THE HOLDER’S TOTAL PURCHASE PRICE (INCLUDING
BROKERAGE COMMISSIONS, IF ANY) FOR THE SHARES OF COMMON STOCK SO PURCHASED (THE
“BUY-IN PRICE”), AT WHICH POINT THE COMPANY’S OBLIGATION TO DELIVER SUCH
CERTIFICATE (AND TO ISSUE SUCH COMMON STOCK) SHALL TERMINATE, OR (II) PROMPTLY
HONOR ITS OBLIGATION TO DELIVER TO THE HOLDER A CERTIFICATE OR CERTIFICATES
REPRESENTING SUCH COMMON STOCK AND PAY CASH TO THE HOLDER IN AN AMOUNT EQUAL TO
THE EXCESS (IF ANY) OF THE BUY-IN PRICE OVER THE PRODUCT OF (A) SUCH NUMBER OF
SHARES OF COMMON STOCK, TIMES (B) THE CLOSING BID PRICE ON THE CONVERSION DATE.

 


(III)          BOOK-ENTRY. NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH
HEREIN, UPON CONVERSION OF ANY PORTION OF THIS NOTE IN ACCORDANCE WITH THE TERMS
HEREOF, THE HOLDER SHALL NOT BE REQUIRED TO PHYSICALLY SURRENDER THIS NOTE TO
THE COMPANY UNLESS (A) THE FULL CONVERSION AMOUNT REPRESENTED BY THIS NOTE IS
BEING CONVERTED OR (B) THE HOLDER HAS PROVIDED THE COMPANY WITH PRIOR WRITTEN
NOTICE (WHICH NOTICE MAY BE INCLUDED IN A CONVERSION NOTICE) REQUESTING
REISSUANCE OF THIS NOTE UPON PHYSICAL SURRENDER OF THIS NOTE.  THE HOLDER AND
THE COMPANY SHALL MAINTAIN RECORDS SHOWING THE PRINCIPAL, INTEREST AND LATE
CHARGES CONVERTED AND THE DATES OF SUCH CONVERSIONS OR SHALL USE SUCH OTHER
METHOD, REASONABLY SATISFACTORY TO THE HOLDER AND THE COMPANY, SO AS NOT TO
REQUIRE PHYSICAL SURRENDER OF THIS NOTE UPON CONVERSION.

 


(IV)          PRO RATA CONVERSION; DISPUTES.  IN THE EVENT THAT THE COMPANY
RECEIVES A CONVERSION NOTICE FROM MORE THAN ONE HOLDER OF NOTES FOR THE SAME
CONVERSION DATE AND THE COMPANY CAN CONVERT SOME, BUT NOT ALL, OF SUCH PORTIONS
OF THE NOTES SUBMITTED FOR CONVERSION, THE COMPANY, SUBJECT TO SECTION 3(D),
SHALL CONVERT FROM EACH HOLDER OF NOTES ELECTING TO HAVE NOTES CONVERTED ON SUCH
DATE A PRO RATA AMOUNT OF SUCH HOLDER’S PORTION OF ITS NOTES SUBMITTED FOR
CONVERSION BASED ON THE PRINCIPAL AMOUNT OF NOTES SUBMITTED FOR CONVERSION ON
SUCH DATE BY SUCH HOLDER RELATIVE TO THE AGGREGATE PRINCIPAL AMOUNT OF ALL NOTES
SUBMITTED FOR CONVERSION ON SUCH DATE.  IN THE EVENT OF A DISPUTE AS TO THE
NUMBER OF SHARES OF COMMON STOCK ISSUABLE TO THE HOLDER IN CONNECTION WITH A
CONVERSION OF THIS NOTE, THE COMPANY SHALL ISSUE TO THE HOLDER THE NUMBER OF
SHARES OF COMMON STOCK NOT IN DISPUTE AND RESOLVE SUCH DISPUTE IN ACCORDANCE
WITH SECTION 24.

 


(D)           LIMITATIONS ON CONVERSIONS.

 

5

--------------------------------------------------------------------------------


 


(I)            BENEFICIAL OWNERSHIP.  OTHER THAN IN CONNECTION WITH A
FUNDAMENTAL TRANSACTION PURSUANT TO SECTION 5(A), THE COMPANY SHALL NOT EFFECT
ANY CONVERSION OF THIS NOTE, AND THE HOLDER OF THIS NOTE SHALL NOT HAVE THE
RIGHT TO CONVERT ANY PORTION OF THIS NOTE PURSUANT TO SECTION 3(A), TO THE
EXTENT THAT AFTER GIVING EFFECT TO SUCH CONVERSION, THE HOLDER (TOGETHER WITH
THE HOLDER’S AFFILIATES) WOULD BENEFICIALLY OWN IN EXCESS OF 4.99% (THE “MAXIMUM
PERCENTAGE”) OF THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY
AFTER GIVING EFFECT TO SUCH CONVERSION.  FOR PURPOSES OF THE FOREGOING SENTENCE,
THE NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THE HOLDER AND ITS
AFFILIATES SHALL INCLUDE THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS NOTE WITH RESPECT TO WHICH THE DETERMINATION OF SUCH SENTENCE
IS BEING MADE, BUT SHALL EXCLUDE THE NUMBER OF SHARES OF COMMON STOCK WHICH
WOULD BE ISSUABLE UPON (A) CONVERSION OF THE REMAINING, NONCONVERTED PORTION OF
THIS NOTE BENEFICIALLY OWNED BY THE HOLDER OR ANY OF ITS AFFILIATES AND (B)
EXERCISE OR CONVERSION OF THE UNEXERCISED OR NONCONVERTED PORTION OF ANY OTHER
SECURITIES OF THE COMPANY (INCLUDING, WITHOUT LIMITATION, ANY OTHER NOTES OR
WARRANTS) SUBJECT TO A LIMITATION ON CONVERSION OR EXERCISE ANALOGOUS TO THE
LIMITATION CONTAINED HEREIN BENEFICIALLY OWNED BY THE HOLDER OR ANY OF ITS
AFFILIATES.  EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE, FOR PURPOSES OF THIS
SECTION 3(D)(I), BENEFICIAL OWNERSHIP SHALL BE CALCULATED IN ACCORDANCE WITH
SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.  FOR PURPOSES
OF THIS SECTION 3(D)(I), IN DETERMINING THE NUMBER OF OUTSTANDING SHARES OF
COMMON STOCK, THE HOLDER MAY RELY ON THE NUMBER OF OUTSTANDING SHARES OF COMMON
STOCK AS REFLECTED IN (X) THE COMPANY’S MOST RECENT FORM 10-Q OR FORM 8-K, AS
THE CASE MAY BE (Y) A MORE RECENT PUBLIC ANNOUNCEMENT BY THE COMPANY OR (Z) ANY
OTHER NOTICE BY THE COMPANY OR THE TRANSFER AGENT SETTING FORTH THE NUMBER OF
SHARES OF COMMON STOCK OUTSTANDING.  FOR ANY REASON AT ANY TIME, UPON THE
WRITTEN OR ORAL REQUEST OF THE HOLDER, THE COMPANY SHALL WITHIN ONE BUSINESS DAY
CONFIRM ORALLY AND IN WRITING TO THE HOLDER THE NUMBER OF SHARES OF COMMON STOCK
THEN OUTSTANDING.  IN ANY CASE, THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK
SHALL BE DETERMINED AFTER GIVING EFFECT TO THE CONVERSION OR EXERCISE OF
SECURITIES OF THE COMPANY, INCLUDING THIS NOTE, BY THE HOLDER OR ITS AFFILIATES
SINCE THE DATE AS OF WHICH SUCH NUMBER OF OUTSTANDING SHARES OF COMMON STOCK WAS
REPORTED.  BY WRITTEN NOTICE TO THE COMPANY, THE HOLDER MAY INCREASE OR DECREASE
THE MAXIMUM PERCENTAGE TO ANY OTHER PERCENTAGE NOT IN EXCESS OF 9.99% SPECIFIED
IN SUCH NOTICE; PROVIDED THAT (I) ANY SUCH INCREASE WILL NOT BE EFFECTIVE UNTIL
THE SIXTY-FIRST (61ST) DAY AFTER SUCH NOTICE IS DELIVERED TO THE COMPANY, AND
(II) ANY SUCH INCREASE OR DECREASE WILL APPLY ONLY TO THE HOLDER AND NOT TO ANY
OTHER HOLDER OF NOTES.

 


(II)           PRINCIPAL MARKET REGULATION.  THE COMPANY SHALL NOT BE OBLIGATED
TO ISSUE ANY SHARES OF COMMON STOCK UPON CONVERSION OF THIS NOTE IF THE ISSUANCE
OF SUCH SHARES OF COMMON STOCK WOULD EXCEED THE AGGREGATE NUMBER OF SHARES OF
COMMON STOCK WHICH THE COMPANY MAY ISSUE UPON CONVERSION OR EXERCISE, AS
APPLICABLE, OF THE NOTES AND WARRANTS WITHOUT BREACHING THE COMPANY’S
OBLIGATIONS UNDER THE RULES OR REGULATIONS OF THE PRINCIPAL MARKET (THE
“EXCHANGE CAP”), EXCEPT THAT SUCH LIMITATION SHALL NOT APPLY IN THE EVENT THAT
THE COMPANY (A) OBTAINS THE APPROVAL OF ITS STOCKHOLDERS AS REQUIRED BY THE
APPLICABLE RULES OF THE PRINCIPAL MARKET FOR ISSUANCES OF COMMON STOCK IN EXCESS
OF SUCH AMOUNT OR (B) OBTAINS A WRITTEN OPINION FROM OUTSIDE COUNSEL TO THE
COMPANY THAT SUCH APPROVAL IS NOT REQUIRED, WHICH OPINION SHALL BE REASONABLY
SATISFACTORY TO THE REQUIRED HOLDERS.  UNTIL SUCH APPROVAL OR WRITTEN OPINION IS
OBTAINED, NO PURCHASER OF THE NOTES PURSUANT TO THE SECURITIES PURCHASE
AGREEMENT (THE “PURCHASERS”) SHALL BE ISSUED IN THE AGGREGATE, UPON CONVERSION
OR EXERCISE, AS APPLICABLE, OF NOTES OR WARRANTS, SHARES OF COMMON STOCK IN AN
AMOUNT GREATER THAN THE PRODUCT OF THE

 

6

--------------------------------------------------------------------------------


 


EXCHANGE CAP MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE PRINCIPAL
AMOUNT OF NOTES ISSUED TO THE PURCHASERS PURSUANT TO THE SECURITIES PURCHASE
AGREEMENT ON THE CLOSING DATE AND THE DENOMINATOR OF WHICH IS THE AGGREGATE
PRINCIPAL AMOUNT OF ALL NOTES ISSUED TO THE PURCHASERS PURSUANT TO THE
SECURITIES PURCHASE AGREEMENT ON THE CLOSING DATE (WITH RESPECT TO EACH
PURCHASER, THE “EXCHANGE CAP ALLOCATION”).  IN THE EVENT THAT ANY PURCHASER
SHALL SELL OR OTHERWISE TRANSFER ANY OF SUCH PURCHASER’S NOTES, THE TRANSFEREE
SHALL BE ALLOCATED A PRO RATA PORTION OF SUCH PURCHASER’S EXCHANGE CAP
ALLOCATION, AND THE RESTRICTIONS OF THE PRIOR SENTENCE SHALL APPLY TO SUCH
TRANSFEREE WITH RESPECT TO THE PORTION OF THE EXCHANGE CAP ALLOCATION ALLOCATED
TO SUCH TRANSFEREE.  IN THE EVENT THAT ANY HOLDER OF NOTES SHALL CONVERT ALL OF
SUCH HOLDER’S NOTES INTO A NUMBER OF SHARES OF COMMON STOCK WHICH, IN THE
AGGREGATE, IS LESS THAN SUCH HOLDER’S EXCHANGE CAP ALLOCATION, THEN THE
DIFFERENCE BETWEEN SUCH HOLDER’S EXCHANGE CAP ALLOCATION AND THE NUMBER OF
SHARES OF COMMON STOCK ACTUALLY ISSUED TO SUCH HOLDER SHALL BE ALLOCATED TO THE
RESPECTIVE EXCHANGE CAP ALLOCATIONS OF THE REMAINING HOLDERS OF NOTES ON A PRO
RATA BASIS IN PROPORTION TO THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES THEN
HELD BY EACH SUCH HOLDER.

 


(4)           RIGHTS UPON EVENT OF DEFAULT.

 


(A)           EVENT OF DEFAULT.  EACH OF THE FOLLOWING EVENTS SHALL CONSTITUTE
AN “EVENT OF DEFAULT”:

 


(I)            THE FAILURE OF THE APPLICABLE REGISTRATION STATEMENT REQUIRED TO
BE FILED PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT TO BE DECLARED EFFECTIVE
BY THE SEC ON OR PRIOR TO THE DATE THAT IS SIXTY (60) DAYS AFTER THE APPLICABLE
EFFECTIVENESS DEADLINE (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT), OR,
WHILE THE APPLICABLE REGISTRATION STATEMENT IS REQUIRED TO BE MAINTAINED
EFFECTIVE PURSUANT TO THE TERMS OF THE REGISTRATION RIGHTS AGREEMENT, THE
EFFECTIVENESS OF THE APPLICABLE REGISTRATION STATEMENT LAPSES FOR ANY REASON
(INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF A STOP ORDER) OR IS UNAVAILABLE
TO ANY HOLDER OF THE NOTES FOR SALE OF ALL OF SUCH HOLDER’S REGISTRABLE
SECURITIES (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) IN ACCORDANCE WITH
THE TERMS OF THE REGISTRATION RIGHTS AGREEMENT, AND SUCH LAPSE OR UNAVAILABILITY
CONTINUES FOR A PERIOD OF TEN (10) CONSECUTIVE DAYS OR FOR MORE THAN AN
AGGREGATE OF THIRTY (30) DAYS IN ANY 365-DAY PERIOD (OTHER THAN DAYS DURING AN
ALLOWABLE GRACE PERIOD (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT));

 


(II)           THE SUSPENSION FROM TRADING OR FAILURE OF THE COMMON STOCK TO BE
LISTED ON AN ELIGIBLE MARKET FOR A PERIOD OF FIVE (5) CONSECUTIVE DAYS OR FOR
MORE THAN AN AGGREGATE OF TEN (10) DAYS IN ANY 365-DAY PERIOD;


 


(III)          THE COMPANY’S (A) FAILURE TO CURE A CONVERSION FAILURE BY
DELIVERY OF THE REQUIRED NUMBER OF SHARES OF COMMON STOCK WITHIN TEN (10)
BUSINESS DAYS AFTER THE APPLICABLE CONVERSION DATE OR (B) NOTICE, WRITTEN OR
ORAL, TO ANY HOLDER OF THE NOTES, INCLUDING BY WAY OF PUBLIC ANNOUNCEMENT OR
THROUGH ANY OF ITS AGENTS, AT ANY TIME, OF ITS INTENTION NOT TO COMPLY WITH A
REQUEST FOR CONVERSION OF ANY NOTES INTO SHARES OF COMMON STOCK THAT IS TENDERED
IN ACCORDANCE WITH THE PROVISIONS OF THE NOTES, OTHER THAN PURSUANT TO SECTION
3(D);

 

7

--------------------------------------------------------------------------------


 


(IV)          AT ANY TIME FOLLOWING THE TENTH (10TH) CONSECUTIVE BUSINESS DAY
THAT THE HOLDER’S AUTHORIZED SHARE ALLOCATION IS LESS THAN THE NUMBER OF SHARES
OF COMMON STOCK THAT THE HOLDER WOULD BE ENTITLED TO RECEIVE UPON A CONVERSION
OF THE FULL CONVERSION AMOUNT OF THIS NOTE (WITHOUT REGARD TO ANY LIMITATIONS ON
CONVERSION SET FORTH IN SECTION 3(D) OR OTHERWISE);


 


(V)           (A) THE COMPANY’S FAILURE TO PAY TO THE HOLDER ANY AMOUNT OF
PRINCIPAL WHEN AND AS DUE UNDER THIS NOTE (INCLUDING, WITHOUT LIMITATION, THE
COMPANY’S FAILURE TO PAY ANY REDEMPTION PAYMENTS) OR (B) THE COMPANY’S FAILURE
TO PAY TO THE HOLDER ANY OTHER AMOUNTS WHEN DUE AND AS DUE UNDER ANY TRANSACTION
DOCUMENT (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT) OR ANY OTHER
AGREEMENT, DOCUMENT, CERTIFICATE OR OTHER INSTRUMENT DELIVERED IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY TO WHICH THE HOLDER IS A
PARTY, IF SUCH FAILURE CONTINUES FOR A PERIOD OF AT LEAST FIVE (5) BUSINESS
DAYS;


 


(VI)          (A) ANY PAYMENT DEFAULT OR OTHER DEFAULT OCCURS UNDER ANY
INDEBTEDNESS (AS DEFINED IN SECTION 3(S) OF THE SECURITIES PURCHASE AGREEMENT)
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (AS DEFINED IN SECTION 3(A) OF THE
SECURITIES PURCHASE AGREEMENT) (OTHER THAN THE SENIOR CREDIT FACILITY) THAT
RESULTS IN A REDEMPTION OF OR ACCELERATION PRIOR TO MATURITY OF $250,000 OR MORE
OF SUCH INDEBTEDNESS IN THE AGGREGATE, (B) ANY MATERIAL DEFAULT OCCURS UNDER ANY
INDEBTEDNESS OF THE COMPANY (OTHER THAN THE SENIOR CREDIT FACILITY) OR ANY OF
ITS SUBSIDIARIES HAVING AN AGGREGATE OUTSTANDING BALANCE IN EXCESS OF $250,000
AND SUCH DEFAULT CONTINUES UNCURED FOR MORE THAN TEN (10) BUSINESS DAYS, OTHER
THAN, IN EACH CASE (A) OR (B) ABOVE, A DEFAULT WITH RESPECT TO ANY OTHER NOTES,
OR (C) ANY “EVENT OF DEFAULT” OCCURS UNDER THE SENIOR CREDIT FACILITY;


 


(VII)         THE COMPANY OR ANY OF ITS SUBSIDIARIES, PURSUANT TO OR WITHIN THE
MEANING OF TITLE 11, U.S. CODE, OR ANY SIMILAR FEDERAL, FOREIGN OR STATE LAW FOR
THE RELIEF OF DEBTORS (COLLECTIVELY, “BANKRUPTCY LAW”), (A) COMMENCES A
VOLUNTARY CASE, (B) CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF AGAINST IT IN
AN INVOLUNTARY CASE, (C) CONSENTS TO THE APPOINTMENT OF A RECEIVER, TRUSTEE,
ASSIGNEE, LIQUIDATOR OR SIMILAR OFFICIAL (A “CUSTODIAN”), (D) MAKES A GENERAL
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS OR (E) ADMITS IN WRITING THAT IT IS
GENERALLY UNABLE TO PAY ITS DEBTS AS THEY BECOME DUE;

 


(VIII)        A COURT OF COMPETENT JURISDICTION ENTERS AN ORDER OR DECREE UNDER
ANY BANKRUPTCY LAW THAT (A) IS FOR RELIEF AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN AN INVOLUNTARY CASE, (B) APPOINTS A CUSTODIAN OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR (C) ORDERS THE LIQUIDATION OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES;


 


(IX)           A FINAL JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY
AGGREGATING IN EXCESS OF $2,000,000 ARE RENDERED AGAINST THE COMPANY OR ANY OF
ITS SUBSIDIARIES AND WHICH JUDGMENTS ARE NOT, WITHIN SIXTY (60) DAYS AFTER THE
ENTRY THEREOF, BONDED, DISCHARGED OR STAYED PENDING APPEAL, OR ARE NOT
DISCHARGED WITHIN SIXTY (60) DAYS AFTER THE EXPIRATION OF SUCH STAY; PROVIDED,
HOWEVER, THAT ANY JUDGMENT WHICH IS COVERED BY INSURANCE OR AN INDEMNITY FROM A
CREDIT WORTHY PARTY SHALL NOT BE INCLUDED IN CALCULATING THE $2,000,000 AMOUNT
SET FORTH ABOVE SO LONG AS THE COMPANY PROVIDES THE HOLDER A WRITTEN STATEMENT
FROM SUCH INSURER OR INDEMNITY PROVIDER (WHICH WRITTEN STATEMENT SHALL BE
REASONABLY SATISFACTORY TO THE HOLDER) TO THE EFFECT THAT

 

8

--------------------------------------------------------------------------------


 


SUCH JUDGMENT IS COVERED BY INSURANCE OR AN INDEMNITY AND THE COMPANY WILL
RECEIVE THE PROCEEDS OF SUCH INSURANCE OR INDEMNITY WITHIN THIRTY (30) DAYS OF
THE ISSUANCE OF SUCH JUDGMENT;


 


(X)            THE COMPANY BREACHES IN ANY MATERIAL RESPECT ANY REPRESENTATION,
WARRANTY, COVENANT OR OTHER TERM OR CONDITION OF ANY TRANSACTION DOCUMENT,
EXCEPT, IN THE CASE OF A BREACH OF A COVENANT OR OTHER TERM OR CONDITION OF ANY
TRANSACTION DOCUMENT WHICH IS CURABLE, ONLY IF SUCH BREACH CONTINUES FOR A
PERIOD OF AT LEAST TEN (10) CONSECUTIVE BUSINESS DAYS;


 


(XI)           ANY BREACH OR FAILURE IN ANY RESPECT TO COMPLY WITH EITHER OF
SECTIONS 8 OR 15 OF THIS NOTE; OR


 


(XII)          ANY EVENT OF DEFAULT (AS DEFINED IN THE OTHER NOTES) OCCURS WITH
RESPECT TO ANY OTHER NOTES.


 


(B)           REDEMPTION RIGHT.  PROMPTLY AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT WITH RESPECT TO THIS NOTE OR ANY OTHER NOTE, THE COMPANY SHALL DELIVER
WRITTEN NOTICE THEREOF VIA FACSIMILE AND OVERNIGHT COURIER (AN “EVENT OF DEFAULT
NOTICE”) TO THE HOLDER.  AT ANY TIME AFTER THE EARLIER OF THE HOLDER’S RECEIPT
OF AN EVENT OF DEFAULT NOTICE AND THE HOLDER BECOMING AWARE OF AN EVENT OF
DEFAULT, THE HOLDER MAY REQUIRE THE COMPANY TO REDEEM ALL OR ANY PORTION OF THIS
NOTE BY DELIVERING WRITTEN NOTICE THEREOF (THE “EVENT OF DEFAULT REDEMPTION
NOTICE”) TO THE COMPANY, WHICH EVENT OF DEFAULT REDEMPTION NOTICE SHALL INDICATE
THE PORTION OF THIS NOTE THE HOLDER IS ELECTING TO REDEEM.  EACH PORTION OF THIS
NOTE SUBJECT TO REDEMPTION BY THE COMPANY PURSUANT TO THIS SECTION 4(B) SHALL BE
REDEEMED BY THE COMPANY AT A PRICE EQUAL TO THE GREATER OF (I) THE PRODUCT OF
(X) THE CONVERSION AMOUNT TO BE REDEEMED AND (Y) THE REDEMPTION PREMIUM AND (II)
THE PRODUCT OF (A) THE CONVERSION RATE WITH RESPECT TO SUCH CONVERSION AMOUNT IN
EFFECT AT SUCH TIME AS THE HOLDER DELIVERS AN EVENT OF DEFAULT REDEMPTION NOTICE
AND (B) THE CLOSING SALE PRICE OF THE COMMON STOCK ON THE DATE IMMEDIATELY
PRECEDING SUCH EVENT OF DEFAULT (THE “EVENT OF DEFAULT REDEMPTION PRICE”). 
REDEMPTIONS REQUIRED BY THIS SECTION 4(B) SHALL BE MADE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 12.  IN THE EVENT OF A PARTIAL REDEMPTION OF THIS NOTE
PURSUANT HERETO, THE PRINCIPAL AMOUNT REDEEMED SHALL BE DEDUCTED FROM THE
INSTALLMENT AMOUNTS RELATING TO THE APPLICABLE INSTALLMENT DATES AS SET FORTH IN
THE EVENT OF DEFAULT REDEMPTION NOTICE.


 


(C)           PAYMENT OF SENIOR CREDIT FACILITY.  WITHIN 61 DAYS AFTER THE
OCCURRENCE OF THE EVENT OF DEFAULT SPECIFIED IN SECTION 4(A)(VI)(C) HEREOF, THE
COMPANY SHALL (I) EITHER (A) PAY THE FULL AMOUNT OF ALL SENIOR INDEBTEDNESS
OUTSTANDING UNDER THE SENIOR CREDIT FACILITY, OR (B) SECURE THE SENIOR
INDEBTEDNESS OUTSTANDING UNDER THE SENIOR CREDIT FACILITY WITH CASH COLLATERAL,
AND (II) OBTAIN FROM THE LENDER UNDER THE SENIOR CREDIT FACILITY A WRITTEN
ACKNOWLEDGMENT THAT THE RESTRICTIONS ON PURSUIT OF REMEDIES BY HOLDERS OF THE
NOTES UNDER THE SUBORDINATION AGREEMENT (AS DEFINED IN THE SECURITIES PURCHASE
AGREEMENT) ARE NO LONGER IN EFFECT.

 

9

--------------------------------------------------------------------------------


 


(5)           RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.


 


(A)           ASSUMPTION.  THE COMPANY SHALL NOT ENTER INTO OR BE PARTY TO A
FUNDAMENTAL TRANSACTION UNLESS (I)  THE SUCCESSOR ENTITY ASSUMES IN WRITING ALL
OF THE OBLIGATIONS OF THE COMPANY UNDER THIS NOTE AND THE OTHER TRANSACTION
DOCUMENTS IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 5(A) PURSUANT TO
WRITTEN AGREEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO THE REQUIRED HOLDERS
AND APPROVED BY THE REQUIRED HOLDERS PRIOR TO SUCH FUNDAMENTAL TRANSACTION,
INCLUDING AGREEMENTS TO DELIVER TO EACH HOLDER OF NOTES IN EXCHANGE FOR SUCH
NOTES A SECURITY OF THE SUCCESSOR ENTITY EVIDENCED BY A WRITTEN INSTRUMENT
SUBSTANTIALLY SIMILAR IN FORM AND SUBSTANCE TO THE NOTES, INCLUDING, WITHOUT
LIMITATION, HAVING A PRINCIPAL AMOUNT AND INTEREST RATE EQUAL TO THE PRINCIPAL
AMOUNTS AND THE INTEREST RATES OF THE NOTES HELD BY SUCH HOLDER AND HAVING
SIMILAR RANKING TO THE NOTES, AND SATISFACTORY TO THE REQUIRED HOLDERS AND
(II) THE SUCCESSOR ENTITY (INCLUDING ITS PARENT ENTITY) IS A PUBLICLY TRADED
CORPORATION WHOSE COMMON STOCK IS QUOTED ON OR LISTED FOR TRADING ON AN ELIGIBLE
MARKET.  UPON THE OCCURRENCE OF ANY FUNDAMENTAL TRANSACTION, THE SUCCESSOR
ENTITY SHALL SUCCEED TO, AND BE SUBSTITUTED FOR (SO THAT FROM AND AFTER THE DATE
OF SUCH FUNDAMENTAL TRANSACTION, THE PROVISIONS OF THIS NOTE REFERRING TO THE
“COMPANY” SHALL REFER INSTEAD TO THE SUCCESSOR ENTITY), AND MAY EXERCISE EVERY
RIGHT AND POWER OF THE COMPANY AND SHALL ASSUME ALL OF THE OBLIGATIONS OF THE
COMPANY UNDER THIS NOTE WITH THE SAME EFFECT AS IF SUCH SUCCESSOR ENTITY HAD
BEEN NAMED AS THE COMPANY HEREIN.  UPON CONSUMMATION OF THE FUNDAMENTAL
TRANSACTION, THE SUCCESSOR ENTITY SHALL DELIVER TO THE HOLDER CONFIRMATION THAT
THERE SHALL BE ISSUED UPON CONVERSION OR REDEMPTION OF THIS NOTE AT ANY TIME
AFTER THE CONSUMMATION OF THE FUNDAMENTAL TRANSACTION, IN LIEU OF THE SHARES OF
THE COMPANY’S COMMON STOCK (OR OTHER SECURITIES, CASH, ASSETS OR OTHER PROPERTY)
PURCHASABLE UPON THE CONVERSION OR REDEMPTION OF THE NOTES PRIOR TO SUCH
FUNDAMENTAL TRANSACTION, SUCH SHARES OF STOCK, SECURITIES, CASH, ASSETS OR ANY
OTHER PROPERTY WHATSOEVER (INCLUDING WARRANTS OR OTHER PURCHASE OR SUBSCRIPTION
RIGHTS) WHICH THE HOLDER WOULD HAVE BEEN ENTITLED TO RECEIVE UPON THE HAPPENING
OF SUCH FUNDAMENTAL TRANSACTION HAD THIS NOTE BEEN CONVERTED IMMEDIATELY PRIOR
TO SUCH FUNDAMENTAL TRANSACTION, AS ADJUSTED IN ACCORDANCE WITH THE PROVISIONS
OF THIS NOTE.  THE PROVISIONS OF THIS SECTION SHALL APPLY SIMILARLY AND EQUALLY
TO SUCCESSIVE FUNDAMENTAL TRANSACTIONS AND SHALL BE APPLIED WITHOUT REGARD TO
ANY LIMITATIONS ON THE CONVERSION OR REDEMPTION OF THIS NOTE.


 


(B)           REDEMPTION RIGHT.  NO SOONER THAN FIFTEEN (15) DAYS NOR LATER THAN
TEN (10) DAYS PRIOR TO THE CONSUMMATION OF A CHANGE OF CONTROL, BUT NOT PRIOR TO
THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE OF CONTROL, THE COMPANY SHALL DELIVER
WRITTEN NOTICE THEREOF VIA FACSIMILE AND OVERNIGHT COURIER TO THE HOLDER (A
“CHANGE OF CONTROL NOTICE”).  AT ANY TIME DURING THE PERIOD BEGINNING AFTER THE
HOLDER’S RECEIPT OF A CHANGE OF CONTROL NOTICE AND ENDING ON THE DATE OF THE
CONSUMMATION OF SUCH CHANGE OF CONTROL (OR, IN THE EVENT A CHANGE OF CONTROL
NOTICE IS NOT DELIVERED AT LEAST TEN (10) DAYS PRIOR TO A CHANGE OF CONTROL, AT
ANY TIME ON OR AFTER THE DATE WHICH IS TEN (10) DAYS PRIOR TO A CHANGE OF
CONTROL AND ENDING TEN (10) DAYS AFTER THE CONSUMMATION OF SUCH CHANGE OF
CONTROL), THE HOLDER MAY REQUIRE THE COMPANY TO REDEEM ALL OR ANY PORTION OF
THIS NOTE BY DELIVERING WRITTEN NOTICE THEREOF (“CHANGE OF CONTROL REDEMPTION
NOTICE”) TO THE COMPANY, WHICH CHANGE OF CONTROL REDEMPTION NOTICE SHALL
INDICATE THE CONVERSION AMOUNT THE HOLDER IS ELECTING TO REDEEM.  THE PORTION OF
THIS NOTE SUBJECT TO REDEMPTION PURSUANT TO THIS SECTION 5 SHALL BE REDEEMED BY
THE COMPANY AT A PRICE EQUAL TO THE GREATER OF (I) THE PRODUCT OF (X) THE
CONVERSION AMOUNT BEING REDEEMED AND (Y) THE

 

10

--------------------------------------------------------------------------------


 


QUOTIENT DETERMINED BY DIVIDING (A) THE CLOSING SALE PRICE OF THE COMMON STOCK
IMMEDIATELY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH PROPOSED CHANGE OF CONTROL
BY (B) THE CONVERSION PRICE AND (II) 105% OF THE CONVERSION AMOUNT BEING
REDEEMED FROM THE ISSUANCE DATE UNTIL SIX MONTHS FROM THE ISSUANCE DATE, 110% OF
THE CONVERSION AMOUNT BEING REDEEMED FROM THE END OF SUCH SIX MONTH PERIOD UNTIL
THE FIRST ANNIVERSARY OF THE ISSUANCE DATE, AND 120% OF THE CONVERSION AMOUNT
BEING REDEEMED THEREAFTER (THE “CHANGE OF CONTROL REDEMPTION PRICE”). 
REDEMPTIONS REQUIRED BY THIS SECTION 5 SHALL BE MADE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 12 AND SHALL HAVE PRIORITY TO PAYMENTS TO STOCKHOLDERS IN
CONNECTION WITH A CHANGE OF CONTROL.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS SECTION 5, BUT SUBJECT TO SECTION 3(D), UNTIL THE CHANGE OF CONTROL
REDEMPTION PRICE (TOGETHER WITH ANY INTEREST THEREON) IS PAID IN FULL, THE
CONVERSION AMOUNT SUBMITTED FOR REDEMPTION UNDER THIS SECTION 5(C) (TOGETHER
WITH ANY INTEREST THEREON) MAY BE CONVERTED, IN WHOLE OR IN PART, BY THE HOLDER
INTO COMMON STOCK PURSUANT TO SECTION 3.  IN THE EVENT OF A PARTIAL REDEMPTION
OF THIS NOTE PURSUANT HERETO, THE PRINCIPAL AMOUNT REDEEMED SHALL BE DEDUCTED
FROM THE INSTALLMENT AMOUNTS RELATING TO THE APPLICABLE INSTALLMENT DATES AS SET
FORTH IN THE CHANGE OF CONTROL REDEMPTION NOTICE.

 


(6)           RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE
EVENTS.


 


(A)           PURCHASE RIGHTS.  IF AT ANY TIME THE COMPANY GRANTS, ISSUES OR
SELLS ANY OPTIONS, CONVERTIBLE SECURITIES OR RIGHTS TO PURCHASE STOCK, WARRANTS,
SECURITIES OR OTHER PROPERTY PRO RATA TO THE RECORD HOLDERS OF ANY CLASS OF
COMMON STOCK (THE “PURCHASE RIGHTS”), THEN THE HOLDER WILL BE ENTITLED TO
ACQUIRE, UPON THE TERMS APPLICABLE TO SUCH PURCHASE RIGHTS, THE AGGREGATE
PURCHASE RIGHTS WHICH THE HOLDER COULD HAVE ACQUIRED IF THE HOLDER HAD HELD THE
NUMBER OF SHARES OF COMMON STOCK ACQUIRABLE UPON COMPLETE CONVERSION OF THIS
NOTE (WITHOUT TAKING INTO ACCOUNT ANY LIMITATIONS OR RESTRICTIONS ON THE
CONVERTIBILITY OF THIS NOTE) IMMEDIATELY BEFORE THE DATE ON WHICH A RECORD IS
TAKEN FOR THE GRANT, ISSUANCE OR SALE OF SUCH PURCHASE RIGHTS, OR, IF NO SUCH
RECORD IS TAKEN, THE DATE AS OF WHICH THE RECORD HOLDERS OF COMMON STOCK ARE TO
BE DETERMINED FOR THE GRANT, ISSUE OR SALE OF SUCH PURCHASE RIGHTS.

 


(B)           OTHER CORPORATE EVENTS.  IN ADDITION TO AND NOT IN SUBSTITUTION
FOR ANY OTHER RIGHTS HEREUNDER, PRIOR TO THE CONSUMMATION OF ANY FUNDAMENTAL
TRANSACTION PURSUANT TO WHICH HOLDERS OF SHARES OF COMMON STOCK ARE ENTITLED TO
RECEIVE SECURITIES OR OTHER ASSETS WITH RESPECT TO OR IN EXCHANGE FOR SHARES OF
COMMON STOCK (A “CORPORATE EVENT”), THE COMPANY SHALL MAKE APPROPRIATE PROVISION
TO INSURE THAT THE HOLDER WILL THEREAFTER HAVE THE RIGHT TO RECEIVE UPON A
CONVERSION OF THIS NOTE, (I) IN ADDITION TO THE SHARES OF COMMON STOCK
RECEIVABLE UPON SUCH CONVERSION, SUCH SECURITIES OR OTHER ASSETS TO WHICH THE
HOLDER WOULD HAVE BEEN ENTITLED WITH RESPECT TO SUCH SHARES OF COMMON STOCK HAD
SUCH SHARES OF COMMON STOCK BEEN HELD BY THE HOLDER UPON THE CONSUMMATION OF
SUCH CORPORATE EVENT (WITHOUT TAKING INTO ACCOUNT ANY LIMITATIONS OR
RESTRICTIONS ON THE CONVERTIBILITY OF THIS NOTE) OR (II) IN LIEU OF THE SHARES
OF COMMON STOCK OTHERWISE RECEIVABLE UPON SUCH CONVERSION, SUCH SECURITIES OR
OTHER ASSETS RECEIVED BY THE HOLDERS OF SHARES OF COMMON STOCK IN CONNECTION
WITH THE CONSUMMATION OF SUCH CORPORATE EVENT IN SUCH AMOUNTS AS THE HOLDER
WOULD HAVE BEEN ENTITLED TO RECEIVE HAD THIS NOTE INITIALLY BEEN ISSUED WITH
CONVERSION RIGHTS FOR THE FORM OF SUCH CONSIDERATION (AS OPPOSED TO SHARES OF
COMMON STOCK) AT A CONVERSION RATE FOR SUCH CONSIDERATION COMMENSURATE WITH THE
CONVERSION RATE.  PROVISION MADE PURSUANT TO THE PRECEDING SENTENCE SHALL BE IN
A FORM AND SUBSTANCE SATISFACTORY TO THE REQUIRED HOLDERS.  THE PROVISIONS OF
THIS SECTION SHALL APPLY

 

11

--------------------------------------------------------------------------------


 


SIMILARLY AND EQUALLY TO SUCCESSIVE CORPORATE EVENTS AND SHALL BE APPLIED
WITHOUT REGARD TO ANY LIMITATIONS ON THE CONVERSION OR REDEMPTION OF THIS NOTE.

 


(7)           RIGHTS UPON ISSUANCE OF OTHER SECURITIES.


 


(A)           ADJUSTMENT OF CONVERSION PRICE UPON ISSUANCE OF COMMON STOCK.  IF
AND WHENEVER ON OR AFTER THE SUBSCRIPTION DATE, THE COMPANY ISSUES OR SELLS, OR
IN ACCORDANCE WITH THIS SECTION 7(A) IS DEEMED TO HAVE ISSUED OR SOLD, ANY
SHARES OF COMMON STOCK (INCLUDING THE ISSUANCE OR SALE OF SHARES OF COMMON STOCK
OWNED OR HELD BY OR FOR THE ACCOUNT OF THE COMPANY, BUT EXCLUDING SHARES OF
COMMON STOCK DEEMED TO HAVE BEEN ISSUED OR SOLD BY THE COMPANY IN CONNECTION
WITH ANY EXCLUDED SECURITY) FOR A CONSIDERATION PER SHARE LESS THAN A PRICE (THE
“APPLICABLE PRICE”) EQUAL TO THE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO
SUCH ISSUE OR SALE (THE FOREGOING A “DILUTIVE ISSUANCE”), THEN IMMEDIATELY AFTER
SUCH DILUTIVE ISSUANCE, THE CONVERSION PRICE THEN IN EFFECT SHALL BE REDUCED TO
AN AMOUNT EQUAL TO THE PRODUCT OF (A) THE CONVERSION PRICE IN EFFECT IMMEDIATELY
PRIOR TO SUCH DILUTIVE ISSUANCE AND (B) THE QUOTIENT DETERMINED BY DIVIDING
(1) THE SUM OF (I) THE PRODUCT DERIVED BY MULTIPLYING THE CONVERSION PRICE IN
EFFECT IMMEDIATELY PRIOR TO SUCH DILUTIVE ISSUANCE AND THE NUMBER OF SHARES OF
COMMON STOCK DEEMED OUTSTANDING IMMEDIATELY PRIOR TO SUCH DILUTIVE ISSUANCE PLUS
(II) THE CONSIDERATION, IF ANY, RECEIVED BY THE COMPANY UPON SUCH DILUTIVE
ISSUANCE, BY (2) THE PRODUCT DERIVED BY MULTIPLYING (I) THE CONVERSION PRICE IN
EFFECT IMMEDIATELY PRIOR TO SUCH DILUTIVE ISSUANCE BY (II) THE NUMBER OF SHARES
OF COMMON STOCK DEEMED OUTSTANDING IMMEDIATELY AFTER SUCH DILUTIVE ISSUANCE. 
FOR PURPOSES OF DETERMINING THE ADJUSTED CONVERSION PRICE UNDER THIS SECTION
7(A), THE FOLLOWING SHALL BE APPLICABLE:

 


(I)            ISSUANCE OF OPTIONS.  IF THE COMPANY IN ANY MANNER GRANTS OR
SELLS ANY OPTIONS AND THE LOWEST PRICE PER SHARE FOR WHICH ONE SHARE OF COMMON
STOCK IS ISSUABLE UPON THE EXERCISE OF ANY SUCH OPTION OR UPON CONVERSION OR
EXCHANGE OR EXERCISE OF ANY CONVERTIBLE SECURITIES ISSUABLE UPON EXERCISE OF
SUCH OPTION IS LESS THAN THE APPLICABLE PRICE, THEN SUCH SHARE OF COMMON STOCK
SHALL BE DEEMED TO BE OUTSTANDING AND TO HAVE BEEN ISSUED AND SOLD BY THE
COMPANY AT THE TIME OF THE GRANTING OR SALE OF SUCH OPTION FOR SUCH PRICE PER
SHARE.  FOR PURPOSES OF THIS SECTION 7(A)(I), THE “LOWEST PRICE PER SHARE FOR
WHICH ONE SHARE OF COMMON STOCK IS ISSUABLE UPON THE EXERCISE OF ANY SUCH OPTION
OR UPON CONVERSION OR EXCHANGE OR EXERCISE OF ANY CONVERTIBLE SECURITIES
ISSUABLE UPON EXERCISE OF SUCH OPTION” SHALL BE EQUAL TO THE SUM OF THE LOWEST
AMOUNTS OF CONSIDERATION (IF ANY) RECEIVED OR RECEIVABLE BY THE COMPANY WITH
RESPECT TO ANY ONE SHARE OF COMMON STOCK UPON GRANTING OR SALE OF THE OPTION,
UPON EXERCISE OF THE OPTION AND UPON CONVERSION OR EXCHANGE OR EXERCISE OF ANY
CONVERTIBLE SECURITY ISSUABLE UPON EXERCISE OF SUCH OPTION.  NO FURTHER
ADJUSTMENT OF THE CONVERSION PRICE SHALL BE MADE UPON THE ACTUAL ISSUANCE OF
SUCH COMMON STOCK OR OF SUCH CONVERTIBLE SECURITIES UPON THE EXERCISE OF SUCH
OPTIONS OR UPON THE ACTUAL ISSUANCE OF SUCH COMMON STOCK UPON CONVERSION OR
EXCHANGE OR EXERCISE OF SUCH CONVERTIBLE SECURITIES.


 


(II)           ISSUANCE OF CONVERTIBLE SECURITIES.  IF THE COMPANY IN ANY MANNER
ISSUES OR SELLS ANY CONVERTIBLE SECURITIES AND THE LOWEST PRICE PER SHARE FOR
WHICH ONE SHARE OF COMMON STOCK IS ISSUABLE UPON SUCH CONVERSION OR EXCHANGE OR
EXERCISE THEREOF IS LESS THAN THE APPLICABLE PRICE, THEN SUCH SHARE OF COMMON
STOCK SHALL BE DEEMED TO BE OUTSTANDING AND TO HAVE BEEN ISSUED AND SOLD BY THE
COMPANY AT THE TIME OF THE ISSUANCE OF SALE OF SUCH CONVERTIBLE SECURITIES FOR
SUCH PRICE PER SHARE.  FOR THE PURPOSES OF THIS SECTION 7(A)(II), THE

 

12

--------------------------------------------------------------------------------


 


“PRICE PER SHARE FOR WHICH ONE SHARE OF COMMON STOCK IS ISSUABLE UPON SUCH
CONVERSION OR EXCHANGE OR EXERCISE” SHALL BE EQUAL TO THE SUM OF THE LOWEST
AMOUNTS OF CONSIDERATION (IF ANY) RECEIVED OR RECEIVABLE BY THE COMPANY WITH
RESPECT TO ANY ONE SHARE OF COMMON STOCK UPON THE ISSUANCE OR SALE OF THE
CONVERTIBLE SECURITY AND UPON THE CONVERSION OR EXCHANGE OR EXERCISE OF SUCH
CONVERTIBLE SECURITY.  NO FURTHER ADJUSTMENT OF THE CONVERSION PRICE SHALL BE
MADE UPON THE ACTUAL ISSUANCE OF SUCH COMMON STOCK UPON CONVERSION OR EXCHANGE
OR EXERCISE OF SUCH CONVERTIBLE SECURITIES, AND IF ANY SUCH ISSUE OR SALE OF
SUCH CONVERTIBLE SECURITIES IS MADE UPON EXERCISE OF ANY OPTIONS FOR WHICH
ADJUSTMENT OF THE CONVERSION PRICE HAD BEEN OR ARE TO BE MADE PURSUANT TO OTHER
PROVISIONS OF THIS SECTION 7(A), NO FURTHER ADJUSTMENT OF THE CONVERSION PRICE
SHALL BE MADE BY REASON OF SUCH ISSUE OR SALE.


 


(III)          CHANGE IN OPTION PRICE OR RATE OF CONVERSION.  IF THE PURCHASE
PRICE PROVIDED FOR IN ANY OPTIONS, THE ADDITIONAL CONSIDERATION, IF ANY, PAYABLE
UPON THE ISSUE, CONVERSION, EXCHANGE OR EXERCISE OF ANY CONVERTIBLE SECURITIES,
OR THE RATE AT WHICH ANY CONVERTIBLE SECURITIES ARE CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK CHANGES AT ANY TIME, THE CONVERSION
PRICE IN EFFECT AT THE TIME OF SUCH CHANGE SHALL BE ADJUSTED TO THE CONVERSION
PRICE WHICH WOULD HAVE BEEN IN EFFECT AT SUCH TIME HAD SUCH OPTIONS OR
CONVERTIBLE SECURITIES PROVIDED FOR SUCH CHANGED PURCHASE PRICE, ADDITIONAL
CONSIDERATION OR CHANGED CONVERSION RATE, AS THE CASE MAY BE, AT THE TIME
INITIALLY GRANTED, ISSUED OR SOLD.  FOR PURPOSES OF THIS SECTION 7(A)(III), IF
THE TERMS OF ANY OPTION OR CONVERTIBLE SECURITY THAT WAS OUTSTANDING AS OF THE
SUBSCRIPTION DATE ARE CHANGED IN THE MANNER DESCRIBED IN THE IMMEDIATELY
PRECEDING SENTENCE, THEN SUCH OPTION OR CONVERTIBLE SECURITY AND THE COMMON
STOCK DEEMED ISSUABLE UPON EXERCISE, CONVERSION OR EXCHANGE THEREOF SHALL BE
DEEMED TO HAVE BEEN ISSUED AS OF THE DATE OF SUCH CHANGE.  NO ADJUSTMENT SHALL
BE MADE IF SUCH ADJUSTMENT WOULD RESULT IN AN INCREASE OF THE CONVERSION PRICE
THEN IN EFFECT.


 


(IV)          CALCULATION OF CONSIDERATION RECEIVED.  IN CASE ANY OPTION IS
ISSUED IN CONNECTION WITH THE ISSUE OR SALE OF OTHER SECURITIES OF THE COMPANY,
TOGETHER COMPRISING ONE INTEGRATED TRANSACTION IN WHICH NO SPECIFIC
CONSIDERATION IS ALLOCATED TO SUCH OPTIONS BY THE PARTIES THERETO, THE OPTIONS
WILL BE DEEMED TO HAVE BEEN ISSUED FOR A CONSIDERATION OF $.01.  IF ANY COMMON
STOCK, OPTIONS OR CONVERTIBLE SECURITIES ARE ISSUED OR SOLD OR DEEMED TO HAVE
BEEN ISSUED OR SOLD FOR CASH, THE CONSIDERATION RECEIVED THEREFOR WILL BE DEEMED
TO BE THE NET AMOUNT RECEIVED BY THE COMPANY THEREFOR.  IF ANY COMMON STOCK,
OPTIONS OR CONVERTIBLE SECURITIES ARE ISSUED OR SOLD FOR A CONSIDERATION OTHER
THAN CASH, THE AMOUNT OF THE CONSIDERATION OTHER THAN CASH RECEIVED BY THE
COMPANY WILL BE THE FAIR VALUE OF SUCH CONSIDERATION, EXCEPT WHERE SUCH
CONSIDERATION CONSISTS OF SECURITIES, IN WHICH CASE THE AMOUNT OF CONSIDERATION
RECEIVED BY THE COMPANY WILL BE THE CLOSING SALE PRICE OF SUCH SECURITIES ON THE
DATE OF RECEIPT.  IF ANY COMMON STOCK, OPTIONS OR CONVERTIBLE SECURITIES ARE
ISSUED TO THE OWNERS OF THE NON-SURVIVING ENTITY IN CONNECTION WITH ANY MERGER
IN WHICH THE COMPANY IS THE SURVIVING ENTITY, THE AMOUNT OF CONSIDERATION
THEREFOR WILL BE DEEMED TO BE THE FAIR VALUE OF SUCH PORTION OF THE NET ASSETS
AND BUSINESS OF THE NON-SURVIVING ENTITY AS IS ATTRIBUTABLE TO SUCH COMMON
STOCK, OPTIONS OR CONVERTIBLE SECURITIES, AS THE CASE MAY BE.  THE FAIR VALUE OF
ANY CONSIDERATION OTHER THAN CASH OR SECURITIES WILL BE DETERMINED JOINTLY BY
THE COMPANY AND THE REQUIRED HOLDERS.  IF SUCH PARTIES ARE UNABLE TO REACH
AGREEMENT WITHIN TEN (10) DAYS AFTER THE OCCURRENCE OF AN EVENT REQUIRING
VALUATION (THE “VALUATION EVENT”), THE FAIR VALUE OF SUCH CONSIDERATION WILL BE
DETERMINED WITHIN FIVE (5) BUSINESS DAYS AFTER THE TENTH (10TH) DAY FOLLOWING
THE VALUATION EVENT BY AN INDEPENDENT, REPUTABLE APPRAISER JOINTLY SELECTED BY
THE

 

13

--------------------------------------------------------------------------------


 


COMPANY AND THE REQUIRED HOLDERS.  THE DETERMINATION OF SUCH APPRAISER SHALL BE
DEEMED BINDING UPON ALL PARTIES ABSENT MANIFEST ERROR AND THE FEES AND EXPENSES
OF SUCH APPRAISER SHALL BE BORNE ONE-HALF BY THE COMPANY AND ONE-HALF BY THE
HOLDERS.


 


(V)           RECORD DATE.  IF THE COMPANY TAKES A RECORD OF THE HOLDERS OF
COMMON STOCK FOR THE PURPOSE OF ENTITLING THEM (A) TO RECEIVE A DIVIDEND OR
OTHER DISTRIBUTION PAYABLE IN COMMON STOCK, OPTIONS OR IN CONVERTIBLE SECURITIES
OR (B) TO SUBSCRIBE FOR OR PURCHASE COMMON STOCK, OPTIONS OR CONVERTIBLE
SECURITIES, THEN SUCH RECORD DATE WILL BE DEEMED TO BE THE DATE OF THE ISSUE OR
SALE OF THE COMMON STOCK DEEMED TO HAVE BEEN ISSUED OR SOLD UPON THE DECLARATION
OF SUCH DIVIDEND OR THE MAKING OF SUCH OTHER DISTRIBUTION OR THE DATE OF THE
GRANTING OF SUCH RIGHT OF SUBSCRIPTION OR PURCHASE, AS THE CASE MAY BE.


 


(VI)          [INSERT IN AIR  NOTES ONLY:  (VI)        THIS NOTE DEEMED
OUTSTANDING.  IF DURING THE PERIOD BEGINNING ON AND INCLUDING THE SUBSCRIPTION
DATE AND ENDING ON THE DATE IMMEDIATELY PRECEDING THE ISSUANCE DATE, THE COMPANY
ENTERED INTO, OR IN ACCORDANCE WITH SECTION 7(A) WOULD HAVE BEEN DEEMED TO HAVE
ENTERED INTO (HAD THIS NOTE BEEN OUTSTANDING AT SUCH TIME), ANY DILUTIVE
ISSUANCE, THEN SOLELY FOR PURPOSES OF DETERMINING ANY ADJUSTMENT UNDER THIS
SECTION 7(A) AS A RESULT OF SUCH DILUTIVE ISSUANCE OR DEEMED DILUTIVE ISSUANCE,
THIS NOTE SHALL BE DEEMED TO HAVE BEEN OUTSTANDING AT THE TIME OF EACH SUCH
DILUTIVE ISSUANCE OR DEEMED DILUTIVE ISSUANCE.]


 


(B)           ADJUSTMENT OF CONVERSION PRICE UPON SUBDIVISION OR COMBINATION OF
COMMON STOCK.  IF THE COMPANY AT ANY TIME ON OR AFTER THE SUBSCRIPTION DATE
SUBDIVIDES (BY ANY STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION OR OTHERWISE)
ONE OR MORE CLASSES OF ITS OUTSTANDING SHARES OF COMMON STOCK INTO A GREATER
NUMBER OF SHARES, THE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH
SUBDIVISION WILL BE PROPORTIONATELY REDUCED.  IF THE COMPANY AT ANY TIME ON OR
AFTER THE SUBSCRIPTION DATE COMBINES (BY COMBINATION, REVERSE STOCK SPLIT OR
OTHERWISE) ONE OR MORE CLASSES OF ITS OUTSTANDING SHARES OF COMMON STOCK INTO A
SMALLER NUMBER OF SHARES, THE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO
SUCH COMBINATION WILL BE PROPORTIONATELY INCREASED.


 


(C)           OTHER EVENTS.  IF ANY EVENT OCCURS OF THE TYPE CONTEMPLATED BY THE
PROVISIONS OF THIS SECTION 7 BUT NOT EXPRESSLY PROVIDED FOR BY SUCH PROVISIONS
(INCLUDING, WITHOUT LIMITATION, THE GRANTING OF STOCK APPRECIATION RIGHTS,
PHANTOM STOCK RIGHTS OR OTHER RIGHTS WITH EQUITY FEATURES), THEN THE COMPANY’S
BOARD OF DIRECTORS WILL MAKE AN APPROPRIATE ADJUSTMENT IN THE CONVERSION PRICE
SO AS TO PROTECT THE RIGHTS OF THE HOLDER UNDER THIS NOTE; PROVIDED THAT NO SUCH
ADJUSTMENT WILL INCREASE THE CONVERSION PRICE AS OTHERWISE DETERMINED PURSUANT
TO THIS SECTION 7.


 


(8)           COMPANY INSTALLMENT CONVERSION OR REDEMPTION.


 


(A)           GENERAL.  ON EACH APPLICABLE INSTALLMENT DATE AND AFTER SUCH TIME
AS THE STOCKHOLDER APPROVAL HAS BEEN OBTAINED, THE COMPANY SHALL PAY TO THE
HOLDER OF THIS NOTE THE INSTALLMENT AMOUNT AS OF SUCH INSTALLMENT DATE BY THE
COMBINATION OF ANY OF THE FOLLOWING, BUT SUBJECT TO AND IN ACCORDANCE WITH THE
TERMS OF THIS SECTION 8, (I) PROVIDED THAT DURING THE PERIOD COMMENCING WITH THE
COMPANY INSTALLMENT NOTICE (AS DEFINED BELOW) THROUGH THE APPLICABLE INSTALLMENT
DATE, THE EQUITY CONDITIONS HAVE BEEN SATISFIED (OR WAIVED IN WRITING BY

 

14

--------------------------------------------------------------------------------


 


THE HOLDER, PROVIDED THAT THE HOLDER MAY NOT WAIVE THE PROVISIONS OF SECTION
3(D)(II)), REQUIRING THE CONVERSION OF A PORTION OF THE APPLICABLE INSTALLMENT
AMOUNT, IN WHOLE OR IN PART, IN ACCORDANCE WITH THIS SECTION 8 (A “COMPANY
CONVERSION”), AND/OR (II) REDEEMING THE APPLICABLE INSTALLMENT AMOUNT, IN WHOLE
OR IN PART, IN ACCORDANCE WITH THIS SECTION 8 (A “COMPANY REDEMPTION”); PROVIDED
THAT ALL OF THE OUTSTANDING APPLICABLE INSTALLMENT AMOUNT AS OF EACH SUCH
INSTALLMENT DATE MUST BE CONVERTED AND/OR REDEEMED BY THE COMPANY ON THE
APPLICABLE INSTALLMENT DATE, SUBJECT TO THE PROVISIONS OF THIS SECTION 8.
[INSERT IN INITIAL NOTES ONLY: IN THE EVENT THAT THE STOCKHOLDER APPROVAL HAS
NOT BEEN OBTAINED PRIOR TO ANY INSTALLMENT NOTICE DUE DATE (AS HEREINAFTER
DEFINED) OR SPECIAL INSTALLMENT NOTICE DUE DATE (AS DEFINED IN SECTION 8(E)), AS
APPLICABLE, THE COMPANY SHALL PAY THE APPLICABLE INSTALLMENT AMOUNT IN CASH BY
WAY OF A COMPANY REDEMPTION.  ON OR PRIOR TO THE DATE WHICH IS THE TWENTIETH
(20TH) TRADING DAY PRIOR TO EACH INSTALLMENT DATE (EACH, AN “INSTALLMENT NOTICE
DUE DATE”), OR AS] [INSERT IN AIR NOTES ONLY: IN THE EVENT THAT THE STOCKHOLDER
APPROVAL HAS NOT BEEN OBTAINED PRIOR TO ANY SPECIAL INSTALLMENT NOTICE DUE DATE
(AS DEFINED IN SECTION 8(E)), THE COMPANY SHALL PAY THE APPLICABLE INSTALLMENT
AMOUNT IN CASH BY WAY OF A COMPANY REDEMPTION.  AS] PART OF THE NET CASH
DEFICIENCY NOTICE (AS DEFINED IN SECTION 8(E)), THE COMPANY SHALL DELIVER
WRITTEN NOTICE (EACH, A “COMPANY INSTALLMENT NOTICE”), TO THE HOLDER WHICH
COMPANY INSTALLMENT NOTICE SHALL STATE (I) THE PORTION, IF ANY, OF THE
APPLICABLE INSTALLMENT AMOUNT WHICH THE COMPANY ELECTS TO CONVERT PURSUANT TO A
COMPANY CONVERSION, WHICH AMOUNT WHEN ADDED TO THE COMPANY REDEMPTION AMOUNT
MUST EQUAL THE APPLICABLE INSTALLMENT AMOUNT (THE “COMPANY CONVERSION AMOUNT”),
(II) THE PORTION, IF ANY, OF THE APPLICABLE INSTALLMENT AMOUNT WHICH THE COMPANY
ELECTS TO REDEEM PURSUANT TO A COMPANY REDEMPTION (THE “COMPANY REDEMPTION
AMOUNT”), WHICH AMOUNT WHEN ADDED TO THE COMPANY CONVERSION AMOUNT MUST EQUAL
THE APPLICABLE INSTALLMENT AMOUNT AND (III) IF THE COMPANY HAS ELECTED, IN WHOLE
OR IN PART, A COMPANY CONVERSION, THEN THE COMPANY INSTALLMENT NOTICE SHALL
CERTIFY THAT THE EQUITY CONDITIONS HAVE BEEN SATISFIED AS OF THE DATE OF THE
COMPANY INSTALLMENT NOTICE.  EACH COMPANY INSTALLMENT NOTICE SHALL BE
IRREVOCABLE.  IF THE COMPANY DOES NOT TIMELY DELIVER A COMPANY INSTALLMENT
NOTICE IN ACCORDANCE WITH THIS SECTION 8, THEN THE COMPANY SHALL BE DEEMED TO
HAVE DELIVERED AN IRREVOCABLE COMPANY INSTALLMENT NOTICE ELECTING A COMPANY
CONVERSION AND SHALL BE DEEMED TO HAVE CERTIFIED THAT THE EQUITY CONDITIONS IN
CONNECTION WITH ANY SUCH CONVERSION HAVE BEEN SATISFIED.  EXCEPT AS EXPRESSLY
PROVIDED IN THIS SECTION 8(A), THE COMPANY SHALL REDEEM AND CONVERT THE
APPLICABLE INSTALLMENT AMOUNT OF THIS NOTE PURSUANT TO THIS SECTION 8 AND THE
CORRESPONDING INSTALLMENT AMOUNTS OF THE OTHER NOTES PURSUANT TO THE
CORRESPONDING PROVISIONS OF THE OTHER NOTES IN THE SAME RATIO OF THE INSTALLMENT
AMOUNT BEING REDEEMED AND CONVERTED HEREUNDER.  THE COMPANY REDEMPTION AMOUNT
SHALL BE REDEEMED IN ACCORDANCE WITH SECTION 8(B) AND THE COMPANY CONVERSION
AMOUNT (WHETHER SET FORTH IN THE COMPANY INSTALLMENT NOTICE OR BY OPERATION OF
THIS SECTION 8) SHALL BE CONVERTED IN ACCORDANCE WITH SECTION 8(C). 
NOTWITHSTANDING THE FOREGOING, UNLESS THE COMPANY IS GIVEN NOTICE TO THE
CONTRARY BY THE HOLDER, IF THE ARITHMETIC AVERAGE OF THE WEIGHTED AVERAGE PRICE
OF THE COMMON STOCK DURING THE APPLICABLE COMPANY CONVERSION MEASURING PERIOD
(AS DEFINED IN SECTION 29 BELOW) IS GREATER THAN THE COMPANY CONVERSION PRICE,
THEN THE COMPANY SHALL BE DEEMED TO HAVE ELECTED A COMPANY CONVERSION IN THE
COMPANY INSTALLMENT NOTICE AS TO THE ENTIRE APPLICABLE INSTALLMENT AMOUNT.


 


(B)           MECHANICS OF COMPANY REDEMPTION.  IF THE COMPANY ELECTS A COMPANY
REDEMPTION IN ACCORDANCE WITH SECTION 8(A), THEN THE COMPANY REDEMPTION AMOUNT,
IF ANY, WHICH IS TO BE PAID TO THE HOLDER ON THE APPLICABLE INSTALLMENT DATE
SHALL BE REDEEMED BY

 

15

--------------------------------------------------------------------------------


 


THE COMPANY ON SUCH INSTALLMENT DATE, AND THE COMPANY SHALL PAY TO THE HOLDER ON
SUCH INSTALLMENT DATE, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, AN
AMOUNT IN CASH (THE “COMPANY INSTALLMENT REDEMPTION PRICE”) EQUAL TO 100% OF THE
COMPANY REDEMPTION AMOUNT.  IF THE COMPANY FAILS TO REDEEM THE COMPANY
REDEMPTION AMOUNT ON THE APPLICABLE INSTALLMENT DATE BY PAYMENT OF THE COMPANY
INSTALLMENT REDEMPTION PRICE ON SUCH DATE, THEN AT THE OPTION OF THE HOLDER
DESIGNATED IN WRITING TO THE COMPANY (ANY SUCH DESIGNATION, “CONVERSION NOTICE”
FOR PURPOSES OF THIS NOTE), THE HOLDER MAY REQUIRE THE COMPANY TO CONVERT ALL OR
ANY PART OF THE COMPANY REDEMPTION AMOUNT AT THE COMPANY CONVERSION PRICE. 
CONVERSIONS REQUIRED BY THIS SECTION 8(B) SHALL BE MADE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 3(C).  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
SECTION 8(B), BUT SUBJECT TO SECTION 3(D), UNTIL THE COMPANY INSTALLMENT
REDEMPTION PRICE (TOGETHER WITH ANY INTEREST THEREON) IS PAID IN FULL, THE
COMPANY REDEMPTION AMOUNT (TOGETHER WITH ANY INTEREST THEREON) MAY BE CONVERTED,
IN WHOLE OR IN PART, BY THE HOLDER INTO COMMON STOCK PURSUANT TO SECTION 3.  IN
THE EVENT THE HOLDER ELECTS TO CONVERT ALL OR ANY PORTION OF THE COMPANY
REDEMPTION AMOUNT PRIOR TO THE APPLICABLE INSTALLMENT DATE AS SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE, THE COMPANY REDEMPTION AMOUNT SO CONVERTED SHALL
BE DEDUCTED FROM THE INSTALLMENT AMOUNT TO BE PAID ON SUCH INSTALLMENT DATE.


 


(C)           MECHANICS OF COMPANY CONVERSION.  SUBJECT TO SECTION 3(D), IF THE
COMPANY DELIVERS A COMPANY INSTALLMENT NOTICE AND ELECTS, OR IS DEEMED TO HAVE
ELECTED, IN WHOLE OR IN PART, A COMPANY CONVERSION IN ACCORDANCE WITH SECTION
8(A), THEN THE APPLICABLE COMPANY CONVERSION AMOUNT, IF ANY, WHICH REMAINS
OUTSTANDING SHALL BE CONVERTED AS OF THE APPLICABLE INSTALLMENT DATE BY
CONVERTING ON SUCH INSTALLMENT DATE SUCH COMPANY CONVERSION AMOUNT AT THE
COMPANY CONVERSION PRICE; PROVIDED THAT THE EQUITY CONDITIONS HAVE BEEN
SATISFIED (OR WAIVED IN WRITING BY THE HOLDER) ON SUCH INSTALLMENT DATE.  IF THE
EQUITY CONDITIONS ARE NOT SATISFIED (OR WAIVED IN WRITING BY THE HOLDER) ON SUCH
INSTALLMENT DATE, THEN AT THE OPTION OF THE HOLDER DESIGNATED IN WRITING TO THE
COMPANY, THE HOLDER MAY REQUIRE THE COMPANY TO DO ANY ONE OR MORE OF THE
FOLLOWING: (I) THE COMPANY SHALL REDEEM ALL OR ANY PART DESIGNATED BY THE HOLDER
OF THE UNCONVERTED COMPANY CONVERSION AMOUNT (SUCH DESIGNATED AMOUNT IS REFERRED
TO AS THE “FIRST REDEMPTION AMOUNT”) ON SUCH INSTALLMENT DATE AND THE COMPANY
SHALL PAY TO THE HOLDER ON SUCH INSTALLMENT DATE, BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT IN CASH EQUAL TO 120% OF SUCH FIRST
REDEMPTION AMOUNT, OR (II) THE COMPANY CONVERSION SHALL BE NULL AND VOID WITH
RESPECT TO ALL OR ANY PART DESIGNATED BY THE HOLDER OF THE UNCONVERTED COMPANY
CONVERSION AMOUNT AND THE HOLDER SHALL BE ENTITLED TO ALL THE RIGHTS OF A HOLDER
OF THIS NOTE WITH RESPECT TO SUCH AMOUNT OF THE COMPANY CONVERSION AMOUNT;
PROVIDED, HOWEVER, THAT THE CONVERSION PRICE FOR SUCH UNCONVERTED COMPANY
CONVERSION AMOUNT SHALL THEREAFTER BE ADJUSTED TO EQUAL THE LESSER OF (A) THE
COMPANY CONVERSION PRICE AS IN EFFECT ON THE DATE ON WHICH THE HOLDER VOIDED THE
COMPANY CONVERSION AND (B) THE COMPANY CONVERSION PRICE AS IN EFFECT ON THE DATE
ON WHICH THE HOLDER DELIVERS A CONVERSION NOTICE RELATING THERETO.  IF THE
COMPANY FAILS TO REDEEM ANY FIRST REDEMPTION AMOUNT ON OR BEFORE THE APPLICABLE
INSTALLMENT DATE BY PAYMENT OF SUCH AMOUNT ON THE APPLICABLE INSTALLMENT DATE,
THEN THE HOLDER SHALL HAVE THE RIGHTS SET FORTH IN SECTION 12(A) AS IF THE
COMPANY FAILED TO PAY THE APPLICABLE COMPANY REDEMPTION PRICE AND ALL OTHER
RIGHTS UNDER THIS NOTE (INCLUDING, WITHOUT LIMITATION, SUCH FAILURE CONSTITUTING
AN EVENT OF DEFAULT DESCRIBED IN SECTION 4(A)(XI)).  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS SECTION 8(C), BUT SUBJECT TO 3(D), UNTIL THE COMPANY
DELIVERS COMMON STOCK REPRESENTING THE COMPANY CONVERSION AMOUNT TO THE HOLDER,
THE COMPANY CONVERSION AMOUNT MAY BE CONVERTED BY THE HOLDER INTO COMMON STOCK
PURSUANT TO SECTION 3.  IN THE EVENT THE

 

16

--------------------------------------------------------------------------------


 


HOLDER ELECTS TO CONVERT THE COMPANY CONVERSION AMOUNT PRIOR TO THE APPLICABLE
INSTALLMENT DATE AS SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE, THE COMPANY
CONVERSION AMOUNT SO CONVERTED SHALL BE DEDUCTED FROM THE INSTALLMENT AMOUNT TO
BE PAID ON SUCH INSTALLMENT DATE.


 


(D)           [INSERT IN INITIAL NOTES ONLY: DEFERRED SCHEDULED INSTALLMENT
AMOUNT.  NOTWITHSTANDING ANY PROVISION OF THIS SECTION 8 TO THE CONTRARY, THE
HOLDER MAY, AT ITS OPTION AND IN ITS SOLE DISCRETION, DELIVER A NOTICE TO THE
COMPANY AT LEAST TEN (10) TRADING DAYS PRIOR TO THE APPLICABLE SCHEDULED
INSTALLMENT DATE ELECTING TO HAVE ALL OR ANY PORTION OF THE INSTALLMENT AMOUNT
PAYABLE ON SUCH SCHEDULED INSTALLMENT DATE DEFERRED.  NOTWITHSTANDING ANY
PROVISION OF THIS SECTION 8 TO THE CONTRARY, IN THE EVENT THAT THE WEIGHTED
AVERAGE PRICE OF THE COMMON STOCK EQUALS OR EXCEEDS 105% OF THE APPLICABLE
CONVERSION PRICE FOR EACH OF THE TEN (10) CONSECUTIVE TRADING DAYS COMMENCING ON
THE DATE THAT IS TEN (10) TRADING DAYS PRIOR TO THE APPLICABLE INSTALLMENT
NOTICE DUE DATE AND ENDING ON THE FIRST (1ST) TRADING DAY IMMEDIATELY PRECEDING
THE INSTALLMENT NOTICE DUE DATE, THEN THE COMPANY MAY DELIVER A NOTICE TO THE
HOLDER ELECTING TO HAVE PAYMENT OF ALL OR ANY PORTION OF THE INSTALLMENT AMOUNT
PAYABLE ON SUCH SCHEDULED INSTALLMENT DATE DEFERRED (SUCH AMOUNT DEFERRED
PURSUANT TO THE FIRST OR SECOND SENTENCE OF THIS SECTION 8(D), THE “DEFERRAL
AMOUNT”).  ANY NOTICE DELIVERED BY EITHER THE HOLDER OR THE COMPANY PURSUANT TO
THIS SECTION 8(D) SHALL SET FORTH (A) THE DEFERRAL AMOUNT AND (B) THE DATE SUCH
DEFERRAL AMOUNT SHALL NOW BE PAYABLE, WHICH DATE SHALL BE EIGHTEEN (18) MONTHS
FROM THE DATE OF THE ORIGINAL SCHEDULED INSTALLMENT DATE.]


 


(E)           SPECIAL INSTALLMENT AMOUNTS.  THE PROVISIONS OF THIS SECTION 8(E)
SHALL APPLY FOR EACH CALENDAR QUARTER ON THE LAST DAY OF WHICH AT LEAST
$5,000,000 IN AGGREGATE PRINCIPAL AMOUNT IS OUTSTANDING UNDER ALL NOTES.  THE
COMPANY SHALL ANNOUNCE ITS OPERATING RESULTS (THE “OPERATING RESULTS”) FOR EACH
CALENDAR QUARTER NO LATER THAN THE TWENTY-FIFTH (25TH) DAY AFTER THE END OF EACH
CALENDAR QUARTER AND SUCH ANNOUNCEMENT SHALL INCLUDE THE AMOUNT OF THE COMPANY’S
NET CASH BALANCE.  IN ADDITION, IF AT THE END OF THE CALENDAR QUARTER THE
COMPANY’S U.S. NET CASH BALANCE IS LESS THAN $10,000,000 (A “US NET CASH
DEFICIENCY”), THE COMPANY SHALL MAKE PUBLICLY AVAILABLE (AS PART OF THE
OPERATING RESULTS ANNOUNCEMENT OR, CONTEMPORANEOUSLY, ON A CURRENT REPORT ON
FORM 8K OR OTHERWISE) THE FACT THAT THE COMPANY’S OBLIGATION TO PAY SPECIAL
INSTALLMENT AMOUNTS HAS BEEN TRIGGERED.  ON THE DATE OF SUCH ANNOUNCEMENT (THE
“ANNOUNCEMENT DATE”), THE COMPANY SHALL ALSO PROVIDE TO THE HOLDERS A
CERTIFICATION (A “US CASH CERTIFICATION”) AS TO THE AMOUNT OF THE US NET CASH
BALANCE AS OF THE END OF THE CALENDAR QUARTER TO WHICH SUCH OPERATING RESULTS
RELATE.  IF AT THE END OF ANY CALENDAR QUARTER (I) THE COMPANY’S NET CASH
BALANCE SHALL BE LESS THAN $15,000,000 OR (II) A U.S. NET CASH DEFICIENCY EXISTS
(EITHER EVENT A “NET CASH DEFICIENCY”), THE COMPANY SHALL, ON THE ANNOUNCEMENT
DATE, ALSO PROVIDE TO THE HOLDER A NOTICE (EACH SUCH NOTICE, A “NET CASH
DEFICIENCY NOTICE”) STATING (A) THE AMOUNT OF SUCH NET CASH DEFICIENCY AND (B)
IF THE STOCKHOLDER APPROVAL HAS BEEN OBTAINED, THE INFORMATION REQUIRED TO BE
INCLUDED IN A COMPANY INSTALLMENT NOTICE.  AT ANY TIME DURING THE PERIOD
BEGINNING AFTER THE HOLDER’S RECEIPT OF A NET CASH DEFICIENCY NOTICE AND ENDING
SEVEN (7) BUSINESS DAYS THEREAFTER (THE “SPECIAL INSTALLMENT NOTICE DUE DATE”),
THE HOLDER MAY REQUIRE THE COMPANY TO PAY, ON EACH SPECIAL INSTALLMENT DATE,
SPECIAL INSTALLMENT AMOUNTS IN THE FORM OF A COMPANY REDEMPTION OR, AT THE
COMPANY’S OPTION IF APPLICABLE, A COMPANY CONVERSION (OR A COMBINATION THEREOF)
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 8 BY DELIVERING WRITTEN NOTICE
THEREOF TO THE COMPANY.  THE COMPANY SHALL CONTINUE TO PAY SUCH SPECIAL
INSTALLMENT AMOUNTS TO THE HOLDER ON EACH SPECIAL INSTALLMENT DATE, AND THE
HOLDER SHALL BE ENTITLED TO RECEIVE SUCH SPECIAL INSTALLMENT AMOUNTS,

 

17

--------------------------------------------------------------------------------


 


UNTIL A SUBSEQUENT ANNOUNCEMENT DATE ON WHICH THE COMPANY ANNOUNCES A NET CASH
BALANCE OF $15,000,000 OR MORE AND STATES THAT THE COMPANY’S US NET CASH BALANCE
IS IN COMPLIANCE WITH THE APPLICABLE THRESHOLD HEREUNDER (WHICH SUCH COMPLIANCE
SHALL BE CERTIFIED BY THE COMPANY BY DELIVERY OF A US CASH CERTIFICATION) (A
“NET CASH COMPLIANCE”); PROVIDED, HOWEVER, THAT THE HOLDERS SHALL BE ENTITLED TO
RECEIVE SPECIAL INSTALLMENT AMOUNTS WITH RESPECT TO ANY NET CASH DEFICIENCY FOR
AT LEAST THREE (3) CONSECUTIVE SPECIAL INSTALLMENT DATES (THE “MINIMUM SPECIAL
INSTALLMENT PAYMENTS”).


 

(8A)        COMPANY’S RIGHT OF MANDATORY CONVERSION.

 

(a)           Mandatory Conversion.  If at any time from and after the one-year
anniversary of the Effective Date (as defined in the Registration Rights
Agreement) (the “Mandatory Conversion Eligibility Date”), (i) the Weighted
Average Price of the Common Stock equals or exceeds 200% of the Conversion Price
on the Closing Date (subject to appropriate adjustments for stock splits, stock
dividends, stock combinations and other similar transactions after the
Subscription Date) for each of any twenty (20) consecutive Trading Days
following the Mandatory Conversion Eligibility Date (the “Mandatory Conversion
Measuring Period”) and (ii) the Equity Conditions shall have been satisfied (or
waived in writing by the Holder, provided that the Holder may not waive the
provisions of Section 3(d)(ii)) during the period commencing on the Mandatory
Conversion Notice Date through the applicable Mandatory Conversion Date (each,
as defined below), the Company shall have the right to require the Holder to
convert all, but not less than all, of the Conversion Amount then remaining
under this Note plus the Present Value of Interest as designated in the
Mandatory Conversion Notice (as defined below) into fully paid, validly issued
and nonassessable shares of Common Stock in accordance with Section 3(c) hereof
at the Conversion Rate as of the Mandatory Conversion Date (as defined below) (a
“Mandatory Conversion”) or, at the Company’s option and solely with respect to
the Present Value of Interest, cash or a combination of Common Stock and cash;
provided, however, that the Company may not elect to pay the Present Value of
Interest due hereunder in cash unless it has first obtained any written consent
required to make such cash payment under the terms of the Subordination
Agreement.  The Company may exercise its right to require conversion under this
Section 8A(a) by delivering within not more than two (2) Trading Days following
the end of such Mandatory Conversion Measuring Period a written notice thereof
by facsimile and overnight courier to all, but not less than all, of the holders
of Notes and the Transfer Agent (the “Mandatory Conversion Notice” and the date
all of the holders received such notice by facsimile is referred to as the
“Mandatory Conversion Notice Date”).  The Mandatory Conversion Notice shall be
irrevocable.  The Mandatory Conversion Notice shall state (i) the Trading Day
selected for the Mandatory Conversion in accordance with Section 8A(a), which
Trading Day shall be at least twenty (20) Business Days but not more than sixty
(60) Business Days following the Mandatory Conversion Notice Date (the
“Mandatory Conversion Date”), (ii) the aggregate Conversion Amount of the Notes
subject to mandatory conversion from all of the holders of the Notes pursuant to
this Section 8A (and analogous provisions under the Other Notes), (iii) the
number of shares of Common Stock to be issued to, and the Present Value of
Interest to be paid to, such Holder on the Mandatory Conversion Date and (iv)
the portion, if any, of the Present Value of Interest that shall be paid in cash
and the portion, if any, that shall be paid in Common Stock.

 

18

--------------------------------------------------------------------------------


 

(b)           Pro Rata Conversion Requirement.  If the Company elects to cause a
conversion of any Conversion Amount of this Note pursuant to Section 8A(a), then
it must simultaneously take the same action in the same proportion with respect
to the Other Notes.  All Conversion Amounts converted by the Holder after the
Mandatory Conversion Notice Date shall reduce the Conversion Amount of this Note
required to be converted on the Mandatory Conversion Date.  If the Company has
elected a Mandatory Conversion, the mechanics of conversion set forth in Section
3(c) shall apply, to the extent applicable, as if the Company and the Transfer
Agent had received from the Holder on the Mandatory Conversion Date a Conversion
Notice with respect to the Conversion Amount being converted pursuant to the
Mandatory Conversion.

 


(9)           SECURITY.  THIS NOTE AND THE OTHER NOTES ARE SECURED TO THE EXTENT
AND IN THE MANNER SET FORTH IN THE SECURITY DOCUMENTS (AS DEFINED IN THE
SECURITIES PURCHASE AGREEMENT).


 


(10)         NONCIRCUMVENTION.  THE COMPANY HEREBY COVENANTS AND AGREES THAT THE
COMPANY WILL NOT, BY AMENDMENT OF ITS CERTIFICATE OF INCORPORATION, BYLAWS OR
THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS, CONSOLIDATION, MERGER, SCHEME OF
ARRANGEMENT, DISSOLUTION, ISSUE OR SALE OF SECURITIES, OR ANY OTHER VOLUNTARY
ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS
OF THIS NOTE, AND WILL AT ALL TIMES IN GOOD FAITH CARRY OUT ALL OF THE
PROVISIONS OF THIS NOTE AND TAKE ALL ACTION AS MAY BE REQUIRED TO PROTECT THE
RIGHTS OF THE HOLDER OF THIS NOTE.


 


(11)         RESERVATION OF AUTHORIZED SHARES.


 


(A)           RESERVATION.  THE COMPANY SHALL INITIALLY RESERVE OUT OF ITS
AUTHORIZED AND UNISSUED COMMON STOCK A NUMBER OF SHARES OF COMMON STOCK FOR EACH
OF THE NOTES EQUAL TO 130% OF THE CONVERSION RATE WITH RESPECT TO THE CONVERSION
AMOUNT OF EACH SUCH NOTE AS OF THE ISSUANCE DATE.  SO LONG AS ANY OF THE NOTES
ARE OUTSTANDING, THE COMPANY SHALL TAKE ALL ACTION NECESSARY TO RESERVE AND KEEP
AVAILABLE OUT OF ITS AUTHORIZED AND UNISSUED COMMON STOCK, SOLELY FOR THE
PURPOSE OF EFFECTING THE CONVERSION OF THE NOTES, 150% OF THE NUMBER OF SHARES
OF COMMON STOCK AS SHALL FROM TIME TO TIME BE NECESSARY TO EFFECT THE CONVERSION
OF ALL OF THE NOTES THEN OUTSTANDING PURSUANT TO SECTIONS 2 AND 3; PROVIDED THAT
AT NO TIME SHALL THE NUMBER OF SHARES OF COMMON STOCK SO RESERVED BE LESS THAN
THE NUMBER OF SHARES REQUIRED TO BE RESERVED BY THE PREVIOUS SENTENCE (WITHOUT
REGARD TO ANY LIMITATIONS ON CONVERSIONS) (THE “REQUIRED RESERVE AMOUNT”).  THE
INITIAL NUMBER OF SHARES OF COMMON STOCK RESERVED FOR CONVERSIONS OF THE NOTES
AND EACH INCREASE IN THE NUMBER OF SHARES SO RESERVED SHALL BE ALLOCATED PRO
RATA AMONG THE HOLDERS OF THE NOTES BASED ON THE PRINCIPAL AMOUNT OF THE NOTES
HELD BY EACH HOLDER AT THE CLOSING (AS DEFINED IN THE SECURITIES PURCHASE
AGREEMENT) OR INCREASE IN THE NUMBER OF RESERVED SHARES, AS THE CASE MAY BE (THE
“AUTHORIZED SHARE ALLOCATION”).  IN THE EVENT THAT A HOLDER SHALL SELL OR
OTHERWISE TRANSFER ANY OF SUCH HOLDER’S NOTES, EACH TRANSFEREE SHALL BE
ALLOCATED A PRO RATA PORTION OF SUCH HOLDER’S AUTHORIZED SHARE ALLOCATION.  ANY
SHARES OF COMMON STOCK RESERVED AND ALLOCATED TO ANY PERSON WHICH CEASES TO HOLD
ANY NOTES SHALL BE ALLOCATED TO THE REMAINING HOLDERS OF NOTES, PRO RATA BASED
ON THE PRINCIPAL AMOUNT OF THE NOTES THEN HELD BY SUCH HOLDERS.

 

19

--------------------------------------------------------------------------------


 


(B)           INSUFFICIENT AUTHORIZED SHARES.  IF AT ANY TIME WHILE ANY OF THE
NOTES REMAIN OUTSTANDING THE COMPANY DOES NOT HAVE A SUFFICIENT NUMBER OF
AUTHORIZED AND UNRESERVED SHARES OF COMMON STOCK TO SATISFY ITS OBLIGATION TO
RESERVE FOR ISSUANCE UPON CONVERSION OF THE NOTES AT LEAST A NUMBER OF SHARES OF
COMMON STOCK EQUAL TO THE REQUIRED RESERVE AMOUNT (AN “AUTHORIZED SHARE
FAILURE”), THEN THE COMPANY SHALL IMMEDIATELY TAKE ALL ACTION NECESSARY TO
INCREASE THE COMPANY’S AUTHORIZED SHARES OF COMMON STOCK TO AN AMOUNT SUFFICIENT
TO ALLOW THE COMPANY TO RESERVE THE REQUIRED RESERVE AMOUNT FOR THE NOTES THEN
OUTSTANDING.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING SENTENCE, AS SOON
AS PRACTICABLE AFTER THE DATE OF THE OCCURRENCE OF AN AUTHORIZED SHARE FAILURE,
BUT IN NO EVENT LATER THAN SIXTY (60) DAYS AFTER THE OCCURRENCE OF SUCH
AUTHORIZED SHARE FAILURE, THE COMPANY SHALL HOLD A MEETING OF ITS STOCKHOLDERS
FOR THE APPROVAL OF AN INCREASE IN THE NUMBER OF AUTHORIZED SHARES OF COMMON
STOCK.  IN CONNECTION WITH SUCH MEETING, THE COMPANY SHALL PROVIDE EACH
STOCKHOLDER WITH A PROXY STATEMENT AND SHALL USE ITS BEST EFFORTS TO SOLICIT ITS
STOCKHOLDERS’ APPROVAL OF SUCH INCREASE IN AUTHORIZED SHARES OF COMMON STOCK AND
TO CAUSE ITS BOARD OF DIRECTORS TO RECOMMEND TO THE STOCKHOLDERS THAT THEY
APPROVE SUCH PROPOSAL.


 


(12)         HOLDER’S REDEMPTIONS.


 


(A)           MECHANICS.  THE COMPANY SHALL DELIVER THE APPLICABLE EVENT OF
DEFAULT REDEMPTION PRICE TO THE HOLDER WITHIN FIVE BUSINESS DAYS AFTER THE
COMPANY’S RECEIPT OF THE HOLDER’S EVENT OF DEFAULT REDEMPTION NOTICE.  IF THE
HOLDER HAS SUBMITTED A CHANGE OF CONTROL REDEMPTION NOTICE IN ACCORDANCE WITH
SECTION 5(B), THE COMPANY SHALL DELIVER THE APPLICABLE CHANGE OF CONTROL
REDEMPTION PRICE TO THE HOLDER CONCURRENTLY WITH THE CONSUMMATION OF SUCH CHANGE
OF CONTROL IF SUCH NOTICE IS RECEIVED PRIOR TO THE CONSUMMATION OF SUCH CHANGE
OF CONTROL AND WITHIN FIVE (5) BUSINESS DAYS AFTER THE COMPANY’S RECEIPT OF SUCH
NOTICE OTHERWISE.  THE COMPANY SHALL DELIVER THE APPLICABLE COMPANY INSTALLMENT
REDEMPTION PRICE TO THE HOLDER ON THE APPLICABLE INSTALLMENT DATE.  IN THE EVENT
OF A REDEMPTION OF LESS THAN ALL OF THE CONVERSION AMOUNT OF THIS NOTE, THE
COMPANY SHALL PROMPTLY CAUSE TO BE ISSUED AND DELIVERED TO THE HOLDER A NEW NOTE
(IN ACCORDANCE WITH SECTION 19(D)) REPRESENTING THE OUTSTANDING PRINCIPAL WHICH
HAS NOT BEEN REDEEMED.  IN THE EVENT THAT THE COMPANY DOES NOT PAY THE
APPLICABLE REDEMPTION PRICE TO THE HOLDER WITHIN THE TIME PERIOD REQUIRED, AT
ANY TIME THEREAFTER AND UNTIL THE COMPANY PAYS SUCH UNPAID REDEMPTION PRICE IN
FULL, THE HOLDER SHALL HAVE THE OPTION, IN LIEU OF REDEMPTION, TO REQUIRE THE
COMPANY TO PROMPTLY RETURN TO THE HOLDER ALL OR ANY PORTION OF THIS NOTE
REPRESENTING THE CONVERSION AMOUNT THAT WAS SUBMITTED FOR REDEMPTION AND FOR
WHICH THE APPLICABLE REDEMPTION PRICE (TOGETHER WITH ANY LATE CHARGES THEREON)
HAS NOT BEEN PAID.  UPON THE COMPANY’S RECEIPT OF SUCH NOTICE, (X) THE
REDEMPTION NOTICE SHALL BE NULL AND VOID WITH RESPECT TO SUCH CONVERSION AMOUNT,
(Y) THE COMPANY SHALL IMMEDIATELY RETURN THIS NOTE, OR ISSUE A NEW NOTE (IN
ACCORDANCE WITH SECTION 19(D)) TO THE HOLDER REPRESENTING SUCH CONVERSION AMOUNT
AND (Z) THE CONVERSION PRICE OF THIS NOTE OR SUCH NEW NOTES SHALL BE ADJUSTED TO
THE LESSER OF (A) THE CONVERSION PRICE AS IN EFFECT ON THE DATE ON WHICH THE
REDEMPTION NOTICE IS VOIDED AND (B) THE LOWEST CLOSING BID PRICE OF THE COMMON
STOCK DURING THE PERIOD BEGINNING ON AND INCLUDING THE DATE ON WHICH THE
REDEMPTION NOTICE IS DELIVERED TO THE COMPANY AND ENDING ON AND INCLUDING THE
DATE ON WHICH THE REDEMPTION NOTICE IS VOIDED.  THE HOLDER’S DELIVERY OF A
NOTICE VOIDING A REDEMPTION NOTICE AND EXERCISE OF ITS RIGHTS FOLLOWING SUCH
NOTICE SHALL NOT AFFECT THE COMPANY’S OBLIGATIONS TO MAKE ANY PAYMENTS OF LATE
CHARGES WHICH HAVE ACCRUED PRIOR TO THE DATE OF SUCH NOTICE WITH RESPECT TO THE
CONVERSION AMOUNT SUBJECT TO SUCH NOTICE.

 

20

--------------------------------------------------------------------------------


 


(B)           REDEMPTION BY OTHER HOLDERS.  UPON THE COMPANY’S RECEIPT OF NOTICE
FROM ANY OF THE HOLDERS OF THE OTHER NOTES FOR REDEMPTION OR REPAYMENT AS A
RESULT OF AN EVENT OR OCCURRENCE SUBSTANTIALLY SIMILAR TO THE EVENTS OR
OCCURRENCES DESCRIBED IN SECTION 4(B) OR SECTION 5(B) (EACH, AN “OTHER
REDEMPTION NOTICE”), THE COMPANY SHALL IMMEDIATELY FORWARD TO THE HOLDER BY
FACSIMILE A COPY OF SUCH NOTICE.  IF THE COMPANY RECEIVES A REDEMPTION NOTICE
AND ONE OR MORE OTHER REDEMPTION NOTICES, DURING THE SEVEN (7) BUSINESS DAY
PERIOD BEGINNING ON AND INCLUDING THE DATE WHICH IS THREE (3) BUSINESS DAYS
PRIOR TO THE COMPANY’S RECEIPT OF THE HOLDER’S REDEMPTION NOTICE AND ENDING ON
AND INCLUDING THE DATE WHICH IS THREE (3) BUSINESS DAYS AFTER THE COMPANY’S
RECEIPT OF THE HOLDER’S REDEMPTION NOTICE AND THE COMPANY IS UNABLE TO REDEEM
ALL PRINCIPAL, INTEREST AND OTHER AMOUNTS DESIGNATED IN SUCH REDEMPTION NOTICE
AND SUCH OTHER REDEMPTION NOTICES RECEIVED DURING SUCH SEVEN (7) BUSINESS DAY
PERIOD, THEN THE COMPANY SHALL REDEEM A PRO RATA AMOUNT FROM EACH HOLDER OF THE
NOTES (INCLUDING THE HOLDER) BASED ON THE PRINCIPAL AMOUNT OF THE NOTES
SUBMITTED FOR REDEMPTION PURSUANT TO SUCH REDEMPTION NOTICE AND SUCH OTHER
REDEMPTION NOTICES RECEIVED BY THE COMPANY DURING SUCH SEVEN BUSINESS DAY
PERIOD.


 


(13)         [INTENTIONALLY OMITTED].


 


(14)         VOTING RIGHTS.  THE HOLDER SHALL HAVE NO VOTING RIGHTS AS THE
HOLDER OF THIS NOTE, EXCEPT AS REQUIRED BY LAW, INCLUDING, BUT NOT LIMITED TO,
THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE, AND AS EXPRESSLY PROVIDED
IN THIS NOTE.


 


(15)         COVENANTS.


 


(A)           RANK.      (I) ALL PAYMENTS DUE UNDER THIS NOTE (A) SHALL RANK
PARI PASSU WITH ALL OTHER NOTES AND (B) SHALL BE SENIOR TO OR PARI PASSU WITH
ALL OTHER INDEBTEDNESS OF THE COMPANY AND ITS SUBSIDIARIES, OTHER THAN SENIOR
INDEBTEDNESS (SUBJECT TO THE TERMS OF SUBORDINATION AGREEMENT), LIENS (AS
HEREINAFTER DEFINED) SECURING THE OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS
SHALL BE SENIOR TO ALL OTHER LIENS SECURING ANY OTHER INDEBTEDNESS OF THE
COMPANY AND ITS SUBSIDIARIES; PROVIDED HOWEVER, THAT (SUBJECT TO THE TERMS OF
THE SUBORDINATION AGREEMENT), THE LIENS SECURING OBLIGATIONS THE TRANSACTION
DOCUMENTS SHALL BE JUNIOR TO THE LIEN SECURING THE SENIOR INDEBTEDNESS.


 


(B)           INCURRENCE OF INDEBTEDNESS.  SO LONG AS THIS NOTE IS OUTSTANDING,
THE COMPANY SHALL NOT, AND THE COMPANY SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, DIRECTLY OR INDIRECTLY, INCUR OR GUARANTEE, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, OTHER THAN (I) THE INDEBTEDNESS EVIDENCED BY THIS NOTE AND THE
OTHER NOTES AND (II) PERMITTED INDEBTEDNESS; PROVIDED, HOWEVER, THAT, THE
COMPANY SHALL NOT PERMIT THE UNPAID PRINCIPAL BALANCE OWED UNDER THE SENIOR
CREDIT FACILITY TO EXCEED $15,000,000 FOR MORE THAN ANY TEN (10) DAYS DURING ANY
CALENDAR QUARTER UNLESS THE COMPANY OBTAINS THE PRIOR WRITTEN CONSENT OF THE
REQUIRED HOLDERS; PROVIDED, FURTHER HOWEVER, THAT IN NO EVENT SHALL MORE THAN
$15,000,000 OF INDEBTEDNESS BE OUTSTANDING UNDER SUCH SENIOR CREDIT FACILITY FOR
MORE THAN 10 CONSECUTIVE DAYS.


 


(C)           EXISTENCE OF LIENS.  SO LONG AS THIS NOTE IS OUTSTANDING, THE
COMPANY SHALL NOT, AND THE COMPANY SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
DIRECTLY OR INDIRECTLY, ALLOW OR SUFFER TO EXIST ANY MORTGAGE, LIEN, PLEDGE,
CHARGE, SECURITY INTEREST OR OTHER ENCUMBRANCE

 

21

--------------------------------------------------------------------------------


 


UPON OR IN ANY PROPERTY OR ASSETS (INCLUDING ACCOUNTS AND CONTRACT RIGHTS) OWNED
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (COLLECTIVELY, “LIENS”) OTHER THAN
PERMITTED LIENS.


 


(D)           RESTRICTED PAYMENTS.  THE COMPANY SHALL NOT, AND THE COMPANY SHALL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, REDEEM, DEFEASE,
REPURCHASE, REPAY OR MAKE ANY PAYMENTS IN RESPECT OF, BY THE PAYMENT OF CASH OR
CASH EQUIVALENTS (IN WHOLE OR IN PART, WHETHER BY WAY OF OPEN MARKET PURCHASES,
TENDER OFFERS, PRIVATE TRANSACTIONS OR OTHERWISE), ALL OR ANY PORTION OF ANY
PERMITTED INDEBTEDNESS (OTHER THAN THE SENIOR INDEBTEDNESS CONSISTING OF
REVOLVING CREDIT LOANS), WHETHER BY WAY OF PAYMENT IN RESPECT OF PRINCIPAL OF
(OR PREMIUM, IF ANY) OR INTEREST ON, SUCH INDEBTEDNESS IF AT THE TIME SUCH
PAYMENT IS DUE OR IS OTHERWISE MADE OR, AFTER GIVING EFFECT TO SUCH PAYMENT, AN
EVENT CONSTITUTING, OR THAT WITH THE PASSAGE OF TIME AND WITHOUT BEING CURED
WOULD CONSTITUTE, AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


(16)         PARTICIPATION.  THE HOLDER, AS THE HOLDER OF THIS NOTE, SHALL BE
ENTITLED TO RECEIVE SUCH DIVIDENDS PAID AND DISTRIBUTIONS MADE TO THE HOLDERS OF
COMMON STOCK TO THE SAME EXTENT AS IF THE HOLDER HAD CONVERTED THIS NOTE INTO
COMMON STOCK (WITHOUT REGARD TO ANY LIMITATIONS ON CONVERSION HEREIN OR
ELSEWHERE) AND HAD HELD SUCH SHARES OF COMMON STOCK ON THE RECORD DATE FOR SUCH
DIVIDENDS AND DISTRIBUTIONS.  PAYMENTS UNDER THE PRECEDING SENTENCE SHALL BE
MADE CONCURRENTLY WITH THE DIVIDEND OR DISTRIBUTION TO THE HOLDERS OF COMMON
STOCK.


 


(17)         VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES.  THE AFFIRMATIVE VOTE
AT A MEETING DULY CALLED FOR SUCH PURPOSE OR THE WRITTEN CONSENT WITHOUT A
MEETING OF THE REQUIRED HOLDERS SHALL BE REQUIRED FOR ANY CHANGE OR AMENDMENT TO
THIS NOTE OR THE OTHER NOTES.


 


(18)         TRANSFER.  THIS NOTE AND ANY SHARES OF COMMON STOCK ISSUED UPON
CONVERSION OF THIS NOTE MAY BE OFFERED, SOLD, ASSIGNED OR TRANSFERRED BY THE
HOLDER WITHOUT THE CONSENT OF THE COMPANY, SUBJECT ONLY TO THE PROVISIONS OF
SECTION 2(F) OF THE SECURITIES PURCHASE AGREEMENT.


 


(19)         REISSUANCE OF THIS NOTE.


 


(A)           TRANSFER.  IF THIS NOTE IS TO BE TRANSFERRED, THE HOLDER SHALL
SURRENDER THIS NOTE TO THE COMPANY, WHEREUPON THE COMPANY WILL FORTHWITH ISSUE
AND DELIVER UPON THE ORDER OF THE HOLDER A NEW NOTE (IN ACCORDANCE WITH SECTION
19(D)), REGISTERED AS THE HOLDER MAY REQUEST, REPRESENTING THE OUTSTANDING
PRINCIPAL BEING TRANSFERRED BY THE HOLDER AND, IF LESS THEN THE ENTIRE
OUTSTANDING PRINCIPAL IS BEING TRANSFERRED, A NEW NOTE (IN ACCORDANCE WITH
SECTION 19(D)) TO THE HOLDER REPRESENTING THE OUTSTANDING PRINCIPAL NOT BEING
TRANSFERRED.  THE HOLDER AND ANY ASSIGNEE, BY ACCEPTANCE OF THIS NOTE,
ACKNOWLEDGE AND AGREE THAT, BY REASON OF THE PROVISIONS OF SECTION 3(C)(III)
FOLLOWING CONVERSION OR REDEMPTION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING
PRINCIPAL REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL STATED ON THE
FACE OF THIS NOTE.


 


(B)           LOST, STOLEN OR MUTILATED NOTE.  UPON RECEIPT BY THE COMPANY OF
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION
OR MUTILATION OF THIS NOTE, AND, IN THE CASE OF LOSS, THEFT OR DESTRUCTION, OF
ANY INDEMNIFICATION UNDERTAKING BY THE

 

22

--------------------------------------------------------------------------------


 


HOLDER TO THE COMPANY IN CUSTOMARY FORM AND, IN THE CASE OF MUTILATION, UPON
SURRENDER AND CANCELLATION OF THIS NOTE, THE COMPANY SHALL EXECUTE AND DELIVER
TO THE HOLDER A NEW NOTE (IN ACCORDANCE WITH SECTION 19(D)) REPRESENTING THE
OUTSTANDING PRINCIPAL.


 


(C)           NOTE EXCHANGEABLE FOR DIFFERENT DENOMINATIONS.  THIS NOTE IS
EXCHANGEABLE, UPON THE SURRENDER HEREOF BY THE HOLDER AT THE PRINCIPAL OFFICE OF
THE COMPANY, FOR A NEW NOTE OR NOTES (IN ACCORDANCE WITH SECTION 19(D) AND IN
PRINCIPAL AMOUNTS OF AT LEAST $100,000) REPRESENTING IN THE AGGREGATE THE
OUTSTANDING PRINCIPAL OF THIS NOTE, AND EACH SUCH NEW NOTE WILL REPRESENT SUCH
PORTION OF SUCH OUTSTANDING PRINCIPAL AS IS DESIGNATED BY THE HOLDER AT THE TIME
OF SUCH SURRENDER.


 


(D)           ISSUANCE OF NEW NOTES.  WHENEVER THE COMPANY IS REQUIRED TO ISSUE
A NEW NOTE PURSUANT TO THE TERMS OF THIS NOTE, SUCH NEW NOTE (I) SHALL BE OF
LIKE TENOR WITH THIS NOTE, (II) SHALL REPRESENT, AS INDICATED ON THE FACE OF
SUCH NEW NOTE, THE PRINCIPAL REMAINING OUTSTANDING (OR IN THE CASE OF A NEW NOTE
BEING ISSUED PURSUANT TO SECTION 19(A) OR SECTION 19(C), THE PRINCIPAL
DESIGNATED BY THE HOLDER WHICH, WHEN ADDED TO THE PRINCIPAL REPRESENTED BY THE
OTHER NEW NOTES ISSUED IN CONNECTION WITH SUCH ISSUANCE, DOES NOT EXCEED THE
PRINCIPAL REMAINING OUTSTANDING UNDER THIS NOTE IMMEDIATELY PRIOR TO SUCH
ISSUANCE OF NEW NOTES), (III) SHALL HAVE AN ISSUANCE DATE, AS INDICATED ON THE
FACE OF SUCH NEW NOTE, WHICH IS THE SAME AS THE ISSUANCE DATE OF THIS NOTE, (IV)
SHALL HAVE THE SAME RIGHTS AND CONDITIONS AS THIS NOTE, AND (V) SHALL REPRESENT
ACCRUED INTEREST AND LATE CHARGES ON THE PRINCIPAL AND INTEREST OF THIS NOTE,
FROM THE ISSUANCE DATE.


 


(20)         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  THE REMEDIES PROVIDED IN THIS NOTE SHALL BE CUMULATIVE AND
IN ADDITION TO ALL OTHER REMEDIES AVAILABLE UNDER THIS NOTE AND ANY OF THE OTHER
TRANSACTION DOCUMENTS AT LAW OR IN EQUITY (INCLUDING A DECREE OF SPECIFIC
PERFORMANCE AND/OR OTHER INJUNCTIVE RELIEF), AND NOTHING HEREIN SHALL LIMIT THE
HOLDER’S RIGHT TO PURSUE ACTUAL AND CONSEQUENTIAL DAMAGES FOR ANY FAILURE BY THE
COMPANY TO COMPLY WITH THE TERMS OF THIS NOTE.  AMOUNTS SET FORTH OR PROVIDED
FOR HEREIN WITH RESPECT TO PAYMENTS, CONVERSION AND THE LIKE (AND THE
COMPUTATION THEREOF) SHALL BE THE AMOUNTS TO BE RECEIVED BY THE HOLDER AND SHALL
NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, BE SUBJECT TO ANY OTHER OBLIGATION OF
THE COMPANY (OR THE PERFORMANCE THEREOF).  THE COMPANY ACKNOWLEDGES THAT A
BREACH BY IT OF ITS OBLIGATIONS HEREUNDER WILL CAUSE IRREPARABLE HARM TO THE
HOLDER AND THAT THE REMEDY AT LAW FOR ANY SUCH BREACH MAY BE INADEQUATE.  THE
COMPANY THEREFORE AGREES THAT, IN THE EVENT OF ANY SUCH BREACH OR THREATENED
BREACH, THE HOLDER SHALL BE ENTITLED, IN ADDITION TO ALL OTHER AVAILABLE
REMEDIES, TO AN INJUNCTION RESTRAINING ANY BREACH, WITHOUT THE NECESSITY OF
SHOWING ECONOMIC LOSS AND WITHOUT ANY BOND OR OTHER SECURITY BEING REQUIRED.


 


(21)         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  IF (A) THIS
NOTE IS PLACED IN THE HANDS OF AN ATTORNEY FOR COLLECTION OR ENFORCEMENT OR IS
COLLECTED OR ENFORCED THROUGH ANY LEGAL PROCEEDING OR THE HOLDER OTHERWISE TAKES
ACTION TO COLLECT AMOUNTS DUE UNDER THIS NOTE OR TO ENFORCE THE PROVISIONS OF
THIS NOTE OR (B) THERE OCCURS ANY BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OF
THE COMPANY OR OTHER PROCEEDINGS AFFECTING COMPANY CREDITORS’ RIGHTS AND
INVOLVING A CLAIM UNDER THIS NOTE, THEN THE COMPANY SHALL PAY THE COSTS INCURRED
BY THE HOLDER FOR SUCH COLLECTION, ENFORCEMENT OR ACTION OR IN CONNECTION WITH
SUCH BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OR OTHER PROCEEDING, INCLUDING,
BUT NOT LIMITED TO,

 

23

--------------------------------------------------------------------------------


 


ATTORNEYS’ FEES AND DISBURSEMENTS.


 


(22)         CONSTRUCTION; HEADINGS.  THIS NOTE SHALL BE DEEMED TO BE JOINTLY
DRAFTED BY THE COMPANY AND ALL THE PURCHASERS AND SHALL NOT BE CONSTRUED AGAINST
ANY PERSON AS THE DRAFTER HEREOF.  THE HEADINGS OF THIS NOTE ARE FOR CONVENIENCE
OF REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
NOTE.


 


(23)         FAILURE OR INDULGENCE NOT WAIVER.  NO FAILURE OR DELAY ON THE PART
OF THE HOLDER IN THE EXERCISE OF ANY POWER, RIGHT OR PRIVILEGE HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR OF
ANY OTHER RIGHT, POWER OR PRIVILEGE.


 


(24)         DISPUTE RESOLUTION.  IN THE CASE OF A DISPUTE AS TO THE
DETERMINATION OF THE CLOSING BID PRICE, THE CLOSING SALE PRICE OR THE WEIGHTED
AVERAGE PRICE OR THE ARITHMETIC CALCULATION OF THE CONVERSION RATE OR THE
REDEMPTION PRICE, THE COMPANY SHALL SUBMIT THE DISPUTED DETERMINATIONS OR
ARITHMETIC CALCULATIONS VIA FACSIMILE WITHIN ONE (1) BUSINESS DAY OF RECEIPT, OR
DEEMED RECEIPT, OF THE CONVERSION NOTICE OR REDEMPTION NOTICE OR OTHER EVENT
GIVING RISE TO SUCH DISPUTE, AS THE CASE MAY BE, TO THE HOLDER.  IF THE HOLDER
AND THE COMPANY ARE UNABLE TO AGREE UPON SUCH DETERMINATION OR CALCULATION
WITHIN ONE (1) BUSINESS DAY OF SUCH DISPUTED DETERMINATION OR ARITHMETIC
CALCULATION BEING SUBMITTED TO THE HOLDER, THEN THE COMPANY SHALL, WITHIN ONE
BUSINESS DAY SUBMIT VIA FACSIMILE (A) THE DISPUTED DETERMINATION OF THE CLOSING
BID PRICE, THE CLOSING SALE PRICE OR THE WEIGHTED AVERAGE PRICE TO AN
INDEPENDENT, REPUTABLE INVESTMENT BANK SELECTED BY THE COMPANY AND APPROVED BY
THE HOLDER OR (B) THE DISPUTED ARITHMETIC CALCULATION OF THE CONVERSION RATE OR
THE REDEMPTION PRICE TO THE COMPANY’S INDEPENDENT, OUTSIDE ACCOUNTANT.  THE
COMPANY, AT THE COMPANY’S EXPENSE, SHALL CAUSE THE INVESTMENT BANK OR THE
ACCOUNTANT, AS THE CASE MAY BE, TO PERFORM THE DETERMINATIONS OR CALCULATIONS
AND NOTIFY THE COMPANY AND THE HOLDER OF THE RESULTS NO LATER THAN FIVE (5)
BUSINESS DAYS FROM THE TIME IT RECEIVES THE DISPUTED DETERMINATIONS OR
CALCULATIONS.  SUCH INVESTMENT BANK’S OR ACCOUNTANT’S DETERMINATION OR
CALCULATION, AS THE CASE MAY BE, SHALL BE BINDING UPON ALL PARTIES ABSENT
DEMONSTRABLE ERROR.


 


(25)         NOTICES; PAYMENTS.


 


(A)           NOTICES.  WHENEVER NOTICE IS REQUIRED TO BE GIVEN UNDER THIS NOTE,
UNLESS OTHERWISE PROVIDED HEREIN, SUCH NOTICE SHALL BE GIVEN IN ACCORDANCE WITH
SECTION 9(F) OF THE SECURITIES PURCHASE AGREEMENT.  THE COMPANY SHALL PROVIDE
THE HOLDER WITH PROMPT WRITTEN NOTICE OF ALL ACTIONS TAKEN PURSUANT TO THIS
NOTE, INCLUDING IN REASONABLE DETAIL A DESCRIPTION OF SUCH ACTION AND THE REASON
THEREFORE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY WILL
GIVE WRITTEN NOTICE TO THE HOLDER (I) IMMEDIATELY UPON ANY ADJUSTMENT OF THE
CONVERSION PRICE, SETTING FORTH IN REASONABLE DETAIL, AND CERTIFYING, THE
CALCULATION OF SUCH ADJUSTMENT AND (II) AT LEAST TWENTY (20) DAYS PRIOR TO THE
DATE ON WHICH THE COMPANY CLOSES ITS BOOKS OR TAKES A RECORD (A) WITH RESPECT TO
ANY DIVIDEND OR DISTRIBUTION UPON THE COMMON STOCK, (B) WITH RESPECT TO ANY PRO
RATA SUBSCRIPTION OFFER TO HOLDERS OF COMMON STOCK OR (C) FOR DETERMINING RIGHTS
TO VOTE WITH RESPECT TO ANY FUNDAMENTAL TRANSACTION, DISSOLUTION OR LIQUIDATION,
PROVIDED IN EACH CASE THAT SUCH INFORMATION SHALL BE MADE KNOWN TO THE PUBLIC
PRIOR TO OR IN CONJUNCTION WITH SUCH NOTICE BEING PROVIDED TO THE HOLDER.

 

24

--------------------------------------------------------------------------------


 


(B)           PAYMENTS.  WHENEVER ANY PAYMENT OF CASH IS TO BE MADE BY THE
COMPANY TO ANY PERSON PURSUANT TO THIS NOTE, SUCH PAYMENT SHALL BE MADE IN
LAWFUL MONEY OF THE UNITED STATES OF AMERICA BY A CHECK DRAWN ON THE ACCOUNT OF
THE COMPANY AND SENT VIA OVERNIGHT COURIER SERVICE TO SUCH PERSON AT SUCH
ADDRESS AS PREVIOUSLY PROVIDED TO THE COMPANY IN WRITING (WHICH ADDRESS, IN THE
CASE OF EACH OF THE PURCHASERS, SHALL INITIALLY BE AS SET FORTH ON THE SCHEDULE
OF BUYERS ATTACHED TO THE SECURITIES PURCHASE AGREEMENT); PROVIDED THAT THE
HOLDER MAY ELECT TO RECEIVE A PAYMENT OF CASH VIA WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS BY PROVIDING THE COMPANY WITH PRIOR WRITTEN NOTICE SETTING OUT
SUCH REQUEST AND THE HOLDER’S WIRE TRANSFER INSTRUCTIONS.  WHENEVER ANY AMOUNT
EXPRESSED TO BE DUE BY THE TERMS OF THIS NOTE IS DUE ON ANY DAY WHICH IS NOT A
BUSINESS DAY, THE SAME SHALL INSTEAD BE DUE ON THE NEXT SUCCEEDING DAY WHICH IS
A BUSINESS DAY AND, IN THE CASE OF ANY INTEREST DATE WHICH IS NOT THE DATE ON
WHICH THIS NOTE IS PAID IN FULL, THE EXTENSION OF THE DUE DATE THEREOF SHALL NOT
BE TAKEN INTO ACCOUNT FOR PURPOSES OF DETERMINING THE AMOUNT OF INTEREST DUE ON
SUCH DATE.  ANY AMOUNT OF PRINCIPAL OR OTHER AMOUNTS DUE UNDER THE TRANSACTION
DOCUMENTS, OTHER THAN INTEREST, WHICH IS NOT PAID WHEN DUE SHALL RESULT IN A
LATE CHARGE BEING INCURRED AND PAYABLE BY THE COMPANY IN AN AMOUNT EQUAL TO
INTEREST ON SUCH AMOUNT AT THE RATE OF TWELVE PERCENT (12)% PER ANNUM FROM THE
DATE SUCH AMOUNT WAS DUE UNTIL THE SAME IS PAID IN FULL (“LATE CHARGE”).


 


(26)         CANCELLATION.  AFTER ALL PRINCIPAL, ACCRUED INTEREST AND OTHER
AMOUNTS AT ANY TIME OWED ON THIS NOTE HAVE BEEN PAID IN FULL, THIS NOTE SHALL
AUTOMATICALLY BE DEEMED CANCELED, SHALL BE SURRENDERED TO THE COMPANY FOR
CANCELLATION AND SHALL NOT BE REISSUED.


 


(27)         WAIVER OF NOTICE.  TO THE EXTENT PERMITTED BY LAW, THE COMPANY
HEREBY WAIVES DEMAND, NOTICE, PROTEST AND ALL OTHER DEMANDS AND NOTICES IN
CONNECTION WITH THE DELIVERY, ACCEPTANCE, PERFORMANCE, DEFAULT OR ENFORCEMENT OF
THIS NOTE AND THE SECURITIES PURCHASE AGREEMENT.


 


(28)         GOVERNING LAW.  THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCOR­DANCE WITH, AND ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
INTERPRETATION AND PERFORMANCE OF THIS NOTE SHALL BE GOVERNED BY, THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS
OTHER THAN THE STATE OF NEW YORK.


 


(29)         CERTAIN DEFINITIONS.  FOR PURPOSES OF THIS NOTE, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)           “ADDITIONAL INVESTMENT RIGHTS” HAS THE MEANING ASCRIBED TO SUCH
TERM IN THE SECURITIES PURCHASE AGREEMENT AND SHALL INCLUDE ADDITIONAL
INVESTMENT RIGHTS ISSUED IN EXCHANGE THEREFOR.


 


(B)           “APPROVED STOCK PLAN” MEANS ANY EMPLOYEE BENEFIT PLAN WHICH HAS
BEEN APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY, PURSUANT TO WHICH THE
COMPANY’S SECURITIES MAY BE ISSUED TO ANY EMPLOYEE, OFFICER OR DIRECTOR FOR
SERVICES PROVIDED TO THE COMPANY.


 


(C)           “BLOOMBERG” MEANS BLOOMBERG FINANCIAL MARKETS.

 

25

--------------------------------------------------------------------------------


 


(D)           “BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR OTHER
DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR REQUIRED
BY LAW TO REMAIN CLOSED.


 


(E)           “CALENDAR QUARTER” MEANS EACH OF: THE PERIOD BEGINNING ON AND
INCLUDING JANUARY 1 AND ENDING ON AND INCLUDING MARCH 31; THE PERIOD BEGINNING
ON AND INCLUDING APRIL 1 AND ENDING ON AND INCLUDING JUNE 30; THE PERIOD
BEGINNING ON AND INCLUDING JULY 1 AND ENDING ON AND INCLUDING SEPTEMBER 30; AND
THE PERIOD BEGINNING ON AND INCLUDING OCTOBER 1 AND ENDING ON AND INCLUDING
DECEMBER 31.


 


(F)            “CHANGE OF CONTROL” MEANS ANY FUNDAMENTAL TRANSACTION OTHER THAN
(A) A FUNDAMENTAL TRANSACTION IN WHICH HOLDERS OF THE COMPANY’S VOTING POWER
IMMEDIATELY PRIOR TO THE FUNDAMENTAL TRANSACTION CONTINUE AFTER THE FUNDAMENTAL
TRANSACTION TO HOLD PUBLICLY TRADED SECURITIES AND, DIRECTLY OR INDIRECTLY, THE
VOTING POWER OF THE SURVIVING ENTITY OR ENTITIES NECESSARY TO ELECT A MAJORITY
OF THE MEMBERS OF THE BOARD OF DIRECTORS (OR THEIR EQUIVALENT IF OTHER THAN A
CORPORATION) OF SUCH ENTITY OR ENTITIES, OR (B) PURSUANT TO A MIGRATORY MERGER
EFFECTED SOLELY FOR THE PURPOSE OF CHANGING THE JURISDICTION OF INCORPORATION OF
THE COMPANY.


 


(G)           “CLOSING BID PRICE” AND “CLOSING SALE PRICE” MEANS, FOR ANY
SECURITY AS OF ANY DATE, THE LAST CLOSING BID PRICE AND LAST CLOSING TRADE
PRICE, RESPECTIVELY, FOR SUCH SECURITY ON THE PRINCIPAL MARKET, AS REPORTED BY
BLOOMBERG, OR, IF THE PRINCIPAL MARKET BEGINS TO OPERATE ON AN EXTENDED HOURS
BASIS AND DOES NOT DESIGNATE THE CLOSING BID PRICE OR THE CLOSING TRADE PRICE,
AS THE CASE MAY BE, THEN THE LAST BID PRICE OR LAST TRADE PRICE, RESPECTIVELY,
OF SUCH SECURITY PRIOR TO 4:00:00 P.M., NEW YORK TIME, AS REPORTED BY BLOOMBERG,
OR, IF THE PRINCIPAL MARKET IS NOT THE PRINCIPAL SECURITIES EXCHANGE OR TRADING
MARKET FOR SUCH SECURITY, THE LAST CLOSING BID PRICE OR LAST TRADE PRICE,
RESPECTIVELY, OF SUCH SECURITY ON THE PRINCIPAL SECURITIES EXCHANGE OR TRADING
MARKET WHERE SUCH SECURITY IS LISTED OR TRADED AS REPORTED BY BLOOMBERG, OR IF
THE FOREGOING DO NOT APPLY, THE LAST CLOSING BID PRICE OR LAST TRADE PRICE,
RESPECTIVELY, OF SUCH SECURITY IN THE OVER-THE-COUNTER MARKET ON THE ELECTRONIC
BULLETIN BOARD FOR SUCH SECURITY AS REPORTED BY BLOOMBERG, OR, IF NO CLOSING BID
PRICE OR LAST TRADE PRICE, RESPECTIVELY, IS REPORTED FOR SUCH SECURITY BY
BLOOMBERG, THE AVERAGE OF THE BID PRICES, OR THE ASK PRICES, RESPECTIVELY, OF
ANY MARKET MAKERS FOR SUCH SECURITY AS REPORTED IN THE “PINK SHEETS” BY PINK
SHEETS LLC (FORMERLY THE NATIONAL QUOTATION BUREAU, INC.).  IF THE CLOSING BID
PRICE OR THE CLOSING SALE PRICE CANNOT BE CALCULATED FOR A SECURITY ON A
PARTICULAR DATE ON ANY OF THE FOREGOING BASES, THE CLOSING BID PRICE OR THE
CLOSING SALE PRICE, AS THE CASE MAY BE, OF SUCH SECURITY ON SUCH DATE SHALL BE
THE FAIR MARKET VALUE AS MUTUALLY DETERMINED BY THE COMPANY AND THE HOLDER.  IF
THE COMPANY AND THE HOLDER ARE UNABLE TO AGREE UPON THE FAIR MARKET VALUE OF
SUCH SECURITY, THEN SUCH DISPUTE SHALL BE RESOLVED PURSUANT TO SECTION 24.  ALL
SUCH DETERMINATIONS TO BE APPROPRIATELY ADJUSTED FOR ANY STOCK DIVIDEND, STOCK
SPLIT, STOCK COMBINATION OR OTHER SIMILAR TRANSACTION DURING THE APPLICABLE
CALCULATION PERIOD.


 


(H)           “CLOSING DATE” SHALL HAVE THE MEANING SET FORTH IN THE SECURITIES
PURCHASE AGREEMENT, WHICH DATE IS THE DATE THE COMPANY INITIALLY ISSUED NOTES
PURSUANT TO THE TERMS OF THE SECURITIES PURCHASE AGREEMENT.


 


(I)            “COMMON STOCK DEEMED OUTSTANDING” MEANS, AT ANY GIVEN TIME, THE
NUMBER OF SHARES OF COMMON STOCK ACTUALLY OUTSTANDING AT SUCH TIME, PLUS THE
NUMBER OF

 

26

--------------------------------------------------------------------------------


 


SHARES OF COMMON STOCK DEEMED TO BE OUTSTANDING PURSUANT TO SECTIONS 7(A)(I) AND
7(A)(II) HEREOF REGARDLESS OF WHETHER THE OPTIONS OR CONVERTIBLE SECURITIES ARE
ACTUALLY EXERCISABLE AT SUCH TIME, BUT EXCLUDING ANY COMMON STOCK OWNED OR HELD
BY OR FOR THE ACCOUNT OF THE COMPANY OR ISSUABLE UPON CONVERSION OR EXERCISE, AS
APPLICABLE, OF THE NOTES AND THE WARRANTS.


 


(J)            [INSERT IN AIR NOTES ONLY: “COMPANY CONVERSION PRICE” MEANS, AS
OF ANY DATE OF DETERMINATION, THAT PRICE WHICH SHALL BE THE LOWER OF (I) THE
PRICE COMPUTED AS 92% OF THE ARITHMETIC AVERAGE OF THE WEIGHTED AVERAGE PRICE OF
THE COMMON STOCK DURING EACH OF THE FIFTEEN (15) TRADING DAYS OF THE FIFTEEN
(15) CONSECUTIVE TRADING DAY PERIOD COMMENCING ONE (1) TRADING DAY AFTER THE
SPECIAL INSTALLMENT NOTICE DUE DATE (EACH, A “COMPANY CONVERSION MEASURING
PERIOD”) AND (II) THE APPLICABLE CONVERSION PRICE.  ALL SUCH DETERMINATIONS TO
BE APPROPRIATELY ADJUSTED FOR ANY STOCK SPLIT, STOCK DIVIDEND, STOCK COMBINATION
OR OTHER SIMILAR TRANSACTION THAT PROPORTIONATELY DECREASES OR INCREASES THE
COMMON STOCK DURING SUCH COMPANY CONVERSION MEASURING PERIOD.]


 


(K)           [INSERT IN INITIAL NOTES ONLY: “COMPANY CONVERSION PRICE” MEANS,
THE LOWER OF (I) (X) WITH RESPECT TO ANY SCHEDULED INSTALLMENT DATE, THAT PRICE
WHICH SHALL BE COMPUTED AS 92% OF THE ARITHMETIC AVERAGE OF THE WEIGHTED AVERAGE
PRICE OF THE COMMON STOCK ON EACH OF THE FIFTEEN (15) CONSECUTIVE TRADING DAYS
COMMENCING TWO (2) TRADING DAYS AFTER THE INSTALLMENT NOTICE DUE DATE AND ENDING
ON THE FOURTH (4TH) TRADING DAY IMMEDIATELY PRECEDING THE APPLICABLE INSTALLMENT
DATE OR (Y) WITH RESPECT TO ANY SPECIAL INSTALLMENT DATE, THAT PRICE WHICH SHALL
BE COMPUTED AS 92% OF THE ARITHMETIC AVERAGE OF THE WEIGHTED AVERAGE PRICE OF
THE COMMON STOCK DURING EACH OF THE FIFTEEN (15) TRADING DAYS OF THE FIFTEEN
(15) CONSECUTIVE TRADING DAY PERIOD COMMENCING ONE (1) TRADING DAY AFTER THE
SPECIAL INSTALLMENT NOTICE DUE DATE (EACH SUCH PERIOD REFERRED TO IN CLAUSE (X)
OR (Y), A “COMPANY CONVERSION MEASURING PERIOD”) AND (II) THE APPLICABLE
CONVERSION PRICE.  ALL SUCH DETERMINATIONS TO BE APPROPRIATELY ADJUSTED FOR ANY
STOCK SPLIT, STOCK DIVIDEND, STOCK COMBINATION OR OTHER SIMILAR TRANSACTION THAT
PROPORTIONATELY DECREASES OR INCREASES THE COMMON STOCK THE APPLICABLE SUCH
COMPANY CONVERSION MEASURING PERIOD.]


 


(L)            “CONVERTIBLE SECURITIES” MEANS ANY STOCK OR SECURITIES (OTHER
THAN OPTIONS) DIRECTLY OR INDIRECTLY CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR COMMON STOCK.


 


(M)          “ELIGIBLE MARKET” MEANS THE PRINCIPAL MARKET, THE NEW YORK STOCK
EXCHANGE, INC., THE AMERICAN STOCK EXCHANGE OR THE NASDAQ SMALLCAP MARKET.


 


(N)           “EQUITY CONDITIONS” MEANS EACH OF THE FOLLOWING CONDITIONS:  (I)
ON EACH DAY DURING THE PERIOD BEGINNING ONE (1) MONTH PRIOR TO THE APPLICABLE
DATE OF DETERMINATION AND ENDING ON AND INCLUDING THE APPLICABLE DATE OF
DETERMINATION, EITHER (X) THE REGISTRATION STATEMENT FILED PURSUANT TO THE
REGISTRATION RIGHTS AGREEMENT SHALL BE EFFECTIVE AND AVAILABLE FOR THE RESALE OF
ALL REMAINING REGISTRABLE SECURITIES IN ACCORDANCE WITH THE TERMS OF THE
REGISTRATION RIGHTS AGREEMENT AND THERE SHALL NOT HAVE BEEN ANY GRACE PERIODS
(AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) OR (Y) ALL SHARES OF COMMON
STOCK ISSUABLE UPON CONVERSION OF THE NOTES AND EXERCISE OF THE WARRANTS SHALL
BE ELIGIBLE FOR SALE WITHOUT RESTRICTION AND WITHOUT THE NEED FOR REGISTRATION
UNDER ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS; (II) ON EACH DAY DURING
THE PERIOD BEGINNING THREE (3) MONTHS PRIOR TO THE APPLICABLE DATE OF
DETERMINATION AND

 

27

--------------------------------------------------------------------------------


 


ENDING ON AND INCLUDING THE APPLICABLE DATE OF DETERMINATION (THE “EQUITY
CONDITIONS MEASURING PERIOD”), THE COMMON STOCK IS DESIGNATED FOR QUOTATION ON
THE PRINCIPAL MARKET AND SHALL NOT HAVE BEEN SUSPENDED FROM TRADING ON SUCH
EXCHANGE OR MARKET (OTHER THAN SUSPENSIONS OF NOT MORE THAN TWO (2) DAYS AND
OCCURRING PRIOR TO THE APPLICABLE DATE OF DETERMINATION DUE TO BUSINESS
ANNOUNCEMENTS BY THE COMPANY) NOR SHALL DELISTING OR SUSPENSION BY SUCH EXCHANGE
OR MARKET BEEN THREATENED OR PENDING EITHER (A) IN WRITING BY SUCH EXCHANGE OR
MARKET OR (B) BY FALLING BELOW THE THEN EFFECTIVE MINIMUM LISTING MAINTENANCE
REQUIREMENTS OF SUCH EXCHANGE OR MARKET; (III) DURING THE ONE (1) YEAR PERIOD
ENDING ON AND INCLUDING THE DATE IMMEDIATELY PRECEDING THE APPLICABLE DATE OF
DETERMINATION, THE COMPANY SHALL HAVE DELIVERED CONVERSION SHARES UPON
CONVERSION OF THE NOTES AND WARRANT SHARES UPON EXERCISE OF THE WARRANTS TO THE
HOLDERS ON A TIMELY BASIS AS SET FORTH IN SECTION 2(C)(II) HEREOF (AND ANALOGOUS
PROVISIONS UNDER THE OTHER NOTES) AND SECTIONS 2(A) OF THE WARRANTS AND NOTES
UPON EXERCISE OF THE ADDITIONAL INVESTMENT RIGHTS; (IV) DURING THE EQUITY
CONDITIONS MEASURING PERIOD, ANY APPLICABLE SHARES OF COMMON STOCK TO BE ISSUED
IN CONNECTION WITH THE EVENT REQUIRING DETERMINATION MAY BE ISSUED IN FULL
WITHOUT VIOLATING SECTION 3(D) HEREOF AND THE RULES OR REGULATIONS OF THE
PRINCIPAL MARKET; (V) DURING THE EQUITY CONDITIONS MEASURING PERIOD, THE COMPANY
SHALL NOT HAVE FAILED TO TIMELY MAKE ANY PAYMENTS WITHIN FIVE (5) BUSINESS DAYS
OF WHEN SUCH PAYMENT IS DUE PURSUANT TO ANY TRANSACTION DOCUMENT; (VI) DURING
THE EQUITY CONDITIONS MEASURING PERIOD, THERE SHALL NOT HAVE OCCURRED EITHER (A)
THE PUBLIC ANNOUNCEMENT OF A PENDING, PROPOSED OR INTENDED FUNDAMENTAL
TRANSACTION WHICH HAS NOT BEEN ABANDONED, TERMINATED OR CONSUMMATED, OR (B) AN
EVENT OF DEFAULT OR (VII) DURING THE PERIOD COMMENCING ON THE INTEREST NOTICE
DUE DATE, [INSERT IN INITIAL NOTES ONLY: THE INSTALLMENT NOTICE DUE DATE,] THE
SPECIAL INSTALLMENT NOTICE DUE DATE OR THE MANDATORY CONVERSION NOTICE DATE, AS
APPLICABLE, AND ENDING ON THE INTEREST DATE, [INSERT IN INITIAL NOTES ONLY: THE
INSTALLMENT DATE,] THE SPECIAL INSTALLMENT DATE OR THE MANDATORY CONVERSION
DATE, AS APPLICABLE, AN EVENT THAT WITH THE PASSAGE OF TIME OR GIVING OF NOTICE
WOULD CONSTITUTE AN EVENT OF DEFAULT; (VIII) ON THE APPLICABLE DATE OF
DETERMINATION, THE COMPANY SHALL HAVE NO KNOWLEDGE OF ANY FACT THAT WOULD CAUSE
(X) THE REGISTRATION STATEMENTS REQUIRED PURSUANT TO THE REGISTRATION RIGHTS
AGREEMENT NOT TO BE EFFECTIVE AND AVAILABLE FOR THE RESALE OF ALL REMAINING
REGISTRABLE SECURITIES IN ACCORDANCE WITH THE TERMS OF THE REGISTRATION RIGHTS
AGREEMENT OR (Y) ANY SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE
NOTES AND SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANTS NOT TO
BE ELIGIBLE FOR SALE WITHOUT RESTRICTION PURSUANT TO RULE 144(K) AND ANY
APPLICABLE STATE SECURITIES LAWS; AND (IX) DURING THE EQUITY CONDITIONS
MEASURING PERIOD, THE COMPANY OTHERWISE SHALL HAVE BEEN IN MATERIAL COMPLIANCE
WITH AND SHALL NOT HAVE MATERIALLY BREACHED ANY PROVISION, COVENANT,
REPRESENTATION OR WARRANTY OF ANY TRANSACTION DOCUMENT.


 


(O)           “EXCLUDED SECURITIES” MEANS ANY COMMON STOCK ISSUED OR ISSUABLE:
(I) IN CONNECTION WITH ANY APPROVED STOCK PLAN; (II) UPON CONVERSION OF THE
NOTES OR THE EXERCISE OF THE WARRANTS; (III) PURSUANT TO A BONA FIDE FIRM
COMMITMENT UNDERWRITTEN PUBLIC OFFERING WITH A NATIONALLY RECOGNIZED UNDERWRITER
WHICH GENERATES GROSS PROCEEDS TO THE COMPANY IN EXCESS OF $30,000,000 (OTHER
THAN AN “AT-THE-MARKET OFFERING” AS DEFINED IN RULE 415(A)(4) UNDER THE 1933 ACT
AND “EQUITY LINES”); (IV) IN CONNECTION WITH THE PAYMENT OF ANY INTEREST SHARES
ON THE NOTES; (V) IN CONNECTION WITH ANY ACQUISITION BY THE COMPANY, WHETHER
THROUGH AN ACQUISITION OF STOCK OR A MERGER OF ANY BUSINESS, ASSETS OR
TECHNOLOGIES THE PRIMARY PURPOSE OF WHICH IS NOT TO RAISE EQUITY CAPITAL IN AN
AMOUNT NOT TO EXCEED, IN THE AGGREGATE 20% OF THE OUTSTANDING SHARES OF COMMON
STOCK IN ANY CALENDAR YEAR; AND (VI) UPON CONVERSION OF ANY OPTIONS OR
CONVERTIBLE SECURITIES WHICH ARE OUTSTANDING ON THE DAY IMMEDIATELY PRECEDING
THE SUBSCRIPTION DATE,

 

28

--------------------------------------------------------------------------------


 


PROVIDED THAT THE TERMS OF SUCH OPTIONS OR CONVERTIBLE SECURITIES ARE NOT
AMENDED, MODIFIED OR CHANGED ON OR AFTER THE SUBSCRIPTION DATE.

 


(P)           “FUNDAMENTAL TRANSACTION” MEANS THAT THE COMPANY SHALL, DIRECTLY
OR INDIRECTLY, IN ONE OR MORE RELATED TRANSACTIONS, (I) CONSOLIDATE OR MERGE
WITH OR INTO (WHETHER OR NOT THE COMPANY IS THE SURVIVING CORPORATION) ANOTHER
PERSON, OR (II) SELL, ASSIGN, TRANSFER, CONVEY OR OTHERWISE DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF THE PROPERTIES OR ASSETS OF THE COMPANY TO ANOTHER PERSON,
OR (III) ALLOW ANOTHER PERSON TO MAKE A PURCHASE, TENDER OR EXCHANGE OFFER THAT
IS ACCEPTED BY THE HOLDERS OF MORE THAN THE 50% OF THE OUTSTANDING SHARES OF
COMMON STOCK (NOT INCLUDING ANY SHARES OF COMMON STOCK HELD BY THE PERSON OR
PERSONS MAKING OR PARTY TO, OR ASSOCIATED OR AFFILIATED WITH THE PERSONS MAKING
OR PARTY TO, SUCH PURCHASE, TENDER OR EXCHANGE OFFER), OR (IV) CONSUMMATE A
STOCK PURCHASE AGREEMENT OR OTHER BUSINESS COMBINATION (INCLUDING, WITHOUT
LIMITATION, A REORGANIZATION, RECAPITALIZATION, SPIN-OFF OR SCHEME OF
ARRANGEMENT) WITH ANOTHER PERSON WHEREBY SUCH OTHER PERSON ACQUIRES MORE THAN
THE 50% OF THE OUTSTANDING SHARES OF COMMON STOCK (NOT INCLUDING ANY SHARES OF
COMMON STOCK HELD BY THE OTHER PERSON OR OTHER PERSONS MAKING OR PARTY TO, OR
ASSOCIATED OR AFFILIATED WITH THE OTHER PERSONS MAKING OR PARTY TO, SUCH STOCK
PURCHASE AGREEMENT OR OTHER BUSINESS COMBINATION), OR (V) REORGANIZE,
RECAPITALIZE OR RECLASSIFY ITS COMMON STOCK.


 


(Q)           “GAAP” MEANS UNITED STATES GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED.


 


(R)            [INSERT IN AIR NOTES ONLY:  “INSTALLMENT AMOUNT” MEANS THE
SPECIAL INSTALLMENT AMOUNT WITH RESPECT TO ANY SPECIAL INSTALLMENT DATE.  IN THE
EVENT THE HOLDER SHALL SELL OR OTHERWISE TRANSFER ANY PORTION OF THIS NOTE, THE
TRANSFEREE SHALL BE ALLOCATED A PRO RATA PORTION OF THE EACH UNPAID INSTALLMENT
AMOUNT HEREUNDER.]


 


(S)           [INSERT IN INITIAL NOTES ONLY:  “INSTALLMENT AMOUNT” MEANS (A)
WITH RESPECT TO ANY SCHEDULED INSTALLMENT DATE, THE SCHEDULED INSTALLMENT AMOUNT
WITH RESPECT TO SUCH DATE AND (B) WITH RESPECT TO ANY SPECIAL INSTALLMENT DATE,
THE SPECIAL INSTALLMENT AMOUNT WITH RESPECT TO SUCH DATE.  IN THE EVENT THE
HOLDER SHALL SELL OR OTHERWISE TRANSFER ANY PORTION OF THIS NOTE, THE TRANSFEREE
SHALL BE ALLOCATED A PRO RATA PORTION OF THE EACH UNPAID SCHEDULED INSTALLMENT
AMOUNT AND SPECIAL INSTALLMENT AMOUNT HEREUNDER.]


 


(T)            [INSERT IN AIR NOTES ONLY:  “INSTALLMENT DATE” MEANS EACH SPECIAL
INSTALLMENT DATE.]


 


(U)           [INSERT IN INITIAL NOTES ONLY: “INSTALLMENT DATE” MEANS (A) EACH
SCHEDULED INSTALLMENT DATE, AND (B) EACH SPECIAL INSTALLMENT DATE.]


 


(V)           “INTEREST CONVERSION PRICE” MEANS, WITH RESPECT TO ANY INTEREST
DATE, THAT PRICE WHICH SHALL BE COMPUTED AS 92% OF THE ARITHMETIC AVERAGE OF THE
WEIGHTED AVERAGE PRICE OF THE COMMON STOCK ON EACH OF THE FIFTEEN (15)
CONSECUTIVE TRADING DAYS COMMENCING TWO (2) TRADING DAYS AFTER THE INTEREST
NOTICE DUE DATE AND ENDING ON THE FOURTH (4TH) TRADING DAY IMMEDIATELY PRECEDING
THE APPLICABLE INTEREST DATE (EACH, AN “INTEREST MEASURING PERIOD”).  ALL SUCH
DETERMINATIONS TO BE APPROPRIATELY ADJUSTED FOR ANY STOCK SPLIT, STOCK DIVIDEND,
STOCK COMBINATION OR OTHER SIMILAR TRANSACTION DURING SUCH PERIOD.

 

29

--------------------------------------------------------------------------------


 


(W)          “MEASURING PERIOD” MEANS ANY OF THE INTEREST MEASURING PERIOD OR
COMPANY CONVERSION MEASURING PERIOD, AS APPLICABLE.


 


(X)            “NET CASH BALANCE” MEANS, AT ANY DATE, THE DIFFERENCE BETWEEN (I)
AGGREGATE AMOUNT OF ALL CASH AND CASH EQUIVALENTS (NOT INCLUDING RESTRICTED
CASH) AND SHORT TERM INVESTMENTS SHOWN OR REFLECTED ON THE COMPANY’S BALANCE
SHEET AS AT SUCH DATE, MINUS (II) THE UNPAID PRINCIPAL BALANCE OF THE PERMITTED
INDEBTEDNESS ON SUCH DATE.


 


(Y)           “OPTIONS” MEANS ANY RIGHTS, WARRANTS OR OPTIONS TO SUBSCRIBE FOR
OR PURCHASE SHARES OF COMMON STOCK OR CONVERTIBLE SECURITIES.


 


(Z)            “PARENT ENTITY” OF A PERSON MEANS AN ENTITY THAT, DIRECTLY OR
INDIRECTLY, CONTROLS THE APPLICABLE PERSON AND WHOSE COMMON STOCK OR EQUIVALENT
EQUITY SECURITY IS QUOTED OR LISTED ON AN ELIGIBLE MARKET, OR, IF THERE IS MORE
THAN ONE SUCH PERSON OR PARENT ENTITY, THE PERSON OR PARENT ENTITY WITH THE
LARGEST PUBLIC MARKET CAPITALIZATION AS OF THE DATE OF CONSUMMATION OF THE
FUNDAMENTAL TRANSACTION.


 


(AA)         “PERMITTED INDEBTEDNESS” MEANS (A) SENIOR INDEBTEDNESS, (B)
INDEBTEDNESS INCURRED BY THE COMPANY THAT IS MADE EXPRESSLY SUBORDINATE IN RIGHT
OF PAYMENT TO THE INDEBTEDNESS EVIDENCED BY THIS NOTE, AS REFLECTED IN A WRITTEN
AGREEMENT ACCEPTABLE TO THE HOLDER AND APPROVED BY THE HOLDER IN WRITING, AND
WHICH INDEBTEDNESS DOES NOT PROVIDE AT ANY TIME FOR (1) THE PAYMENT, PREPAYMENT,
REPAYMENT, REPURCHASE OR DEFEASANCE, DIRECTLY OR INDIRECTLY, OF ANY PRINCIPAL OR
PREMIUM, IF ANY, THEREON UNTIL NINETY-ONE (91) DAYS AFTER THE MATURITY DATE OR
LATER AND (2) TOTAL INTEREST AND FEES AT A RATE IN EXCESS OF EIGHT PERCENT (8%)
PER ANNUM, (C) INDEBTEDNESS SECURED BY PERMITTED LIENS, (D) INDEBTEDNESS TO
TRADE CREDITORS INCURRED IN THE ORDINARY COURSE OF BUSINESS, AND (E) EXTENSIONS,
REFINANCINGS AND RENEWALS OF ANY ITEMS OF PERMITTED INDEBTEDNESS, PROVIDED THAT
THE PRINCIPAL AMOUNT IS NOT INCREASED OR THE TERMS MODIFIED TO IMPOSE MORE
BURDENSOME TERMS UPON THE COMPANY OR ITS SUBSIDIARY, AS THE CASE MAY BE.


 


(BB)         “PERMITTED LIENS” MEANS (I) ANY LIEN FOR TAXES NOT YET DUE OR
DELINQUENT OR BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS FOR WHICH
ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP, (II) ANY
STATUTORY LIEN ARISING IN THE ORDINARY COURSE OF BUSINESS BY OPERATION OF LAW
WITH RESPECT TO A LIABILITY THAT IS NOT YET DUE OR DELINQUENT, (III) ANY LIEN
CREATED BY OPERATION OF LAW, SUCH AS MATERIALMEN’S LIENS, MECHANICS’ LIENS AND
OTHER SIMILAR LIENS, ARISING IN THE ORDINARY COURSE OF BUSINESS WITH RESPECT TO
A LIABILITY THAT IS NOT YET DUE OR DELINQUENT OR THAT ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS, (IV) ANY LIEN INCURRED TO SECURE SENIOR
INDEBTEDNESS, (V) LIENS SECURING THE COMPANY’S OBLIGATIONS UNDER THE NOTES, (VI)
ANY LIENS EXISTING ON THE CLOSING DATE AND DISCLOSED IN THE SCHEDULE, (VII)
LIENS (A) UPON OR IN ANY EQUIPMENT (AS DEFINED IN THE SECURITY AGREEMENT)
ACQUIRED OR HELD BY THE COMPANY OR ANY OF ITS SUBSIDIARIES TO SECURE THE
PURCHASE PRICE OF SUCH EQUIPMENT OR INDEBTEDNESS INCURRED SOLELY FOR THE PURPOSE
OF FINANCING THE ACQUISITION OR LEASE OF SUCH EQUIPMENT, OR (B) EXISTING ON SUCH
EQUIPMENT AT THE TIME OF ITS ACQUISITION, PROVIDED THAT THE LIEN IS CONFINED
SOLELY TO THE PROPERTY SO ACQUIRED AND IMPROVEMENTS THEREON, AND THE PROCEEDS OF
SUCH EQUIPMENT; (VIII) LIENS INCURRED IN CONNECTION WITH THE EXTENSION, RENEWAL
OR REFINANCING OF THE INDEBTEDNESS SECURED BY LIENS OF THE TYPE DESCRIBED IN
CLAUSES (I), (IV) AND (VII) ABOVE, PROVIDED THAT ANY EXTENSION, RENEWAL OR
REPLACEMENT

 

30

--------------------------------------------------------------------------------


 


LIEN SHALL BE LIMITED TO THE PROPERTY ENCUMBERED BY THE EXISTING LIEN AND THE
PRINCIPAL AMOUNT OF THE INDEBTEDNESS BEING EXTENDED, RENEWED OR REFINANCED DOES
NOT INCREASE, (IX) LEASES OR SUBLEASES AND LICENSES AND SUBLICENSES GRANTED TO
OTHERS IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESS, NOT INTERFERING IN ANY
MATERIAL RESPECT WITH THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS
A WHOLE; (X) LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A
MATTER OF LAW TO SECURE PAYMENTS OF CUSTOM DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS AND (XI) LIENS ARISING FROM JUDGMENTS, DECREES OR
ATTACHMENTS IN CIRCUMSTANCES NOT CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION
4(A)(IX).


 


(CC)         “PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A
PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED
ORGANIZATION, ANY OTHER ENTITY AND A GOVERNMENT OR ANY DEPARTMENT OR AGENCY
THEREOF.


 


(DD)         “PRINCIPAL MARKET” MEANS THE NASDAQ NATIONAL MARKET.


 


(EE)         “REDEMPTION PREMIUM” MEANS (I) IN THE CASE OF THE EVENTS OF DEFAULT
DESCRIBED IN SECTION 4(A)(I) - (VI) AND (IX) - (XII), 120% OR (II) IN THE CASE
OF THE EVENTS OF DEFAULT DESCRIBED IN SECTION 4(A)(VII) - (VIII), 100%.


 


(FF)           “REGISTRATION RIGHTS AGREEMENT” MEANS THAT CERTAIN REGISTRATION
RIGHTS AGREEMENT DATED AS OF THE SUBSCRIPTION DATE BY AND AMONG THE COMPANY AND
THE INITIAL HOLDERS OF THE NOTES RELATING TO, AMONG OTHER THINGS, THE
REGISTRATION OF THE RESALE OF THE COMMON STOCK ISSUABLE UPON CONVERSION OF THE
NOTES AND EXERCISE OF THE WARRANTS.


 


(GG)         “REQUIRED HOLDERS” MEANS THE HOLDERS OF NOTES REPRESENTING AT LEAST
A MAJORITY OF THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING.


 


(HH)         “SEC” MEANS THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.


 


(II)           “PRESENT VALUE OF INTEREST” MEANS THE AMOUNT OF ANY INTEREST
THAT, BUT FOR A MANDATORY CONVERSION, WOULD HAVE ACCRUED UNDER THIS NOTE AT THE
INTEREST RATE FOR THE PERIOD FROM THE MANDATORY CONVERSION DATE THROUGH THE
MATURITY DATE DISCOUNTED TO THE PRESENT VALUE OF SUCH INTEREST USING A DISCOUNT
RATE EQUAL TO SIX PERCENT (6%).


 


(JJ)           [INSERT IN INITIAL NOTES ONLY:  “SCHEDULED INSTALLMENT AMOUNT”
MEANS, WITH RESPECT TO ANY SCHEDULED INSTALLMENT DATE, THE LESSER OF (A) THE
PRODUCT OF (I) $1,066,667, MULTIPLIED BY (II) HOLDER PRO RATA AMOUNT AND (B) THE
PRINCIPAL AMOUNT (PLUS ANY ACCRUED AND UNPAID INTEREST THEREON) UNDER THIS NOTE
AS OF SUCH SCHEDULED INSTALLMENT DATE, AS ANY SUCH SCHEDULED INSTALLMENT AMOUNT
MAY BE REDUCED PURSUANT TO THE TERMS OF THIS NOTE, WHETHER UPON CONVERSION,
REDEMPTION OR OTHERWISE.  FOR THE AVOIDANCE OF DOUBT, ANY ACCRUED AND UNPAID
INTEREST WHICH MAY BE PAID PURSUANT TO THIS DEFINITION SHALL BE DEDUCTED FROM
THE TOTAL INTEREST TO BE PAID ON ANY SUBSEQUENT INTEREST PAYMENT DATE.]


 


(KK)         [INSERT IN INITIAL NOTES ONLY:  “SCHEDULED INSTALLMENT DATE” MEANS
THE FIRST DAY OF EACH OF THE FIFTEEN (15) CONSECUTIVE CALENDAR MONTHS COMMENCING
ON JUNE 1, 2005 AND ENDING ON AUGUST 1, 2006, AND ANY OTHER SCHEDULED
INSTALLMENT DATE THEREAFTER SCHEDULED BY THE HOLDER IN CONNECTION WITH A
DEFERRAL AMOUNT PURSUANT TO SECTION 8(D) HEREOF.]

 

31

--------------------------------------------------------------------------------


 

 


(LL)           “SECURITIES PURCHASE AGREEMENT” MEANS THAT CERTAIN SECURITIES
PURCHASE AGREEMENT DATED AS OF THE SUBSCRIPTION DATE BY AND AMONG THE COMPANY
AND THE INITIAL HOLDERS OF THE NOTES PURSUANT TO WHICH THE COMPANY ISSUED THE
NOTES.


 


(MM)       “SENIOR INDEBTEDNESS” MEANS THE PRINCIPAL OF (AND PREMIUM, IF ANY),
INTEREST ON, AND ALL FEES AND OTHER AMOUNTS (INCLUDING, WITHOUT LIMITATION, ANY
REASONABLE OUT-OF-POCKET COSTS, ENFORCEMENT EXPENSES (INCLUDING REASONABLE
OUT-OF-POCKET LEGAL FEES AND DISBURSEMENTS), COLLATERAL PROTECTION EXPENSES AND
OTHER REIMBURSEMENT OR INDEMNITY OBLIGATIONS RELATING THERETO AND ALL
REIMBURSEMENT OR PAYMENT OBLIGATIONS WITH RESPECT TO LETTERS OF CREDIT) PAYABLE
BY COMPANY UNDER OR IN CONNECTION WITH THE AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT, DATED AS OF MARCH 31, 2002 AND ANY OTHER AGREEMENTS BETWEEN
SILICON VALLEY BANK AND THE COMPANY (TOGETHER WITH ANY AMENDMENTS, RESTATEMENTS,
RENEWALS, REFUNDINGS, REFINANCINGS OR OTHER EXTENSIONS THEREOF, THE “SENIOR
CREDIT FACILITY”); PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT OF SUCH SENIOR
INDEBTEDNESS (TAKING INTO ACCOUNT THE MAXIMUM AMOUNTS WHICH MAY BE ADVANCED
UNDER THE LOAN DOCUMENTS EVIDENCING SUCH SENIOR INDEBTEDNESS) DOES NOT AS OF THE
DATE ON WHICH SUCH SENIOR INDEBTEDNESS IS INCURRED, EXCEED (I) $20,000,000, WITH
RESPECT TO THE UNPAID PRINCIPAL BALANCE OF REVOLVING CREDIT LOANS THEREUNDER,
(II) $1,300,000 WITH RESPECT TO THE UNPAID PRINCIPAL BALANCE OF TERM LOANS
THEREUNDER, AND (III) $29,000,000, WITH RESPECT TO ALL REIMBURSEMENT AND OTHER
PAYMENT OBLIGATIONS WITH RESPECT TO LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF
THE COMPANY TO SECURE ITS OBLIGATIONS UNDER ITS REAL ESTATE LEASES, PROVIDED,
FURTHER, THAT ALL SUCH LETTER OF CREDIT OBLIGATIONS ARE FULLY SECURED BY CASH
PLEDGED TO AND HELD BY SILICON VALLEY BANK AS THE ISSUER (OR CONFIRMING ISSUER)
OF SUCH LETTER OF CREDIT.


 


(NN)         “SPECIAL INSTALLMENT AMOUNT” MEANS, WITH RESPECT TO ANY SPECIAL
INSTALLMENT DATE, THE LESSER OF (I) THE PRODUCT OF (1) $1,000,000, MULTIPLIED BY
(2) A FRACTION (X) THE NUMERATOR OF WHICH IS PRINCIPAL AMOUNT OF THIS NOTE ON
THE CLOSING DATE AND (Y) THE DENOMINATOR OF WHICH IS THE AGGREGATE PRINCIPAL
AMOUNT OF ALL NOTES ISSUED TO THE PURCHASERS PURSUANT TO THE SECURITIES PURCHASE
AGREEMENT ON THE CLOSING DATE, (SUCH FRACTION, THE “HOLDER PRO RATA AMOUNT”) OR
(II) THE PRINCIPAL AMOUNT (PLUS ANY ACCRUED AND UNPAID INTEREST THEREON) UNDER
THIS NOTE AS OF SUCH SPECIAL INSTALLMENT DATE, AS ANY SUCH SPECIAL INSTALLMENT
AMOUNT MAY BE REDUCED PURSUANT TO THE TERMS OF THIS NOTE, WHETHER UPON
CONVERSION, REDEMPTION OR OTHERWISE.  FOR THE AVOIDANCE OF DOUBT, ANY ACCRUED
AND UNPAID INTEREST WHICH MAY BE PAID PURSUANT TO THIS DEFINITION SHALL BE
DEDUCTED FROM THE TOTAL INTEREST TO BE PAID ON ANY SUBSEQUENT INTEREST PAYMENT
DATE.


 


(OO)         “SPECIAL INSTALLMENT DATE” MEANS (I) THE FIRST DAY OF THE THIRD
CALENDAR MONTH FOLLOWING THE END OF THE CALENDAR QUARTER GIVING RISE TO THE NET
CASH DEFICIENCY AND (II) THE FIRST DAY OF EACH SUBSEQUENT CALENDAR MONTH
THEREAFTER, UNTIL SUCH TIME AS THE HOLDER IS NO LONGER ENTITLED TO RECEIVE SUCH
PAYMENTS PURSUANT TO SECTION 8(E).  IN THE EVENT THAT THE DAY SPECIFIED IN
CLAUSE (I) HEREOF SHALL BE PRIOR TO THE END OF THE APPLICABLE COMPANY CONVERSION
PERIOD, THE SPECIAL INSTALLMENT DATE SHALL BE THE THIRD (3RD) DAY FOLLOWING THE
END OF SUCH PERIOD.


 


(PP)         “SUBSCRIPTION DATE” MEANS NOVEMBER       , 2004.


 


(QQ)         “SUCCESSOR ENTITY” MEANS THE PERSON, WHICH MAY BE THE COMPANY,
FORMED BY, RESULTING FROM OR SURVIVING ANY FUNDAMENTAL TRANSACTION OR THE PERSON
WITH WHICH SUCH FUNDAMENTAL TRANSACTION SHALL HAVE BEEN MADE, PROVIDED THAT IF
SUCH PERSON IS

 

32

--------------------------------------------------------------------------------


 


NOT A PUBLICLY TRADED ENTITY WHOSE COMMON STOCK OR EQUIVALENT EQUITY SECURITY IS
QUOTED OR LISTED FOR TRADING ON AN ELIGIBLE MARKET, SUCCESSOR ENTITY SHALL MEAN
SUCH PERSON’S PARENT ENTITY.


 


(RR)           “TRADING DAY” MEANS ANY DAY ON WHICH THE COMMON STOCK IS TRADED
ON THE PRINCIPAL MARKET, OR, IF THE PRINCIPAL MARKET IS NOT THE PRINCIPAL
TRADING MARKET FOR THE COMMON STOCK, THEN ON THE PRINCIPAL SECURITIES EXCHANGE
OR SECURITIES MARKET ON WHICH THE COMMON STOCK IS THEN TRADED; PROVIDED THAT
“TRADING DAY” SHALL NOT INCLUDE ANY DAY ON WHICH THE COMMON STOCK IS SCHEDULED
TO TRADE ON SUCH EXCHANGE OR MARKET FOR LESS THAN 4.5 HOURS OR ANY DAY THAT THE
COMMON STOCK IS SUSPENDED FROM TRADING DURING THE FINAL HOUR OF TRADING ON SUCH
EXCHANGE OR MARKET (OR IF SUCH EXCHANGE OR MARKET DOES NOT DESIGNATE IN ADVANCE
THE CLOSING TIME OF TRADING ON SUCH EXCHANGE OR MARKET, THEN DURING THE HOUR
ENDING AT 4:00:00 P.M., NEW YORK TIME).


 


(SS)         “US NET CASH BALANCE” MEANS, AT ANY DATE, THE DIFFERENCE BETWEEN
(I) AGGREGATE AMOUNT OF CASH AND CASH EQUIVALENTS (NOT INCLUDING RESTRICTED
CASH) AND SHORT TERM INVESTMENTS SHOWN OR REFLECTED ON THE COMPANY’S BALANCE
SHEET AS AT SUCH DATE, IN EACH CASE ONLY TO THE EXTENT SUCH CASH, CASH
EQUIVALENTS AND SHORT TERM INVESTMENTS ARE ON DEPOSIT IN EACH “DEPOSIT ACCOUNT”
AT UNITED STATES BANKS PLEDGED TO THE “COLLATERAL AGENT” AND CONSTITUTING
“COLLATERAL” UNDER (AND AS SUCH TERMS AND DEFINED IN THE “PLEDGE AND SECURITY
AGREEMENT” (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT), MINUS (II) THE
UNPAID PRINCIPAL BALANCE OF THE PERMITTED INDEBTEDNESS ON SUCH DATE.


 


(TT)           “WARRANTS” HAS THE MEANING ASCRIBED TO SUCH TERM IN THE
SECURITIES PURCHASE AGREEMENT, AND SHALL INCLUDE ALL WARRANTS ISSUED IN EXCHANGE
THEREFOR OR REPLACEMENT THEREOF.


 


(UU)         “WEIGHTED AVERAGE PRICE” MEANS, FOR ANY SECURITY AS OF ANY DATE,
THE DOLLAR VOLUME-WEIGHTED AVERAGE PRICE FOR SUCH SECURITY ON THE PRINCIPAL
MARKET DURING THE PERIOD BEGINNING AT 9:30:01 A.M., NEW YORK TIME (OR SUCH OTHER
TIME AS THE PRINCIPAL MARKET PUBLICLY ANNOUNCES IS THE OFFICIAL OPEN OF
TRADING), AND ENDING AT 4:00:00 P.M., NEW YORK TIME (OR SUCH OTHER TIME AS THE
PRINCIPAL MARKET PUBLICLY ANNOUNCES IS THE OFFICIAL CLOSE OF TRADING) AS
REPORTED BY BLOOMBERG THROUGH ITS “VOLUME AT PRICE” FUNCTIONS, OR, IF THE
FOREGOING DOES NOT APPLY, THE DOLLAR VOLUME-WEIGHTED AVERAGE PRICE OF SUCH
SECURITY IN THE OVER-THE-COUNTER MARKET ON THE ELECTRONIC BULLETIN BOARD FOR
SUCH SECURITY DURING THE PERIOD BEGINNING AT 9:30:01 A.M., NEW YORK TIME (OR
SUCH OTHER TIME AS SUCH MARKET PUBLICLY ANNOUNCES IS THE OFFICIAL OPEN OF
TRADING), AND ENDING AT 4:00:00 P.M., NEW YORK TIME (OR SUCH OTHER TIME AS SUCH
MARKET PUBLICLY ANNOUNCES IS THE OFFICIAL CLOSE OF TRADING) AS REPORTED BY
BLOOMBERG, OR, IF NO DOLLAR VOLUME-WEIGHTED AVERAGE PRICE IS REPORTED FOR SUCH
SECURITY BY BLOOMBERG FOR SUCH HOURS, THE AVERAGE OF THE HIGHEST CLOSING BID
PRICE AND THE LOWEST CLOSING ASK PRICE OF ANY OF THE MARKET MAKERS FOR SUCH
SECURITY AS REPORTED IN THE “PINK SHEETS” BY PINK SHEETS LLC (FORMERLY THE
NATIONAL QUOTATION BUREAU, INC.).  IF THE WEIGHTED AVERAGE PRICE CANNOT BE
CALCULATED FOR A SECURITY ON A PARTICULAR DATE ON ANY OF THE FOREGOING BASES,
THE WEIGHTED AVERAGE PRICE OF SUCH SECURITY ON SUCH DATE SHALL BE THE FAIR
MARKET VALUE AS MUTUALLY DETERMINED BY THE COMPANY AND THE HOLDER.  IF THE
COMPANY AND THE HOLDER ARE UNABLE TO AGREE UPON THE FAIR MARKET VALUE OF SUCH
SECURITY, THEN SUCH DISPUTE SHALL BE RESOLVED PURSUANT TO SECTION 24.  ALL SUCH
DETERMINATIONS TO BE APPROPRIATELY ADJUSTED FOR ANY STOCK DIVIDEND, STOCK SPLIT,
STOCK COMBINATION OR OTHER SIMILAR TRANSACTION DURING THE APPLICABLE CALCULATION
PERIOD.

 

33

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

 

BROADVISION, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

BROADVISION, INC.
CONVERSION NOTICE

 

Reference is made to the Senior Subordinated Secured Convertible Note (the
“Note”) issued to the undersigned by BroadVision, Inc. (the “Company”).  In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock par value $.0001 per share (the “Common
Stock”) of the Company, as of the date specified below.

 

 

Date of Conversion:

 

 

 

 

Aggregate Conversion Amount to be converted:

 

 

 

Please confirm the following information:

 

 

 

 

Conversion Price:

 

 

 

 

Number of shares of Common Stock to be issued:

 

 

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

 

 

Issue to:

 

 

 

 

 

 

 

Facsimile Number:

 

 

 

 

Authorization:

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

Account Number:

 

 

  (if electronic book entry transfer)

 

 

 

Transaction Code Number:

 

 

  (if electronic book entry transfer)

 

--------------------------------------------------------------------------------


ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
Computershare Trust Company to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated
November     , 2004 from the Company and acknowledged and agreed to by
Computershare Trust Company.

 

 

 

BROADVISION, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

[FORM OF WARRANT]

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

BROADVISION, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.:                           

Number of Shares of Common Stock:                          

Date of Issuance: November       , 2004 (“Issuance Date”)

 

BroadVision, Inc., a Delaware corporation (the “Company”), hereby certifies
that, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, [PORTSIDE GROWTH AND OPPORTUNITY FUND] [OTHER BUYERS],
the registered holder hereof or its permitted assigns (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company, at
the Exercise Price (as defined below) then in effect, upon surrender of this
Warrant to Purchase Common Stock (including any Warrants to Purchase Common
Stock issued in exchange, transfer or replacement hereof, the “Warrant”), at any
time or times on or after May     , 2005, but not after 11:59 p.m., New York
Time, on the Expiration Date (as defined below),                             
(                          )(1) fully paid nonassessable shares of Common Stock
(as defined below) (the “Warrant Shares”).  Except as otherwise defined herein,
capitalized terms in this Warrant shall have the meanings set forth in Section
15.  This Warrant is one of the Warrants to Purchase Common Stock (the “SPA
Warrants”) issued pursuant to Section 1 of that certain Securities Purchase
Agreement, dated as of November     , 2004 (the “Subscription Date”), by and
among the Company and the investors (the “Buyers”) referred to therein (the
“Securities Purchase Agreement”).

 

--------------------------------------------------------------------------------


(1)           INSERT NUMBER OF SHARES EQUAL TO (X) 30% OF THE PRINCIPAL AMOUNT
OF INITIAL NOTES ISSUED TO THE HOLDER PURSUANT TO THE SECURITIES PURCHASE
AGREEMENT DIVIDED BY (Y) $         [INSERT THE CONVERSION PRICE].


 

--------------------------------------------------------------------------------



 


1.             EXERCISE OF WARRANT.


 


(A)           MECHANICS OF EXERCISE.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF
(INCLUDING, WITHOUT LIMITATION, THE LIMITATIONS SET FORTH IN SECTION 1(F)), THIS
WARRANT MAY BE EXERCISED BY THE HOLDER ON ANY DAY ON OR AFTER MAY     , 2005, IN
WHOLE OR IN PART, BY (I) DELIVERY OF A WRITTEN NOTICE, IN THE FORM ATTACHED
HERETO AS EXHIBIT A (THE “EXERCISE NOTICE”), OF THE HOLDER’S ELECTION TO
EXERCISE THIS WARRANT AND (II) (A) PAYMENT TO THE COMPANY OF AN AMOUNT EQUAL TO
THE APPLICABLE EXERCISE PRICE MULTIPLIED BY THE NUMBER OF WARRANT SHARES AS TO
WHICH THIS WARRANT IS BEING EXERCISED (THE “AGGREGATE EXERCISE PRICE”) IN CASH
OR WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS OR (B) BY NOTIFYING THE COMPANY
THAT THIS WARRANT IS BEING EXERCISED PURSUANT TO A CASHLESS EXERCISE (AS DEFINED
IN SECTION 1(D)).  THE HOLDER SHALL NOT BE REQUIRED TO DELIVER THE ORIGINAL
WARRANT IN ORDER TO EFFECT AN EXERCISE HEREUNDER.  EXECUTION AND DELIVERY OF THE
EXERCISE NOTICE WITH RESPECT TO LESS THAN ALL OF THE WARRANT SHARES SHALL HAVE
THE SAME EFFECT AS CANCELLATION OF THE ORIGINAL WARRANT AND ISSUANCE OF A NEW
WARRANT EVIDENCING THE RIGHT TO PURCHASE THE REMAINING NUMBER OF WARRANT
SHARES.  ON OR BEFORE THE FIRST BUSINESS DAY FOLLOWING THE DATE ON WHICH THE
COMPANY HAS RECEIVED EACH OF THE EXERCISE NOTICE AND THE AGGREGATE EXERCISE
PRICE (OR NOTICE OF A CASHLESS EXERCISE) (THE “EXERCISE DELIVERY DOCUMENTS”),
THE COMPANY SHALL TRANSMIT BY FACSIMILE AN ACKNOWLEDGMENT OF CONFIRMATION OF
RECEIPT OF THE EXERCISE DELIVERY DOCUMENTS TO THE HOLDER AND THE COMPANY’S
TRANSFER AGENT (THE “TRANSFER AGENT”).  ON OR BEFORE THE THIRD BUSINESS DAY
FOLLOWING THE DATE ON WHICH THE COMPANY HAS RECEIVED ALL OF THE EXERCISE
DELIVERY DOCUMENTS (THE “SHARE DELIVERY DATE”), THE COMPANY SHALL (X) PROVIDED
THAT THE TRANSFER AGENT IS PARTICIPATING IN THE DEPOSITORY TRUST COMPANY (“DTC”)
FAST AUTOMATED SECURITIES TRANSFER PROGRAM, UPON THE REQUEST OF THE HOLDER,
CREDIT SUCH AGGREGATE NUMBER OF SHARES OF COMMON STOCK TO WHICH THE HOLDER IS
ENTITLED PURSUANT TO SUCH EXERCISE TO THE HOLDER’S OR ITS DESIGNEE’S BALANCE
ACCOUNT WITH DTC THROUGH ITS DEPOSIT WITHDRAWAL AGENT COMMISSION SYSTEM, OR (Y)
IF THE TRANSFER AGENT IS NOT PARTICIPATING IN THE DTC FAST AUTOMATED SECURITIES
TRANSFER PROGRAM, ISSUE AND DISPATCH BY OVERNIGHT COURIER TO THE ADDRESS AS
SPECIFIED IN THE EXERCISE NOTICE, A CERTIFICATE, REGISTERED IN THE COMPANY’S
SHARE REGISTER IN THE NAME OF THE HOLDER OR ITS DESIGNEE, FOR THE NUMBER OF
SHARES OF COMMON STOCK TO WHICH THE HOLDER IS ENTITLED PURSUANT TO SUCH
EXERCISE.  UPON DELIVERY OF THE EXERCISE NOTICE AND AGGREGATE EXERCISE PRICE
REFERRED TO IN CLAUSE (II)(A) ABOVE OR NOTIFICATION TO THE COMPANY OF A CASHLESS
EXERCISE REFERRED TO IN SECTION 1(D), THE HOLDER SHALL BE DEEMED FOR ALL
CORPORATE PURPOSES TO HAVE BECOME THE HOLDER OF RECORD OF THE WARRANT SHARES
WITH RESPECT TO WHICH THIS WARRANT HAS BEEN EXERCISED, IRRESPECTIVE OF THE DATE
OF DELIVERY OF THE CERTIFICATES EVIDENCING SUCH WARRANT SHARES.  IF THIS WARRANT
IS DELIVERED TO THE COMPANY IN CONNECTION WITH ANY EXERCISE PURSUANT TO THIS
SECTION 1(A) AND THE NUMBER OF WARRANT SHARES REPRESENTED BY THIS WARRANT
SUBMITTED FOR EXERCISE IS GREATER THAN THE NUMBER OF WARRANT SHARES BEING
ACQUIRED UPON AN EXERCISE, THEN THE COMPANY SHALL AS SOON AS PRACTICABLE AND IN
NO EVENT LATER THAN TWO BUSINESS DAYS AFTER THE SHARE DELIVERY DATE AND AT ITS
OWN EXPENSE, ISSUE A NEW WARRANT (IN ACCORDANCE WITH SECTION 7(D)) REPRESENTING
THE RIGHT TO PURCHASE THE NUMBER OF WARRANT SHARES PURCHASABLE IMMEDIATELY PRIOR
TO SUCH EXERCISE UNDER THIS WARRANT, LESS THE NUMBER OF WARRANT SHARES WITH
RESPECT TO WHICH THIS WARRANT IS EXERCISED.  NO FRACTIONAL SHARES OF COMMON
STOCK ARE TO BE ISSUED UPON THE EXERCISE OF THIS WARRANT, BUT RATHER THE NUMBER
OF SHARES OF COMMON STOCK TO BE ISSUED SHALL BE ROUNDED UP TO THE NEAREST WHOLE
NUMBER.  THE COMPANY SHALL PAY ANY AND ALL TAXES WHICH MAY BE PAYABLE WITH
RESPECT TO THE ISSUANCE AND DELIVERY OF WARRANT SHARES UPON EXERCISE OF THIS
WARRANT.


 


2

--------------------------------------------------------------------------------



 


(B)           EXERCISE PRICE.  FOR PURPOSES OF THIS WARRANT, “EXERCISE PRICE”
MEANS $            (2), SUBJECT TO ADJUSTMENT AS PROVIDED HEREIN.


 


(C)           COMPANY’S FAILURE TO TIMELY DELIVER SECURITIES.  IF THE COMPANY
SHALL FAIL FOR ANY REASON OR FOR NO REASON TO ISSUE TO THE HOLDER ON OR BEFORE
THE SHARE DELIVERY DATE, A CERTIFICATE FOR THE NUMBER OF SHARES OF COMMON STOCK
TO WHICH THE HOLDER IS ENTITLED AND REGISTER SUCH SHARES OF COMMON STOCK ON THE
COMPANY’S SHARE REGISTER OR TO CREDIT THE HOLDER’S BALANCE ACCOUNT WITH DTC FOR
SUCH NUMBER OF SHARES OF COMMON STOCK TO WHICH THE HOLDER IS ENTITLED UPON THE
HOLDER’S EXERCISE OF THIS WARRANT, THEN, IN ADDITION TO ALL OTHER REMEDIES
AVAILABLE TO THE HOLDER, THE COMPANY SHALL PAY IN CASH TO THE HOLDER ON EACH DAY
AFTER SUCH SHARE DELIVERY DATE THAT THE ISSUANCE OF SUCH SHARES OF COMMON STOCK
IS NOT TIMELY EFFECTED AN AMOUNT EQUAL TO 1.0% OF THE PRODUCT OF (A) THE SUM OF
THE NUMBER OF SHARES OF COMMON STOCK NOT ISSUED TO THE HOLDER ON A TIMELY BASIS
AND TO WHICH THE HOLDER IS ENTITLED AND (B) THE CLOSING SALE PRICE OF THE SHARES
OF COMMON STOCK ON THE TRADING DAY IMMEDIATELY PRECEDING THE LAST POSSIBLE DATE
WHICH THE COMPANY COULD HAVE ISSUED SUCH SHARES OF COMMON STOCK TO THE HOLDER
WITHOUT VIOLATING SECTION 1(A).  IN ADDITION TO THE FOREGOING, IF ON OR BEFORE
THE SHARE DELIVERY DATE THE COMPANY SHALL FAIL TO ISSUE AND DELIVER A
CERTIFICATE TO THE HOLDER AND REGISTER SUCH SHARES OF COMMON STOCK ON THE
COMPANY’S SHARE REGISTER OR CREDIT THE HOLDER’S BALANCE ACCOUNT WITH DTC FOR THE
NUMBER OF SHARES OF COMMON STOCK TO WHICH THE HOLDER IS ENTITLED UPON SUCH
HOLDER’S EXERCISE HEREUNDER, AND IF ON OR AFTER SUCH SHARE DELIVERY DATE THE
HOLDER PURCHASES (IN AN OPEN MARKET TRANSACTION OR OTHERWISE) SHARES OF COMMON
STOCK TO DELIVER IN SATISFACTION OF A SALE BY THE HOLDER OF SHARES OF COMMON
STOCK ISSUABLE UPON SUCH EXERCISE THAT THE HOLDER ANTICIPATED RECEIVING FROM THE
COMPANY (A “BUY-IN”), THEN THE COMPANY SHALL, WITHIN THREE BUSINESS DAYS AFTER
THE HOLDER’S REQUEST AND IN THE HOLDER’S DISCRETION, EITHER (I) PAY CASH TO THE
HOLDER IN AN AMOUNT EQUAL TO THE HOLDER’S TOTAL PURCHASE PRICE (INCLUDING
BROKERAGE COMMISSIONS, IF ANY) FOR THE SHARES OF COMMON STOCK SO PURCHASED (THE
“BUY-IN PRICE”), AT WHICH POINT THE COMPANY’S OBLIGATION TO DELIVER SUCH
CERTIFICATE (AND TO ISSUE SUCH SHARES OF COMMON STOCK) SHALL TERMINATE, OR (II)
PROMPTLY HONOR ITS OBLIGATION TO DELIVER TO THE HOLDER A CERTIFICATE OR
CERTIFICATES REPRESENTING SUCH SHARES OF COMMON STOCK AND PAY CASH TO THE HOLDER
IN AN AMOUNT EQUAL TO THE EXCESS (IF ANY) OF THE BUY-IN PRICE OVER THE PRODUCT
OF (A) SUCH NUMBER OF SHARES OF COMMON STOCK, TIMES (B) THE CLOSING BID PRICE ON
THE DATE OF EXERCISE.


 


(D)           CASHLESS EXERCISE.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, IF A REGISTRATION STATEMENT (AS DEFINED IN THE REGISTRATION RIGHTS
AGREEMENT) COVERING THE WARRANT SHARES THAT ARE THE SUBJECT OF THE EXERCISE
NOTICE (THE “UNAVAILABLE WARRANT SHARES”) IS NOT AVAILABLE FOR THE RESALE OF
SUCH UNAVAILABLE WARRANT SHARES, THE HOLDER MAY, IN ITS SOLE DISCRETION,
EXERCISE THIS WARRANT IN WHOLE OR IN PART AND, IN LIEU OF MAKING THE CASH
PAYMENT OTHERWISE CONTEMPLATED TO BE MADE TO THE COMPANY UPON SUCH EXERCISE IN
PAYMENT OF THE AGGREGATE EXERCISE PRICE, ELECT INSTEAD TO RECEIVE UPON SUCH
EXERCISE THE “NET NUMBER” OF SHARES OF COMMON STOCK DETERMINED ACCORDING TO THE
FOLLOWING FORMULA (A “CASHLESS EXERCISE”):


 

Net Number = (A x B) - (A x C)

 

B

 

--------------------------------------------------------------------------------

(2)           Insert number equal to 130% of the Conversion Price.

 

3

--------------------------------------------------------------------------------


 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised.

 

B= the Closing Sale Price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Exercise Notice.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 


(E)           DISPUTES.  IN THE CASE OF A DISPUTE AS TO THE DETERMINATION OF THE
EXERCISE PRICE OR THE ARITHMETIC CALCULATION OF THE WARRANT SHARES, THE COMPANY
SHALL PROMPTLY ISSUE TO THE HOLDER THE NUMBER OF WARRANT SHARES THAT ARE NOT
DISPUTED AND RESOLVE SUCH DISPUTE IN ACCORDANCE WITH SECTION 12.


 


(F)            LIMITATIONS ON EXERCISES.


 

(I)    BENEFICIAL OWNERSHIP.  OTHER THAN IN CONNECTION WITH A FUNDAMENTAL
TRANSACTION PURSUANT TO SECTION 4(A), THE COMPANY SHALL NOT EFFECT THE EXERCISE
OF THIS WARRANT, AND THE HOLDER SHALL NOT HAVE THE RIGHT TO EXERCISE THIS
WARRANT, TO THE EXTENT THAT AFTER GIVING EFFECT TO SUCH EXERCISE, SUCH PERSON
(TOGETHER WITH SUCH PERSON’S AFFILIATES) WOULD BENEFICIALLY OWN IN EXCESS OF
4.99% (THE “MAXIMUM PERCENTAGE”) OF THE SHARES OF COMMON STOCK OUTSTANDING
IMMEDIATELY AFTER GIVING EFFECT TO SUCH EXERCISE.  FOR PURPOSES OF THE FOREGOING
SENTENCE, THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED BY
SUCH PERSON AND ITS AFFILIATES SHALL INCLUDE THE NUMBER OF SHARES OF COMMON
STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT WITH RESPECT TO WHICH THE
DETERMINATION OF SUCH SENTENCE IS BEING MADE, BUT SHALL EXCLUDE SHARES OF COMMON
STOCK WHICH WOULD BE ISSUABLE UPON (I) EXERCISE OF THE REMAINING, UNEXERCISED
PORTION OF THIS WARRANT BENEFICIALLY OWNED BY SUCH PERSON AND ITS AFFILIATES AND
(II) EXERCISE OR CONVERSION OF THE UNEXERCISED OR UNCONVERTED PORTION OF ANY
OTHER SECURITIES OF THE COMPANY BENEFICIALLY OWNED BY SUCH PERSON AND ITS
AFFILIATES (INCLUDING, WITHOUT LIMITATION, ANY CONVERTIBLE NOTES OR CONVERTIBLE
PREFERRED STOCK OR WARRANTS) SUBJECT TO A LIMITATION ON CONVERSION OR EXERCISE
ANALOGOUS TO THE LIMITATION CONTAINED HEREIN.  EXCEPT AS SET FORTH IN THE
PRECEDING SENTENCE, FOR PURPOSES OF THIS PARAGRAPH, BENEFICIAL OWNERSHIP SHALL
BE CALCULATED IN ACCORDANCE WITH SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.  FOR PURPOSES OF THIS WARRANT, IN DETERMINING THE NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK, THE HOLDER MAY RELY ON THE NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK AS REFLECTED IN (1) THE COMPANY’S MOST RECENT
FORM 10-K, FORM 10-Q, CURRENT REPORT ON FORM 8-K OR OTHER

 

4

--------------------------------------------------------------------------------


 

PUBLIC FILING WITH THE SECURITIES AND EXCHANGE COMMISSION, AS THE CASE MAY BE,
(2) A MORE RECENT PUBLIC ANNOUNCEMENT BY THE COMPANY OR (3) ANY OTHER NOTICE BY
THE COMPANY OR THE TRANSFER AGENT SETTING FORTH THE NUMBER OF SHARES OF COMMON
STOCK OUTSTANDING.  FOR ANY REASON AT ANY TIME, UPON THE WRITTEN OR ORAL REQUEST
OF THE HOLDER, THE COMPANY SHALL WITHIN ONE BUSINESS DAY CONFIRM ORALLY AND IN
WRITING TO THE HOLDER THE NUMBER OF SHARES OF COMMON STOCK THEN OUTSTANDING.  IN
ANY CASE, THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK SHALL BE DETERMINED
AFTER GIVING EFFECT TO THE CONVERSION OR EXERCISE OF SECURITIES OF THE COMPANY,
INCLUDING THE SPA SECURITIES AND THE SPA WARRANTS, BY THE HOLDER AND ITS
AFFILIATES SINCE THE DATE AS OF WHICH SUCH NUMBER OF OUTSTANDING SHARES OF
COMMON STOCK WAS REPORTED.  BY WRITTEN NOTICE TO THE COMPANY, THE HOLDER MAY
INCREASE OR DECREASE THE MAXIMUM PERCENTAGE TO ANY OTHER PERCENTAGE NOT IN
EXCESS OF 9.99% SPECIFIED IN SUCH NOTICE; PROVIDED THAT (I) ANY SUCH INCREASE
WILL NOT BE EFFECTIVE UNTIL THE SIXTY-FIRST (61ST) DAY AFTER SUCH NOTICE IS
DELIVERED TO THE COMPANY, AND (II) ANY SUCH INCREASE OR DECREASE WILL APPLY ONLY
TO THE HOLDER AND NOT TO ANY OTHER HOLDER OF SPA SECURITIES.

 

(II)   PRINCIPAL MARKET REGULATION.  THE COMPANY SHALL NOT BE OBLIGATED TO ISSUE
ANY SHARES OF COMMON STOCK UPON EXERCISE OF THIS WARRANT IF THE ISSUANCE OF SUCH
SHARES OF COMMON STOCK WOULD EXCEED THAT NUMBER OF SHARES OF COMMON STOCK WHICH
THE COMPANY MAY ISSUE UPON EXERCISE OR CONVERSION, AS APPLICABLE, OF THE SPA
WARRANTS AND SPA SECURITIES WITHOUT BREACHING THE COMPANY’S OBLIGATIONS UNDER
THE RULES OR REGULATIONS OF THE PRINCIPAL MARKET (THE “EXCHANGE CAP”), EXCEPT
THAT SUCH LIMITATION SHALL NOT APPLY IN THE EVENT THAT THE COMPANY (A) OBTAINS
THE APPROVAL OF ITS SHAREHOLDERS AS REQUIRED BY THE APPLICABLE RULES OF THE
PRINCIPAL MARKET FOR ISSUANCES OF SHARES OF COMMON STOCK IN EXCESS OF SUCH
AMOUNT OR (B) OBTAINS A WRITTEN OPINION FROM OUTSIDE COUNSEL TO THE COMPANY THAT
SUCH APPROVAL IS NOT REQUIRED, WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO
THE REQUIRED HOLDERS.  UNTIL SUCH APPROVAL OR WRITTEN OPINION IS OBTAINED, NO
BUYER SHALL BE ISSUED IN THE AGGREGATE, UPON EXERCISE OR CONVERSION, AS
APPLICABLE, OF ANY SPA WARRANTS OR SPA SECURITIES, SHARES OF COMMON STOCK IN AN
AMOUNT GREATER THAN THE PRODUCT OF THE EXCHANGE CAP MULTIPLIED BY A FRACTION,
THE NUMERATOR OF WHICH IS THE TOTAL NUMBER OF SHARES OF COMMON STOCK UNDERLYING
THE SPA WARRANTS ISSUED TO SUCH BUYER PURSUANT TO THE SECURITIES PURCHASE
AGREEMENT ON THE ISSUANCE DATE AND THE DENOMINATOR OF WHICH IS THE AGGREGATE
NUMBER OF SHARES OF COMMON STOCK UNDERLYING THE SPA WARRANTS ISSUED TO THE
BUYERS PURSUANT TO THE SECURITIES PURCHASE AGREEMENT ON THE ISSUANCE DATE (WITH
RESPECT TO EACH BUYER, THE “EXCHANGE CAP

 

5

--------------------------------------------------------------------------------


 

ALLOCATION”).  IN THE EVENT THAT ANY BUYER SHALL SELL OR OTHERWISE TRANSFER ANY
OF SUCH BUYER’S SPA WARRANTS, THE TRANSFEREE SHALL BE ALLOCATED A PRO RATA
PORTION OF SUCH BUYER’S EXCHANGE CAP ALLOCATION, AND THE RESTRICTIONS OF THE
PRIOR SENTENCE SHALL APPLY TO SUCH TRANSFEREE WITH RESPECT TO THE PORTION OF THE
EXCHANGE CAP ALLOCATION ALLOCATED TO SUCH TRANSFEREE.  IN THE EVENT THAT ANY
HOLDER OF SPA WARRANTS SHALL EXERCISE ALL OF SUCH HOLDER’S SPA WARRANTS INTO A
NUMBER OF SHARES OF COMMON STOCK WHICH, IN THE AGGREGATE, IS LESS THAN SUCH
HOLDER’S EXCHANGE CAP ALLOCATION, THEN THE DIFFERENCE BETWEEN SUCH HOLDER’S
EXCHANGE CAP ALLOCATION AND THE NUMBER OF SHARES OF COMMON STOCK ACTUALLY ISSUED
TO SUCH HOLDER SHALL BE ALLOCATED TO THE RESPECTIVE EXCHANGE CAP ALLOCATIONS OF
THE REMAINING HOLDERS OF SPA WARRANTS ON A PRO RATA BASIS IN PROPORTION TO THE
SHARES OF COMMON STOCK UNDERLYING THE SPA WARRANTS THEN HELD BY EACH SUCH
HOLDER.  IN THE EVENT THAT THE COMPANY IS PROHIBITED FROM ISSUING ANY WARRANT
SHARES FOR WHICH AN EXERCISE NOTICE HAS BEEN RECEIVED AS A RESULT OF THE
OPERATION OF THIS SECTION 1(F)(II), THE COMPANY SHALL PAY CASH IN EXCHANGE FOR
CANCELLATION OF SUCH WARRANT SHARES, AT A PRICE PER WARRANT SHARE EQUAL TO THE
DIFFERENCE BETWEEN THE CLOSING SALE PRICE AND THE EXERCISE PRICE AS OF THE DATE
OF THE ATTEMPTED EXERCISE.

 


2.             ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  THE
EXERCISE PRICE AND THE NUMBER OF WARRANT SHARES SHALL BE ADJUSTED FROM TIME TO
TIME AS FOLLOWS:


 


(A)           ADJUSTMENT UPON ISSUANCE OF SHARES OF COMMON STOCK.  IF AND
WHENEVER ON OR AFTER THE SUBSCRIPTION DATE THE COMPANY ISSUES OR SELLS, OR IN
ACCORDANCE WITH THIS SECTION 2 IS DEEMED TO HAVE ISSUED OR SOLD, ANY SHARES OF
COMMON STOCK (INCLUDING THE ISSUANCE OR SALE OF SHARES OF COMMON STOCK OWNED OR
HELD BY OR FOR THE ACCOUNT OF THE COMPANY, BUT EXCLUDING SHARES OF COMMON STOCK
DEEMED TO HAVE BEEN ISSUED BY THE COMPANY IN CONNECTION WITH ANY EXCLUDED
SECURITIES (AS DEFINED IN THE SPA SECURITIES) FOR A CONSIDERATION PER SHARE LESS
THAN A PRICE (THE “APPLICABLE PRICE”) EQUAL TO THE EXERCISE PRICE IN EFFECT
IMMEDIATELY PRIOR TO SUCH ISSUE OR SALE OR DEEMED ISSUANCE OR SALE (THE
FOREGOING A “DILUTIVE ISSUANCE”), THEN IMMEDIATELY AFTER SUCH DILUTIVE ISSUANCE,
THE EXERCISE PRICE THEN IN EFFECT SHALL BE REDUCED TO AN AMOUNT EQUAL TO THE
PRODUCT OF (A) THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH DILUTIVE
ISSUANCE AND (B) THE QUOTIENT DETERMINED BY DIVIDING (1) THE SUM OF (I) THE
PRODUCT DERIVED BY MULTIPLYING THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO
SUCH DILUTIVE ISSUANCE AND THE NUMBER OF COMMON STOCK DEEMED OUTSTANDING
IMMEDIATELY PRIOR TO SUCH DILUTIVE ISSUANCE PLUS (II) THE CONSIDERATION, IF ANY,
RECEIVED BY THE COMPANY UPON SUCH DILUTIVE ISSUANCE, BY (2) THE PRODUCT DERIVED
BY MULTIPLYING (I) THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH
DILUTIVE ISSUANCE BY (II) THE NUMBER OF COMMON STOCK DEEMED OUTSTANDING
IMMEDIATELY AFTER SUCH DILUTIVE ISSUANCE.  UPON EACH SUCH ADJUSTMENT OF THE
EXERCISE PRICE HEREUNDER, THE NUMBER OF WARRANT SHARES SHALL BE ADJUSTED TO THE
NUMBER OF SHARES OF COMMON STOCK DETERMINED BY MULTIPLYING THE EXERCISE PRICE IN
EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY THE NUMBER OF WARRANT SHARES
ACQUIRABLE UPON EXERCISE OF THIS WARRANT

 

6

--------------------------------------------------------------------------------


 


IMMEDIATELY PRIOR TO SUCH ADJUSTMENT AND DIVIDING THE PRODUCT THEREOF BY THE
EXERCISE PRICE RESULTING FROM SUCH ADJUSTMENT.  FOR PURPOSES OF DETERMINING THE
ADJUSTED EXERCISE PRICE UNDER THIS SECTION 2(A), THE FOLLOWING SHALL BE
APPLICABLE:


 

(I)    ISSUANCE OF OPTIONS.  IF THE COMPANY IN ANY MANNER GRANTS ANY OPTIONS AND
THE LOWEST PRICE PER SHARE FOR WHICH ONE SHARE OF COMMON STOCK IS ISSUABLE UPON
THE EXERCISE OF ANY SUCH OPTION OR UPON CONVERSION, EXERCISE OR EXCHANGE OF ANY
CONVERTIBLE SECURITIES ISSUABLE UPON EXERCISE OF ANY SUCH OPTION IS LESS THAN
THE APPLICABLE PRICE, THEN SUCH SHARE OF COMMON STOCK SHALL BE DEEMED TO BE
OUTSTANDING AND TO HAVE BEEN ISSUED AND SOLD BY THE COMPANY AT THE TIME OF THE
GRANTING OR SALE OF SUCH OPTION FOR SUCH PRICE PER SHARE.  FOR PURPOSES OF THIS
SECTION 2(A)(I), THE “LOWEST PRICE PER SHARE FOR WHICH ONE SHARE OF COMMON STOCK
IS ISSUABLE UPON EXERCISE OF SUCH OPTIONS OR UPON CONVERSION, EXERCISE OR
EXCHANGE OF SUCH CONVERTIBLE SECURITIES” SHALL BE EQUAL TO THE SUM OF THE LOWEST
AMOUNTS OF CONSIDERATION (IF ANY) RECEIVED OR RECEIVABLE BY THE COMPANY WITH
RESPECT TO ANY ONE SHARE OF COMMON STOCK UPON THE GRANTING OR SALE OF THE
OPTION, UPON EXERCISE OF THE OPTION AND UPON CONVERSION, EXERCISE OR EXCHANGE OF
ANY CONVERTIBLE SECURITY ISSUABLE UPON EXERCISE OF SUCH OPTION.  NO FURTHER
ADJUSTMENT OF THE EXERCISE PRICE OR NUMBER OF WARRANT SHARES SHALL BE MADE UPON
THE ACTUAL ISSUANCE OF SUCH COMMON STOCK OR OF SUCH CONVERTIBLE SECURITIES UPON
THE EXERCISE OF SUCH OPTIONS OR UPON THE ACTUAL ISSUANCE OF SUCH COMMON STOCK
UPON CONVERSION, EXERCISE OR EXCHANGE OF SUCH CONVERTIBLE SECURITIES.

 

(II)   ISSUANCE OF CONVERTIBLE SECURITIES.  IF THE COMPANY IN ANY MANNER ISSUES
OR SELLS ANY CONVERTIBLE SECURITIES AND THE LOWEST PRICE PER SHARE FOR WHICH ONE
SHARE OF COMMON STOCK IS ISSUABLE UPON THE CONVERSION, EXERCISE OR EXCHANGE
THEREOF IS LESS THAN THE APPLICABLE PRICE, THEN SUCH SHARE OF COMMON STOCK SHALL
BE DEEMED TO BE OUTSTANDING AND TO HAVE BEEN ISSUED AND SOLD BY THE COMPANY AT
THE TIME OF THE ISSUANCE OR SALE OF SUCH CONVERTIBLE SECURITIES FOR SUCH PRICE
PER SHARE.  FOR THE PURPOSES OF THIS SECTION 2(A)(II), THE “LOWEST PRICE PER
SHARE FOR WHICH ONE SHARE OF COMMON STOCK IS ISSUABLE UPON THE CONVERSION,
EXERCISE OR EXCHANGE” SHALL BE EQUAL TO THE SUM OF THE LOWEST AMOUNTS OF
CONSIDERATION (IF ANY) RECEIVED OR RECEIVABLE BY THE COMPANY WITH RESPECT TO ONE
SHARE OF COMMON STOCK UPON THE ISSUANCE OR SALE OF THE CONVERTIBLE SECURITY AND
UPON CONVERSION, EXERCISE OR EXCHANGE OF SUCH CONVERTIBLE SECURITY.  NO FURTHER
ADJUSTMENT OF THE EXERCISE PRICE OR NUMBER OF WARRANT SHARES SHALL BE MADE UPON
THE ACTUAL ISSUANCE OF SUCH COMMON STOCK UPON CONVERSION, EXERCISE OR EXCHANGE
OF SUCH CONVERTIBLE SECURITIES, AND IF ANY SUCH ISSUE OR SALE OF SUCH
CONVERTIBLE SECURITIES IS MADE UPON EXERCISE OF ANY OPTIONS FOR WHICH ADJUSTMENT
OF THIS WARRANT HAS BEEN OR IS TO BE MADE PURSUANT TO OTHER PROVISIONS OF THIS
SECTION 2(A), NO FURTHER ADJUSTMENT OF THE EXERCISE PRICE OR NUMBER OF WARRANT
SHARES SHALL BE MADE BY REASON OF SUCH ISSUE OR SALE.

 

7

--------------------------------------------------------------------------------


 

(III)  CHANGE IN OPTION PRICE OR RATE OF CONVERSION.  IF THE PURCHASE PRICE
PROVIDED FOR IN ANY OPTIONS, THE ADDITIONAL CONSIDERATION, IF ANY, PAYABLE UPON
THE ISSUE, CONVERSION, EXERCISE OR EXCHANGE OF ANY CONVERTIBLE SECURITIES, OR
THE RATE AT WHICH ANY CONVERTIBLE SECURITIES ARE CONVERTIBLE INTO OR EXERCISABLE
OR EXCHANGEABLE FOR SHARES OF COMMON STOCK INCREASES OR DECREASES AT ANY TIME,
THE EXERCISE PRICE AND THE NUMBER OF WARRANT SHARES IN EFFECT AT THE TIME OF
SUCH INCREASE OR DECREASE SHALL BE ADJUSTED TO THE EXERCISE PRICE AND THE NUMBER
OF WARRANT SHARES WHICH WOULD HAVE BEEN IN EFFECT AT SUCH TIME HAD SUCH OPTIONS
OR CONVERTIBLE SECURITIES PROVIDED FOR SUCH INCREASED OR DECREASED PURCHASE
PRICE, ADDITIONAL CONSIDERATION OR INCREASED OR DECREASED CONVERSION RATE, AS
THE CASE MAY BE, AT THE TIME INITIALLY GRANTED, ISSUED OR SOLD.  FOR PURPOSES OF
THIS SECTION 2(A)(III), IF THE TERMS OF ANY OPTION OR CONVERTIBLE SECURITY THAT
WAS OUTSTANDING AS OF THE DATE OF ISSUANCE OF THIS WARRANT ARE INCREASED OR
DECREASED IN THE MANNER DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE, THEN
SUCH OPTION OR CONVERTIBLE SECURITY AND THE SHARES OF COMMON STOCK DEEMED
ISSUABLE UPON EXERCISE, CONVERSION OR EXCHANGE THEREOF SHALL BE DEEMED TO HAVE
BEEN ISSUED AS OF THE DATE OF SUCH INCREASE OR DECREASE.  NO ADJUSTMENT PURSUANT
TO THIS SECTION 2(A) SHALL BE MADE IF SUCH ADJUSTMENT WOULD RESULT IN AN
INCREASE OF THE EXERCISE PRICE THEN IN EFFECT OR A DECREASE IN THE NUMBER OF
WARRANT SHARES.

 

(IV)  CALCULATION OF CONSIDERATION RECEIVED.  IN CASE ANY OPTION IS ISSUED IN
CONNECTION WITH THE ISSUE OR SALE OF OTHER SECURITIES OF THE COMPANY, TOGETHER
COMPRISING ONE INTEGRATED TRANSACTION IN WHICH NO SPECIFIC CONSIDERATION IS
ALLOCATED TO SUCH OPTIONS BY THE PARTIES THERETO, THE OPTIONS WILL BE DEEMED TO
HAVE BEEN ISSUED FOR A CONSIDERATION OF $0.01.  IF ANY SHARES OF COMMON STOCK,
OPTIONS OR CONVERTIBLE SECURITIES ARE ISSUED OR SOLD OR DEEMED TO HAVE BEEN
ISSUED OR SOLD FOR CASH, THE CONSIDERATION RECEIVED THEREFOR WILL BE DEEMED TO
BE THE NET AMOUNT RECEIVED BY THE COMPANY THEREFOR.  IF ANY SHARES OF COMMON
STOCK, OPTIONS OR CONVERTIBLE SECURITIES ARE ISSUED OR SOLD FOR A CONSIDERATION
OTHER THAN CASH, THE AMOUNT OF SUCH CONSIDERATION RECEIVED BY THE COMPANY WILL
BE THE FAIR VALUE OF SUCH CONSIDERATION, EXCEPT WHERE SUCH CONSIDERATION
CONSISTS OF SECURITIES, IN WHICH CASE THE AMOUNT OF CONSIDERATION RECEIVED BY
THE COMPANY WILL BE THE CLOSING SALE PRICE OF SUCH SECURITY ON THE DATE OF
RECEIPT.  IF ANY SHARES OF COMMON STOCK, OPTIONS OR CONVERTIBLE SECURITIES ARE
ISSUED TO THE OWNERS OF THE NON-SURVIVING ENTITY IN CONNECTION WITH ANY MERGER
IN WHICH THE COMPANY IS THE SURVIVING ENTITY, THE AMOUNT OF CONSIDERATION
THEREFOR WILL BE DEEMED TO BE THE FAIR VALUE OF SUCH PORTION OF THE NET ASSETS
AND BUSINESS OF THE NON-SURVIVING ENTITY AS IS ATTRIBUTABLE TO SUCH SHARES OF
COMMON STOCK, OPTIONS OR CONVERTIBLE SECURITIES, AS THE CASE MAY BE.  THE FAIR
VALUE OF ANY CONSIDERATION OTHER THAN CASH OR SECURITIES WILL BE DETERMINED
JOINTLY BY THE COMPANY AND THE REQUIRED HOLDERS.  IF SUCH PARTIES ARE UNABLE TO
REACH AGREEMENT WITHIN TEN (10) DAYS AFTER THE OCCURRENCE OF AN EVENT

 

8

--------------------------------------------------------------------------------


 

REQUIRING VALUATION (THE “VALUATION EVENT”), THE FAIR VALUE OF SUCH
CONSIDERATION WILL BE DETERMINED WITHIN FIVE (5) BUSINESS DAYS AFTER THE TENTH
DAY FOLLOWING THE VALUATION EVENT BY AN INDEPENDENT, REPUTABLE APPRAISER JOINTLY
SELECTED BY THE COMPANY AND THE REQUIRED HOLDERS.  THE DETERMINATION OF SUCH
APPRAISER SHALL BE FINAL AND BINDING UPON ALL PARTIES ABSENT MANIFEST ERROR AND
THE FEES AND EXPENSES OF SUCH APPRAISER SHALL BE BORNE ONE-HALF BY THE COMPANY
AND ONE-HALF BY THE HOLDERS.

 

(V)   RECORD DATE.  IF THE COMPANY TAKES A RECORD OF THE HOLDERS OF SHARES OF
COMMON STOCK FOR THE PURPOSE OF ENTITLING THEM (A) TO RECEIVE A DIVIDEND OR
OTHER DISTRIBUTION PAYABLE IN SHARES OF COMMON STOCK, OPTIONS OR IN CONVERTIBLE
SECURITIES OR (B) TO SUBSCRIBE FOR OR PURCHASE SHARES OF COMMON STOCK, OPTIONS
OR CONVERTIBLE SECURITIES, THEN SUCH RECORD DATE WILL BE DEEMED TO BE THE DATE
OF THE ISSUE OR SALE OF THE SHARES OF COMMON STOCK DEEMED TO HAVE BEEN ISSUED OR
SOLD UPON THE DECLARATION OF SUCH DIVIDEND OR THE MAKING OF SUCH OTHER
DISTRIBUTION OR THE DATE OF THE GRANTING OF SUCH RIGHT OF SUBSCRIPTION OR
PURCHASE, AS THE CASE MAY BE.

 

(VI)  UNTIL SUCH TIME AS THE COMPANY RECEIVES THE STOCKHOLDER APPROVAL (AS
DEFINED IN THE SECURITIES PURCHASE AGREEMENT), NO ADJUSTMENT PURSUANT TO SECTION
2(A) SHALL CAUSE THE EXERCISE PRICE TO BE LESS THAN $        (3), AS ADJUSTED
FOR ANY STOCK DIVIDEND, STOCK SPLIT, STOCK COMBINATION, RECLASSIFICATION OR
SIMILAR TRANSACTION.

 


(B)           ADJUSTMENT UPON SUBDIVISION OR COMBINATION OF SHARES OF COMMON
STOCK.  IF THE COMPANY AT ANY TIME ON OR AFTER THE SUBSCRIPTION DATE SUBDIVIDES
(BY ANY STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION OR OTHERWISE) ONE OR MORE
CLASSES OF ITS OUTSTANDING SHARES OF COMMON STOCK INTO A GREATER NUMBER OF
SHARES, THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH SUBDIVISION WILL
BE PROPORTIONATELY REDUCED AND THE NUMBER OF WARRANT SHARES WILL BE
PROPORTIONATELY INCREASED.  IF THE COMPANY AT ANY TIME ON OR AFTER THE
SUBSCRIPTION DATE  COMBINES (BY COMBINATION, REVERSE STOCK SPLIT OR OTHERWISE)
ONE OR MORE CLASSES OF ITS OUTSTANDING SHARES OF COMMON STOCK INTO A SMALLER
NUMBER OF SHARES, THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH
COMBINATION WILL BE PROPORTIONATELY INCREASED AND THE NUMBER OF WARRANT SHARES
WILL BE PROPORTIONATELY DECREASED.  ANY ADJUSTMENT UNDER THIS SECTION 2(B) SHALL
BECOME EFFECTIVE AT THE CLOSE OF BUSINESS ON THE DATE THE SUBDIVISION OR
COMBINATION BECOMES EFFECTIVE.


 


(C)           OTHER EVENTS.  IF ANY EVENT OCCURS OF THE TYPE CONTEMPLATED BY THE
PROVISIONS OF THIS SECTION 2 BUT NOT EXPRESSLY PROVIDED FOR BY SUCH PROVISIONS
(INCLUDING, WITHOUT LIMITATION, THE GRANTING OF STOCK APPRECIATION RIGHTS,
PHANTOM STOCK RIGHTS OR OTHER RIGHTS WITH EQUITY FEATURES), THEN THE COMPANY’S
BOARD OF DIRECTORS WILL MAKE AN APPROPRIATE ADJUSTMENT IN THE EXERCISE PRICE AND
THE NUMBER OF WARRANT SHARES SO AS TO PROTECT THE RIGHTS OF THE HOLDER; PROVIDED
THAT NO SUCH ADJUSTMENT PURSUANT TO THIS SECTION 2(C) WILL INCREASE THE EXERCISE
PRICE OR DECREASE THE NUMBER OF WARRANT SHARES AS OTHERWISE DETERMINED PURSUANT
TO THIS SECTION 2.


 

--------------------------------------------------------------------------------


(3)           INSERT NUMBER EQUAL TO CLOSING BID PRICE.


 


9

--------------------------------------------------------------------------------



 


3.             RIGHTS UPON DISTRIBUTION OF ASSETS.  IF THE COMPANY SHALL DECLARE
OR MAKE ANY DIVIDEND OR OTHER DISTRIBUTION OF ITS ASSETS (OR RIGHTS TO ACQUIRE
ITS ASSETS) TO HOLDERS OF SHARES OF COMMON STOCK, BY WAY OF RETURN OF CAPITAL OR
OTHERWISE (INCLUDING, WITHOUT LIMITATION, ANY DISTRIBUTION OF CASH, STOCK OR
OTHER SECURITIES, PROPERTY OR OPTIONS BY WAY OF A DIVIDEND, SPIN OFF,
RECLASSIFICATION, CORPORATE REARRANGEMENT, SCHEME OF ARRANGEMENT OR OTHER
SIMILAR TRANSACTION) (A “DISTRIBUTION”), AT ANY TIME AFTER THE ISSUANCE OF THIS
WARRANT, THEN, IN EACH SUCH CASE:


 


(A)           ANY EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO THE CLOSE OF
BUSINESS ON THE RECORD DATE FIXED FOR THE DETERMINATION OF HOLDERS OF SHARES OF
COMMON STOCK ENTITLED TO RECEIVE THE DISTRIBUTION SHALL BE REDUCED, EFFECTIVE AS
OF THE CLOSE OF BUSINESS ON SUCH RECORD DATE, TO A PRICE DETERMINED BY
MULTIPLYING SUCH EXERCISE PRICE BY A FRACTION OF WHICH (I) THE NUMERATOR SHALL
BE THE CLOSING BID PRICE OF THE SHARES OF COMMON STOCK ON THE TRADING DAY
IMMEDIATELY PRECEDING SUCH RECORD DATE MINUS THE VALUE OF THE DISTRIBUTION (AS
DETERMINED IN GOOD FAITH BY THE COMPANY’S BOARD OF DIRECTORS) APPLICABLE TO ONE
SHARE OF SHARES OF COMMON STOCK, AND (II) THE DENOMINATOR SHALL BE THE CLOSING
BID PRICE OF THE SHARES OF COMMON STOCK ON THE TRADING DAY IMMEDIATELY PRECEDING
SUCH RECORD DATE; AND


 


(B)           THE NUMBER OF WARRANT SHARES SHALL BE INCREASED TO A NUMBER OF
SHARES EQUAL TO THE NUMBER OF SHARES OF COMMON STOCK OBTAINABLE IMMEDIATELY
PRIOR TO THE CLOSE OF BUSINESS ON THE RECORD DATE FIXED FOR THE DETERMINATION OF
HOLDERS OF SHARES OF COMMON STOCK ENTITLED TO RECEIVE THE DISTRIBUTION
MULTIPLIED BY THE RECIPROCAL OF THE FRACTION SET FORTH IN THE IMMEDIATELY
PRECEDING PARAGRAPH (A); PROVIDED THAT IN THE EVENT THAT THE DISTRIBUTION IS OF
SHARES OF COMMON STOCK (OR COMMON STOCK) (“OTHER SHARES OF COMMON STOCK”) OF A
COMPANY WHOSE COMMON SHARES ARE TRADED ON A NATIONAL SECURITIES EXCHANGE OR A
NATIONAL AUTOMATED QUOTATION SYSTEM, THEN THE HOLDER MAY ELECT TO RECEIVE A
WARRANT TO PURCHASE OTHER SHARES OF COMMON STOCK IN LIEU OF AN INCREASE IN THE
NUMBER OF WARRANT SHARES, THE TERMS OF WHICH SHALL BE IDENTICAL TO THOSE OF THIS
WARRANT, EXCEPT THAT SUCH WARRANT SHALL BE EXERCISABLE INTO THE NUMBER OF SHARES
OF OTHER SHARES OF COMMON STOCK THAT WOULD HAVE BEEN PAYABLE TO THE HOLDER
PURSUANT TO THE DISTRIBUTION HAD THE HOLDER EXERCISED THIS WARRANT IMMEDIATELY
PRIOR TO SUCH RECORD DATE AND WITH AN AGGREGATE EXERCISE PRICE EQUAL TO THE
PRODUCT OF THE AMOUNT BY WHICH THE EXERCISE PRICE OF THIS WARRANT WAS DECREASED
WITH RESPECT TO THE DISTRIBUTION PURSUANT TO THE TERMS OF THE IMMEDIATELY
PRECEDING PARAGRAPH (A) AND THE NUMBER OF WARRANT SHARES CALCULATED IN
ACCORDANCE WITH THE FIRST PART OF THIS PARAGRAPH (B).


 


4.             PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.


 


(A)           PURCHASE RIGHTS.  IN ADDITION TO ANY ADJUSTMENTS PURSUANT TO
SECTION 2 ABOVE, IF AT ANY TIME THE COMPANY GRANTS, ISSUES OR SELLS ANY OPTIONS,
CONVERTIBLE SECURITIES OR RIGHTS TO PURCHASE STOCK, WARRANTS, SECURITIES OR
OTHER PROPERTY PRO RATA TO THE RECORD HOLDERS OF ANY CLASS OF SHARES OF COMMON
STOCK (THE “PURCHASE RIGHTS”), THEN THE HOLDER WILL BE ENTITLED TO ACQUIRE, UPON
THE TERMS APPLICABLE TO SUCH PURCHASE RIGHTS, THE AGGREGATE PURCHASE RIGHTS
WHICH THE HOLDER COULD HAVE ACQUIRED IF THE HOLDER HAD HELD THE NUMBER OF SHARES
OF COMMON STOCK ACQUIRABLE UPON COMPLETE EXERCISE OF THIS WARRANT (WITHOUT
REGARD TO ANY LIMITATIONS ON THE EXERCISE OF THIS WARRANT) IMMEDIATELY BEFORE
THE DATE ON WHICH A RECORD IS TAKEN FOR THE GRANT, ISSUANCE OR SALE OF SUCH
PURCHASE RIGHTS, OR, IF NO SUCH RECORD IS TAKEN, THE DATE AS OF


 


10

--------------------------------------------------------------------------------



 


WHICH THE RECORD HOLDERS OF SHARES OF COMMON STOCK ARE TO BE DETERMINED FOR THE
GRANT, ISSUE OR SALE OF SUCH PURCHASE RIGHTS.


 


(B)           FUNDAMENTAL TRANSACTIONS.  THE COMPANY SHALL NOT ENTER INTO OR BE
PARTY TO A FUNDAMENTAL TRANSACTION UNLESS (I)  THE SUCCESSOR ENTITY ASSUMES IN
WRITING ALL OF THE OBLIGATIONS OF THE COMPANY UNDER THIS WARRANT AND THE OTHER
TRANSACTION DOCUMENTS IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION (4)(B)
PURSUANT TO WRITTEN AGREEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO THE
REQUIRED HOLDERS AND APPROVED BY THE REQUIRED HOLDERS PRIOR TO SUCH FUNDAMENTAL
TRANSACTION, INCLUDING AGREEMENTS TO DELIVER TO EACH HOLDER OF WARRANTS IN
EXCHANGE FOR SUCH WARRANTS A SECURITY OF THE SUCCESSOR ENTITY EVIDENCED BY A
WRITTEN INSTRUMENT SUBSTANTIALLY SIMILAR IN FORM AND SUBSTANCE TO THIS WARRANT,
INCLUDING, WITHOUT LIMITATION, AN ADJUSTED EXERCISE PRICE EQUAL TO THE VALUE FOR
THE SHARES OF COMMON STOCK REFLECTED BY THE TERMS OF SUCH FUNDAMENTAL
TRANSACTION, AND EXERCISABLE FOR A CORRESPONDING NUMBER OF SHARES OF CAPITAL
STOCK EQUIVALENT TO THE SHARES OF COMMON STOCK ACQUIRABLE AND RECEIVABLE UPON
EXERCISE OF THIS WARRANT (WITHOUT REGARD TO ANY LIMITATIONS ON THE EXERCISE OF
THIS WARRANT) PRIOR TO SUCH FUNDAMENTAL TRANSACTION, AND SATISFACTORY TO THE
REQUIRED HOLDERS AND (II) THE SUCCESSOR ENTITY (INCLUDING ITS PARENT ENTITY) IS
A PUBLICLY TRADED CORPORATION WHOSE COMMON STOCK IS QUOTED ON OR LISTED FOR
TRADING ON AN ELIGIBLE MARKET.  UPON THE OCCURRENCE OF ANY FUNDAMENTAL
TRANSACTION, THE SUCCESSOR ENTITY SHALL SUCCEED TO, AND BE SUBSTITUTED FOR (SO
THAT FROM AND AFTER THE DATE OF SUCH FUNDAMENTAL TRANSACTION, THE PROVISIONS OF
THIS WARRANT REFERRING TO THE “COMPANY” SHALL REFER INSTEAD TO THE SUCCESSOR
ENTITY), AND MAY EXERCISE EVERY RIGHT AND POWER OF THE COMPANY AND SHALL ASSUME
ALL OF THE OBLIGATIONS OF THE COMPANY UNDER THIS WARRANT WITH THE SAME EFFECT AS
IF SUCH SUCCESSOR ENTITY HAD BEEN NAMED AS THE COMPANY HEREIN.  UPON
CONSUMMATION OF THE FUNDAMENTAL TRANSACTION, THE SUCCESSOR ENTITY SHALL DELIVER
TO THE HOLDER CONFIRMATION THAT THERE SHALL BE ISSUED UPON EXERCISE OF THIS
WARRANT AT ANY TIME AFTER THE CONSUMMATION OF THE FUNDAMENTAL TRANSACTION, IN
LIEU OF THE SHARES OF THE COMMON STOCK (OR OTHER SECURITIES, CASH, ASSETS OR
OTHER PROPERTY) PURCHASABLE UPON THE EXERCISE OF THE WARRANT PRIOR TO SUCH
FUNDAMENTAL TRANSACTION, SUCH SHARES OF STOCK, SECURITIES, CASH, ASSETS OR ANY
OTHER PROPERTY WHATSOEVER (INCLUDING WARRANTS OR OTHER PURCHASE OR SUBSCRIPTION
RIGHTS) WHICH THE HOLDER WOULD HAVE BEEN ENTITLED TO RECEIVE UPON THE HAPPENING
OF SUCH FUNDAMENTAL TRANSACTION HAD THIS WARRANT BEEN CONVERTED IMMEDIATELY
PRIOR TO SUCH FUNDAMENTAL TRANSACTION, AS ADJUSTED IN ACCORDANCE WITH THE
PROVISIONS OF THIS WARRANT.  IN ADDITION TO AND NOT IN SUBSTITUTION FOR ANY
OTHER RIGHTS HEREUNDER, PRIOR TO THE CONSUMMATION OF ANY FUNDAMENTAL TRANSACTION
PURSUANT TO WHICH HOLDERS OF SHARES OF COMMON STOCK ARE ENTITLED TO RECEIVE
SECURITIES OR OTHER ASSETS WITH RESPECT TO OR IN EXCHANGE FOR SHARES OF COMMON
STOCK (A “CORPORATE EVENT”), THE COMPANY SHALL MAKE APPROPRIATE PROVISION TO
INSURE THAT THE HOLDER WILL THEREAFTER HAVE THE RIGHT TO RECEIVE UPON AN
EXERCISE OF THIS WARRANT AT ANY TIME AFTER THE CONSUMMATION OF THE FUNDAMENTAL
TRANSACTION BUT PRIOR TO THE EXPIRATION DATE, IN LIEU OF THE SHARES OF THE
COMMON STOCK (OR OTHER SECURITIES, CASH, ASSETS OR OTHER PROPERTY) PURCHASABLE
UPON THE EXERCISE OF THE WARRANT PRIOR TO SUCH FUNDAMENTAL TRANSACTION, SUCH
SHARES OF STOCK, SECURITIES, CASH, ASSETS OR ANY OTHER PROPERTY WHATSOEVER
(INCLUDING WARRANTS OR OTHER PURCHASE OR SUBSCRIPTION RIGHTS) WHICH THE HOLDER
WOULD HAVE BEEN ENTITLED TO RECEIVE UPON THE HAPPENING OF SUCH FUNDAMENTAL
TRANSACTION HAD THE WARRANT BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH FUNDAMENTAL
TRANSACTION.  PROVISION MADE PURSUANT TO THE PRECEDING SENTENCE SHALL BE IN A
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE REQUIRED HOLDERS.  THE
PROVISIONS OF THIS SECTION SHALL APPLY SIMILARLY AND EQUALLY TO SUCCESSIVE
FUNDAMENTAL TRANSACTIONS AND CORPORATE EVENTS.  PROVISION MADE PURSUANT TO THE
PRECEDING SENTENCE SHALL BE IN A FORM AND SUBSTANCE SATISFACTORY TO THE REQUIRED
HOLDERS.  THE PROVISIONS


 


11

--------------------------------------------------------------------------------



 


OF THIS SECTION SHALL APPLY SIMILARLY AND EQUALLY TO SUCCESSIVE FUNDAMENTAL
TRANSACTIONS AND CORPORATE EVENTS AND SHALL BE APPLIED WITHOUT REGARD TO ANY
LIMITATIONS ON THE EXERCISE OF THIS WARRANT.


 


5.             NONCIRCUMVENTION.  THE COMPANY HEREBY COVENANTS AND AGREES THAT
THE COMPANY WILL NOT, BY AMENDMENT OF ITS ARTICLES OF INCORPORATION, BYLAWS OR
THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS, CONSOLIDATION, MERGER, SCHEME OF
ARRANGEMENT, DISSOLUTION, ISSUE OR SALE OF SECURITIES, OR ANY OTHER VOLUNTARY
ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS
OF THIS WARRANT, AND WILL AT ALL TIMES IN GOOD FAITH CARRY OUT ALL THE
PROVISIONS OF THIS WARRANT AND TAKE ALL ACTION AS MAY BE REQUIRED TO PROTECT THE
RIGHTS OF THE HOLDER.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
COMPANY (I) SHALL NOT INCREASE THE PAR VALUE OF ANY SHARES OF COMMON STOCK
RECEIVABLE UPON THE EXERCISE OF THIS WARRANT ABOVE THE EXERCISE PRICE THEN IN
EFFECT, (II) SHALL TAKE ALL SUCH ACTIONS AS MAY BE NECESSARY OR APPROPRIATE IN
ORDER THAT THE COMPANY MAY VALIDLY AND LEGALLY ISSUE FULLY PAID AND
NONASSESSABLE SHARES OF COMMON STOCK UPON THE EXERCISE OF THIS WARRANT, AND
(III) SHALL, SO LONG AS ANY OF THE SPA WARRANTS ARE OUTSTANDING, TAKE ALL ACTION
NECESSARY TO RESERVE AND KEEP AVAILABLE OUT OF ITS AUTHORIZED AND UNISSUED
SHARES OF COMMON STOCK, SOLELY FOR THE PURPOSE OF EFFECTING THE EXERCISE OF THE
SPA WARRANTS, 130% OF THE NUMBER OF SHARES OF COMMON STOCK AS SHALL FROM TIME TO
TIME BE NECESSARY TO EFFECT THE EXERCISE OF THE SPA WARRANTS THEN OUTSTANDING
(WITHOUT REGARD TO ANY LIMITATIONS ON EXERCISE).


 


6.             WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, THE HOLDER, SOLELY IN SUCH PERSON’S CAPACITY AS A
HOLDER OF THIS WARRANT, SHALL NOT BE ENTITLED TO VOTE OR RECEIVE DIVIDENDS OR BE
DEEMED THE HOLDER OF SHARE CAPITAL OF THE COMPANY FOR ANY PURPOSE, NOR SHALL
ANYTHING CONTAINED IN THIS WARRANT BE CONSTRUED TO CONFER UPON THE HOLDER,
SOLELY IN SUCH PERSON’S CAPACITY AS THE HOLDER OF THIS WARRANT, ANY OF THE
RIGHTS OF A SHAREHOLDER OF THE COMPANY OR ANY RIGHT TO VOTE, GIVE OR WITHHOLD
CONSENT TO ANY CORPORATE ACTION (WHETHER ANY REORGANIZATION, ISSUE OF STOCK,
RECLASSIFICATION OF STOCK, CONSOLIDATION, MERGER, CONVEYANCE OR OTHERWISE),
RECEIVE NOTICE OF MEETINGS, RECEIVE DIVIDENDS OR SUBSCRIPTION RIGHTS, OR
OTHERWISE, PRIOR TO THE ISSUANCE TO THE HOLDER OF THE WARRANT SHARES WHICH SUCH
PERSON IS THEN ENTITLED TO RECEIVE UPON THE DUE EXERCISE OF THIS WARRANT.  IN
ADDITION, NOTHING CONTAINED IN THIS WARRANT SHALL BE CONSTRUED AS IMPOSING ANY
LIABILITIES ON THE HOLDER TO PURCHASE ANY SECURITIES (UPON EXERCISE OF THIS
WARRANT OR OTHERWISE) OR AS A SHAREHOLDER OF THE COMPANY, WHETHER SUCH
LIABILITIES ARE ASSERTED BY THE COMPANY OR BY CREDITORS OF THE COMPANY. 
NOTWITHSTANDING THIS SECTION 6, THE COMPANY SHALL PROVIDE THE HOLDER WITH COPIES
OF THE SAME NOTICES AND OTHER INFORMATION GIVEN TO THE SHAREHOLDERS OF THE
COMPANY GENERALLY, CONTEMPORANEOUSLY WITH THE GIVING THEREOF TO THE
SHAREHOLDERS.


 


7.             REISSUANCE OF WARRANTS.


 


(A)           TRANSFER OF WARRANT.  IF THIS WARRANT IS TO BE TRANSFERRED, THE
HOLDER SHALL SURRENDER THIS WARRANT TO THE COMPANY, WHEREUPON THE COMPANY WILL
FORTHWITH ISSUE AND DELIVER UPON THE ORDER OF THE HOLDER A NEW WARRANT (IN
ACCORDANCE WITH SECTION 7(D)), REGISTERED AS THE HOLDER MAY REQUEST,
REPRESENTING THE RIGHT TO PURCHASE THE NUMBER OF WARRANT SHARES BEING
TRANSFERRED BY THE HOLDER AND, IF LESS THEN THE TOTAL NUMBER OF WARRANT SHARES
THEN UNDERLYING THIS WARRANT IS BEING TRANSFERRED, A NEW WARRANT (IN ACCORDANCE
WITH SECTION 7(D)) TO

 

12

--------------------------------------------------------------------------------


 


THE HOLDER REPRESENTING THE RIGHT TO PURCHASE THE NUMBER OF WARRANT SHARES NOT
BEING TRANSFERRED.


 


(B)           LOST, STOLEN OR MUTILATED WARRANT.  UPON RECEIPT BY THE COMPANY OF
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION
OR MUTILATION OF THIS WARRANT, AND, IN THE CASE OF LOSS, THEFT OR DESTRUCTION,
OF ANY INDEMNIFICATION UNDERTAKING BY THE HOLDER TO THE COMPANY IN CUSTOMARY
FORM AND, IN THE CASE OF MUTILATION, UPON SURRENDER AND CANCELLATION OF THIS
WARRANT, THE COMPANY SHALL EXECUTE AND DELIVER TO THE HOLDER A NEW WARRANT (IN
ACCORDANCE WITH SECTION 7(D)) REPRESENTING THE RIGHT TO PURCHASE THE WARRANT
SHARES THEN UNDERLYING THIS WARRANT.


 


(C)           EXCHANGEABLE FOR MULTIPLE WARRANTS.  THIS WARRANT IS EXCHANGEABLE,
UPON THE SURRENDER HEREOF BY THE HOLDER AT THE PRINCIPAL OFFICE OF THE COMPANY,
FOR A NEW WARRANT OR WARRANTS (IN ACCORDANCE WITH SECTION 7(D)) REPRESENTING IN
THE AGGREGATE THE RIGHT TO PURCHASE THE NUMBER OF WARRANT SHARES THEN UNDERLYING
THIS WARRANT, AND EACH SUCH NEW WARRANT WILL REPRESENT THE RIGHT TO PURCHASE
SUCH PORTION OF SUCH WARRANT SHARES AS IS DESIGNATED BY THE HOLDER AT THE TIME
OF SUCH SURRENDER; PROVIDED, HOWEVER, THAT NO WARRANTS FOR FRACTIONAL SHARES OF
COMMON STOCK SHALL BE GIVEN.


 


(D)           ISSUANCE OF NEW WARRANTS.  WHENEVER THE COMPANY IS REQUIRED TO
ISSUE A NEW WARRANT PURSUANT TO THE TERMS OF THIS WARRANT, SUCH NEW WARRANT (I)
SHALL BE OF LIKE TENOR WITH THIS WARRANT, (II) SHALL REPRESENT, AS INDICATED ON
THE FACE OF SUCH NEW WARRANT, THE RIGHT TO PURCHASE THE WARRANT SHARES THEN
UNDERLYING THIS WARRANT (OR IN THE CASE OF A NEW WARRANT BEING ISSUED PURSUANT
TO SECTION 7(A) OR SECTION 7(C), THE WARRANT SHARES DESIGNATED BY THE HOLDER
WHICH, WHEN ADDED TO THE NUMBER OF SHARES OF COMMON STOCK UNDERLYING THE OTHER
NEW WARRANTS ISSUED IN CONNECTION WITH SUCH ISSUANCE, DOES NOT EXCEED THE NUMBER
OF WARRANT SHARES THEN UNDERLYING THIS WARRANT), (III) SHALL HAVE AN ISSUANCE
DATE, AS INDICATED ON THE FACE OF SUCH NEW WARRANT WHICH IS THE SAME AS THE
ISSUANCE DATE, AND (IV) SHALL HAVE THE SAME RIGHTS AND CONDITIONS AS THIS
WARRANT.


 


8.             NOTICES.  WHENEVER NOTICE IS REQUIRED TO BE GIVEN UNDER THIS
WARRANT, UNLESS OTHERWISE PROVIDED HEREIN, SUCH NOTICE SHALL BE GIVEN IN
ACCORDANCE WITH SECTION 9(F) OF THE SECURITIES PURCHASE AGREEMENT.  THE COMPANY
SHALL PROVIDE THE HOLDER WITH PROMPT WRITTEN NOTICE OF ALL ACTIONS TAKEN
PURSUANT TO THIS WARRANT, INCLUDING IN REASONABLE DETAIL A DESCRIPTION OF SUCH
ACTION AND THE REASON THEREFORE.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE COMPANY WILL GIVE WRITTEN NOTICE TO THE HOLDER (I) IMMEDIATELY
UPON ANY ADJUSTMENT OF THE EXERCISE PRICE, SETTING FORTH IN REASONABLE DETAIL,
AND CERTIFYING, THE CALCULATION OF SUCH ADJUSTMENT AND (II) AT LEAST FIFTEEN
DAYS PRIOR TO THE DATE ON WHICH THE COMPANY CLOSES ITS BOOKS OR TAKES A RECORD
(A) WITH RESPECT TO ANY DIVIDEND OR DISTRIBUTION UPON THE SHARES OF COMMON
STOCK, (B) WITH RESPECT TO ANY GRANTS, ISSUANCES OR SALES OF ANY OPTIONS,
CONVERTIBLE SECURITIES OR RIGHTS TO PURCHASE STOCK, WARRANTS, SECURITIES OR
OTHER PROPERTY TO HOLDERS OF SHARES OF COMMON STOCK OR (C) FOR DETERMINING
RIGHTS TO VOTE WITH RESPECT TO ANY FUNDAMENTAL TRANSACTION, DISSOLUTION OR
LIQUIDATION, PROVIDED IN EACH CASE THAT SUCH INFORMATION SHALL BE MADE KNOWN TO
THE PUBLIC PRIOR TO OR IN CONJUNCTION WITH SUCH NOTICE BEING PROVIDED TO THE
HOLDER.


 


9.             AMENDMENT AND WAIVER.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
PROVISIONS OF THIS WARRANT MAY BE AMENDED AND THE COMPANY MAY TAKE ANY ACTION
HEREIN

 

13

--------------------------------------------------------------------------------


 


PROHIBITED, OR OMIT TO PERFORM ANY ACT HEREIN REQUIRED TO BE PERFORMED BY IT,
ONLY IF THE COMPANY HAS OBTAINED THE WRITTEN CONSENT OF THE REQUIRED HOLDERS;
PROVIDED THAT NO SUCH ACTION MAY INCREASE THE EXERCISE PRICE OF ANY SPA WARRANT
OR DECREASE THE NUMBER OF SHARES OR CLASS OF STOCK OBTAINABLE UPON EXERCISE OF
ANY SPA WARRANT WITHOUT THE WRITTEN CONSENT OF THE HOLDER.  NO SUCH AMENDMENT
SHALL BE EFFECTIVE TO THE EXTENT THAT IT APPLIES TO LESS THAN ALL OF THE HOLDERS
OF THE SPA WARRANTS THEN OUTSTANDING.


 


10.           GOVERNING LAW.  THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCOR­DANCE WITH, AND ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, INTERPRETATION AND PERFORMANCE OF THIS WARRANT SHALL BE GOVERNED BY,
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE
OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR
ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTIONS OTHER THAN THE STATE OF NEW YORK.


 


11.           CONSTRUCTION; HEADINGS.  THIS WARRANT SHALL BE DEEMED TO BE
JOINTLY DRAFTED BY THE COMPANY AND ALL THE BUYERS AND SHALL NOT BE CONSTRUED
AGAINST ANY PERSON AS THE DRAFTER HEREOF.  THE HEADINGS OF THIS WARRANT ARE FOR
CONVENIENCE OF REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE
INTERPRETATION OF, THIS WARRANT.


 


12.           DISPUTE RESOLUTION.  IN THE CASE OF A DISPUTE AS TO THE
DETERMINATION OF THE EXERCISE PRICE OR THE ARITHMETIC CALCULATION OF THE WARRANT
SHARES, THE COMPANY SHALL SUBMIT THE DISPUTED DETERMINATIONS OR ARITHMETIC
CALCULATIONS VIA FACSIMILE WITHIN TWO BUSINESS DAYS OF RECEIPT OF THE EXERCISE
NOTICE GIVING RISE TO SUCH DISPUTE, AS THE CASE MAY BE, TO THE HOLDER.  IF THE
HOLDER AND THE COMPANY ARE UNABLE TO AGREE UPON SUCH DETERMINATION OR
CALCULATION OF THE EXERCISE PRICE OR THE WARRANT SHARES WITHIN THREE BUSINESS
DAYS OF SUCH DISPUTED DETERMINATION OR ARITHMETIC CALCULATION BEING SUBMITTED TO
THE HOLDER, THEN THE COMPANY SHALL, WITHIN TWO BUSINESS DAYS SUBMIT VIA
FACSIMILE (A) THE DISPUTED DETERMINATION OF THE EXERCISE PRICE TO AN
INDEPENDENT, REPUTABLE INVESTMENT BANK SELECTED BY THE COMPANY AND APPROVED BY
THE HOLDER  OR (B) THE DISPUTED ARITHMETIC CALCULATION OF THE WARRANT SHARES TO
THE COMPANY’S INDEPENDENT, OUTSIDE ACCOUNTANT.  THE COMPANY SHALL CAUSE AT ITS
EXPENSE THE INVESTMENT BANK OR THE ACCOUNTANT, AS THE CASE MAY BE, TO PERFORM
THE DETERMINATIONS OR CALCULATIONS AND NOTIFY THE COMPANY AND THE HOLDER OF THE
RESULTS NO LATER THAN TEN BUSINESS DAYS FROM THE TIME IT RECEIVES THE DISPUTED
DETERMINATIONS OR CALCULATIONS.  SUCH INVESTMENT BANK’S OR ACCOUNTANT’S
DETERMINATION OR CALCULATION, AS THE CASE MAY BE, SHALL BE BINDING UPON ALL
PARTIES ABSENT DEMONSTRABLE ERROR.


 


13.           REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.  THE
REMEDIES PROVIDED IN THIS WARRANT SHALL BE CUMULATIVE AND IN ADDITION TO ALL
OTHER REMEDIES AVAILABLE UNDER THIS WARRANT AND THE OTHER TRANSACTION DOCUMENTS,
AT LAW OR IN EQUITY (INCLUDING A DECREE OF SPECIFIC PERFORMANCE AND/OR OTHER
INJUNCTIVE RELIEF), AND NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE HOLDER RIGHT
TO PURSUE ACTUAL DAMAGES FOR ANY FAILURE BY THE COMPANY TO COMPLY WITH THE TERMS
OF THIS WARRANT.  THE COMPANY ACKNOWLEDGES THAT A BREACH BY IT OF ITS
OBLIGATIONS HEREUNDER WILL CAUSE IRREPARABLE HARM TO THE HOLDER AND THAT THE
REMEDY AT LAW FOR ANY SUCH BREACH MAY BE INADEQUATE.  THE COMPANY THEREFORE
AGREES THAT, IN THE EVENT OF ANY SUCH BREACH OR THREATENED BREACH, THE HOLDER OF
THIS WARRANT SHALL BE ENTITLED, IN ADDITION TO ALL OTHER AVAILABLE REMEDIES, TO
AN INJUNCTION RESTRAINING ANY BREACH, WITHOUT THE NECESSITY OF SHOWING ECONOMIC
LOSS AND WITHOUT ANY BOND OR OTHER SECURITY BEING REQUIRED.


 


14

--------------------------------------------------------------------------------



 


14.           TRANSFER.          THIS WARRANT MAY BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED WITHOUT THE CONSENT OF THE COMPANY, EXCEPT AS MAY
OTHERWISE BE REQUIRED BY SECTION 2(F) OF THE SECURITIES PURCHASE AGREEMENT.


 


15.           CERTAIN DEFINITIONS.  FOR PURPOSES OF THIS WARRANT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)           “BLOOMBERG” MEANS BLOOMBERG FINANCIAL MARKETS.


 


(B)           “BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR OTHER
DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR REQUIRED
BY LAW TO REMAIN CLOSED.


 


(C)           “CLOSING BID PRICE” AND “CLOSING SALE PRICE” MEANS, FOR ANY
SECURITY AS OF ANY DATE, THE LAST CLOSING BID PRICE AND LAST CLOSING TRADE
PRICE, RESPECTIVELY, FOR SUCH SECURITY ON THE PRINCIPAL MARKET, AS REPORTED BY
BLOOMBERG, OR, IF THE PRINCIPAL MARKET BEGINS TO OPERATE ON AN EXTENDED HOURS
BASIS AND DOES NOT DESIGNATE THE CLOSING BID PRICE OR THE CLOSING TRADE PRICE,
AS THE CASE MAY BE, THEN THE LAST BID PRICE OR LAST TRADE PRICE, RESPECTIVELY,
OF SUCH SECURITY PRIOR TO 4:00:00 P.M., NEW YORK TIME, AS REPORTED BY BLOOMBERG,
OR, IF THE PRINCIPAL MARKET IS NOT THE PRINCIPAL SECURITIES EXCHANGE OR TRADING
MARKET FOR SUCH SECURITY, THE LAST CLOSING BID PRICE OR LAST TRADE PRICE,
RESPECTIVELY, OF SUCH SECURITY ON THE PRINCIPAL SECURITIES EXCHANGE OR TRADING
MARKET WHERE SUCH SECURITY IS LISTED OR TRADED AS REPORTED BY BLOOMBERG, OR IF
THE FOREGOING DO NOT APPLY, THE LAST CLOSING BID PRICE OR LAST TRADE PRICE,
RESPECTIVELY, OF SUCH SECURITY IN THE OVER-THE-COUNTER MARKET ON THE ELECTRONIC
BULLETIN BOARD FOR SUCH SECURITY AS REPORTED BY BLOOMBERG, OR, IF NO CLOSING BID
PRICE OR LAST TRADE PRICE, RESPECTIVELY, IS REPORTED FOR SUCH SECURITY BY
BLOOMBERG, THE AVERAGE OF THE BID PRICES, OR THE ASK PRICES, RESPECTIVELY, OF
ANY MARKET MAKERS FOR SUCH SECURITY AS REPORTED IN THE “PINK SHEETS” BY PINK
SHEETS LLC (FORMERLY THE NATIONAL QUOTATION BUREAU, INC.).  IF THE CLOSING BID
PRICE OR THE CLOSING SALE PRICE CANNOT BE CALCULATED FOR A SECURITY ON A
PARTICULAR DATE ON ANY OF THE FOREGOING BASES, THE CLOSING BID PRICE OR THE
CLOSING SALE PRICE, AS THE CASE MAY BE, OF SUCH SECURITY ON SUCH DATE SHALL BE
THE FAIR MARKET VALUE AS MUTUALLY DETERMINED BY THE COMPANY AND THE HOLDER.  IF
THE COMPANY AND THE HOLDER ARE UNABLE TO AGREE UPON THE FAIR MARKET VALUE OF
SUCH SECURITY, THEN SUCH DISPUTE SHALL BE RESOLVED PURSUANT TO SECTION 12.  ALL
SUCH DETERMINATIONS TO BE APPROPRIATELY ADJUSTED FOR ANY STOCK DIVIDEND, STOCK
SPLIT, STOCK COMBINATION OR OTHER SIMILAR TRANSACTION DURING THE APPLICABLE
CALCULATION PERIOD.


 


(D)           “COMMON STOCK” MEANS (I) THE COMPANY’S SHARES OF COMMON STOCK, PAR
VALUE $0.0001 PER SHARE, AND (II) ANY SHARE CAPITAL INTO WHICH SUCH COMMON STOCK
SHALL HAVE BEEN CHANGED OR ANY SHARE CAPITAL RESULTING FROM A RECLASSIFICATION
OF SUCH COMMON STOCK.


 


(E)           “COMMON STOCK DEEMED OUTSTANDING” MEANS, AT ANY GIVEN TIME, THE
NUMBER OF SHARES OF COMMON STOCK ACTUALLY OUTSTANDING AT SUCH TIME, PLUS THE
NUMBER OF SHARES OF COMMON STOCK DEEMED TO BE OUTSTANDING PURSUANT TO SECTIONS
2(A)(I) AND 2(A)(II) HEREOF REGARDLESS OF WHETHER THE OPTIONS OR CONVERTIBLE
SECURITIES ARE ACTUALLY EXERCISABLE AT SUCH TIME, BUT EXCLUDING ANY SHARES OF
COMMON STOCK OWNED OR HELD BY OR FOR THE ACCOUNT OF THE COMPANY OR ISSUABLE UPON
CONVERSION AND EXERCISE, AS APPLICABLE, OF THE SPA SECURITIES AND THE WARRANTS.


 


15

--------------------------------------------------------------------------------



 


(F)            “CONVERTIBLE SECURITIES” MEANS ANY STOCK OR SECURITIES (OTHER
THAN OPTIONS) DIRECTLY OR INDIRECTLY CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR SHARES OF COMMON STOCK.


 


(G)           “ELIGIBLE MARKET” MEANS THE PRINCIPAL MARKET, THE NEW YORK STOCK
EXCHANGE, INC., THE AMERICAN STOCK EXCHANGE OR THE NASDAQ SMALLCAP MARKET.


 


(H)           “EXPIRATION DATE” MEANS THE DATE SIXTY-SIX MONTHS AFTER THE
ISSUANCE DATE OR, IF SUCH DATE FALLS ON A DAY OTHER THAN A BUSINESS DAY OR ON
WHICH TRADING DOES NOT TAKE PLACE ON THE PRINCIPAL MARKET (A “HOLIDAY”), THE
NEXT DATE THAT IS NOT A HOLIDAY.


 


(I)            “FUNDAMENTAL TRANSACTION” MEANS THAT THE COMPANY SHALL, DIRECTLY
OR INDIRECTLY, IN ONE OR MORE RELATED TRANSACTIONS, (I) CONSOLIDATE OR MERGE
WITH OR INTO (WHETHER OR NOT THE COMPANY IS THE SURVIVING CORPORATION) ANOTHER
PERSON, OR (II) SELL, ASSIGN, TRANSFER, CONVEY OR OTHERWISE DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF THE PROPERTIES OR ASSETS OF THE COMPANY TO ANOTHER PERSON,
OR (III) ALLOW ANOTHER PERSON TO MAKE A PURCHASE, TENDER OR EXCHANGE OFFER THAT
IS ACCEPTED BY THE HOLDERS OF MORE THAN THE 50% OF THE OUTSTANDING SHARES OF
COMMON STOCK (NOT INCLUDING ANY SHARES OF COMMON STOCK HELD BY THE PERSON OR
PERSONS MAKING OR PARTY TO, OR ASSOCIATED OR AFFILIATED WITH THE PERSONS MAKING
OR PARTY TO, SUCH PURCHASE, TENDER OR EXCHANGE OFFER), OR (IV) CONSUMMATE A
STOCK PURCHASE AGREEMENT OR OTHER BUSINESS COMBINATION (INCLUDING, WITHOUT
LIMITATION, A REORGANIZATION, RECAPITALIZATION, SPIN-OFF OR SCHEME OF
ARRANGEMENT) WITH ANOTHER PERSON WHEREBY SUCH OTHER PERSON ACQUIRES MORE THAN
THE 50% OF THE OUTSTANDING SHARES OF COMMON STOCK (NOT INCLUDING ANY SHARES OF
COMMON STOCK HELD BY THE OTHER PERSON OR OTHER PERSONS MAKING OR PARTY TO, OR
ASSOCIATED OR AFFILIATED WITH THE OTHER PERSONS MAKING OR PARTY TO, SUCH STOCK
PURCHASE AGREEMENT OR OTHER BUSINESS COMBINATION), OR (V) REORGANIZE,
RECAPITALIZE OR RECLASSIFY ITS COMMON STOCK.


 


(J)            “OPTIONS” MEANS ANY RIGHTS, WARRANTS OR OPTIONS TO SUBSCRIBE FOR
OR PURCHASE SHARES OF COMMON STOCK OR CONVERTIBLE SECURITIES.


 


(K)           “PARENT ENTITY” OF A PERSON MEANS AN ENTITY THAT, DIRECTLY OR
INDIRECTLY, CONTROLS THE APPLICABLE PERSON AND WHOSE COMMON STOCK OR EQUIVALENT
EQUITY SECURITY IS QUOTED OR LISTED ON AN ELIGIBLE MARKET, OR, IF THERE IS MORE
THAN ONE SUCH PERSON OR PARENT ENTITY, THE PERSON OR PARENT ENTITY WITH THE
LARGEST PUBLIC MARKET CAPITALIZATION AS OF THE DATE OF CONSUMMATION OF THE
FUNDAMENTAL TRANSACTION.


 


(L)            “PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A
PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED
ORGANIZATION, ANY OTHER ENTITY AND A GOVERNMENT OR ANY DEPARTMENT OR AGENCY
THEREOF.


 


(M)          “PRINCIPAL MARKET” MEANS THE NASDAQ NATIONAL MARKET.


 


(N)           “REGISTRATION RIGHTS AGREEMENT” MEANS THAT CERTAIN REGISTRATION
RIGHTS AGREEMENT BY AND AMONG THE COMPANY AND THE BUYERS.


 


(O)           “REQUIRED HOLDERS” MEANS THE HOLDERS OF THE SPA WARRANTS
REPRESENTING AT LEAST A MAJORITY OF SHARES OF COMMON STOCK UNDERLYING THE SPA
WARRANTS THEN OUTSTANDING.


 


16

--------------------------------------------------------------------------------



 


(P)           “SPA SECURITIES” MEANS THE NOTES ISSUED PURSUANT TO THE SECURITIES
PURCHASE AGREEMENT.


 


(Q)           “SUCCESSOR ENTITY” MEANS THE PERSON (OR, IF SO ELECTED BY THE
REQUIRED HOLDERS, THE PARENT ENTITY) FORMED BY, RESULTING FROM OR SURVIVING ANY
FUNDAMENTAL TRANSACTION OR THE PERSON (OR, IF SO ELECTED BY THE REQUIRED
HOLDERS, THE PARENT ENTITY) WITH WHICH SUCH FUNDAMENTAL TRANSACTION SHALL HAVE
BEEN ENTERED INTO.


 

[Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

 

 

BROADVISION, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK

 

BROADVISION, INC.

 

The undersigned holder hereby exercises the right to purchase
                                   of the shares of Common Stock (“Warrant
Shares”) of BroadVision, Inc., a Delaware corporation (the “Company”), evidenced
by the attached Warrant to Purchase Common Stock (the “Warrant”).  Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Warrant.

 

1.  Form of Exercise Price.  The Holder intends that payment of the Exercise
Price shall be made as:

 

                      a “Cash Exercise” with respect to
                                   Warrant Shares; and/or

 

                      a  “Cashless Exercise” with respect to
                               Warrant Shares.

 

2.  Payment of Exercise Price.  In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$                                       to the Company in accordance with the
terms of the Warrant.

 

3.  Delivery of Warrant Shares.  The Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.

 

Date:                                    ,             

 

 

 

 

   Name of Registered Holder

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs
Computershare Trust Company to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated November
    , 2004 from the Company and acknowledged and agreed to by Computershare
Trust Company.

 

 

BROADVISION, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 


Exhibit C

 

[FORM OF ADDITIONAL INVESTMENT RIGHT]

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

BROADVISION, INC.

 

ADDITIONAL INVESTMENT RIGHT

 

Additional Investment Right No.:                     
Principal Amount of Additional Notes:                     
Date of Issuance:  November       , 2004 (“Issuance Date”)

 

BroadVision, Inc., a Delaware corporation (the “Company”), hereby certifies
that, for value received, the receipt and sufficiency of which are hereby
acknowledged, [PORTSIDE GROWTH AND OPPORTUNITY FUND] [OTHER BUYERS], the
registered holder hereof or its permitted assigns (the “Holder”), is entitled,
subject to the terms set forth below to purchase from the Company, at the
Exercise Price (as defined below) then in effect, at any time or times on or
after the date hereof, but not after 11:59 P.M., New York Time, on the
Expiration Date (as defined below), up to a total of $             (1), in
principal amount of Additional Notes (as defined in the Securities Purchase
Agreement (as defined below)).  Except as otherwise defined herein, capitalized
terms in this Additional Investment Right shall have the meanings set forth in
Section 15 or in that certain Securities Purchase Agreement, dated as of
November     , 2004, by and among the Company and the buyers referred to
therein, including the Holder (the “Securities Purchase Agreement”).  This
Additional Investment Right (including all Additional Investment Rights issued
in exchange, transfer or replacement hereof, each an “AIR”, such other AIRs, the
“Other AIRs” and collectively, the “AIRs”) is one of the Additional Investment
Rights (as defined in the Securities Purchase Agreement) issued pursuant to
Section 1 of the Securities Purchase Agreement.

 

--------------------------------------------------------------------------------

(1)                                  Insert number set forth opposite such
Buyer's name in column 5 of the Schedule of Buyers set forth in the Securities
Purchase Agreement.

 

--------------------------------------------------------------------------------


 


1.                                       EXERCISE OF AIR.


 


(A)                                  MECHANICS OF EXERCISE.  SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, THIS AIR MAY BE EXERCISED BY THE HOLDER HEREOF ON
ANY DAY BEGINNING AFTER THE DATE HEREOF AND ENDING ON AND INCLUDING JULY       ,
2005(2) (THE “EXPIRATION DATE”), IN WHOLE OR IN PART, BY (I) DELIVERY OF A
WRITTEN NOTICE, IN THE FORM ATTACHED HERETO AS EXHIBIT A (THE “EXERCISE
NOTICE”), OF SUCH HOLDER’S ELECTION TO EXERCISE THIS AIR AND (II) PAYMENT TO THE
COMPANY OF AN AMOUNT EQUAL TO $1.00 FOR EACH $1.00 OF PRINCIPAL AMOUNT OF
ADDITIONAL NOTES AS TO WHICH THIS AIR IS BEING EXERCISED (THE “EXERCISE PRICE”)
IN CASH OR WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS.  THE DATE THE EXERCISE
NOTICE AND THE EXERCISE PRICE ARE DELIVERED TO THE COMPANY (AS DETERMINED IN
ACCORDANCE WITH THE NOTICE PROVISIONS HEREOF) IS AN “EXERCISE DATE”; PROVIDED,
HOWEVER, THAT IF THE EXERCISE NOTICE AND THE EXERCISE PRICE ARE NOT DELIVERED TO
THE COMPANY ON THE SAME DATE, THE EXERCISE DATE SHALL BE THE DATE OF THE LATER
OF THE TWO DELIVERIES. THE HOLDER OF THIS AIR SHALL NOT BE REQUIRED TO DELIVER
THE ORIGINAL AIR IN ORDER TO EFFECT AN EXERCISE HEREUNDER.  EXECUTION AND
DELIVERY OF THE EXERCISE NOTICE WITH RESPECT TO LESS THAN ALL OF THE ADDITIONAL
NOTES SHALL HAVE THE SAME EFFECT AS CANCELLATION OF THE ORIGINAL AIR AND
ISSUANCE OF A NEW AIR EVIDENCING THE RIGHT TO PURCHASE THE REMAINING NUMBER OF
ADDITIONAL NOTES.  ON OR BEFORE THE FIRST BUSINESS DAY FOLLOWING THE EXERCISE
DATE, THE COMPANY SHALL TRANSMIT BY FACSIMILE AN ACKNOWLEDGMENT OF RECEIPT OF
THE EXERCISE NOTICE AND THE EXERCISE PRICE TO THE HOLDER HEREOF.  ON OR BEFORE
THE THIRD BUSINESS DAY FOLLOWING THE EXERCISE DATE, THE COMPANY SHALL ISSUE AND
DELIVER TO THE ADDRESS AS SPECIFIED IN THE EXERCISE NOTICE AN ADDITIONAL NOTE,
REGISTERED IN THE NAME OF THE HOLDER OF THIS AIR OR ITS DESIGNEE, IN THE
PRINCIPAL AMOUNT AS TO WHICH THE HOLDER OF THIS AIR IS ENTITLED PURSUANT TO SUCH
EXERCISE.  ON THE EXERCISE DATE, THE HOLDER OF THIS AIR SHALL BE DEEMED FOR ALL
CORPORATE PURPOSES TO HAVE BECOME THE HOLDER OF RECORD OF THE ADDITIONAL NOTE
WITH RESPECT TO WHICH THIS AIR HAS BEEN EXERCISED, IRRESPECTIVE OF THE DATE OF
DELIVERY OF SUCH ADDITIONAL NOTE.  UPON SURRENDER OF THIS AIR TO THE COMPANY
FOLLOWING ONE OR MORE PARTIAL EXERCISES, THE COMPANY SHALL AS SOON AS
PRACTICABLE AND IN NO EVENT LATER THAN THREE BUSINESS DAYS AFTER RECEIPT OF THE
AIR AND AT ITS OWN EXPENSE, ISSUE A NEW AIR (IN ACCORDANCE WITH SECTION 5(D))
REPRESENTING THE RIGHT TO PURCHASE THE NUMBER OF ADDITIONAL NOTES PURCHASABLE
IMMEDIATELY PRIOR TO SUCH EXERCISE UNDER THIS AIR, LESS THE PRINCIPAL AMOUNT OF
ADDITIONAL NOTES WITH RESPECT TO WHICH THIS AIR IS EXERCISED.  THE COMPANY SHALL
PAY ANY AND ALL TAXES WHICH MAY BE PAYABLE WITH RESPECT TO THE ISSUANCE AND
DELIVERY OF ADDITIONAL NOTES UPON EXERCISE OF THIS AIR.


 


(B)                                 COMPANY’S FAILURE TO TIMELY DELIVER
ADDITIONAL NOTES.  IF THE COMPANY SHALL FAIL FOR ANY REASON OR FOR NO REASON TO
ISSUE TO THE HOLDER WITHIN THREE BUSINESS DAYS OF THE EXERCISE DATE, ADDITIONAL
NOTES, THE COMPANY SHALL PAY AS ADDITIONAL DAMAGES IN CASH TO SUCH HOLDER ON
EACH DAY AFTER SUCH THIRD BUSINESS DAY THAT THE ISSUANCE OF SUCH ADDITIONAL
NOTES IS NOT TIMELY EFFECTED AN AMOUNT EQUAL TO 1.0% OF THE PRINCIPAL AMOUNT OF
THE ADDITIONAL NOTES INTO WHICH THIS AIR IS EXERCISABLE.


 


(C)                                  ABSOLUTE AND UNCONDITIONAL OBLIGATION.  THE
COMPANY’S OBLIGATIONS TO ISSUE AND DELIVER ADDITIONAL NOTES IN ACCORDANCE WITH
THE TERMS HEREOF ARE ABSOLUTE AND UNCONDITIONAL, IRRESPECTIVE OF ANY ACTION OR
INACTION BY THE HOLDER TO ENFORCE THE SAME, THE RECOVERY OF ANY JUDGMENT AGAINST
ANY PERSON OR ANY ACTION TO ENFORCE THE SAME, OR ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, LIMITATION OR TERMINATION, OR ANY BREACH OR ALLEGED BREACH BY THE

 

--------------------------------------------------------------------------------

(2)                                  Insert date that is 8 months from the date
hereof.

 

2

--------------------------------------------------------------------------------


 


HOLDER OR ANY OTHER PERSON OF ANY OBLIGATION TO THE COMPANY OR ANY VIOLATION OR
ALLEGED VIOLATION OF LAW BY THE HOLDER OR ANY OTHER PERSON.  NOTHING HEREIN
SHALL LIMIT THE HOLDER’S RIGHT TO PURSUE ANY OTHER REMEDIES AVAILABLE TO IT
HEREUNDER, AT LAW OR IN EQUITY, INCLUDING, WITHOUT LIMITATION, A DECREE OF
SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF WITH RESPECT TO THE COMPANY’S
FAILURE TO TIMELY DELIVER ADDITIONAL NOTES UPON EXERCISE OF THE AIR AS REQUIRED
PURSUANT TO THE TERMS HEREOF.

 


2.                                       FUNDAMENTAL TRANSACTION.  THE COMPANY
SHALL NOT ENTER INTO OR BE PARTY TO A FUNDAMENTAL TRANSACTION (AS DEFINED IN THE
NOTES), UNLESS (I) THE PERSON FORMED BY OR SURVIVING ANY SUCH FUNDAMENTAL
TRANSACTION (IF OTHER THAN THE COMPANY) OR THE PERSON TO WHICH SUCH FUNDAMENTAL
TRANSACTION SHALL HAVE BEEN MADE ASSUMES ALL THE OBLIGATIONS OF THE COMPANY
UNDER THIS AIR AND THE OTHER TRANSACTION DOCUMENTS (AS DEFINED IN THE SECURITIES
PURCHASE AGREEMENT) PURSUANT TO WRITTEN AGREEMENTS IN FORM AND SUBSTANCE
SATISFACTORY TO THE REQUIRED HOLDERS AND APPROVED BY THE REQUIRED HOLDERS PRIOR
TO SUCH FUNDAMENTAL TRANSACTION, AND INCLUDING AGREEMENTS TO DELIVER TO EACH
HOLDER OF AIRS IN EXCHANGE FOR SUCH AIRS, A SECURITY OF THE PERSON FORMED BY OR
SURVIVING ANY SUCH FUNDAMENTAL TRANSACTION (IF OTHER THAN THE COMPANY) OR THE
PERSON TO WHICH SUCH FUNDAMENTAL TRANSACTION SHALL HAVE BEEN MADE EVIDENCED BY A
WRITTEN INSTRUMENT SUBSTANTIALLY SIMILAR IN FORM AND SUBSTANCE TO THIS AIR,
INCLUDING, WITHOUT LIMITATION, A RIGHT TO EXERCISE FOR ADDITIONAL NOTES THAT
HAVE BEEN ADJUSTED AND APPROVED AS SET FORTH IN SECTIONS 5 AND 6 OF THE
ADDITIONAL NOTES AS IF SUCH ADDITIONAL NOTES WERE OUTSTANDING AT THE TIME OF
SUCH FUNDAMENTAL TRANSACTION AND (II) THE COMPANY OR THE PERSON FORMED BY OR
SURVIVING ANY SUCH FUNDAMENTAL TRANSACTION OR TO WHICH SUCH FUNDAMENTAL
TRANSACTION SHALL HAVE BEEN MADE IS A PUBLICLY TRADED ENTITY WHOSE COMMON STOCK
OR EQUIVALENT EQUITY SECURITY IS QUOTED ON OR LISTED FOR TRADING ON AN ELIGIBLE
MARKET (AS DEFINED IN THE NOTES).  UPON ANY FUNDAMENTAL TRANSACTION, THE
SUCCESSOR ENTITY TO SUCH FUNDAMENTAL TRANSACTION SHALL SUCCEED TO, AND BE
SUBSTITUTED FOR (SO THAT FROM AND AFTER THE DATE OF SUCH FUNDAMENTAL
TRANSACTION, THE PROVISIONS OF THIS AIR REFERRING TO SUCH “COMPANY” SHALL REFER
INSTEAD TO THE SUCCESSOR ENTITY OR, IF SO ELECTED BY THE REQUIRED HOLDERS, BY
THE ENTITY THAT, DIRECTLY OR INDIRECTLY, CONTROLS SUCH SUCCESSOR ENTITY), AND
MAY EXERCISE EVERY RIGHT AND POWER OF THE COMPANY AND SHALL ASSUME ALL OF THE
OBLIGATIONS OF THE COMPANY UNDER THIS AIR WITH THE SAME EFFECT AS IF SUCH
SUCCESSOR PERSON HAD BEEN NAMED AS THE COMPANY HEREIN; PROVIDED, HOWEVER, THAT
THE PREDECESSOR COMPANY SHALL NOT BE RELIEVED FROM ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS EXCEPT IN THE CASE OF A FUNDAMENTAL TRANSACTION THAT MEETS
THE REQUIREMENTS OF THIS SECTION.  THE PROVISIONS OF THIS SECTION SHALL APPLY
SIMILARLY AND EQUALLY TO SUCCESSIVE FUNDAMENTAL TRANSACTIONS.


 


3.                                       COMPANY’S RIGHT OF MANDATORY FUNDING.


 


(A)                                  MANDATORY FUNDING.  IF AT ANY TIME FROM AND
AFTER THE EFFECTIVE DATE (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) UNTIL
JULY     , 2005(3) (THE “MANDATORY FUNDING ELIGIBILITY DATE”), (I) THE WEIGHTED
AVERAGE PRICE (AS DEFINED IN THE NOTES) OF THE COMMON STOCK EQUALS OR EXCEEDS
$                (4) (SUBJECT TO APPROPRIATE ADJUSTMENTS FOR STOCK SPLITS, STOCK
DIVIDENDS, STOCK COMBINATIONS AND OTHER SIMILAR TRANSACTIONS AFTER THE ISSUANCE
DATE) FOR EACH OF

 

--------------------------------------------------------------------------------

(3)                                  Insert date that is 8 months from the date
hereof.

(4)                                  Insert amount equal to 150% of Conversion
Price specified in the Notes.

 

3

--------------------------------------------------------------------------------


 


ANY TWENTY (20) CONSECUTIVE TRADING DAYS (AS DEFINED IN THE NOTES) FOLLOWING THE
MANDATORY FUNDING ELIGIBILITY DATE (THE “MANDATORY FUNDING MEASURING PERIOD”)
AND (II) THE AIR EQUITY CONDITIONS (AS DEFINED BELOW) SHALL HAVE BEEN SATISFIED
OR WAIVED IN WRITING BY THE HOLDER DURING THE PERIOD COMMENCING WITH THE
MANDATORY FUNDING NOTICE DATE AND ENDING WITH THE MANDATORY FUNDING DATE (EACH,
AS DEFINED BELOW), THE COMPANY SHALL HAVE THE RIGHT TO REQUIRE THE HOLDER TO
EXERCISE ALL OR ANY DESIGNATED PORTION OF THE AIR AND PURCHASE FROM THE COMPANY,
AT THE EXERCISE PRICE THEN IN EFFECT, ALL OR ANY DESIGNATED PORTION OF THE
ADDITIONAL NOTES IN ACCORDANCE WITH SECTION 1(A) HEREOF AS OF THE MANDATORY
FUNDING DATE (A “MANDATORY FUNDING”).  THE COMPANY MAY EXERCISE ITS RIGHT TO
REQUIRE PURCHASE OF ADDITIONAL NOTES UNDER THIS SECTION 3(A) BY DELIVERING
WITHIN NOT MORE THAN TWO TRADING DAYS FOLLOWING THE END OF ANY SUCH MANDATORY
FUNDING MEASURING PERIOD A WRITTEN NOTICE THEREOF BY FACSIMILE AND OVERNIGHT
COURIER TO ALL, BUT NOT LESS THAN ALL, OF THE HOLDERS OF AIRS (THE “MANDATORY
FUNDING NOTICE” AND THE DATE ALL OF THE HOLDERS RECEIVED SUCH NOTICE IS REFERRED
TO AS THE “MANDATORY FUNDING NOTICE DATE”).  THE MANDATORY FUNDING NOTICE SHALL
BE IRREVOCABLE.  THE MANDATORY FUNDING NOTICE SHALL STATE (I) THE TRADING DAY
SELECTED FOR THE MANDATORY FUNDING IN ACCORDANCE WITH SECTION 3(A), WHICH
TRADING DAY SHALL BE AT LEAST 20 BUSINESS DAYS BUT NOT MORE THAN 60 BUSINESS
DAYS FOLLOWING THE MANDATORY FUNDING NOTICE DATE (THE “MANDATORY FUNDING DATE”),
(II) THE AGGREGATE AMOUNT OF THE ADDITIONAL NOTES TO BE ISSUED UPON MANDATORY
EXERCISE FROM ALL OF THE HOLDERS OF THE AIRS PURSUANT TO THIS SECTION 3 (AND
ANALOGOUS PROVISIONS UNDER THE OTHER AIRS) AND (III) THE PRINCIPAL AMOUNT OF
ADDITIONAL NOTES TO BE ISSUED.


 

As used herein, “AIR Equity Conditions” means each of the following conditions: 
(i) on each day during the period beginning one (1) month prior to the
applicable date of determination and ending on and including the applicable date
of determination, the Registration Statement filed pursuant to the Registration
Rights Agreement shall be effective and available for the resale of all
remaining Registrable Securities in accordance with the terms of the
Registration Rights Agreement and there shall not have been any Grace Periods
(as defined in the Registration Rights Agreement); (ii) on each day during the
period beginning three (3) months prior to the applicable date of determination
and ending on and including the applicable date of determination (the “AIR
Equity Conditions Measuring Period”), the Common Stock is designated for
quotation on the Principal Market and shall not have been suspended from trading
on such exchange or market (other than suspensions of not more than two (2) days
and occurring prior to the applicable date of determination due to business
announcements by the Company) nor shall delisting or suspension by such exchange
or market been threatened or pending either (A) in writing by such exchange or
market or (B) by falling below then effective minimum listing maintenance
requirements of such exchange or market; (iii) during the one (1) year period
ending on and including the date immediately preceding the applicable date of
determination, the Company shall have delivered Additional Notes upon exercise
of the AIRs, Conversion Shares upon conversion of the Notes and Warrant Shares
upon exercise of the Warrants to the holders thereof on a timely basis as set
forth in Section 1(a) of the AIRs (and analogous provisions under the Other
AIRs), Section 2(c)(ii) of the Notes and Sections 2(a) of the Warrants,
respectively; (iv) during the AIR Equity Conditions Measuring Period, all shares
of Common Stock issuable pursuant to Additional Notes to be issued in connection
with the proposed Mandatory Funding may be converted in full without violating
Section 3(d) of the Notes or the rules or regulations of the Principal Market;
(v) during the AIR Equity Conditions Measuring Period, the Company shall not
have failed to timely make any payments within five (5) Business Days of when
such payment is due pursuant to any Transaction Document; (vi) during the AIR
Equity Conditions

 

4

--------------------------------------------------------------------------------


 

Measuring Period, there shall not have occurred either (A) the public
announcement of a pending, proposed or intended Fundamental Transaction which
has not been abandoned, terminated or consummated or (B) an Event of Default or
an event that with the passage of time or giving of notice would constitute an
Event of Default; (vii) on the applicable date of determination, the Company
shall have no knowledge of any fact that would cause the Registration Statements
required pursuant to the Registration Rights Agreement not to be effective and
available for the resale of all remaining Registrable Securities in accordance
with the terms of the Registration Rights Agreement; and (viii) during the AIR
Equity Conditions Measuring Period, the Company otherwise shall have been in
material compliance with and shall not have materially breached any provision,
covenant, representation or warranty of any Transaction Document.

 


(B)                                 PRO RATA FUNDING REQUIREMENT.  IF THE
COMPANY ELECTS TO CAUSE AN EXERCISE OF THIS AIR PURSUANT TO SECTION 3(A), THEN
IT MUST SIMULTANEOUSLY TAKE THE SAME ACTION IN THE SAME PROPORTION WITH RESPECT
TO THE OTHER AIRS.  ALL AIRS EXERCISED BY THE HOLDER AFTER THE MANDATORY FUNDING
NOTICE DATE SHALL REDUCE THE AMOUNT OF ADDITIONAL NOTES REQUIRED TO BE ISSUED ON
THE MANDATORY FUNDING DATE.  IF THE COMPANY HAS ELECTED A MANDATORY FUNDING, THE
MECHANICS OF EXERCISE SET FORTH IN SECTION 1(A) SHALL APPLY, TO THE EXTENT
APPLICABLE, AS IF THE COMPANY HAD RECEIVED FROM THE HOLDER ON THE MANDATORY
FUNDING DATE AN EXERCISE NOTICE WITH RESPECT TO THE ADDITIONAL NOTES BEING
ISSUED PURSUANT TO THE MANDATORY FUNDING.


 


4.                                       NONCIRCUMVENTION.  THE COMPANY HEREBY
COVENANTS AND AGREES THAT THE COMPANY WILL NOT, BY AMENDMENT OF ITS CERTIFICATE
OF INCORPORATION OR THROUGH ANY FUNDAMENTAL TRANSACTION, ISSUE OR SALE OF
SECURITIES, OR ANY OTHER VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE
OR PERFORMANCE OF ANY OF THE TERMS OF THIS AIR, AND WILL AT ALL TIMES IN GOOD
FAITH CARRY OUT ALL THE PROVISIONS OF THIS AIR AND TAKE ALL ACTION AS MAY BE
REQUIRED TO PROTECT THE RIGHTS OF THE HOLDER OF THIS AIR.


 


5.                                       REISSUANCE OF AIRS.


 


(A)                                  TRANSFER OF AIR.  IF THIS AIR IS TO BE
TRANSFERRED, THE HOLDER SHALL SURRENDER THIS AIR TO THE COMPANY, WHEREUPON THE
COMPANY WILL FORTHWITH ISSUE AND DELIVER UPON THE ORDER OF THE HOLDER OF THIS
AIR A NEW AIR (IN ACCORDANCE WITH SECTION 5(D)), REGISTERED AS THE HOLDER OF
THIS AIR MAY REQUEST, REPRESENTING THE RIGHT TO PURCHASE THE PRINCIPAL AMOUNT OF
ADDITIONAL NOTES BEING TRANSFERRED BY THE HOLDER AND, IF LESS THEN THE TOTAL
NUMBER OF ADDITIONAL NOTES THEN UNDERLYING THIS AIR IS BEING TRANSFERRED, A NEW
AIR (IN ACCORDANCE WITH SECTION 5(D)) TO THE HOLDER OF THIS AIR REPRESENTING THE
RIGHT TO PURCHASE THE PRINCIPAL AMOUNT OF ADDITIONAL NOTES NOT BEING
TRANSFERRED.


 


(B)                                 LOST, STOLEN OR MUTILATED AIR.  UPON RECEIPT
BY THE COMPANY OF EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS,
THEFT, DESTRUCTION OR MUTILATION OF THIS AIR, AND, IN THE CASE OF LOSS, THEFT OR
DESTRUCTION, OF ANY INDEMNIFICATION UNDERTAKING BY THE HOLDER OF THIS AIR TO THE
COMPANY IN CUSTOMARY FORM AND, IN THE CASE OF MUTILATION, UPON SURRENDER AND
CANCELLATION OF THIS AIR, THE COMPANY SHALL EXECUTE AND DELIVER TO THE HOLDER A
NEW AIR (IN ACCORDANCE WITH SECTION 5(D)) REPRESENTING THE RIGHT TO PURCHASE THE
PRINCIPAL AMOUNT OF ADDITIONAL NOTES THEN UNDERLYING THIS AIR.


 

5

--------------------------------------------------------------------------------


 


(C)                                  AIR EXCHANGEABLE FOR MULTIPLE AIRS.  THIS
AIR IS EXCHANGEABLE, UPON THE SURRENDER HEREOF BY THE HOLDER AT THE PRINCIPAL
OFFICE OF THE COMPANY, FOR A NEW AIR OR AIR (IN ACCORDANCE WITH SECTION 5(D))
REPRESENTING IN THE AGGREGATE THE RIGHT TO PURCHASE THE PRINCIPAL AMOUNT OF
ADDITIONAL NOTES THEN UNDERLYING THIS AIR, AND EACH SUCH NEW AIR WILL REPRESENT
THE RIGHT TO PURCHASE SUCH PORTION OF SUCH ADDITIONAL NOTES AS IS DESIGNATED BY
THE HOLDER OF THIS AIR AT THE TIME OF SUCH SURRENDER.

 

 


(D)                                 ISSUANCE OF NEW AIR.  WHENEVER THE COMPANY
IS REQUIRED TO ISSUE A NEW AIR PURSUANT TO THE TERMS OF THIS AIR, SUCH NEW AIR
(I) SHALL BE OF LIKE TENOR WITH THIS AIR, (II) SHALL REPRESENT, AS INDICATED ON
THE FACE OF SUCH NEW AIR, THE RIGHT TO PURCHASE THE PRINCIPAL AMOUNT OF
ADDITIONAL NOTES THEN UNDERLYING THIS AIR (OR IN THE CASE OF A NEW AIR BEING
ISSUED PURSUANT TO SECTION 5(A) OR SECTION 5(C), THE PRINCIPAL AMOUNT OF
ADDITIONAL NOTES DESIGNATED BY THE HOLDER OF THIS AIR WHICH, WHEN ADDED TO THE
PRINCIPAL AMOUNT OF ADDITIONAL NOTES UNDERLYING THE OTHER NEW AIR ISSUED IN
CONNECTION WITH SUCH ISSUANCE, DOES NOT EXCEED THE PRINCIPAL AMOUNT OF
ADDITIONAL NOTES THEN UNDERLYING THIS AIR), (III) SHALL HAVE AN ISSUANCE DATE,
AS INDICATED ON THE FACE OF SUCH NEW AIR WHICH IS THE SAME AS THE ISSUANCE DATE,
AND (IV) SHALL HAVE THE SAME RIGHTS AND CONDITIONS AS THIS AIR.


 


6.                                       COVENANTS.  DISCLOSURE OF TRANSACTIONS
AND OTHER MATERIAL INFORMATION.  ON OR BEFORE 8:30 A.M., NEW YORK TIME, ON THE
FIRST BUSINESS DAY FOLLOWING EACH EXERCISE DATE, THE COMPANY SHALL FILE A
CURRENT REPORT ON FORM 8-K DESCRIBING THE TERMS OF THE TRANSACTIONS CONTEMPLATED
BY THE EXERCISE OF THIS AIR IN THE FORM REQUIRED BY THE 1934 ACT.  ON THE
EXERCISE DATE, THE COMPANY SHALL CONFIRM THAT THE REPRESENTATIONS AND WARRANTIES
OF THE COMPANY SET FORTH IN THE SECURITIES PURCHASE AGREEMENT ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR THOSE REPRESENTATIONS AND
WARRANTIES THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT, WHICH
SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF SUCH EXERCISE DATE AS THOUGH
MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A
SPECIFIC DATE) AND THAT THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND COMPLIED
IN ALL MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED
BY THE TRANSACTION DOCUMENTS (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT)
TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO SUCH
EXERCISE DATE.


 


7.                                       NOTICES.  WHENEVER NOTICE IS REQUIRED
TO BE GIVEN UNDER THIS AIR, UNLESS OTHERWISE PROVIDED HEREIN, SUCH NOTICE SHALL
BE GIVEN IN ACCORDANCE WITH SECTION 9(F) OF THE SECURITIES PURCHASE AGREEMENT. 
THE COMPANY SHALL PROVIDE THE HOLDER OF THIS AIR WITH PROMPT WRITTEN NOTICE OF
ALL ACTIONS TAKEN PURSUANT TO THIS AIR, INCLUDING IN REASONABLE DETAIL A
DESCRIPTION OF SUCH ACTION AND THE REASON THEREFORE.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE COMPANY WILL GIVE WRITTEN NOTICE TO THE HOLDER
OF THIS AIR AT LEAST FIFTEEN DAYS PRIOR TO THE DATE ON WHICH THE COMPANY CLOSES
ITS BOOKS OR TAKES A RECORD (A) WITH RESPECT TO ANY DIVIDEND OR DISTRIBUTION
UPON THE COMMON STOCK, (B) WITH RESPECT TO ANY GRANTS, ISSUES OR SALES OF ANY
OPTIONS (AS DEFINED IN THE ADDITIONAL NOTES), CONVERTIBLE SECURITIES (AS DEFINED
IN THE ADDITIONAL NOTES) OR RIGHTS TO PURCHASE STOCK, WARRANTS, SECURITIES OR
OTHER PROPERTY TO HOLDERS OF COMMON STOCK OR (C) FOR DETERMINING RIGHTS TO VOTE
WITH RESPECT TO ANY FUNDAMENTAL TRANSACTION, DISSOLUTION OR LIQUIDATION,
PROVIDED IN EACH CASE THAT SUCH INFORMATION SHALL BE MADE KNOWN TO THE PUBLIC
PRIOR TO OR IN CONJUNCTION WITH SUCH NOTICE BEING PROVIDED TO SUCH HOLDER.

 

6

--------------------------------------------------------------------------------


 


8.                                       AMENDMENT AND WAIVER.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, THE PROVISIONS OF THIS AIR MAY BE AMENDED AND THE
COMPANY MAY TAKE ANY ACTION HEREIN PROHIBITED, OR OMIT TO PERFORM ANY ACT HEREIN
REQUIRED TO BE PERFORMED BY IT, ONLY IF THE COMPANY HAS OBTAINED THE WRITTEN
CONSENT OF THE REQUIRED HOLDERS; PROVIDED THAT NO SUCH ACTION MAY INCREASE THE
EXERCISE PRICE OF ANY AIRS OR DECREASE THE PRINCIPAL AMOUNT OF ADDITIONAL NOTES
OBTAINABLE UPON EXERCISE OF ANY AIRS WITHOUT THE WRITTEN CONSENT OF THE HOLDER
OF THIS AIR.  NO SUCH AMENDMENT SHALL BE EFFECTIVE TO THE EXTENT THAT IT APPLIES
TO LESS THAN ALL OF THE HOLDERS OF THE AIRS THEN OUTSTANDING.


 


9.                                       GOVERNING LAW.  THIS AIR SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, INTERPRETATION AND PERFORMANCE OF THIS AIR SHALL BE
GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE
OF NEW YORK OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF NEW YORK.


 


10.                                 CONSTRUCTION; HEADINGS.  THIS AIR SHALL BE
DEEMED TO BE JOINTLY DRAFTED BY THE COMPANY AND THE HOLDER AND SHALL NOT BE
CONSTRUED AGAINST ANY PERSON AS THE DRAFTER HEREOF.  THE HEADINGS OF THIS AIR
ARE FOR CONVENIENCE OF REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE
INTERPRETATION OF, THIS AIR.


 


11.                                 REMEDIES, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  THE REMEDIES PROVIDED IN THIS AIR SHALL BE CUMULATIVE AND IN
ADDITION TO ALL OTHER REMEDIES AVAILABLE UNDER THIS AIR, THE SECURITIES PURCHASE
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS (AS DEFINED IN THE SECURITIES
PURCHASE AGREEMENT), AT LAW OR IN EQUITY (INCLUDING A DECREE OF SPECIFIC
PERFORMANCE AND/OR OTHER INJUNCTIVE RELIEF), AND NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE HOLDER OF THIS AIR TO PURSUE ACTUAL DAMAGES FOR ANY FAILURE BY THE
COMPANY TO COMPLY WITH THE TERMS OF THIS AIR.  THE COMPANY ACKNOWLEDGES THAT A
BREACH BY IT OF ITS OBLIGATIONS HEREUNDER WILL CAUSE IRREPARABLE HARM TO THE
HOLDER OF THIS AIR AND THAT THE REMEDY AT LAW FOR ANY SUCH BREACH MAY BE
INADEQUATE.  THE COMPANY THEREFORE AGREES THAT, IN THE EVENT OF ANY SUCH BREACH
OR THREATENED BREACH, THE HOLDER OF THIS AIR SHALL BE ENTITLED, IN ADDITION TO
ALL OTHER AVAILABLE REMEDIES, TO AN INJUNCTION RESTRAINING ANY BREACH, WITHOUT
THE NECESSITY OF SHOWING ECONOMIC LOSS AND WITHOUT ANY BOND OR OTHER SECURITY
BEING REQUIRED.


 


12.                                 TRANSFER.  THIS AIR MAY BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED WITHOUT THE CONSENT OF THE COMPANY.


 


13.                                 CERTAIN DEFINITIONS.  FOR PURPOSES OF THIS
AIR, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)                                  “BUSINESS DAY” MEANS ANY DAY OTHER THAN
SATURDAY, SUNDAY OR OTHER DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK
ARE AUTHORIZED OR REQUIRED BY LAW TO REMAIN CLOSED.


 


(B)                                 “COMMON STOCK” MEANS (I) THE COMPANY’S
COMMON STOCK, PAR VALUE $.0001 PER SHARE, AND (II) ANY CAPITAL STOCK INTO WHICH
SUCH COMMON STOCK SHALL HAVE BEEN CHANGED OR ANY CAPITAL STOCK RESULTING FROM A
RECLASSIFICATION OF SUCH COMMON STOCK.

 

7

--------------------------------------------------------------------------------


 


(C)                                  “PERSON” MEANS AN INDIVIDUAL, A LIMITED
LIABILITY COMPANY, A PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A TRUST, AN
UNINCORPORATED ORGANIZATION, ANY OTHER ENTITY AND A GOVERNMENT OR ANY DEPARTMENT
OR AGENCY THEREOF.


 


(D)                                 “REGISTRATION RIGHTS AGREEMENT” MEANS THAT
CERTAIN REGISTRATION RIGHTS AGREEMENT DATED AS OF THE CLOSING DATE (AS DEFINED
IN THE SECURITIES PURCHASE AGREEMENT) BY AND AMONG THE COMPANY AND THE
PURCHASERS.


 


(E)                                  “REQUIRED HOLDERS” MEANS THE HOLDERS OF
AIRS REPRESENTING THE RIGHT TO ACQUIRE AT LEAST A MAJORITY OF THE PRINCIPAL
AMOUNT OF ADDITIONAL NOTES UNDERLYING THE AIRS THEN OUTSTANDING.


 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this AIR to be duly executed as of
the Issuance Date set out above.

 

 

BROADVISION, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
ADDITIONAL INVESTMENT RIGHT

 

BROADVISION, INC.

 

To:                              BroadVision, Inc.

 

The undersigned is the holder of Additional Investment Right No.            (the
“AIR”) issued by BroadVision, Inc., a Delaware corporation (the “Company”). 
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the AIR.

 

1.                                       The AIR is currently exercisable to
purchase a total of $               principal amount of Additional Notes.

 

2.                                       The undersigned holder hereby exercises
its right to purchase $               principal amount of Additional Notes
pursuant to the AIR.

 

3.                                       The holder shall pay the sum of
$                                       to the Company in accordance with the
terms of the AIR.

 

4.                                       Pursuant to this exercise, the Company
shall deliver to the holder $               principal amount of Additional Notes
in accordance with the terms of the AIR.

 

5.                                       Following this exercise, the AIR shall
be exercisable to purchase a total of $               principal amount of
Additional Notes.

 

Please issue the Additional Notes in the following name and to the following
address:

 

 

Issue to:

 

 

 

Date:

                                   ,

 

 

 

  Name of Registered Holder

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of AIR]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                 the right
represented by the within AIR to purchase $                 principal amount of
Additional Notes of BroadVision, Inc., to which the within AIR relates and
appoints                                  attorney to transfer said right on the
books of BroadVision, Inc. with full power of substitution in the premises.

 

Dated:               ,     

 

 

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the AIR)

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Additional Notes

 

See Exhibit A

 

--------------------------------------------------------------------------------


 

Exhibit E

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November     ,
2004, by and among BroadVision, Inc., a Delaware corporation, with headquarters
located at 585 Broadway, Redwood City, CA 94063 (the “Company”), and the
undersigned buyers (each, a “Buyer”, and collectively, the “Buyers”).

 

WHEREAS:

 

A.                                   In connection with the Securities Purchase
Agreement by and among the parties hereto of even date herewith (the “Securities
Purchase Agreement”), the Company has agreed, upon the terms and subject to the
conditions set forth in the Securities Purchase Agreement, to issue and sell to
each Buyer (i) senior subordinated secured convertible notes of the Company (the
“Initial Notes”), which will, among other things, be convertible into the
Company’s common stock, $.0001 par value per share (the ”Common Stock”, as
converted, the “Initial Conversion Shares”) in accordance with the terms of the
Notes, and (ii) warrants (the “Warrants”), which will be exercisable to purchase
shares of Common Stock (as exercised collectively, the “Warrant Shares”).

 

B.                                     In connection with the Securities
Purchase Agreement, the Company has agreed, upon the terms and subject to the
conditions set forth in the Securities Purchase Agreement, to issue and sell to
each Buyer certain additional investment rights (the “Additional Investment
Rights”) which will be exercisable to purchase additional senior subordinated
secured convertible notes of the Company (the “Additional Notes”, and
collectively with the Initial Notes, the “Notes”), which will be convertible
into shares of Common Stock (as converted, the “Additional Conversion Shares”,
and collectively with the Initial Conversion Shares, the “Conversion Shares”) in
accordance with the terms of the Additional Notes.

 

C.                                     The Notes bear interest, which at the
option of the Company, subject to certain conditions, may be paid in shares of
Common Stock (the “Interest Shares”).

 

D.                                    To induce the Buyers to execute and
deliver the Securities Purchase Agreement, the Company has agreed to provide
certain registration rights under the Securities Act of 1933, as amended, and
the rules and regulations thereunder, or any similar successor statute
(collectively, the “1933 Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 


1.                                       DEFINITIONS.


 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.  As used in
this Agreement, the following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 


(A)                                  “BUSINESS DAY” MEANS ANY DAY OTHER THAN
SATURDAY, SUNDAY OR ANY OTHER DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW
YORK ARE AUTHORIZED OR REQUIRED BY LAW TO REMAIN CLOSED.


 


(B)                                 “EFFECTIVE DATE” MEANS THE DATE THE
REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE SEC.


 


(C)                                  “EFFECTIVENESS DEADLINE” MEANS THE DATE
WHICH IS 120 DAYS AFTER THE CLOSING DATE.


 


(D)                                 “FILING DEADLINE” MEANS 60 DAYS AFTER THE
CLOSING DATE.


 


(E)                                  “INVESTOR” MEANS A BUYER OR ANY TRANSFEREE
OR ASSIGNEE THEREOF TO WHOM A BUYER ASSIGNS ITS RIGHTS UNDER THIS AGREEMENT AND
WHO AGREES TO BECOME BOUND BY THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE
WITH SECTION 9 AND ANY TRANSFEREE OR ASSIGNEE THEREOF TO WHOM A TRANSFEREE OR
ASSIGNEE ASSIGNS ITS RIGHTS UNDER THIS AGREEMENT AND WHO AGREES TO BECOME BOUND
BY THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 9.


 


(F)                                    “REGISTER,” “REGISTERED,” AND
“REGISTRATION” REFER TO A REGISTRATION EFFECTED BY PREPARING AND FILING ONE OR
MORE REGISTRATION STATEMENTS (AS DEFINED BELOW) IN COMPLIANCE WITH THE 1933 ACT
AND PURSUANT TO RULE 415 AND THE DECLARATION OR ORDERING OF EFFECTIVENESS OF
SUCH REGISTRATION STATEMENT(S) BY THE SEC.


 


(G)                                 “REGISTRABLE SECURITIES” MEANS (I) THE
CONVERSION SHARES ISSUED OR ISSUABLE UPON CONVERSION OF THE NOTES, (II) THE
WARRANT SHARES ISSUED OR ISSUABLE UPON EXERCISE OF THE WARRANTS, (III) THE
INTEREST SHARES ISSUED OR ISSUABLE UNDER THE NOTES AND (IV) ANY SHARE CAPITAL OF
THE COMPANY ISSUED OR ISSUABLE WITH RESPECT TO THE CONVERSION SHARES, THE NOTES,
THE WARRANT SHARES, THE WARRANTS OR THE ADDITIONAL INVESTMENT RIGHTS AS A RESULT
OF ANY SHARE SPLIT, SHARE DIVIDEND, RECAPITALIZATION, EXCHANGE OR SIMILAR EVENT
OR OTHERWISE, WITHOUT REGARD TO ANY LIMITATIONS ON CONVERSIONS OF THE NOTES OR
EXERCISES OF THE WARRANTS AND ADDITIONAL INVESTMENT RIGHTS.


 


(H)                                 “REGISTRATION STATEMENT” MEANS A
REGISTRATION STATEMENT OR REGISTRATION STATEMENTS OF THE COMPANY FILED UNDER THE
1933 ACT COVERING THE REGISTRABLE SECURITIES.


 


(I)                                     “REQUIRED HOLDERS” MEANS THE HOLDERS OF
AT LEAST A MAJORITY OF THE REGISTRABLE SECURITIES.


 


(J)                                     “REQUIRED REGISTRATION AMOUNT” MEANS
150% OF THE SUM OF (I) THE NUMBER OF INTEREST SHARES ISSUED AND ISSUABLE
PURSUANT TO THE TERMS OF THE NOTES AS OF THE TRADING DATE IMMEDIATELY PRECEDING
THE APPLICABLE DATE OF DETERMINATION, (II) THE NUMBER OF CONVERSION SHARES
ISSUED AND ISSUABLE PURSUANT TO THE NOTES (INCLUDING THE ADDITIONAL NOTES) AS OF
THE TRADING DAY IMMEDIATELY PRECEDING THE APPLICABLE DATE OF DETERMINATION, AND
(II) THE NUMBER OF WARRANT SHARES ISSUED AND ISSUABLE PURSUANT TO THE WARRANTS
AS OF THE TRADING DAY IMMEDIATELY PRECEDING THE APPLICABLE DATE OF
DETERMINATION, ALL SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 2(E).

 

2

--------------------------------------------------------------------------------


 


(K)                                  “RULE 415” MEANS RULE 415 UNDER THE 1933
ACT OR ANY SUCCESSOR RULE PROVIDING FOR OFFERING SECURITIES ON A CONTINUOUS OR
DELAYED BASIS.


 


(L)                                     “SEC” MEANS THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION.


 


2.                                       REGISTRATION.


 


(A)                                  MANDATORY REGISTRATION.  THE COMPANY SHALL
PREPARE, AND, AS SOON AS PRACTICABLE BUT IN NO EVENT LATER THAN THE FILING
DEADLINE, FILE WITH THE SEC THE REGISTRATION STATEMENT ON FORM S-3 COVERING THE
RESALE OF ALL OF THE REGISTRABLE SECURITIES.  IN THE EVENT THAT FORM S-3 IS
UNAVAILABLE FOR SUCH A REGISTRATION, THE COMPANY SHALL USE SUCH OTHER FORM AS IS
AVAILABLE FOR SUCH A REGISTRATION, SUBJECT TO THE PROVISIONS OF SECTION 2(D). 
THE REGISTRATION STATEMENT PREPARED PURSUANT HERETO SHALL REGISTER FOR RESALE AT
LEAST THE NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE REQUIRED REGISTRATION
AMOUNT AS OF DATE THE REGISTRATION STATEMENT IS INITIALLY FILED WITH THE SEC. 
THE REGISTRATION STATEMENT SHALL CONTAIN (EXCEPT IF OTHERWISE DIRECTED BY THE
REQUIRED HOLDERS) THE “SELLING STOCKHOLDERS” AND “PLAN OF DISTRIBUTION” SECTIONS
IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT B.  THE COMPANY SHALL USE
ITS BEST EFFORTS TO HAVE THE REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE
SEC AS SOON AS PRACTICABLE, BUT IN NO EVENT LATER THAN THE EFFECTIVENESS
DEADLINE.


 


(B)                                 ALLOCATION OF REGISTRABLE SECURITIES.  THE
INITIAL NUMBER OF REGISTRABLE SECURITIES INCLUDED IN ANY REGISTRATION STATEMENT
AND ANY INCREASE IN THE NUMBER OF REGISTRABLE SECURITIES INCLUDED THEREIN SHALL
BE ALLOCATED PRO RATA AMONG THE INVESTORS BASED ON THE NUMBER OF REGISTRABLE
SECURITIES HELD BY EACH INVESTOR AT THE TIME THE REGISTRATION STATEMENT COVERING
SUCH INITIAL NUMBER OF REGISTRABLE SECURITIES OR INCREASE THEREOF IS DECLARED
EFFECTIVE BY THE SEC.  IN THE EVENT THAT AN INVESTOR SELLS OR OTHERWISE
TRANSFERS ANY OF SUCH INVESTOR’S REGISTRABLE SECURITIES, EACH TRANSFEREE SHALL
BE ALLOCATED A PRO RATA PORTION OF THE THEN REMAINING NUMBER OF REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT FOR SUCH TRANSFEROR.  ANY
SHARES OF COMMON STOCK INCLUDED IN A REGISTRATION STATEMENT AND WHICH REMAIN
ALLOCATED TO ANY PERSON WHICH CEASES TO HOLD ANY REGISTRABLE SECURITIES COVERED
BY SUCH REGISTRATION STATEMENT SHALL BE ALLOCATED TO THE REMAINING INVESTORS,
PRO RATA BASED ON THE NUMBER OF REGISTRABLE SECURITIES THEN HELD BY SUCH
INVESTORS WHICH ARE COVERED BY SUCH REGISTRATION STATEMENT.  IN NO EVENT SHALL
THE COMPANY INCLUDE ANY SECURITIES OTHER THAN REGISTRABLE SECURITIES ON ANY
REGISTRATION STATEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED
HOLDERS.


 


(C)                                  LEGAL COUNSEL.  SUBJECT TO SECTION 5
HEREOF, THE REQUIRED HOLDERS SHALL HAVE THE RIGHT TO SELECT ONE LEGAL COUNSEL TO
REVIEW AND OVERSEE ANY REGISTRATION PURSUANT TO THIS SECTION 2 (“LEGAL
COUNSEL”), WHICH SHALL BE SCHULTE ROTH & ZABEL LLP OR SUCH OTHER COUNSEL AS
THEREAFTER DESIGNATED BY THE REQUIRED HOLDERS.  THE COMPANY AND LEGAL COUNSEL
SHALL REASONABLY COOPERATE WITH EACH OTHER IN PERFORMING THE COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT.


 


(D)                                 INELIGIBILITY FOR FORM S-3.  IN THE EVENT
THAT FORM S-3 IS NOT AVAILABLE FOR THE REGISTRATION OF THE RESALE OF REGISTRABLE
SECURITIES HEREUNDER, THE COMPANY SHALL (I) REGISTER THE RESALE OF THE
REGISTRABLE SECURITIES ON ANOTHER APPROPRIATE FORM REASONABLY

 

3

--------------------------------------------------------------------------------


 


ACCEPTABLE TO THE REQUIRED HOLDERS AND (II) UNDERTAKE TO REGISTER THE
REGISTRABLE SECURITIES ON FORM S-3 AS SOON AS SUCH FORM IS AVAILABLE, PROVIDED
THAT THE COMPANY SHALL MAINTAIN THE EFFECTIVENESS OF THE REGISTRATION STATEMENT
THEN IN EFFECT UNTIL SUCH TIME AS A REGISTRATION STATEMENT ON FORM S-3 COVERING
THE REGISTRABLE SECURITIES HAS BEEN DECLARED EFFECTIVE BY THE SEC.

 


(E)                                  SUFFICIENT NUMBER OF SHARES REGISTERED.  IN
THE EVENT THE NUMBER OF SHARES AVAILABLE UNDER A REGISTRATION STATEMENT FILED
PURSUANT TO SECTION 2(A) IS INSUFFICIENT TO COVER ALL OF THE REGISTRABLE
SECURITIES REQUIRED TO BE COVERED BY SUCH REGISTRATION STATEMENT OR AN
INVESTOR’S ALLOCATED PORTION OF THE REGISTRABLE SECURITIES PURSUANT TO SECTION
2(B), THE COMPANY SHALL AMEND THE APPLICABLE REGISTRATION STATEMENT, OR FILE A
NEW REGISTRATION STATEMENT (ON THE SHORT FORM AVAILABLE THEREFOR, IF
APPLICABLE), OR BOTH, SO AS TO COVER AT LEAST THE REQUIRED REGISTRATION AMOUNT
AS OF THE TRADING DAY IMMEDIATELY PRECEDING THE DATE OF THE FILING OF SUCH
AMENDMENT OR NEW REGISTRATION STATEMENT, IN EACH CASE, AS SOON AS PRACTICABLE,
BUT IN ANY EVENT NOT LATER THAN FIFTEEN (15) DAYS AFTER THE NECESSITY THEREFOR
ARISES.  THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE SUCH AMENDMENT AND/OR
NEW REGISTRATION STATEMENT TO BECOME EFFECTIVE AS SOON AS PRACTICABLE FOLLOWING
THE FILING THEREOF.  FOR PURPOSES OF THE FOREGOING PROVISION, THE NUMBER OF
SHARES AVAILABLE UNDER A REGISTRATION STATEMENT SHALL BE DEEMED “INSUFFICIENT TO
COVER ALL OF THE REGISTRABLE SECURITIES” IF AT ANY TIME THE NUMBER OF SHARES OF
COMMON STOCK AVAILABLE FOR RESALE UNDER THE REGISTRATION STATEMENT IS LESS THAN
THE PRODUCT DETERMINED BY MULTIPLYING (I) THE REQUIRED REGISTRATION AMOUNT AS OF
SUCH TIME BY (II) 0.67.  THE CALCULATION SET FORTH IN THE FOREGOING SENTENCE
SHALL BE MADE WITHOUT REGARD TO ANY LIMITATIONS ON THE CONVERSION OF THE NOTES
OR THE EXERCISE OF THE WARRANTS OR THE ADDITIONAL INVESTMENT RIGHTS AND SUCH
CALCULATION SHALL ASSUME THAT THE NOTES ARE THEN CONVERTIBLE INTO SHARES OF
COMMON STOCK AT THE THEN PREVAILING CONVERSION RATE (AS DEFINED IN THE NOTES)
AND THAT THE WARRANTS AND ADDITIONAL INVESTMENT RIGHTS ARE THEN EXERCISABLE FOR
SHARES OF COMMON STOCK AT THE THEN PREVAILING EXERCISE PRICE (AS DEFINED IN THE
WARRANTS AND ADDITIONAL INVESTMENT RIGHTS, RESPECTIVELY).


 


(F)                                    EFFECT OF FAILURE TO FILE AND OBTAIN AND
MAINTAIN EFFECTIVENESS OF REGISTRATION STATEMENT.  IF (I) A REGISTRATION
STATEMENT COVERING ALL OF THE REGISTRABLE SECURITIES REQUIRED TO BE COVERED
THEREBY AND REQUIRED TO BE FILED BY THE COMPANY PURSUANT TO THIS AGREEMENT IS
(A) NOT FILED WITH THE SEC ON OR BEFORE THE FILING DEADLINE (A “FILING FAILURE”)
OR (B) NOT DECLARED EFFECTIVE BY THE SEC ON OR BEFORE THE RESPECTIVE
EFFECTIVENESS DEADLINE (AN “EFFECTIVENESS FAILURE”) OR (II) ON ANY DAY AFTER THE
EFFECTIVE DATE SALES OF ALL OF THE REGISTRABLE SECURITIES REQUIRED TO BE
INCLUDED ON SUCH REGISTRATION STATEMENT CANNOT BE MADE (OTHER THAN DURING AN
ALLOWABLE GRACE PERIOD (AS DEFINED IN SECTION 3(R)) PURSUANT TO SUCH
REGISTRATION STATEMENT (INCLUDING, WITHOUT LIMITATION, BECAUSE OF A FAILURE TO
KEEP SUCH REGISTRATION STATEMENT EFFECTIVE, TO DISCLOSE SUCH INFORMATION AS IS
NECESSARY FOR SALES TO BE MADE PURSUANT TO SUCH REGISTRATION STATEMENT OR TO
REGISTER A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK) (A “MAINTENANCE
FAILURE”) THEN, AS PARTIAL RELIEF FOR THE DAMAGES TO ANY HOLDER BY REASON OF ANY
SUCH DELAY IN OR REDUCTION OF ITS ABILITY TO SELL THE UNDERLYING SHARES OF
COMMON STOCK (WHICH REMEDY SHALL NOT BE EXCLUSIVE OF ANY OTHER REMEDIES
AVAILABLE AT LAW OR IN EQUITY), THE COMPANY SHALL PAY TO EACH HOLDER OF
REGISTRABLE SECURITIES RELATING TO SUCH REGISTRATION STATEMENT AN AMOUNT IN CASH
EQUAL TO ONE PERCENT (1%) OF THE AGGREGATE PURCHASE PRICE (AS SUCH TERM IS
DEFINED IN THE SECURITIES PURCHASE AGREEMENT) OF SUCH INVESTOR’S REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT ON EACH OF THE FOLLOWING
DATES: (I) THE DAY OF A FILING FAILURE AND

 

4

--------------------------------------------------------------------------------


 


ON EVERY THIRTIETH DAY (PRO RATED FOR PERIODS TOTALING LESS THAN THIRTY DAYS)
THEREAFTER UNTIL SUCH FILING FAILURE IS CURED; (II) ON THE THIRTIETH DAY AFTER
AN EFFECTIVENESS FAILURE AND ON EVERY THIRTIETH DAY (PRO RATED FOR PERIODS
TOTALING LESS THAN THIRTY DAYS) THEREAFTER UNTIL SUCH EFFECTIVENESS FAILURE IS
CURED; (III) THE INITIAL DAY OF A MAINTENANCE FAILURE AND ON EVERY THIRTIETH DAY
(PRO RATED FOR PERIODS TOTALING LESS THAN THIRTY DAYS) THEREAFTER UNTIL SUCH
MAINTENANCE FAILURE IS CURED.  THE PAYMENTS TO WHICH A HOLDER SHALL BE ENTITLED
PURSUANT TO THIS SECTION 2(G) ARE REFERRED TO HEREIN AS “REGISTRATION DELAY
PAYMENTS.”  REGISTRATION DELAY PAYMENTS SHALL BE PAID ON THE EARLIER OF (I) THE
LAST DAY OF THE CALENDAR MONTH DURING WHICH SUCH REGISTRATION DELAY PAYMENTS ARE
INCURRED AND (II) THE THIRD BUSINESS DAY AFTER THE EVENT OR FAILURE GIVING RISE
TO THE REGISTRATION DELAY PAYMENTS IS CURED.  IN THE EVENT THE COMPANY FAILS TO
MAKE REGISTRATION DELAY PAYMENTS IN A TIMELY MANNER, SUCH REGISTRATION DELAY
PAYMENTS SHALL BEAR INTEREST AT THE RATE OF 1.0% PER MONTH (PRORATED FOR PARTIAL
MONTHS) UNTIL PAID IN FULL.


 


3.                                       RELATED OBLIGATIONS.


 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(d) or 2(e), the Company will use its best
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:

 


(A)                                  THE COMPANY SHALL SUBMIT TO THE SEC, WITHIN
TWO (2) BUSINESS DAYS AFTER THE COMPANY LEARNS THAT NO REVIEW OF A PARTICULAR
REGISTRATION STATEMENT WILL BE MADE BY THE STAFF OF THE SEC OR THAT THE STAFF
HAS NO FURTHER COMMENTS ON A PARTICULAR REGISTRATION STATEMENT, AS THE CASE MAY
BE, A REQUEST FOR ACCELERATION OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT
TO A TIME AND DATE NOT LATER THAN 48 HOURS AFTER THE SUBMISSION OF SUCH
REQUEST.  THE COMPANY SHALL KEEP EACH REGISTRATION STATEMENT EFFECTIVE PURSUANT
TO RULE 415 AT ALL TIMES UNTIL THE EARLIER OF (I) THE DATE AS OF WHICH THE
INVESTORS MAY SELL ALL OF THE REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT WITHOUT RESTRICTION PURSUANT TO RULE 144(K) (OR ANY
SUCCESSOR THERETO) PROMULGATED UNDER THE 1933 ACT OR (II) THE DATE ON WHICH THE
INVESTORS SHALL HAVE DISPOSED OF ALL OF THE REGISTRABLE SECURITIES COVERED BY
SUCH REGISTRATION STATEMENT (THE “REGISTRATION PERIOD”).  THE COMPANY SHALL
ENSURE THAT EACH REGISTRATION STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS
THERETO AND PROSPECTUSES CONTAINED THEREIN) SHALL NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF
PROSPECTUSES, IN THE LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE) NOT
MISLEADING.


 


(B)                                 THE COMPANY SHALL PREPARE AND FILE WITH THE
SEC SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO A
REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH
REGISTRATION STATEMENT, WHICH PROSPECTUS IS TO BE FILED PURSUANT TO RULE 424
PROMULGATED UNDER THE 1933 ACT, AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE AT ALL TIMES DURING THE REGISTRATION PERIOD, AND, DURING
SUCH PERIOD, COMPLY WITH THE PROVISIONS OF THE 1933 ACT WITH RESPECT TO THE
DISPOSITION OF ALL REGISTRABLE SECURITIES OF THE COMPANY COVERED BY SUCH
REGISTRATION STATEMENT UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE SECURITIES
SHALL HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED METHODS OF
DISPOSITION BY THE SELLER OR SELLERS THEREOF AS SET FORTH IN SUCH REGISTRATION
STATEMENT.  IN THE CASE OF AMENDMENTS AND SUPPLEMENTS TO A REGISTRATION
STATEMENT WHICH ARE REQUIRED TO BE FILED PURSUANT TO THIS AGREEMENT (INCLUDING
PURSUANT TO THIS SECTION 3(B)) BY REASON OF THE

 

5

--------------------------------------------------------------------------------


 


COMPANY FILING A REPORT ON FORM 10-Q, FORM 10-K, FORM 8-K OR ANY ANALOGOUS
REPORT UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “1934 ACT”),
THE COMPANY SHALL HAVE INCORPORATED SUCH REPORT BY REFERENCE INTO SUCH
REGISTRATION STATEMENT, IF APPLICABLE, OR SHALL FILE SUCH AMENDMENTS OR
SUPPLEMENTS WITH THE SEC ON THE SAME DAY ON WHICH THE 1934 ACT REPORT IS FILED
WHICH CREATED THE REQUIREMENT FOR THE COMPANY TO AMEND OR SUPPLEMENT SUCH
REGISTRATION STATEMENT.


 


(C)                                  THE COMPANY SHALL (A) PERMIT LEGAL COUNSEL
TO REVIEW AND COMMENT UPON (I) A REGISTRATION STATEMENT AT LEAST FIVE (5)
BUSINESS DAYS PRIOR TO ITS FILING WITH THE SEC AND (II) ALL AMENDMENTS AND
SUPPLEMENTS TO ALL REGISTRATION STATEMENTS (EXCEPT FOR ANNUAL REPORTS ON FORM
10-K, QUARTERLY REPORTS ON FORM 10-Q, CURRENT REPORTS ON FORM 8-K AND ANY
SIMILAR OR SUCCESSOR REPORTS) WITHIN A REASONABLE AMOUNT OF TIME PRIOR TO THEIR
FILING WITH THE SEC, AND (B) NOT FILE ANY REGISTRATION STATEMENT OR AMENDMENT OR
SUPPLEMENT THERETO IN A FORM TO WHICH LEGAL COUNSEL REASONABLY AND TIMELY
OBJECTS.  THE COMPANY SHALL NOT SUBMIT A REQUEST FOR ACCELERATION OF THE
EFFECTIVENESS OF A REGISTRATION STATEMENT OR ANY AMENDMENT OR SUPPLEMENT THERETO
WITHOUT THE PRIOR APPROVAL OF LEGAL COUNSEL, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  THE COMPANY SHALL FURNISH TO LEGAL COUNSEL,
WITHOUT CHARGE, (I) COPIES OF ANY CORRESPONDENCE FROM THE SEC OR THE STAFF OF
THE SEC TO THE COMPANY OR ITS REPRESENTATIVES RELATING TO ANY REGISTRATION
STATEMENT, (II) PROMPTLY AFTER THE SAME IS PREPARED AND FILED WITH THE SEC, ONE
COPY OF ANY REGISTRATION STATEMENT AND ANY AMENDMENT(S) THERETO, INCLUDING
FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY
REFERENCE, IF REQUESTED BY AN INVESTOR, AND ALL EXHIBITS AND (III) UPON THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT, ONE COPY OF THE PROSPECTUS INCLUDED
IN SUCH REGISTRATION STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS THERETO.  THE
COMPANY AND LEGAL COUNSEL SHALL REASONABLY COOPERATE WITH RESPECT TO THE
OBLIGATIONS CONTAINED IN THIS SECTION 3.


 


(D)                                 THE COMPANY SHALL FURNISH TO EACH INVESTOR
WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN ANY REGISTRATION STATEMENT, WITHOUT
CHARGE,  (I) PROMPTLY AFTER THE SAME IS PREPARED AND FILED WITH THE SEC, AT
LEAST ONE COPY OF SUCH REGISTRATION STATEMENT AND ANY AMENDMENT(S) THERETO,
INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS, INCLUDING EXHIBITS,
INCORPORATED THEREIN BY REFERENCE, IF REQUESTED BY AN INVESTOR AND NOT OTHERWISE
AVAILABLE ON THE EDGAR SYSTEM, AND EACH PRELIMINARY PROSPECTUS, (II) UPON THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT (BUT IN NO EVENT LATER THAN TWO
BUSINESS DAYS AFTER THE EFFECTIVE DATE), TEN (10) COPIES OF THE PROSPECTUS
INCLUDED IN SUCH REGISTRATION STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS
THERETO (OR SUCH OTHER NUMBER OF COPIES AS SUCH INVESTOR MAY REASONABLY REQUEST)
AND (III) SUCH OTHER DOCUMENTS, INCLUDING COPIES OF ANY PRELIMINARY OR FINAL
PROSPECTUS, AS SUCH INVESTOR MAY REASONABLY REQUEST FROM TIME TO TIME IN ORDER
TO FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY SUCH
INVESTOR.


 


(E)                                  THE COMPANY SHALL USE ITS BEST EFFORTS TO
(I) REGISTER AND QUALIFY, UNLESS AN EXEMPTION FROM REGISTRATION AND
QUALIFICATION APPLIES, THE RESALE BY INVESTORS OF THE REGISTRABLE SECURITIES
COVERED BY A REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR “BLUE SKY”
LAWS OF SUCH JURISDICTIONS IN THE UNITED STATES AS THE INVESTOR MAY REASONABLY
REQUEST, (II) PREPARE AND FILE IN THOSE JURISDICTIONS, SUCH AMENDMENTS
(INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO SUCH REGISTRATIONS AND
QUALIFICATIONS AS MAY BE NECESSARY TO MAINTAIN THE EFFECTIVENESS THEREOF DURING
THE REGISTRATION PERIOD, (III) TAKE SUCH OTHER ACTIONS AS MAY BE NECESSARY TO
MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN EFFECT AT ALL TIMES DURING THE

 

6

--------------------------------------------------------------------------------


 


REGISTRATION PERIOD, AND (IV) TAKE ALL OTHER ACTIONS REASONABLY NECESSARY OR
ADVISABLE TO QUALIFY THE REGISTRABLE SECURITIES FOR SALE IN SUCH JURISDICTIONS;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION
THEREWITH OR AS A CONDITION THERETO TO (X) QUALIFY TO DO BUSINESS IN ANY
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS
SECTION 3(E), (Y) SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH JURISDICTION,
OR (Z) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH JURISDICTION. 
THE COMPANY SHALL PROMPTLY NOTIFY LEGAL COUNSEL AND EACH INVESTOR WHO HOLDS
REGISTRABLE SECURITIES OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH
RESPECT TO THE SUSPENSION OF THE REGISTRATION OR QUALIFICATION OF ANY OF THE
REGISTRABLE SECURITIES FOR SALE UNDER THE SECURITIES OR “BLUE SKY” LAWS OF ANY
JURISDICTION IN THE UNITED STATES OR ITS RECEIPT OF ACTUAL NOTICE OF THE
INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE.


 


(F)                                    THE COMPANY SHALL NOTIFY LEGAL COUNSEL
AND EACH INVESTOR IN WRITING OF THE HAPPENING OF ANY EVENT, AS PROMPTLY AS
PRACTICABLE AFTER BECOMING AWARE OF SUCH EVENT, AS A RESULT OF WHICH THE
PROSPECTUS INCLUDED IN A REGISTRATION STATEMENT, AS THEN IN EFFECT, INCLUDES AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING
(PROVIDED THAT IN NO EVENT SHALL SUCH NOTICE CONTAIN ANY MATERIAL, NONPUBLIC
INFORMATION), AND, SUBJECT TO SECTION 3(R), PROMPTLY PREPARE A SUPPLEMENT OR
AMENDMENT TO SUCH REGISTRATION STATEMENT TO CORRECT SUCH UNTRUE STATEMENT OR
OMISSION, AND DELIVER TEN (10) COPIES OF SUCH SUPPLEMENT OR AMENDMENT TO LEGAL
COUNSEL AND EACH INVESTOR (OR SUCH OTHER NUMBER OF COPIES AS LEGAL COUNSEL OR
SUCH INVESTOR MAY REASONABLY REQUEST).  THE COMPANY SHALL ALSO PROMPTLY NOTIFY
LEGAL COUNSEL AND EACH INVESTOR IN WRITING (I) WHEN A PROSPECTUS OR ANY
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND WHEN A
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT HAS BECOME EFFECTIVE
(NOTIFICATION OF SUCH EFFECTIVENESS SHALL BE DELIVERED TO LEGAL COUNSEL AND EACH
INVESTOR BY FACSIMILE ON THE SAME DAY OF SUCH EFFECTIVENESS AND BY OVERNIGHT
MAIL), (II) OF ANY REQUEST BY THE SEC FOR AMENDMENTS OR SUPPLEMENTS TO A
REGISTRATION STATEMENT OR RELATED PROSPECTUS OR RELATED INFORMATION, AND (III)
OF THE COMPANY’S REASONABLE DETERMINATION THAT A POST-EFFECTIVE AMENDMENT TO A
REGISTRATION STATEMENT WOULD BE APPROPRIATE.


 


(G)                                 THE COMPANY SHALL USE ITS REASONABLE BEST
EFFORTS TO PREVENT THE ISSUANCE OF ANY STOP ORDER OR OTHER SUSPENSION OF
EFFECTIVENESS OF A REGISTRATION STATEMENT, OR THE SUSPENSION OF THE
QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION
AND, IF SUCH AN ORDER OR SUSPENSION IS ISSUED, TO OBTAIN THE WITHDRAWAL OF SUCH
ORDER OR SUSPENSION AT THE EARLIEST PRACTICABLE MOMENT AND TO NOTIFY LEGAL
COUNSEL AND EACH INVESTOR WHO HOLDS REGISTRABLE SECURITIES BEING SOLD OF THE
ISSUANCE OF SUCH ORDER AND THE RESOLUTION THEREOF OR ITS RECEIPT OF ACTUAL
NOTICE OF THE INITIATION OR THREAT OF ANY PROCEEDING FOR SUCH PURPOSE.


 


(H)                                 IF AN INVESTOR CAN DEMONSTRATE REASONABLE
NECESSITY, AT THE REASONABLE REQUEST OF ANY INVESTOR, THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO FURNISH TO SUCH INVESTOR, ON THE DATE OF THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT AND THEREAFTER FROM TIME TO TIME ON
SUCH DATES AS AN INVESTOR MAY REASONABLY REQUEST (I) A LETTER, DATED SUCH DATE,
FROM THE COMPANY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS IN FORM AND
SUBSTANCE AS IS CUSTOMARILY GIVEN BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO
UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE INVESTORS, AND
(II) AN OPINION, DATED AS OF SUCH DATE, OF COUNSEL

 

7

--------------------------------------------------------------------------------


 


REPRESENTING THE COMPANY FOR PURPOSES OF SUCH REGISTRATION STATEMENT, IN FORM,
SCOPE AND SUBSTANCE AS IS CUSTOMARILY GIVEN IN AN UNDERWRITTEN PUBLIC OFFERING,
ADDRESSED TO THE INVESTORS.


 


(I)                                     IN CONNECTION WITH THE INVESTORS’ DUE
DILIGENCE EFFORTS, THE COMPANY SHALL MAKE AVAILABLE FOR INSPECTION DURING
BUSINESS HOURS AND UPON REASONABLE ADVANCE REQUEST BY (I) ANY INVESTOR, (II)
LEGAL COUNSEL AND (III) ONE FIRM OF ACCOUNTANTS OR OTHER AGENTS RETAINED BY THE
INVESTORS (COLLECTIVELY, THE “INSPECTORS”), ALL PERTINENT FINANCIAL AND OTHER
RECORDS, AND PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY
(COLLECTIVELY, THE “RECORDS”), AS SHALL BE REASONABLY DEEMED NECESSARY BY EACH
INSPECTOR, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY
ALL INFORMATION WHICH ANY INSPECTOR MAY REASONABLY REQUEST; PROVIDED, HOWEVER,
THAT EACH INSPECTOR SHALL AGREE IN WRITING TO HOLD IN STRICT CONFIDENCE AND
SHALL NOT MAKE ANY DISCLOSURE (EXCEPT TO AN INVESTOR) OR USE OF ANY RECORD OR
OTHER INFORMATION WHICH THE COMPANY DETERMINES IN GOOD FAITH TO BE CONFIDENTIAL,
AND OF WHICH DETERMINATION THE INSPECTORS ARE SO NOTIFIED, UNLESS (A) THE
DISCLOSURE OF SUCH RECORDS IS NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR
OMISSION IN ANY REGISTRATION STATEMENT OR IS OTHERWISE REQUIRED UNDER THE 1933
ACT, (B) THE RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO A FINAL,
NON-APPEALABLE SUBPOENA OR ORDER FROM A COURT OR GOVERNMENT BODY OF COMPETENT
JURISDICTION, OR (C) THE INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY
AVAILABLE TO THE PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS OR ANY
OTHER AGREEMENT OF WHICH THE INSPECTOR HAS KNOWLEDGE.  EACH INVESTOR AGREES THAT
IT SHALL, UPON LEARNING THAT DISCLOSURE OF SUCH RECORDS IS SOUGHT IN OR BY A
COURT OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS,
GIVE PROMPT NOTICE TO THE COMPANY AND ALLOW THE COMPANY, AT ITS EXPENSE, TO
UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE
ORDER FOR, THE RECORDS DEEMED CONFIDENTIAL.  NOTHING HEREIN (OR IN ANY OTHER
CONFIDENTIALITY AGREEMENT BETWEEN THE COMPANY AND ANY INVESTOR) SHALL BE DEEMED
TO LIMIT THE INVESTORS’ ABILITY TO SELL REGISTRABLE SECURITIES IN A MANNER WHICH
IS OTHERWISE CONSISTENT WITH APPLICABLE LAWS AND REGULATIONS.


 


(J)                                     THE COMPANY SHALL HOLD IN CONFIDENCE AND
NOT MAKE ANY DISCLOSURE OF INFORMATION CONCERNING AN INVESTOR PROVIDED TO THE
COMPANY UNLESS (I) DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO COMPLY WITH
FEDERAL OR STATE SECURITIES LAWS OR APPLICABLE RULES AND REGULATIONS OF THE
PRINCIPAL MARKET, (II) THE DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO AVOID
OR CORRECT A MISSTATEMENT OR OMISSION IN ANY REGISTRATION STATEMENT, (III) THE
RELEASE OF SUCH INFORMATION IS ORDERED PURSUANT TO A SUBPOENA OR OTHER FINAL,
NON-APPEALABLE ORDER FROM A COURT OR GOVERNMENTAL BODY OF COMPETENT
JURISDICTION, OR (IV) SUCH INFORMATION HAS BEEN MADE GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT OR ANY OTHER
AGREEMENT.  THE COMPANY AGREES THAT IT SHALL, UPON LEARNING THAT DISCLOSURE OF
SUCH INFORMATION CONCERNING AN INVESTOR IS SOUGHT IN OR BY A COURT OR
GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE PROMPT
WRITTEN NOTICE TO SUCH INVESTOR AND ALLOW SUCH INVESTOR, AT THE INVESTOR’S
EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN
A PROTECTIVE ORDER FOR, SUCH INFORMATION.


 


(K)                                  THE COMPANY SHALL USE ITS BEST EFFORTS
EITHER TO (I) CAUSE ALL OF THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION
STATEMENT TO BE LISTED ON EACH SECURITIES EXCHANGE ON WHICH SECURITIES OF THE
SAME CLASS OR SERIES ISSUED BY THE COMPANY ARE THEN LISTED, IF ANY, IF THE
LISTING OF SUCH REGISTRABLE SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH
EXCHANGE, OR (II) SECURE DESIGNATION AND QUOTATION OF ALL OF THE REGISTRABLE
SECURITIES COVERED BY A REGISTRATION STATEMENT ON THE NASDAQ NATIONAL MARKET OR
(III) IF, DESPITE THE COMPANY’S BEST

 

8

--------------------------------------------------------------------------------


 


EFFORTS TO SATISFY, THE PRECEDING CLAUSES (I) AND (II) THE COMPANY IS
UNSUCCESSFUL IN SATISFYING THE PRECEDING CLAUSES (I) AND (II), TO SECURE THE
INCLUSION FOR QUOTATION ON THE NASDAQ SMALLCAP MARKET FOR SUCH REGISTRABLE
SECURITIES AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TO USE ITS
BEST EFFORTS TO ARRANGE FOR AT LEAST TWO MARKET MAKERS TO REGISTER WITH THE
NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. (“NASD”) AS SUCH WITH RESPECT
TO SUCH REGISTRABLE SECURITIES.  THE COMPANY SHALL PAY ALL FEES AND EXPENSES IN
CONNECTION WITH SATISFYING ITS OBLIGATION UNDER THIS SECTION 3(K).


 


(L)                                     THE COMPANY SHALL COOPERATE WITH THE
INVESTORS WHO HOLD REGISTRABLE SECURITIES BEING OFFERED AND, TO THE EXTENT
APPLICABLE, FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES
REPRESENTING THE REGISTRABLE SECURITIES TO BE OFFERED PURSUANT TO A REGISTRATION
STATEMENT AND ENABLE SUCH CERTIFICATES TO BE IN SUCH DENOMINATIONS OR AMOUNTS,
AS THE CASE MAY BE, AS THE INVESTORS MAY REASONABLY REQUEST AND REGISTERED IN
SUCH NAMES AS THE INVESTORS MAY REQUEST.


 


(M)                               IF REQUESTED BY AN INVESTOR, THE COMPANY SHALL
(I) AS SOON AS PRACTICABLE INCORPORATE IN A PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT SUCH INFORMATION AS AN INVESTOR REASONABLY REQUESTS TO
BE INCLUDED THEREIN RELATING TO THE SALE AND DISTRIBUTION OF REGISTRABLE
SECURITIES, INCLUDING, WITHOUT LIMITATION, INFORMATION WITH RESPECT TO THE
NUMBER OF REGISTRABLE SECURITIES BEING OFFERED OR SOLD, THE PURCHASE PRICE BEING
PAID THEREFOR AND ANY OTHER TERMS OF THE OFFERING OF THE REGISTRABLE SECURITIES
TO BE SOLD IN SUCH OFFERING; (II) AS SOON AS PRACTICABLE MAKE ALL REQUIRED
FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT AFTER BEING
NOTIFIED OF THE MATTERS TO BE INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT; AND (III) AS SOON AS PRACTICABLE, SUPPLEMENT OR MAKE
AMENDMENTS TO ANY REGISTRATION STATEMENT IF REASONABLY REQUESTED BY AN INVESTOR
HOLDING ANY REGISTRABLE SECURITIES.


 


(N)                                 THE COMPANY SHALL USE ITS BEST EFFORTS TO
CAUSE THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT TO BE
REGISTERED WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES
AS MAY BE NECESSARY TO CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE
SECURITIES.


 


(O)                                 THE COMPANY SHALL MAKE GENERALLY AVAILABLE
TO ITS SECURITY HOLDERS AS SOON AS PRACTICAL, BUT NOT LATER THAN NINETY (90)
DAYS AFTER THE CLOSE OF THE PERIOD COVERED THEREBY, AN EARNINGS STATEMENT (IN
FORM COMPLYING WITH, AND IN THE MANNER PROVIDED BY, THE PROVISIONS OF RULE 158
UNDER THE 1933 ACT) COVERING A TWELVE-MONTH PERIOD BEGINNING NOT LATER THAN THE
FIRST DAY OF THE COMPANY’S FISCAL QUARTER NEXT FOLLOWING THE EFFECTIVE DATE OF A
REGISTRATION STATEMENT.


 


(P)                                 THE COMPANY SHALL OTHERWISE USE ITS BEST
EFFORTS TO COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC IN
CONNECTION WITH ANY REGISTRATION HEREUNDER.


 


(Q)                                 WITHIN TWO (2) BUSINESS DAYS AFTER A
REGISTRATION STATEMENT WHICH COVERS REGISTRABLE SECURITIES IS ORDERED EFFECTIVE
BY THE SEC, THE COMPANY SHALL DELIVER, AND SHALL CAUSE LEGAL COUNSEL FOR THE
COMPANY TO DELIVER, TO THE TRANSFER AGENT FOR SUCH REGISTRABLE SECURITIES (WITH
COPIES TO THE INVESTORS WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN SUCH

 

9

--------------------------------------------------------------------------------


 


REGISTRATION STATEMENT) CONFIRMATION THAT SUCH REGISTRATION STATEMENT HAS BEEN
DECLARED EFFECTIVE BY THE SEC IN THE FORM ATTACHED HERETO AS EXHIBIT A.


 


(R)                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, AT ANY TIME AFTER THE REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE
BY THE SEC, THE COMPANY MAY DELAY THE DISCLOSURE OF MATERIAL, NON-PUBLIC
INFORMATION CONCERNING THE COMPANY THE DISCLOSURE OF WHICH AT THE TIME IS NOT,
IN THE GOOD FAITH OPINION OF THE BOARD OF DIRECTORS OF THE COMPANY AND ITS
COUNSEL, IN THE BEST INTEREST OF THE COMPANY AND, IN THE OPINION OF COUNSEL TO
THE COMPANY, OTHERWISE REQUIRED (A “GRACE PERIOD”); PROVIDED, THAT THE COMPANY
SHALL PROMPTLY (I) NOTIFY THE INVESTORS IN WRITING OF THE EXISTENCE OF MATERIAL,
NON-PUBLIC INFORMATION GIVING RISE TO A GRACE PERIOD (PROVIDED THAT IN EACH
NOTICE THE COMPANY WILL NOT DISCLOSE THE CONTENT OF SUCH MATERIAL, NON-PUBLIC
INFORMATION TO THE INVESTORS) AND THE DATE ON WHICH THE GRACE PERIOD WILL BEGIN,
AND (II) NOTIFY THE INVESTORS IN WRITING OF THE DATE ON WHICH THE GRACE PERIOD
ENDS; AND, PROVIDED FURTHER, THAT DURING ANY THREE HUNDRED SIXTY FIVE (365) DAY
PERIOD SUCH GRACE PERIODS SHALL NOT EXCEED AN AGGREGATE OF THIRTY-FIVE (35) DAYS
(EACH, AN “ALLOWABLE GRACE PERIOD”).  FOR PURPOSES OF DETERMINING THE LENGTH OF
A GRACE PERIOD ABOVE, THE GRACE PERIOD SHALL BEGIN ON AND INCLUDE THE DATE THE
INVESTORS RECEIVE THE NOTICE REFERRED TO IN CLAUSE (I) AND SHALL END ON AND
INCLUDE THE LATER OF THE DATE THE INVESTORS RECEIVE THE NOTICE REFERRED TO IN
CLAUSE (II) AND THE DATE REFERRED TO IN SUCH NOTICE.  THE PROVISIONS OF SECTION
3(G) HEREOF SHALL NOT BE APPLICABLE DURING THE PERIOD OF ANY ALLOWABLE GRACE
PERIOD.  UPON EXPIRATION OF THE GRACE PERIOD, THE COMPANY SHALL AGAIN BE BOUND
BY THE FIRST SENTENCE OF SECTION 3(F) WITH RESPECT TO THE INFORMATION GIVING
RISE THERETO UNLESS SUCH MATERIAL, NON-PUBLIC INFORMATION IS NO LONGER
APPLICABLE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE COMPANY SHALL CAUSE
ITS TRANSFER AGENT TO DELIVER UNLEGENDED SHARES OF COMMON STOCK TO A TRANSFEREE
OF AN INVESTOR IN ACCORDANCE WITH THE TERMS OF THE SECURITIES PURCHASE AGREEMENT
IN CONNECTION WITH ANY SALE OF REGISTRABLE SECURITIES WITH RESPECT TO WHICH AN
INVESTOR HAS ENTERED INTO A CONTRACT FOR SALE, AND DELIVERED A COPY OF THE
PROSPECTUS INCLUDED AS PART OF THE APPLICABLE REGISTRATION STATEMENT, PRIOR TO
THE INVESTOR’S RECEIPT OF THE NOTICE OF A GRACE PERIOD AND FOR WHICH THE
INVESTOR HAS NOT YET SETTLED.


 


4.                                       OBLIGATIONS OF THE INVESTORS.


 


(A)                                  AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO
THE FIRST ANTICIPATED FILING DATE OF A REGISTRATION STATEMENT, THE COMPANY SHALL
NOTIFY EACH INVESTOR IN WRITING OF THE INFORMATION THE COMPANY REQUIRES FROM
EACH SUCH INVESTOR IF SUCH INVESTOR ELECTS TO HAVE ANY OF SUCH INVESTOR’S
REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT.  IT SHALL BE A
CONDITION PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO COMPLETE THE
REGISTRATION PURSUANT TO THIS AGREEMENT WITH RESPECT TO THE REGISTRABLE
SECURITIES OF A PARTICULAR INVESTOR THAT SUCH INVESTOR SHALL FURNISH TO THE
COMPANY SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE SECURITIES HELD BY IT
AND THE INTENDED METHOD OF DISPOSITION OF THE REGISTRABLE SECURITIES HELD BY IT
AS SHALL BE REASONABLY REQUIRED TO EFFECT THE EFFECTIVENESS OF THE REGISTRATION
OF SUCH REGISTRABLE SECURITIES AND SHALL EXECUTE SUCH DOCUMENTS IN CONNECTION
WITH SUCH REGISTRATION AS THE COMPANY MAY REASONABLY REQUEST.


 


(B)                                 EACH INVESTOR, BY SUCH INVESTOR’S ACCEPTANCE
OF THE REGISTRABLE SECURITIES, AGREES TO COOPERATE WITH THE COMPANY AS
REASONABLY REQUESTED BY THE COMPANY IN CONNECTION WITH THE PREPARATION AND
FILING OF ANY REGISTRATION STATEMENT HEREUNDER, UNLESS SUCH

 

10

--------------------------------------------------------------------------------


 


INVESTOR HAS NOTIFIED THE COMPANY IN WRITING OF SUCH INVESTOR’S ELECTION TO
EXCLUDE ALL OF SUCH INVESTOR’S REGISTRABLE SECURITIES FROM SUCH REGISTRATION
STATEMENT.


 


(C)                                  EACH INVESTOR AGREES THAT, UPON RECEIPT OF
ANY NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED
IN SECTION 3(G) OR THE FIRST SENTENCE OF 3(F), SUCH INVESTOR WILL IMMEDIATELY
DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO ANY REGISTRATION
STATEMENT(S) COVERING SUCH REGISTRABLE SECURITIES UNTIL SUCH INVESTOR’S RECEIPT
OF THE COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY SECTION
3(G) OR THE FIRST SENTENCE OF 3(F) OR RECEIPT OF NOTICE THAT NO SUPPLEMENT OR
AMENDMENT IS REQUIRED.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE COMPANY
SHALL CAUSE ITS TRANSFER AGENT TO DELIVER UNLEGENDED SHARES OF COMMON STOCK TO A
TRANSFEREE OF AN INVESTOR IN ACCORDANCE WITH THE TERMS OF THE SECURITIES
PURCHASE AGREEMENT IN CONNECTION WITH ANY SALE OF REGISTRABLE SECURITIES WITH
RESPECT TO WHICH AN INVESTOR HAS ENTERED INTO A CONTRACT FOR SALE PRIOR TO THE
INVESTOR’S RECEIPT OF A NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY EVENT OF
THE KIND DESCRIBED IN SECTION 3(G) OR THE FIRST SENTENCE OF 3(F) AND FOR WHICH
THE INVESTOR HAS NOT YET SETTLED.


 


(D)                                 TO THE EXTENT REQUIRED BY APPLICABLE LAW,
EACH INVESTOR SHALL PROMPTLY NOTIFY THE COMPANY OF ANY CHANGE IN ANY INFORMATION
REGARDING SUCH INVESTOR FURNISHED BY SUCH INVESTOR TO THE COMPANY FOR INCLUSION
IN A REGISTRATION STATEMENT.  EACH INVESTOR COVENANTS AND AGREES THAT IT WILL
COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE 1933 ACT AS APPLICABLE
TO IT IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT.


 


5.                                       EXPENSES OF REGISTRATION.


 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company.  The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with registration, filing or qualification pursuant to Sections 2 and
3 of this Agreement which amount shall be limited to $10,000.

 


6.                                       INDEMNIFICATION.


 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 


(A)                                  TO THE FULLEST EXTENT PERMITTED BY LAW, THE
COMPANY WILL, AND HEREBY DOES, INDEMNIFY, HOLD HARMLESS AND DEFEND EACH
INVESTOR, THE DIRECTORS, OFFICERS, MEMBERS, PARTNERS, EMPLOYEES, AGENTS,
REPRESENTATIVES OF, AND EACH PERSON, IF ANY, WHO CONTROLS ANY INVESTOR WITHIN
THE MEANING OF THE 1933 ACT OR THE 1934 ACT (EACH, AN “INDEMNIFIED PERSON”),
AGAINST ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES, JUDGMENTS, FINES, PENALTIES,
CHARGES, COSTS, REASONABLE ATTORNEYS’ FEES, AMOUNTS PAID IN SETTLEMENT OR
EXPENSES, JOINT OR SEVERAL, (COLLECTIVELY, “CLAIMS”) INCURRED IN INVESTIGATING,
PREPARING OR DEFENDING ANY ACTION, CLAIM, SUIT, INQUIRY, PROCEEDING,
INVESTIGATION OR APPEAL TAKEN FROM THE FOREGOING BY OR BEFORE ANY COURT OR
GOVERNMENTAL, ADMINISTRATIVE OR OTHER REGULATORY AGENCY, BODY OR THE SEC,
WHETHER PENDING OR

 

11

--------------------------------------------------------------------------------


 


THREATENED, WHETHER OR NOT AN INDEMNIFIED PARTY IS OR MAY BE A PARTY THERETO
(“INDEMNIFIED DAMAGES”), TO WHICH ANY OF THEM MAY BECOME SUBJECT INSOFAR AS SUCH
CLAIMS (OR ACTIONS OR PROCEEDINGS, WHETHER COMMENCED OR THREATENED, IN RESPECT
THEREOF) ARISE OUT OF OR ARE BASED UPON:  (I) ANY UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT IN A REGISTRATION STATEMENT OR ANY
POST-EFFECTIVE AMENDMENT THERETO OR IN ANY FILING MADE IN CONNECTION WITH THE
QUALIFICATION OF THE OFFERING UNDER THE SECURITIES OR OTHER “BLUE SKY” LAWS OF
ANY JURISDICTION IN WHICH REGISTRABLE SECURITIES ARE OFFERED (“BLUE SKY
FILING”), OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING,
(II) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN ANY PRELIMINARY PROSPECTUS IF USED PRIOR TO THE EFFECTIVE DATE OF
SUCH REGISTRATION STATEMENT, OR CONTAINED IN THE FINAL PROSPECTUS (AS AMENDED OR
SUPPLEMENTED, IF THE COMPANY FILES ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO
WITH THE SEC) OR THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN ANY MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THE STATEMENTS THEREIN WERE MADE, NOT MISLEADING,
(III) ANY VIOLATION OR ALLEGED VIOLATION BY THE COMPANY OF THE 1933 ACT, THE
1934 ACT, ANY OTHER LAW, INCLUDING, WITHOUT LIMITATION, ANY STATE SECURITIES
LAW, OR ANY RULE OR REGULATION THEREUNDER RELATING TO THE OFFER OR SALE OF THE
REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT OR (IV) ANY
VIOLATION OF THIS AGREEMENT (THE MATTERS IN THE FOREGOING CLAUSES (I) THROUGH
(IV) BEING, COLLECTIVELY, “VIOLATIONS”).  SUBJECT TO SECTION 6(C), THE COMPANY
SHALL REIMBURSE THE INDEMNIFIED PERSONS, PROMPTLY AS SUCH EXPENSES ARE INCURRED
AND ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR OTHER REASONABLE EXPENSES
INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE INDEMNIFICATION
AGREEMENT CONTAINED IN THIS SECTION 6(A):  (I) SHALL NOT APPLY TO A CLAIM BY AN
INDEMNIFIED PERSON ARISING OUT OF OR BASED UPON A VIOLATION WHICH OCCURS IN
RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO THE
COMPANY BY SUCH INDEMNIFIED PERSON FOR SUCH INDEMNIFIED PERSON EXPRESSLY FOR USE
IN CONNECTION WITH THE PREPARATION OF THE REGISTRATION STATEMENT OR ANY SUCH
AMENDMENT THEREOF OR SUPPLEMENT THERETO, IF SUCH PROSPECTUS WAS TIMELY MADE
AVAILABLE BY THE COMPANY PURSUANT TO SECTION 3(D); (II) WITH RESPECT TO ANY
PRELIMINARY PROSPECTUS, SHALL NOT INURE TO THE BENEFIT OF ANY SUCH PERSON FROM
WHOM THE PERSON ASSERTING ANY SUCH CLAIM PURCHASED THE REGISTRABLE SECURITIES
THAT ARE THE SUBJECT THEREOF (OR TO THE BENEFIT OF ANY PERSON CONTROLLING SUCH
PERSON) IF THE UNTRUE STATEMENT OR OMISSION OF MATERIAL FACT CONTAINED IN THE
PRELIMINARY PROSPECTUS WAS CORRECTED IN THE PROSPECTUS, AS THEN AMENDED OR
SUPPLEMENTED AND IF SUCH PROSPECTUS WAS TIMELY MADE AVAILABLE BY THE COMPANY
PURSUANT TO SECTION 3(D), AND THE INDEMNIFIED PERSON WAS PROMPTLY ADVISED IN
WRITING NOT TO USE THE INCORRECT PROSPECTUS PRIOR TO THE USE GIVING RISE TO A
VIOLATION AND SUCH INDEMNIFIED PERSON, NOTWITHSTANDING SUCH ADVICE, USED IT OR
FAILED TO DELIVER THE CORRECT PROSPECTUS AS REQUIRED BY THE 1933 ACT; (III)
SHALL NOT BE AVAILABLE TO THE EXTENT SUCH CLAIM IS BASED ON A FAILURE OF THE
INVESTOR TO DELIVER OR TO CAUSE TO BE DELIVERED THE PROSPECTUS MADE AVAILABLE BY
THE COMPANY, INCLUDING A CORRECTED PROSPECTUS, IF SUCH PROSPECTUS OR CORRECTED
PROSPECTUS WAS TIMELY MADE AVAILABLE BY THE COMPANY PURSUANT TO SECTION 3(D);
AND (IV) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  SUCH INDEMNITY SHALL
REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON
BEHALF OF THE INDEMNIFIED PERSON AND SHALL SURVIVE THE TRANSFER OF THE
REGISTRABLE SECURITIES BY THE INVESTORS PURSUANT TO SECTION 9.


 


(B)                                 IN CONNECTION WITH ANY REGISTRATION
STATEMENT IN WHICH AN INVESTOR IS PARTICIPATING, EACH SUCH INVESTOR AGREES TO
SEVERALLY AND NOT JOINTLY INDEMNIFY, HOLD

 

12

--------------------------------------------------------------------------------


 


HARMLESS AND DEFEND, TO THE SAME EXTENT AND IN THE SAME MANNER AS IS SET FORTH
IN SECTION 6(A), THE COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO
SIGNS THE REGISTRATION STATEMENT AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF THE 1933 ACT OR THE 1934 ACT (EACH, AN
“INDEMNIFIED PARTY”), AGAINST ANY CLAIM OR INDEMNIFIED DAMAGES TO WHICH ANY OF
THEM MAY BECOME SUBJECT, UNDER THE 1933 ACT, THE 1934 ACT OR OTHERWISE, INSOFAR
AS SUCH CLAIM OR INDEMNIFIED DAMAGES ARISE OUT OF OR ARE BASED UPON ANY
VIOLATION, IN EACH CASE TO THE EXTENT, AND ONLY TO THE EXTENT, THAT SUCH
VIOLATION OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
FURNISHED TO THE COMPANY BY SUCH INVESTOR EXPRESSLY FOR USE IN CONNECTION WITH
SUCH REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THEREOF; AND,
SUBJECT TO SECTION 6(C), SUCH INVESTOR PROMPTLY WILL REIMBURSE ANY LEGAL OR
OTHER EXPENSES REASONABLY INCURRED BY AN INDEMNIFIED PARTY IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH CLAIM; PROVIDED, HOWEVER, THAT THE INDEMNITY
AGREEMENT CONTAINED IN THIS SECTION 6(B) AND THE AGREEMENT WITH RESPECT TO
CONTRIBUTION CONTAINED IN SECTION 7 SHALL NOT APPLY TO AMOUNTS PAID IN
SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN
CONSENT OF SUCH INVESTOR, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED; PROVIDED, FURTHER, HOWEVER, THAT THE INVESTOR SHALL BE LIABLE UNDER
THIS SECTION 6(B) FOR ONLY THAT AMOUNT OF A CLAIM OR INDEMNIFIED DAMAGES AS DOES
NOT EXCEED THE NET PROCEEDS TO SUCH INVESTOR AS A RESULT OF THE SALE OF
REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT.  SUCH INDEMNITY
SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR
ON BEHALF OF SUCH INDEMNIFIED PARTY AND SHALL SURVIVE THE TRANSFER OF THE
REGISTRABLE SECURITIES BY THE INVESTORS PURSUANT TO SECTION 9.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE INDEMNIFICATION AGREEMENT
CONTAINED IN THIS SECTION 6(B) WITH RESPECT TO ANY PRELIMINARY PROSPECTUS SHALL
NOT INURE TO THE BENEFIT OF ANY INDEMNIFIED PARTY IF THE UNTRUE STATEMENT OR
OMISSION OF MATERIAL FACT CONTAINED IN THE PRELIMINARY PROSPECTUS WAS CORRECTED
ON A TIMELY BASIS IN THE PROSPECTUS, AS THEN AMENDED OR SUPPLEMENTED.


 


(C)                                  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED
PERSON OR INDEMNIFIED PARTY UNDER THIS SECTION 6 OF NOTICE OF THE COMMENCEMENT
OF ANY ACTION OR PROCEEDING (INCLUDING ANY GOVERNMENTAL ACTION OR PROCEEDING)
INVOLVING A CLAIM, SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL, IF A
CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS
SECTION 6, DELIVER TO THE INDEMNIFYING PARTY A WRITTEN NOTICE OF THE
COMMENCEMENT THEREOF, AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO
PARTICIPATE IN, AND, TO THE EXTENT THE INDEMNIFYING PARTY SO DESIRES, JOINTLY
WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTICED, TO ASSUME CONTROL OF THE
DEFENSE THEREOF WITH COUNSEL MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND
THE INDEMNIFIED PERSON OR THE INDEMNIFIED PARTY, AS THE CASE MAY BE; PROVIDED,
HOWEVER, THAT AN INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO
RETAIN ITS OWN COUNSEL WITH THE FEES AND EXPENSES OF NOT MORE THAN ONE COUNSEL
FOR SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY TO BE PAID BY THE INDEMNIFYING
PARTY, IF, IN THE REASONABLE OPINION OF COUNSEL RETAINED BY THE INDEMNIFYING
PARTY, THE REPRESENTATION BY SUCH COUNSEL OF THE INDEMNIFIED PERSON OR
INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO
ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN SUCH INDEMNIFIED PERSON OR
INDEMNIFIED PARTY AND ANY OTHER PARTY REPRESENTED BY SUCH COUNSEL IN SUCH
PROCEEDING.  IN THE CASE OF AN INDEMNIFIED PERSON, LEGAL COUNSEL REFERRED TO IN
THE IMMEDIATELY PRECEDING SENTENCE SHALL BE SELECTED BY THE INVESTORS HOLDING A
MAJORITY IN INTEREST OF THE REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION
STATEMENT TO WHICH THE CLAIM RELATES.  THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON SHALL COOPERATE FULLY WITH THE INDEMNIFYING PARTY IN CONNECTION WITH ANY
NEGOTIATION OR DEFENSE OF ANY SUCH ACTION OR CLAIM BY THE INDEMNIFYING PARTY AND
SHALL FURNISH TO THE

 

13

--------------------------------------------------------------------------------


 


INDEMNIFYING PARTY ALL INFORMATION REASONABLY AVAILABLE TO THE INDEMNIFIED PARTY
OR INDEMNIFIED PERSON WHICH RELATES TO SUCH ACTION OR CLAIM.  THE INDEMNIFYING
PARTY SHALL KEEP THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON REASONABLY APPRISED
AT ALL TIMES AS TO THE STATUS OF THE DEFENSE OR ANY SETTLEMENT NEGOTIATIONS WITH
RESPECT THERETO.  NO INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY SETTLEMENT OF
ANY ACTION, CLAIM OR PROCEEDING EFFECTED WITHOUT ITS PRIOR WRITTEN CONSENT,
PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT UNREASONABLY WITHHOLD,
DELAY OR CONDITION ITS CONSENT.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON, CONSENT TO ENTRY
OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT OR OTHER COMPROMISE WHICH DOES NOT
INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF
TO SUCH INDEMNIFIED PARTY OR INDEMNIFIED PERSON OF A RELEASE FROM ALL LIABILITY
IN RESPECT TO SUCH CLAIM OR LITIGATION.  FOLLOWING INDEMNIFICATION AS PROVIDED
FOR HEREUNDER, THE INDEMNIFYING PARTY SHALL BE SUBROGATED TO ALL RIGHTS OF THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON WITH RESPECT TO ALL THIRD PARTIES, FIRMS
OR CORPORATIONS RELATING TO THE MATTER FOR WHICH INDEMNIFICATION HAS BEEN MADE. 
THE FAILURE TO DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY WITHIN A
REASONABLE TIME OF THE COMMENCEMENT OF ANY SUCH ACTION SHALL NOT RELIEVE SUCH
INDEMNIFYING PARTY OF ANY LIABILITY TO THE INDEMNIFIED PERSON OR INDEMNIFIED
PARTY UNDER THIS SECTION 6, EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS
PREJUDICED IN ITS ABILITY TO DEFEND SUCH ACTION.


 


(D)                                 THE INDEMNIFICATION REQUIRED BY THIS SECTION
6 SHALL BE MADE BY PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF
THE INVESTIGATION OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR INDEMNIFIED
DAMAGES ARE INCURRED.


 


(E)                                  THE INDEMNITY AGREEMENTS CONTAINED HEREIN
SHALL BE IN ADDITION TO (I) ANY CAUSE OF ACTION OR SIMILAR RIGHT OF THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON AGAINST THE INDEMNIFYING PARTY OR
OTHERS, AND (II) ANY LIABILITIES THE INDEMNIFYING PARTY MAY BE SUBJECT TO
PURSUANT TO THE LAW.


 


7.                                       CONTRIBUTION.


 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that:  (i) no
Person involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 


8.                                       REPORTS UNDER THE 1934 ACT.


 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

 

14

--------------------------------------------------------------------------------


 


(A)                                  MAKE AND KEEP PUBLIC INFORMATION AVAILABLE,
AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144;


 


(B)                                 FILE WITH THE SEC IN A TIMELY MANNER ALL
REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE 1933 ACT AND THE
1934 ACT SO LONG AS THE COMPANY REMAINS SUBJECT TO SUCH REQUIREMENTS AND THE
FILING OF SUCH REPORTS AND OTHER DOCUMENTS IS REQUIRED FOR THE APPLICABLE
PROVISIONS OF RULE 144; AND


 


(C)                                  FURNISH TO EACH INVESTOR SO LONG AS SUCH
INVESTOR OWNS REGISTRABLE SECURITIES, PROMPTLY UPON REQUEST, (I) A WRITTEN
STATEMENT BY THE COMPANY, IF TRUE, THAT IT HAS COMPLIED WITH THE REPORTING
REQUIREMENTS OF RULE 144, THE 1933 ACT AND THE 1934 ACT, (II) A COPY OF THE MOST
RECENT ANNUAL REPORT OF THE COMPANY AND SUCH OTHER REPORTS AND DOCUMENTS SO
FILED BY THE COMPANY (OTHER THAN ANY CORRESPONDENCE FILED BY THE COMPANY WITH
THE SEC, INCLUDING, WITHOUT LIMITATION, ANY CONFIDENTIAL TREATMENT REQUESTS),
AND (III) SUCH OTHER INFORMATION AS MAY BE REASONABLY REQUESTED TO PERMIT THE
INVESTORS TO SELL SUCH SECURITIES PURSUANT TO RULE 144 WITHOUT REGISTRATION.


 


9.                                       ASSIGNMENT OF REGISTRATION RIGHTS.


 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if:  (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act and applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.

 


10.                                 AMENDMENT OF REGISTRATION RIGHTS.


 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders.  Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company.  No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities.  No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

 


11.                                 TERMINATION OF OBLIGATIONS.


 

The obligations of the Company pursuant to Section 3 hereof shall cease and
terminate upon the earlier to occur of (a) such time as all of the Registrable
Securities have been

 

15

--------------------------------------------------------------------------------


 

resold, or (b) such time as all of the Registrable Securities may be resold
pursuant to Rule 144(k).

 


12.                                 MISCELLANEOUS.


 


(A)                                  A PERSON IS DEEMED TO BE A HOLDER OF
REGISTRABLE SECURITIES WHENEVER SUCH PERSON OWNS OR IS DEEMED TO OWN OF RECORD
SUCH REGISTRABLE SECURITIES.  IF THE COMPANY RECEIVES CONFLICTING INSTRUCTIONS,
NOTICES OR ELECTIONS FROM TWO OR MORE PERSONS WITH RESPECT TO THE SAME
REGISTRABLE SECURITIES, THE COMPANY SHALL ACT UPON THE BASIS OF INSTRUCTIONS,
NOTICE OR ELECTION RECEIVED FROM THE SUCH RECORD OWNER OF SUCH REGISTRABLE
SECURITIES.


 


(B)                                 ANY NOTICES, CONSENTS, WAIVERS OR OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS
AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I)
UPON RECEIPT, WHEN DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY
FACSIMILE (PROVIDED CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR
ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE
BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY
SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO RECEIVE THE SAME.  THE
ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS SHALL BE:


 

If to the Company:

 

BroadVision, Inc.

585 Broadway
Redwood City, California 94063
Telephone:                                    (650) 261-5100
Facsimile:                                            (650)
261-5900                    
Attention:                                         General Counsel

 

With a copy to:

 

Cooley Godward LLP
One Maritime Plaza, 20th Floor
San Francisco, California 94111

Telephone:                                    (415) 693-2000

Facsimile:                                            (415) 951-3699

Attention:                                         Kenneth L. Guernsey, Esq.

 

If to Legal Counsel:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York  10022

Telephone:  (212) 756-2000

Facsimile:  (212) 593-5955

Attention:  Eleazer N. Klein, Esq.

 

16

--------------------------------------------------------------------------------


 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 


(C)                                  FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT
OR REMEDY UNDER THIS AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING
SUCH RIGHT OR REMEDY, SHALL NOT OPERATE AS A WAIVER THEREOF.


 


(D)                                 ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE
OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR
ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTIONS OTHER THAN THE STATE OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH
NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE
GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED
HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR
UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT
JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


 


(E)                                  THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT) AND THE INSTRUMENTS
REFERENCED HEREIN AND THEREIN CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.  THERE ARE NO
RESTRICTIONS, PROMISES, WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH
OR REFERRED TO HEREIN AND THEREIN.  THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS AND

 

17

--------------------------------------------------------------------------------


 


THE INSTRUMENTS REFERENCED HEREIN AND THEREIN SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF.


 


(F)                                    SUBJECT TO THE REQUIREMENTS OF SECTION 9,
THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE PERMITTED
SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES HERETO.


 


(G)                                 THE HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING HEREOF.


 


(H)                                 THIS AGREEMENT MAY BE EXECUTED IN IDENTICAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.  THIS AGREEMENT, ONCE EXECUTED BY A
PARTY, MAY BE DELIVERED TO THE OTHER PARTY HERETO BY FACSIMILE TRANSMISSION OF A
COPY OF THIS AGREEMENT BEARING THE SIGNATURE OF THE PARTY SO DELIVERING THIS
AGREEMENT.


 


(I)                                     EACH PARTY SHALL DO AND PERFORM, OR
CAUSE TO BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL
EXECUTE AND DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND
DOCUMENTS, AS ANY OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE
INTENT AND ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(J)                                     ALL CONSENTS AND OTHER DETERMINATIONS
REQUIRED TO BE MADE BY THE INVESTORS PURSUANT TO THIS AGREEMENT SHALL BE MADE,
UNLESS OTHERWISE SPECIFIED IN THIS AGREEMENT, BY THE REQUIRED HOLDERS.


 


(K)                                  THE LANGUAGE USED IN THIS AGREEMENT WILL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT
AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


(L)                                     THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.


 


(M)                               THE OBLIGATIONS OF EACH BUYER HEREUNDER ARE
SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER BUYER, AND NO PROVISION
OF THIS AGREEMENT IS INTENDED TO CONFER ANY OBLIGATIONS ON ANY BUYER VIS-À-VIS
ANY OTHER BUYER.  NOTHING CONTAINED HEREIN, AND NO ACTION TAKEN BY ANY BUYER
PURSUANT HERETO, SHALL BE DEEMED TO CONSTITUTE THE BUYERS AS A PARTNERSHIP, AN
ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE BUYERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP WITH
RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED HEREIN.


 

* * * * * *

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

COMPANY:

 

 

 

BROADVISION, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

PORTSIDE GROWTH & OPPORTUNITY FUND

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

SF CAPITAL PARTNERS LTD.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

MANCHESTER SECURITIES CORP.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

KINGS ROAD INVESTMENTS LTD.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

PROVIDENT PREMIER MASTER FUND

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

Buyer

 

Buyer’s Address
and Facsimile Number

 

Buyer’s Representative’s Address
and Facsimile Number

 

 

 

 

 

Portside Growth & Opportunity Fund

 

c/o Ramius Capital Group, L.L.C.
666 Third Avenue, 26th Floor
New York, New York 10017

Attention:                 Jeffrey Smith
Nancy Wu

Facsimile: (212) 845-7999
Telephone: (212) 845-7955

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attn: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2000

 

 

 

 

 

SF Capital Partners Ltd.

 

3600 South Lake Drive
St. Francis, WI 53235
Attention: Brian Davidson
Facsimile: (414) 294-7700
Telephone: (414) 294-7000

 

 

 

 

 

 

 

Manchester Securities Corp.

 

712 Fifth Avenue
New York, NY 10019
Attention: Sundar Srinivasan
Facsimile: (212) 586-9461
Telephone: (212) 506-2999

 

 

 

 

 

 

 

Kings Road Investments Ltd.

 

M & C Corporate Services Limited
P.O. Box 309GT, Ugland House
South Church Street, George Town
Grand Cayman, Cayman Islands
Attention: James Piachaud
Facsimile: (212) 359-7304
Telephone: (212) 359-7336

 

 

 

 

 

 

 

Provident Premier Master Fund, Ltd.

 

c/o Gemini Investment Strategies, LLC
35 Waterview Boulevard
Parsippany, NJ 07054
Attention: Steven Winters
Facsimile: (973) 404-1360
Telephone: (973) 404-1350

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

Computershare Trust Company

350 Indiana Street, Suite 800

Golden, CO  80401

Attention:  Ms. Tiffany Skiles

 

Re:                               BroadVision, Inc.

 

Ladies and Gentlemen:

 

[We are][I am] counsel to BroadVision, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”) entered into
by and among the Company and the buyers named therein (collectively, the
“Holders”) pursuant to which the Company issued to the Holders senior secured
convertible notes (the “Initial Notes”) convertible into the Company’s common
stock, $.0001 par value per share (the ”Common Stock”), warrants exercisable for
shares of Common Stock (the “Warrants”) and additional investment rights
exercisable for additional senior secured convertible notes of the Company (the
“Additional Notes”, and collectively with the Initial Notes, the “Notes”) which
will be convertible into shares of Common Stock.  Pursuant to the Securities
Purchase Agreement, the Company also has entered into a Registration Rights
Agreement with the Holders (the “Registration Rights Agreement”) pursuant to
which the Company agreed, among other things, to register the Registrable
Securities (as defined in the Registration Rights Agreement), including the
shares of Common Stock issuable upon conversion of the Notes, the shares of
Common Stock issuable as interest on the Notes and the shares of Common Stock
issuable upon exercise of the Warrants, under the Securities Act of 1933, as
amended (the “1933 Act”).  In connection with the Company’s obligations under
the Registration Rights Agreement, on                                , 200  ,
the Company filed a Registration Statement on Form S-3 (File No.
333-                          ) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities that names each of the Holders as a selling stockholder thereunder.

 

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

 

This letter shall serve as our standing opinion to you that the shares of Common
Stock are freely transferable by the Holders pursuant to the Registration
Statement.  You need not require further letters from us to effect any future
legend-free issuance or reissuance of

 

1

--------------------------------------------------------------------------------


 

shares of Common Stock to the Holders as contemplated by the Company’s
Irrevocable Transfer Agent Instructions dated                      , 2004.  This
letter shall serve as our standing opinion with regard to this matter.

 

 

Very truly yours,

 

 

 

[ISSUER’S COUNSEL]

 

 

 

By:

 

 

 

CC:                             [LIST NAMES OF HOLDERS]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SELLING STOCKHOLDERS

 

The shares of Common Stock being offered by the selling stockholders are
issuable upon conversion of the convertible notes (including convertible notes
issuable upon exercise of additional investment rights which were issued
pursuant to a Securities Purchase Agreement dated as of November       , 2004),
as interest on the convertible notes and upon exercise of the warrants.  For
additional information regarding the issuance of those convertible notes,
warrants and additional investment rights, see “Private Placement of Shares of
Common Stock, Convertible Notes, Warrants and Additional Investment Rights”
above.  We are registering the shares of Common Stock in order to permit the
selling stockholders to offer the shares for resale from time to time.  Except
for the ownership of the Convertible Notes, the Warrants and the Additional
Investment Rights issued pursuant to the Securities Purchase Agreement, the
selling stockholders have not had any material relationship with us within the
past three years.

 

The table below lists the selling stockholders and information regarding the
beneficial ownership of the shares of Common Stock by each of the selling
stockholders.  The second column lists the number of shares of Common Stock
beneficially owned by each selling stockholder, based on its ownership of the
convertible notes, warrants and additional investment rights, as of
                , 200  , assuming conversion of all convertible notes (including
convertible notes issuable upon exercise of all of the additional investment
rights held by the selling stockholders) and exercise of the warrants held by
the selling stockholders on that date, without regard to any limitations on
conversions or exercise.

 

The third column lists the shares of Common Stock being offered by this
prospectus by each selling stockholder.

 

In accordance with the terms of a registration rights agreement among the
Company and the selling stockholders, this prospectus generally covers the
resale of at least 150% of the sum of (i) the number of shares of Common Stock
issuable as interest on the convertible notes, (ii) the number of shares of
Common Stock issuable upon conversion of the convertible notes (including
convertible notes issuable upon exercise of all of the additional investment
rights which were issued pursuant to a Securities Purchase Agreement) as of the
trading day immediately preceding the date the registration statement is
initially filed with the SEC and (iii) the number of shares of Common Stock
issuable upon exercise of the related warrants as of the trading day immediately
preceding the date the registration statement is initially filed with the SEC. 
Because the conversion price of the convertible notes, the interest payable on
the convertible notes may be adjusted and the exercise price of the warrants and
the additional investment rights may be adjusted, the number of shares that will
actually be issued may be more or less than the number of shares being offered
by this prospectus.  The fourth column assumes the sale of all of the shares
offered by the selling stockholders pursuant to this prospectus.

 

Under the terms of the convertible notes and the warrants, a selling stockholder
may not convert the convertible notes or exercise the warrants to the extent
such conversion or exercise would cause such selling stockholder, together with
its affiliates, to beneficially own a number of shares of Common Stock which
would exceed 4.99% of our then outstanding shares of Common

 

1

--------------------------------------------------------------------------------


 

Stock following such conversion or exercise, excluding for purposes of such
determination shares of Common Stock issuable upon conversion of the convertible
notes that have not been converted and upon exercise of the warrants and
additional investment rights that have not been exercised.  The number of shares
in the second column does not reflect this limitation.  The selling stockholders
may sell all, some or none of their shares in this offering.  See “Plan of
Distribution.”

 

Name of Selling Shareholder

 

Number of Shares Owned
Prior to Offering

 

Maximum Number of Shares
to be Sold Pursuant to this
Prospectus

 

Number of Shares Owned
After Offering

 

 

 

 

 

 

 

 

 

Portside Growth & Opportunity Fund (1)

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

SF Capital Partners Ltd. (2)

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

Manchester Securities Corp. (3)

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

Kings Road Investments Ltd.

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

Provident Premier Master Fund (4)

 

 

 

 

 

0

 

 

--------------------------------------------------------------------------------

(1)                                  Ramius Capital Group, LLC (“Ramius
Capital”) is the investment adviser of Portside Growth and Opportunity Fund
(“Portside”) and consequently has voting control and investment discretion over
securities held by Portside.  Ramius Capital disclaims beneficial ownership of
the shares held by Portside.  Peter A. Cohen, Morgan B. Stark, Thomas W. Strauss
and Jeffrey M. Solomon are the sole managing members of C4S& Co., LLC, the sole
managing member of Ramius Capital.  As a result, Messrs. Cohen, Stark, Strauss
and Solomon may be considered beneficial owners of any shares deemed to be
beneficially owned by Ramius Capital.  Messrs. Cohen, Stark, Strauss and Solomon
disclaim beneficial ownership of these shares.

 

(2)                                  Michael A. Roth and Brian J. Stark possess
voting and dispositive power over all of the shares owned by SF Capital Partners
Ltd.

 

(3)                                  Manchester Securities Corp. is a
wholly-owned subsidiary of Elliott Associates, L.P. Paul E. Singer and Elliott
Capital Advisors, L.P., which is controlled by Mr. Singer, are the general
partners of Elliott Associates, L.P.

 

(4)                                The Investment Advisor to Provident Premier
Master Fund, Ltd. is Gemini Investment Strategies, LLC. The Managing Members of
Gemini Investment Strategies, LLC are Messrs. Steven W. Winters and Mr. Richard
S. Yakomin. As such, Messrs. Winters and Yakomin may be deemed beneficial owners
of the shares. Messrs. Winters and Yakomin, however, disclaim beneficial
ownership of such shares.

 

2

--------------------------------------------------------------------------------


 

PLAN OF DISTRIBUTION

 

We are registering the shares of Common Stock issuable upon conversion of the
convertible notes (including convertible notes issuable upon exercise of the
additional investment rights), upon exercise of the warrants and in payment of
interest on the convertible notes to permit the resale of these shares of Common
Stock by the holders of the convertible notes, warrants and additional
investment rights from time to time after the date of this prospectus.  We will
not receive any of the proceeds from the sale by the selling stockholders of the
shares of Common Stock.  We will bear all fees and expenses incident to our
obligation to register the shares of Common Stock.

 

The selling stockholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions.  The shares of Common Stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated
prices.  These sales may be effected in transactions, which may involve crosses
or block transactions,

 

•                  on any national securities exchange or quotation service on
which the securities may be listed or quoted at the time of sale;

 

•                  in the over-the-counter market;

 

•                  in transactions otherwise than on these exchanges or systems
or in the over-the-counter market;

 

•                  through the writing of options, whether such options are
listed on an options exchange or otherwise;

 

•                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

•                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

•                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

•                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

•                  privately negotiated transactions;

 

•                  short sales;

 

•                  sales pursuant to Rule 144;

 

1

--------------------------------------------------------------------------------


 

•                  broker-dealers may agree with the selling securityholders to
sell a specified number of such shares at a stipulated price per share;

 

•                  a combination of any such methods of sale; and

 

•                  any other method permitted pursuant to applicable law.

 

If the selling stockholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved).  In connection with sales of
the shares of Common Stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of Common Stock in the course of hedging in positions they
assume.  The selling stockholders may also sell shares of Common Stock short and
deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. 
The selling stockholders may also loan or pledge shares of Common Stock to
broker-dealers that in turn may sell such shares.

 

The selling stockholders may pledge or grant a security interest in some or all
of the convertible notes, warrants, additional investment rights or shares of
Common Stock owned by them and, if they default in the performance of their
secured obligations, the pledgees or secured parties may offer and sell the
shares of Common Stock from time to time pursuant to this prospectus or any
amendment to this prospectus under Rule 424(b)(3) or other applicable provision
of the Securities Act of 1933, as amended, amending, if necessary, the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.  The selling
stockholders also may transfer and donate the shares of Common Stock in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling stockholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act.  At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

 

Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers.  In
addition, in some states the

 

2

--------------------------------------------------------------------------------


 

shares of Common Stock may not be sold unless such shares have been registered
or qualified for sale in such state or an exemption from registration or
qualification is available and is complied with.

 

There can be no assurance that any selling stockholder will sell any or all of
the shares of Common Stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of Common Stock by the selling
stockholders and any other participating person.  Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of Common
Stock to engage in market-making activities with respect to the shares of Common
Stock.  All of the foregoing may affect the marketability of the shares of
Common Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.

 

We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement; provided, however, that a selling
stockholder will pay all underwriting discounts and selling commissions, if
any.  We will indemnify the selling stockholders against liabilities, including
some liabilities under the Securities Act, in accordance with the registration
rights agreements, or the selling stockholders will be entitled to
contribution.  We may be indemnified by the selling stockholders against
liabilities, including liabilities under the Securities Act, that may arise from
any written information furnished to us by the selling stockholder specifically
for use in this prospectus, in accordance with the related registration rights
agreement, or we may be entitled to contribution.

 

Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of Common Stock will be freely tradable in the hands of
persons other than our affiliates.

 

3

--------------------------------------------------------------------------------


 

Exhibit H

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of November        2004 (this “Agreement”), by and
among BroadVision, Inc., a Delaware corporation (the “Company”), Pehong Chen, an
individual (“Chen”), and The Chen Family Trust dated 1/15/93, a [JURISDICTION]
[grantor] trust, (the “Trust” and, collectively with Chen, the “Stockholders”).

 

WHEREAS, the Company and certain investors (each, a “Buyer”, and collectively,
the “Buyers”) have entered into a Securities Purchase Agreement, dated as of the
date hereof (the “Securities Purchase Agreement”), pursuant to which, among
other things, the Company has agreed to issue and sell to the Buyers and the
Buyers have, severally but not jointly, agreed to purchase (i) senior
subordinated secured convertible notes of the Company (the “Notes”), which Notes
shall be convertible into the Company’s common stock, $.0001 par value per share
(the “Common Stock”), (ii) warrants to purchase shares of Common Stock and (iii)
a right to acquire additional Notes;

 

WHEREAS, as of the date hereof, (i) the Trust owns [5,874,985] shares of Common
Stock, which represent approximately [17.7]% of the total issued and outstanding
Common Stock of the Company and approximately [17.7]% of the total voting power
of the Company and (ii) Chen owns options (the “Options”) to purchase
[1,057,455] shares of Common Stock of the Company;

 

WHEREAS, as a condition to the willingness of the Buyers to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the “Transaction”), the Buyers have required that the
Stockholders agree, and in order to induce the Buyers to enter into the
Securities Purchase Agreement, the Stockholders have agreed, to enter into this
Agreement with respect to all the Common Stock now owned and which may hereafter
be acquired by the Stockholders (including, without limitation, the Option
Shares (as defined in Section 2.03 hereof)) and any other securities, if any,
which Stockholders are currently entitled to vote, or after the date hererof
become entitled to vote, at any meeting of the stockholders of the Company (the
“Other Securities”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

ARTICLE I

VOTING AGREEMENT OF THE STOCKHOLDERS

 

SECTION 1.01.  Voting Agreement.  Subject to the last sentence of this
Section 1.01, the Stockholders hereby agree that at any meeting of the
stockholders of the Company, however called, and in any action by written
consent of the Company’s stockholders, the Stockholders shall vote all of the
Trust Shares (as defined in Section 2.03 hereof), any Option Shares and any
Other Securities: (a) in favor of the Stockholder Approval (as defined in the
Securities Purchase Agreement) as described in Section 4(p) of the Securities
Purchase Agreement; and (b) against any proposal or any other corporate action
or agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the
Transaction Documents (as defined in the Securities

 

--------------------------------------------------------------------------------


 

Purchase Agreement) or which could result in any of the conditions to the
Company’s obligations under the Transaction Documents not being fulfilled.  The
Stockholders acknowledge receipt and review of a copy of the Securities Purchase
Agreement and the other Transaction Documents.  The obligations of the
Stockholders under this Section 1.01 shall terminate immediately following the
occurrence of the Stockholder Approval.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

Each Stockholder hereby represents and warrants, severally but not jointly to
the Company and each of the Buyers as follows:

 

SECTION 2.01.  Authority Relative to this Agreement.  (a) Such Stockholder has
all necessary power (if such Stockholder is an entity), capacity (if such
Stockholder is an individual) and authority to execute and deliver this
Agreement, to perform his or its obligations hereunder and to consummate the
transactions contemplated hereby and (b) Chen has full trust power and authority
as a trustee of the Trust, under the terms of the relevant trust instrument
thereof, to vote the Trust Shares in accordance with the terms herein.  This
Agreement has been duly executed and delivered by such Stockholder and
constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally, the enforcement of
creditors’ and other obligees’ rights and (ii) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought.

 

SECTION 2.02.  No Conflict.  (a)  The execution and delivery of this Agreement
by such Stockholder does not, and the performance of this Agreement by such
Stockholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to such Stockholder or by which the Trust Shares, Options, or any Other
Securities owned by such Stockholder are bound or affected or (ii) result in any
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the Trust Shares, Options, or any
Other Securities owned by such Stockholder pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which such Stockholder is a party or by which
such Stockholder is bound.

 

(b)           The execution and delivery of this Agreement by such Stockholder
does not, and the performance of this Agreement by such Stockholder shall not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any governmental entity by such Stockholder.

 

SECTION 2.03.  Title to the Stock.  As of the date hereof, (a) the Trust owns
[5,874,985] shares of Common Stock of the Company (the “Trust Shares”) and (b)
Chen owns Options to purchase [1,057,455] shares of Common Stock of the Company
(the “Option

 

2

--------------------------------------------------------------------------------


 

Shares”).  As of the date hereof, Chen is entitled to vote, without restriction,
on all matters brought before holders of capital stock of the Company, (i) the
Trust Shares (in his capacity as a trustee), which shares represent on the date
hereof approximately [17.7]% of the outstanding stock and approximately [17.7]%
of the voting power of the Company and (ii) upon exercise of the Options, the
Option Shares, which shares represent on the date hereof (assuming exercise as
of such date) approximately [2.6]% of the outstanding stock and approximately
[2.6]% of the voting power of the Company. Such Common Stock is all the
securities of the Company owned, either of record or beneficially, by each
Stockholder.  Such Common Stock is owned free and clear of all security
interests, liens, claims, pledges, options, rights of first refusal, agreements,
limitations on such Stockholder’s voting rights, charges and other encumbrances
of any nature whatsoever.  No Stockholder has appointed or granted any proxy,
which appointment or grant is still effective, with respect to the Trust Shares,
any Option Shares or Other Securities owned by such Stockholder.

 

ARTICLE III

COVENANTS

 

SECTION 3.01.  No Disposition or Encumbrance of Stock.  Each Stockholder hereby
covenants and agrees that such Stockholder shall not, and Chen in his capacity
as trustee shall not cause or permit the Trust to, offer or agree to sell,
transfer, tender, assign, hypothecate or otherwise dispose of, grant a proxy or
power of attorney with respect to, or create or permit to exist any security
interest, lien, claim, pledge, option, right of first refusal, agreement,
limitation on Stockholders’ voting rights, charge or other encumbrance of any
nature whatsoever (“Encumbrance”) with respect to the Trust Shares, any Option
Shares or Other Securities, directly or indirectly, or initiate, solicit or
encourage any person to take actions which could reasonably be expected to lead
to the occurrence of any of the foregoing.

 

SECTION 3.02.  Company Cooperation.  The Company hereby covenants and agrees
that it will not, and each Stockholder irrevocably and unconditionally
acknowledges and agrees that the Company will not (and waives any rights against
the Company in relation thereto), recognize any Encumbrance or agreement on any
of the Trust Shares, Options, or any Other Securities subject to this Agreement.

 

ARTICLE IV

MISCELLANEOUS

 

SECTION 4.01.  Further Assurances.  Each Stockholder shall execute and deliver
such further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.

 

SECTION 4.02.  Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that any Buyer (without being
joined by any other Buyer) shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity.  Any Buyer
shall be entitled to its reasonable attorneys’ fees in any action brought to
enforce this Agreement in which it is the prevailing party.

 

3

--------------------------------------------------------------------------------


 

SECTION 4.03.  Entire Agreement.  This Agreement constitutes the entire
agreement among the Company and the Stockholders (other than the Securities
Purchase Agreement and the other Transaction Documents to which the Stockholders
are parties) with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, among the Company and the
Stockholders with respect to the subject matter hereof.

 

SECTION 4.04.  Amendment.  This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.

 

SECTION 4.05.  Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party. 
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

 

SECTION 4.06.  Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware.  The parties hereby submit to
the non-exclusive jurisdiction of the Supreme Court of the State of New York or
the United States District Court for the Southern District of New York located
in New York County, New York in respect of any all actions or proceedings
arising directly or indirectly from or in connection with this Agreement.  The
parties consent to the jurisdiction and venue of the foregoing courts and
consent that any process or notice of motion or other application to any of said
courts or a judge thereof may be served inside or outside the State of New York
or the Southern District of New York by registered mail, return receipt
requested, directed to the party being served at its address set forth on the
signature ages to this Agreement (and service so made shall be deemed complete
three (3) days after the same has been posted as aforesaid) or by personal
service or in such other manner as may be permissible under the rules of said
courts.  Each of the Company and each Stockholder irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action, or proceeding brought
in such a court and any claim that suit, action, or proceeding has been brought
in an inconvenient forum.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

SECTION 4.07.  Third-Party Beneficiaries.  The Buyers shall be intended third
party beneficiaries of this Agreement to the same extent as if they were parties
hereto, and shall be entitled to enforce the provisions hereof.

 

4

--------------------------------------------------------------------------------


 

SECTION 4.08.  Termination.  This Agreement shall terminate immediately
following the occurrence of the Stockholder Approval or upon the mutual consent
of the Stockholders and the Buyers holding at least a majority of the aggregate
principal amount of Notes outstanding.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Stockholder and the Company has duly executed this
Agreement.

 

 

THE COMPANY:

 

 

 

BROADVISION, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Address:

585 Broadway
Redwood City, CA 94063

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS:

 

 

 

PEHONG CHEN

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

THE CHEN FAMILY TRUST
DATED 1/15/93

 

 

 

 

 

By:

 

 

 

 

Name:

Pehong Chen

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

--------------------------------------------------------------------------------


 

Exhibit F

 

SRZ DRAFT

11/08/04

 

PLEDGE AND SECURITY AGREEMENT

 

PLEDGE AND SECURITY AGREEMENT, dated as of November       , 2004 (this
“Agreement”) made by BroadVision, Inc., a Delaware corporation (“BVI”) and each
of its existing “Subsidiaries” (as defined in the Securities Purchase Agreement
defined below) named on the signature pages hereto (collectively, the “Existing
Subsidiaries”) and each other Subsidiary of BVI hereafter becoming party hereto
(together with BVI and the Existing Subsidiaries, each a “Grantor” and,
collectively, the “Grantors”), in favor of Portside Growth & Opportunity Fund, a
company organized under the laws of the Cayman Islands, in its capacity as
collateral agent (in such capacity, the “Collateral Agent”) for the “Buyers” (as
defined below) party to the Securities Purchase Agreement, dated as of even date
herewith (as amended, restated or otherwise modified from time to time, the
“Securities Purchase Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, BVI and each party listed as a “Buyer” Schedule of Buyers attached
thereto (collectively, the “Buyers”) are parties to the Securities Purchase
Agreement, pursuant to which BVI shall be required to sell, and the Buyers shall
purchase or have the right to purchase, the “Notes” (as defined therein);

 

WHEREAS, it is a condition precedent to the Buyers entering into the Securities
Purchase Agreement that BVI shall have executed and delivered to the Collateral
Agent this Agreement providing for the grant to the Collateral Agent for the
benefit of the Buyers of a security interest in all Collateral (as defined
herein) to secure all of BVI’s obligations under the Securities Purchase
Agreement and the “Notes” (as defined therein) issued pursuant thereto (as such
Notes may be amended, restated, replaced or otherwise modified from time to time
in accordance with the terms thereof, collectively, the “Notes”);

 

WHEREAS, each of the Existing Subsidiaries is a wholly-owned Subsidiary of BVI
and will derive substantial benefits from the execution of the Securities
Purchase Agreement;

 

WHEREAS, each of the Existing Subsidiaries, BVI and each other Grantor are or
will be mutually dependent on each other in the conduct of their respective
businesses as an integrated operation, with the credit needed from time to time
by one often being provided through financing obtained by the other and the
ability to obtain such financing being dependent on the successful operations of
each of the Existing Subsidiaries, BVI and each other Grantor;

 

WHEREAS, it is a condition precedent to the Buyers entering into the Securities
Purchase Agreement that each of the Existing Subsidiaries shall have executed
and delivered to the Collateral Agent the “Guaranty” (as defined therein) with
respect to the obligations of BVI under the Securities Purchase Agreement and
the Notes (as amended, restated or otherwise modified from time to time, the
“Guaranty”), and this Agreement providing for the grant to the Collateral Agent
for the benefit of the Buyers of a security interest in all personal property of
each of the Existing Subsidiaries to secure its obligations under the Guaranty,
and that each

 

--------------------------------------------------------------------------------


 

future domestic and material foreign Subsidiary of BVI become a party to the
Guaranty and this Agreement; and

 

WHEREAS, each of the Existing Subsidiaries and each other Grantor has determined
that the execution, delivery and performance of this Agreement and the Guaranty
directly benefits, and are in the best interest of BVI; and

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Grantor agrees with the Collateral Agent, for the benefit of the
Buyers, as follows:

 


SECTION 1.                                DEFINITIONS.


 


(A)                                  REFERENCE IS HEREBY MADE TO THE SECURITIES
PURCHASE AGREEMENT AND THE NOTES FOR A STATEMENT OF THE TERMS THEREOF.  ALL
TERMS USED IN THIS AGREEMENT AND THE RECITALS HERETO WHICH ARE DEFINED IN THE
SECURITIES PURCHASE AGREEMENT, THE NOTES OR IN ARTICLES 8 OR 9 OF THE UNIFORM
COMMERCIAL CODE (THE “CODE”) AS IN EFFECT FROM TIME TO TIME IN THE STATE OF NEW
YORK, AND WHICH ARE NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANINGS
HEREIN AS SET FORTH THEREIN; PROVIDED THAT TERMS USED HEREIN WHICH ARE DEFINED
IN THE CODE AS IN EFFECT IN THE STATE OF NEW YORK ON THE DATE HEREOF SHALL
CONTINUE TO HAVE THE SAME MEANING NOTWITHSTANDING ANY REPLACEMENT OR AMENDMENT
OF SUCH STATUTE EXCEPT AS THE COLLATERAL AGENT MAY OTHERWISE DETERMINE.


 


(B)                                 THE FOLLOWING TERMS SHALL HAVE THE
RESPECTIVE MEANINGS PROVIDED FOR IN THE CODE:  “ACCOUNTS”, “CASH PROCEEDS”,
“CHATTEL PAPER”, “COMMERCIAL TORT CLAIM”, “COMMODITY ACCOUNT”, “COMMODITY
CONTRACTS”, “DEPOSIT ACCOUNT”, “DOCUMENTS”, “EQUIPMENT”, “FIXTURES”, “GENERAL
INTANGIBLES”, “GOODS”, “INSTRUMENTS”, “INVENTORY”, “INVESTMENT PROPERTY”,
“LETTER-OF-CREDIT RIGHTS”, “NONCASH PROCEEDS”, “PAYMENT INTANGIBLES”,
“PROCEEDS”, “PROMISSORY NOTES”, “SECURITY”, “RECORD”, “SECURITY ACCOUNT”,
“SOFTWARE”, AND “SUPPORTING OBLIGATIONS”.


 


(C)                                  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE RESPECTIVE MEANINGS INDICATED BELOW, SUCH MEANINGS TO BE
APPLICABLE EQUALLY TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS:


 

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).

 

“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.

 

2

--------------------------------------------------------------------------------


 

“Event of Default” shall have the meaning set forth in the Notes.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

 

“Intellectual Property” means the Copyrights, Trademarks and Patents.

 

“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.

 

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any capitalized lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

 

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

 

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.

 

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).

 

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general

 

3

--------------------------------------------------------------------------------


 

intangibles of like nature, now or hereafter owned, adopted, acquired or used by
any Grantor (including, without limitation, all domestic and foreign trademarks,
service marks, collective marks, certification marks, trade names, business
names, d/b/a’s, Internet domain names, trade styles, designs, logos and other
source or business identifiers described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof or any other country or any political subdivision
thereof), and all reissues, extensions or renewals thereof, together with all
goodwill of the business symbolized by such marks and all customer lists,
formulae and other Records of any Grantor relating to the distribution of
products and services in connection with which any of such marks are used.

 


SECTION 2.                                GRANT OF SECURITY INTEREST.  AS
COLLATERAL SECURITY FOR ALL OF THE “OBLIGATIONS” (AS DEFINED IN SECTION 3
HEREOF), EACH GRANTOR HEREBY PLEDGES AND ASSIGNS TO THE COLLATERAL AGENT FOR THE
BENEFIT OF THE BUYERS, AND GRANTS TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE
BUYERS A CONTINUING SECURITY INTEREST IN, ALL PERSONAL PROPERTY OF SUCH GRANTOR,
WHEREVER LOCATED AND WHETHER NOW OR HEREAFTER EXISTING AND WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, OF EVERY KIND AND DESCRIPTION, TANGIBLE OR INTANGIBLE
(COLLECTIVELY, THE “COLLATERAL”), INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:


 


(A)                                  ALL ACCOUNTS;


 


(B)                                 ALL CHATTEL PAPER (WHETHER TANGIBLE OR
ELECTRONIC);


 


(C)                                  THE COMMERCIAL TORT CLAIMS SPECIFIED ON
SCHEDULE VI HERETO;


 


(D)                                 ALL DEPOSIT ACCOUNTS (INCLUDING, WITHOUT
LIMITATION, ALL CASH, AND ALL OTHER PROPERTY FROM TIME TO TIME DEPOSITED THEREIN
AND THE MONIES AND PROPERTY IN THE POSSESSION OR UNDER THE CONTROL OF THE
COLLATERAL AGENT OR BUYER OR ANY AFFILIATE, REPRESENTATIVE, AGENT OR
CORRESPONDENT OF THE COLLATERAL AGENT OR BUYER;


 


(E)                                  ALL DOCUMENTS;


 


(F)                                    ALL EQUIPMENT;


 


(G)                                 ALL FIXTURES;


 


(H)                                 ALL GENERAL INTANGIBLES (INCLUDING, WITHOUT
LIMITATION, ALL PAYMENT INTANGIBLES);


 


(I)                                     ALL GOODS;


 


(J)                                     ALL INSTRUMENTS (INCLUDING, WITHOUT
LIMITATION, PROMISSORY NOTES AND EACH CERTIFICATED SECURITY);


 


(K)                                  ALL INVENTORY;


 


(L)                                     ALL INVESTMENT PROPERTY;

 

4

--------------------------------------------------------------------------------


 


(M)                               ALL COPYRIGHTS, PATENTS AND TRADEMARKS, AND
ALL LICENSES;


 


(N)                                 ALL LETTER-OF-CREDIT RIGHTS;


 


(O)                                 ALL SUPPORTING OBLIGATIONS;


 


(P)                                 ALL OTHER TANGIBLE AND INTANGIBLE PERSONAL
PROPERTY OF SUCH GRANTOR (WHETHER OR NOT SUBJECT TO THE CODE), INCLUDING,
WITHOUT LIMITATION, ALL BANK AND OTHER ACCOUNTS AND ALL CASH AND ALL INVESTMENTS
THEREIN, ALL PROCEEDS, PRODUCTS, OFFSPRING, ACCESSIONS, RENTS, PROFITS, INCOME,
BENEFITS, SUBSTITUTIONS AND REPLACEMENTS OF AND TO ANY OF THE PROPERTY OF SUCH
GRANTOR DESCRIBED IN THE PRECEDING CLAUSES OF THIS SECTION 2 (INCLUDING, WITHOUT
LIMITATION, ANY PROCEEDS OF INSURANCE THEREON AND ALL CAUSES OF ACTION, CLAIMS
AND WARRANTIES NOW OR HEREAFTER HELD BY SUCH GRANTOR IN RESPECT OF ANY OF THE
ITEMS LISTED ABOVE), AND ALL BOOKS, CORRESPONDENCE, FILES AND OTHER RECORDS,
INCLUDING, WITHOUT LIMITATION, ALL TAPES, DESKS, CARDS, SOFTWARE, DATA AND
COMPUTER PROGRAMS IN THE POSSESSION OR UNDER THE CONTROL OF SUCH GRANTOR OR ANY
OTHER PERSON FROM TIME TO TIME ACTING FOR SUCH GRANTOR THAT AT ANY TIME EVIDENCE
OR CONTAIN INFORMATION RELATING TO ANY OF THE PROPERTY DESCRIBED IN THE
PRECEDING CLAUSES OF THIS SECTION 2 OR ARE OTHERWISE NECESSARY OR HELPFUL IN THE
COLLECTION OR REALIZATION THEREOF; AND


 


(Q)                                 ALL PROCEEDS, INCLUDING ALL CASH PROCEEDS
AND NONCASH PROCEEDS, AND PRODUCTS OF ANY AND ALL OF THE FOREGOING COLLATERAL;




IN EACH CASE HOWSOEVER SUCH GRANTOR’S INTEREST THEREIN MAY ARISE OR APPEAR
(WHETHER BY OWNERSHIP, SECURITY INTEREST, CLAIM OR OTHERWISE).


 

Notwithstanding the foregoing, “Collateral” shall not include:  (1) any such
property that is nonassignable by its terms without the consent of the licensor
thereof or another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9-406
and 9-408 of the Code); (2) any intent to use any Trademark application at the
U.S. Patent and Trademark Office (the “PTO”) prior to the filing with the PTO of
a Statement of Use with respect to such application; (3) any governmental permit
or franchise that prohibits Liens on or collateral assignments of such permit or
franchise, or (4) any shares of capital stock or other equity interests issued
by any foreign Subsidiary, other than those shares of capital stock or other
equity interests now or hereafter issued by (x) any of the Existing
Subsidiaries, and (y) any other foreign Subsidiary that shall, at any time, be
or become a material foreign Subsidiary.

 


SECTION 3.                                SECURITY FOR OBLIGATIONS.  THE
SECURITY INTEREST CREATED HEREBY IN THE COLLATERAL CONSTITUTES CONTINUING
COLLATERAL SECURITY FOR ALL OF THE FOLLOWING OBLIGATIONS, WHETHER NOW EXISTING
OR HEREAFTER INCURRED (COLLECTIVELY, THE “OBLIGATIONS”):


 


(A)                                  (I) THE PAYMENT BY BVI, AS AND WHEN DUE AND
PAYABLE (BY SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR
OTHERWISE), OF ALL AMOUNTS FROM TIME TO TIME OWING BY IT IN RESPECT OF THE
SECURITIES PURCHASE AGREEMENT, THE NOTES AND THE OTHER “TRANSACTION DOCUMENTS”
(AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT), AND (II) THE PAYMENT BY EACH
OF THE EXISTING SUBSIDIARIES AND EACH OTHER GRANTOR OTHER THAN BVI AS AND WHEN
DUE AND PAYABLE OF ALL “GUARANTEED OBLIGATIONS” UNDER (AS DEFINED IN) THE
GUARANTY, INCLUDING,

 

5

--------------------------------------------------------------------------------


 


WITHOUT LIMITATION, (A) ALL PRINCIPAL OF AND INTEREST ON THE NOTES (INCLUDING,
WITHOUT LIMITATION, ALL INTEREST THAT ACCRUES AFTER THE COMMENCEMENT OF ANY
INSOLVENCY PROCEEDING OF ANY GRANTOR, WHETHER OR NOT THE PAYMENT OF SUCH
INTEREST IS UNENFORCEABLE OR IS NOT ALLOWABLE DUE TO THE EXISTENCE OF SUCH
INSOLVENCY PROCEEDING), AND (B) ALL FEES, COMMISSIONS, EXPENSE REIMBURSEMENTS,
INDEMNIFICATIONS AND ALL OTHER AMOUNTS DUE OR TO BECOME DUE UNDER ANY OF THE
TRANSACTION DOCUMENTS; AND


 


(B)                                 THE DUE PERFORMANCE AND OBSERVANCE BY EACH
GRANTOR OF ALL OF ITS OTHER OBLIGATIONS FROM TIME TO TIME EXISTING IN RESPECT OF
ANY OF THE TRANSACTION DOCUMENTS FOR SO LONG AS THE NOTES ARE OUTSTANDING.


 


SECTION 4.                                REPRESENTATIONS AND WARRANTIES.  EACH
GRANTOR REPRESENTS AND WARRANTS AS FOLLOWS:


 


(A)                                  SCHEDULE I HERETO SETS FORTH (I) THE EXACT
LEGAL NAME OF SUCH GRANTOR, AND (II) THE ORGANIZATIONAL IDENTIFICATION NUMBER OF
SUCH GRANTOR OR STATES THAT NO SUCH ORGANIZATIONAL IDENTIFICATION NUMBER EXISTS.


 


(B)                                 THERE IS NO PENDING OR WRITTEN NOTICE
THREATENING ANY ACTION, SUIT, PROCEEDING OR CLAIM AFFECTING SUCH GRANTOR BEFORE
ANY GOVERNMENTAL AUTHORITY OR ANY ARBITRATOR, OR ANY ORDER, JUDGMENT OR AWARD BY
ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR, THAT MAY ADVERSELY AFFECT THE GRANT BY
SUCH GRANTOR, OR THE PERFECTION, OF THE SECURITY INTEREST PURPORTED TO BE
CREATED HEREBY IN THE COLLATERAL, OR THE EXERCISE BY THE COLLATERAL AGENT OF ANY
OF ITS RIGHTS OR REMEDIES HEREUNDER.


 


(C)                                  ALL FEDERAL, STATE AND LOCAL TAX RETURNS
AND OTHER REPORTS REQUIRED BY APPLICABLE LAW TO BE FILED BY SUCH GRANTOR HAVE
BEEN FILED, OR EXTENSIONS HAVE BEEN OBTAINED, AND ALL TAXES, ASSESSMENTS AND
OTHER GOVERNMENTAL CHARGES IMPOSED UPON SUCH GRANTOR OR ANY PROPERTY OF SUCH
GRANTOR (INCLUDING, WITHOUT LIMITATION, ALL FEDERAL INCOME AND SOCIAL SECURITY
TAXES ON EMPLOYEES’ WAGES) AND WHICH HAVE BECOME DUE AND PAYABLE ON OR PRIOR TO
THE DATE HEREOF HAVE BEEN PAID, EXCEPT TO THE EXTENT CONTESTED IN GOOD FAITH BY
PROPER PROCEEDINGS WHICH STAY THE IMPOSITION OF ANY PENALTY, FINE OR LIEN
RESULTING FROM THE NON-PAYMENT THEREOF AND WITH RESPECT TO WHICH ADEQUATE
RESERVES HAVE BEEN SET ASIDE FOR THE PAYMENT THEREOF IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED (“GAAP”).


 


(D)                                 ALL EQUIPMENT, FIXTURES, GOODS AND INVENTORY
OF SUCH GRANTOR NOW EXISTING ARE, AND ALL EQUIPMENT, FIXTURES, GOODS AND
INVENTORY OF SUCH GRANTOR HEREAFTER EXISTING WILL BE, LOCATED AND/OR BASED AT
THE ADDRESSES SPECIFIED THEREFOR IN SCHEDULE III HERETO, EXCEPT THAT SUCH
GRANTOR WILL GIVE THE COLLATERAL AGENT NOT LESS THAN 30 DAYS’ PRIOR WRITTEN
NOTICE OF ANY CHANGE OF THE LOCATION OF ANY SUCH COLLATERAL, OTHER THAN TO
LOCATIONS SET FORTH ON SCHEDULE III AND WITH RESPECT TO WHICH THE COLLATERAL
AGENT HAS FILED FINANCING STATEMENTS AND OTHERWISE FULLY PERFECTED ITS LIENS
THEREON.  SUCH GRANTOR’S CHIEF PLACE OF BUSINESS AND CHIEF EXECUTIVE OFFICE, THE
PLACE WHERE SUCH GRANTOR KEEPS ITS RECORDS CONCERNING ACCOUNTS AND ALL ORIGINALS
OF ALL CHATTEL PAPER ARE LOCATED AT THE ADDRESSES SPECIFIED THEREFOR IN SCHEDULE
III HERETO.  NONE OF THE ACCOUNTS IS EVIDENCED BY PROMISSORY NOTES OR OTHER
INSTRUMENTS.  SET FORTH IN SCHEDULE IV HERETO IS A COMPLETE AND ACCURATE LIST,
AS OF THE DATE OF THIS AGREEMENT, OF (I) EACH PROMISSORY NOTE, SECURITY AND
OTHER INSTRUMENT OWNED BY EACH GRANTOR AND (II) EACH DEPOSIT ACCOUNT,

 

6

--------------------------------------------------------------------------------


 


SECURITIES ACCOUNT AND COMMODITIES ACCOUNT OF EACH GRANTOR, TOGETHER WITH THE
NAME AND ADDRESS OF EACH INSTITUTION AT WHICH EACH SUCH ACCOUNT IS MAINTAINED,
THE ACCOUNT NUMBER FOR EACH SUCH ACCOUNT AND A DESCRIPTION OF THE PURPOSE OF
EACH SUCH ACCOUNT.  SET FORTH IN SCHEDULE III HERETO IS A COMPLETE AND CORRECT
LIST OF EACH TRADE NAME USED BY EACH GRANTOR AND THE NAME OF, AND EACH TRADE
NAME USED BY, EACH PERSON FROM WHICH SUCH GRANTOR HAS ACQUIRED ANY SUBSTANTIAL
PART OF THE COLLATERAL.


 


(E)                                  SUCH GRANTOR HAS DELIVERED TO THE
COLLATERAL AGENT COMPLETE AND CORRECT COPIES OF EACH LICENSE, IF ANY, DESCRIBED
IN SCHEDULE II HERETO, INCLUDING ALL SCHEDULES AND EXHIBITS THERETO, WHICH
REPRESENTS ALL OF THE MATERIAL LICENSES EXISTING ON THE DATE OF THIS AGREEMENT. 
EACH SUCH LICENSE SETS FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE
PARTIES THERETO RELATING TO THE SUBJECT MATTER THEREOF, AND THERE ARE NO OTHER
AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS, WRITTEN OR ORAL, RELATING TO THE
MATTERS COVERED THEREBY OR THE RIGHTS OF SUCH GRANTOR OR ANY OF ITS AFFILIATES
IN RESPECT THEREOF.  EACH MATERIAL LICENSE NOW EXISTING IS, AND ANY MATERIAL
LICENSE ENTERED INTO IN THE FUTURE WILL BE, THE LEGAL, VALID AND BINDING
OBLIGATION OF THE PARTIES THERETO, ENFORCEABLE AGAINST SUCH PARTIES IN
ACCORDANCE WITH ITS TERMS.  NO DEFAULT UNDER ANY MATERIAL LICENSE BY ANY SUCH
PARTY HAS OCCURRED, NOR DOES ANY DEFENSE, OFFSET, DEDUCTION OR COUNTERCLAIM
EXIST THEREUNDER IN FAVOR OF ANY SUCH PARTY.


 


(F)                                    SUCH GRANTOR OWNS AND CONTROLS, OR
OTHERWISE POSSESSES ADEQUATE RIGHTS TO USE, ALL MATERIAL TRADEMARKS, PATENTS AND
COPYRIGHTS, WHICH ARE THE ONLY TRADEMARKS, PATENTS, COPYRIGHTS, INVENTIONS,
TRADE SECRETS, PROPRIETARY INFORMATION AND TECHNOLOGY, KNOW-HOW, FORMULAE,
RIGHTS OF PUBLICITY NECESSARY TO CONDUCT ITS BUSINESS IN SUBSTANTIALLY THE SAME
MANNER AS CONDUCTED AS OF THE DATE HEREOF.  SCHEDULE II HERETO SETS FORTH A TRUE
AND COMPLETE LIST OF ALL REGISTERED COPYRIGHTS, ISSUED PATENTS, TRADEMARKS AND
LICENSES ANNUALLY OWNED OR USED BY SUCH GRANTOR AS OF THE DATE HEREOF.  TO THE
BEST KNOWLEDGE OF EACH GRANTOR, ALL SUCH SCHEDULED INTELLECTUAL PROPERTY OF SUCH
GUARANTOR IS SUBSISTING AND IN FULL FORCE AND EFFECT, HAS NOT BEEN ADJUDGED
INVALID OR UNENFORCEABLE, IS VALID AND ENFORCEABLE AND HAS NOT BEEN ABANDONED IN
WHOLE OR IN PART.  EXCEPT AS SET FORTH IN SCHEDULE II, NO SUCH SCHEDULED
INTELLECTUAL PROPERTY IS THE SUBJECT OF ANY LICENSING OR FRANCHISING AGREEMENT. 
SUCH GRANTOR HAS NO KNOWLEDGE OF ANY CONFLICT WITH THE RIGHTS OF OTHERS TO ANY
INTELLECTUAL PROPERTY AND, TO THE BEST KNOWLEDGE OF SUCH GRANTOR, SUCH GRANTOR
IS NOT NOW INFRINGING OR IN CONFLICT WITH ANY SUCH RIGHTS OF OTHERS IN ANY
MATERIAL RESPECT, AND TO THE BEST KNOWLEDGE OF SUCH GRANTOR, NO OTHER PERSON IS
NOW INFRINGING OR IN CONFLICT IN ANY MATERIAL RESPECT WITH ANY SUCH PROPERTIES,
ASSETS AND RIGHTS OWNED OR USED BY SUCH GRANTOR.  SUCH GRANTOR HAS NOT RECEIVED
ANY NOTICE THAT IT IS VIOLATING OR HAS VIOLATED THE TRADEMARKS, PATENTS,
COPYRIGHTS, INVENTIONS, TRADE SECRETS, PROPRIETARY INFORMATION AND TECHNOLOGY,
KNOW-HOW, FORMULAE, RIGHTS OF PUBLICITY OR OTHER INTELLECTUAL PROPERTY RIGHTS OF
ANY THIRD PARTY.


 


(G)                                 SUCH GRANTOR IS AND WILL BE AT ALL TIMES THE
OWNER OF, OR OTHERWISE HAS AND WILL HAVE ADEQUATE RIGHTS IN, THE COLLATERAL FREE
AND CLEAR OF ANY LIENS, EXCEPT FOR PERMITTED LIENS ON ANY COLLATERAL.  NO
EFFECTIVE FINANCING STATEMENT OR OTHER INSTRUMENT SIMILAR IN EFFECT COVERING ALL
OR ANY PART OF THE COLLATERAL IS ON FILE IN ANY RECORDING OR FILING OFFICE
EXCEPT (A) SUCH AS MAY HAVE BEEN FILED IN FAVOR OF THE COLLATERAL AGENT RELATING
TO THIS AGREEMENT, AND (B) SUCH AS MAY HAVE BEEN FILED TO PERFECT ANY LIENS WITH
RESPECT TO SENIOR INDEBTEDNESS.

 

7

--------------------------------------------------------------------------------


 


(H)                                 THE EXERCISE BY THE COLLATERAL AGENT OF ANY
OF ITS RIGHTS AND REMEDIES HEREUNDER WILL NOT CONTRAVENE ANY MATERIAL LAW OR ANY
MATERIAL CONTRACTUAL RESTRICTION BINDING ON OR OTHERWISE AFFECTING SUCH GRANTOR
OR ANY OF ITS PROPERTIES AND WILL NOT RESULT IN OR REQUIRE THE CREATION OF ANY
LIEN, UPON OR WITH RESPECT TO ANY OF ITS PROPERTIES.


 


(I)                                     UNDER THE LAWS APPLICABLE IN THE UNITED
STATES, NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR
FILING WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER REGULATORY BODY OR ANY OTHER
PERSON, IS REQUIRED FOR (I) THE GRANT BY SUCH GRANTOR, OR THE PERFECTION, OF THE
SECURITY INTEREST PURPORTED TO BE CREATED HEREBY IN THE COLLATERAL, OR (II) THE
EXERCISE BY THE COLLATERAL AGENT OF ANY OF ITS RIGHTS AND REMEDIES HEREUNDER,
EXCEPT (A) FOR THE FILING UNDER THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE
APPLICABLE JURISDICTION OF THE FINANCING STATEMENTS, ALL OF WHICH FINANCING
STATEMENTS, HAVE BEEN DULY FILED AND ARE IN FULL FORCE AND EFFECT, (B) WITH
RESPECT TO THE PERFECTION OF THE SECURITY INTEREST CREATED HEREBY IN THE
INTELLECTUAL PROPERTY, FOR THE RECORDING OF THE APPROPRIATE ASSIGNMENT FOR
SECURITY WITH RESPECT TO REGISTERED COPYRIGHTS, IF ANY, SUBSTANTIALLY IN THE
FORM OF EXHIBIT A HERETO, IN THE UNITED STATES COPYRIGHT OFFICE, AS APPLICABLE,
AND (C) WITH RESPECT TO THE PERFECTION OF THE SECURITY INTEREST CREATED HEREBY
IN FOREIGN INTELLECTUAL PROPERTY AND LICENSES, FOR REGISTRATIONS AND FILINGS IN
JURISDICTIONS LOCATED OUTSIDE OF THE UNITED STATES AND COVERING RIGHTS IN SUCH
JURISDICTIONS RELATING TO THE INTELLECTUAL PROPERTY AND LICENSES.


 


(J)                                     UNDER THE LAWS APPLICABLE IN THE UNITED
STATES, THIS AGREEMENT CREATES IN FAVOR OF THE COLLATERAL AGENT A LEGAL, VALID
AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL, AS SECURITY FOR THE
OBLIGATIONS.  THE COLLATERAL AGENT’S HAVING POSSESSION OF ALL INSTRUMENTS AND
CASH CONSTITUTING COLLATERAL FROM TIME TO TIME, THE RECORDING OF THE APPROPRIATE
ASSIGNMENT FOR SECURITY EXECUTED PURSUANT HERETO IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE, AS APPLICABLE, AND THE
FILING OF THE FINANCING STATEMENTS AND THE OTHER FILINGS AND RECORDINGS, AS
APPLICABLE, DESCRIBED IN SCHEDULE V HERETO AND, WITH RESPECT TO THE INTELLECTUAL
PROPERTY HEREAFTER EXISTING AND NOT COVERED BY AN APPROPRIATE ASSIGNMENT FOR
SECURITY, THE RECORDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR THE
UNITED STATES COPYRIGHT OFFICE, AS APPLICABLE, OF APPROPRIATE INSTRUMENTS OF
ASSIGNMENT, RESULT IN THE PERFECTION OF SUCH SECURITY INTERESTS.  SUCH SECURITY
INTERESTS ARE, OR IN THE CASE OF COLLATERAL IN WHICH SUCH GRANTOR OBTAINS RIGHTS
AFTER THE DATE HEREOF, WILL BE, PERFECTED, FIRST PRIORITY SECURITY INTERESTS,
SUBJECT ONLY TO PERMITTED LIENS AND THE RECORDING OF SUCH INSTRUMENTS OF
ASSIGNMENT.  SUCH RECORDINGS AND FILINGS AND ALL OTHER ACTION NECESSARY OR
DESIRABLE TO PERFECT AND PROTECT SUCH SECURITY INTEREST HAVE BEEN DULY TAKEN,
EXCEPT FOR THE COLLATERAL AGENT’S HAVING POSSESSION OF INSTRUMENTS AND CASH
CONSTITUTING COLLATERAL AFTER THE DATE HEREOF AND THE OTHER FILINGS AND
RECORDATIONS DESCRIBED IN SECTION 4(I) HEREOF.


 


(K)                                  AS OF THE DATE HEREOF, SUCH GRANTOR DOES
NOT HOLD ANY COMMERCIAL TORT CLAIMS NOR IS AWARE OF ANY SUCH PENDING CLAIMS,
EXCEPT FOR SUCH CLAIMS DESCRIBED IN SCHEDULE VI.


 


(L)                                     EACH OF THE EXISTING SUBSIDIARIES IS A
WHOLLY-OWNED SUBSIDIARY OF BVI AND ARE THE ONLY MATERIAL FOREIGN SUBSIDIARIES OF
BVI, AS OF THE DATE HEREOF, AND EACH OF BVI’S DOMESTIC SUBSIDIARIES IN EXISTENCE
AS OF THE DATE HEREOF ARE INACTIVE AND HAVE NO ASSETS, OPERATIONS OR INCOME.

 

8

--------------------------------------------------------------------------------


 


(M)                               NO GRANTOR OWNS ANY INDIVIDUAL MOTOR VEHICLE
HAVING AN ORIGINAL PURCHASE PRICE OF $50,000 OR MORE, AND THE AGGREGATE PURCHASE
PRICE OF ALL MOTOR VEHICLES OWNED BY ALL OF THE GRANTORS IS LESS THAN $250,000.


 


SECTION 5.                                COVENANTS AS TO THE COLLATERAL.  SO
LONG AS ANY OF THE OBLIGATIONS SHALL REMAIN OUTSTANDING, UNLESS THE COLLATERAL
AGENT SHALL OTHERWISE CONSENT IN WRITING:


 


(A)                                  FURTHER ASSURANCES.  EACH GRANTOR WILL AT
ITS EXPENSE, AT ANY TIME AND FROM TIME TO TIME, PROMPTLY EXECUTE AND DELIVER ALL
FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL FURTHER ACTION THAT THE
COLLATERAL AGENT MAY REASONABLY REQUEST IN ORDER TO:  (I) PERFECT AND PROTECT
ANY DOMESTIC OR MATERIAL FOREIGN SECURITY INTEREST PURPORTED TO BE CREATED
HEREBY UNDER UNITED STATES LAW OR THE LAWS OF ANY OTHER APPLICABLE JURISDICTION,
INCLUDING (WITHOUT LIMITATION) PROVIDING APPLICABLE OPINIONS OF COUNSEL;
(II) ENABLE THE COLLATERAL AGENT TO EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES
HEREUNDER IN RESPECT OF ANY DOMESTIC OR MATERIAL FOREIGN COLLATERAL; OR
(III) OTHERWISE EFFECT THE PURPOSES OF THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION:  (A) MARKING CONSPICUOUSLY ALL CHATTEL PAPER AND EACH LICENSE AND,
AT THE REQUEST OF THE COLLATERAL AGENT, EACH OF ITS RECORDS PERTAINING TO ANY
DOMESTIC OR MATERIAL FOREIGN COLLATERAL WITH A LEGEND, IN FORM AND SUBSTANCE
SATISFACTORY TO THE COLLATERAL AGENT, INDICATING THAT SUCH CHATTEL PAPER,
LICENSE OR COLLATERAL IS SUBJECT TO THE SECURITY INTEREST CREATED HEREBY, (B) 
DELIVERING AND PLEDGING TO THE COLLATERAL AGENT HEREUNDER EACH PROMISSORY NOTE,
SECURITY, CHATTEL PAPER OR OTHER INSTRUMENT CONSTITUTING DOMESTIC OR MATERIAL
FOREIGN COLLATERAL, NOW OR HEREAFTER OWNED BY SUCH GRANTOR, DULY ENDORSED AND
ACCOMPANIED BY EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT, (C) EXECUTING AND FILING (TO THE
EXTENT, IF ANY, THAT SUCH GRANTOR’S SIGNATURE IS REQUIRED THEREON) OR
AUTHENTICATING THE FILING OF, SUCH FINANCING OR CONTINUATION STATEMENTS, OR
AMENDMENTS THERETO, AS MAY BE NECESSARY OR DESIRABLE OR THAT THE COLLATERAL
AGENT MAY REQUEST IN ORDER TO PERFECT AND PRESERVE THE SECURITY INTEREST IN ANY
DOMESTIC OR MATERIAL FOREIGN COLLATERAL PURPORTED TO BE CREATED HEREBY,
(D) FURNISHING TO THE COLLATERAL AGENT FROM TIME TO TIME STATEMENTS AND
SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL AND SUCH OTHER
REPORTS IN CONNECTION WITH ANY DOMESTIC OR MATERIAL FOREIGN COLLATERAL, IN EACH
CASE AS THE COLLATERAL AGENT MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL,
(E) IF ANY INVENTORY CONSTITUTING DOMESTIC OR MATERIAL FOREIGN COLLATERAL SHALL
BE IN THE POSSESSION OF A THIRD PARTY, NOTIFYING SUCH PERSON OF THE COLLATERAL
AGENT’S SECURITY INTEREST CREATED HEREBY AND OBTAINING A WRITTEN ACKNOWLEDGMENT
FROM SUCH PERSON THAT SUCH PERSON HOLDS POSSESSION OF SUCH COLLATERAL FOR THE
BENEFIT OF THE COLLATERAL AGENT, WHICH SUCH WRITTEN ACKNOWLEDGEMENT SHALL BE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, (F) IF AT
ANY TIME AFTER THE DATE HEREOF, SUCH GRANTOR ACQUIRES OR HOLDS ANY COMMERCIAL
TORT CLAIM CONSTITUTING DOMESTIC OR MATERIAL FOREIGN COLLATERAL, PROMPTLY
NOTIFYING THE COLLATERAL AGENT IN A WRITING SIGNED BY SUCH GRANTOR SETTING FORTH
A BRIEF DESCRIPTION OF SUCH COMMERCIAL TORT CLAIM AND GRANTING TO THE COLLATERAL
AGENT A SECURITY INTEREST THEREIN AND IN THE PROCEEDS THEREOF, WHICH WRITING
SHALL INCORPORATE THE PROVISIONS HEREOF AND SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE COLLATERAL AGENT, (G) UPON THE ACQUISITION AFTER THE DATE
HEREOF BY SUCH GRANTOR OF ANY MOTOR VEHICLE OR OTHER EQUIPMENT CONSTITUTING
DOMESTIC OR MATERIAL FOREIGN COLLATERAL WITH A PURCHASE PRICE OF $50,000 OR MORE
SUBJECT TO A CERTIFICATE OF TITLE OR OWNERSHIP (OTHER THAN A MOTOR VEHICLE OR
EQUIPMENT THAT IS SUBJECT TO A PURCHASE MONEY SECURITY INTEREST), NOTIFYING THE
COLLATERAL AGENT PROMPTLY THEREOF AND, UPON THE COLLATERAL AGENT’S REQUEST,
CAUSING THE COLLATERAL AGENT TO BE LISTED AS THE LIENHOLDER ON SUCH CERTIFICATE
OF TITLE OR OWNERSHIP AND DELIVERING EVIDENCE OF THE SAME TO THE COLLATERAL
AGENT IN ACCORDANCE WITH THE SECURITIES

 

9

--------------------------------------------------------------------------------


 


PURCHASE AGREEMENT, AND (H) TAKING ALL ACTIONS REQUIRED BY ANY EARLIER VERSIONS
OF THE UNIFORM COMMERCIAL CODE OR BY OTHER LAW, AS APPLICABLE, IN ANY RELEVANT
UNIFORM COMMERCIAL CODE JURISDICTION, OR BY OTHER LAW AS APPLICABLE IN ANY
FOREIGN JURISDICTION WITH RESPECT TO ANY AND ALL DOMESTIC OR MATERIAL FOREIGN
COLLATERAL.


 


(B)                                 LOCATION OF EQUIPMENT AND INVENTORY.  EACH
GRANTOR WILL KEEP THE EQUIPMENT AND INVENTORY AT THE LOCATIONS SPECIFIED
THEREFOR IN SECTION 4(D) HEREOF OR, UPON NOT LESS THAN THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE TO THE COLLATERAL AGENT ACCOMPANIED BY A NEW SCHEDULE III HERETO
INDICATING EACH NEW LOCATION OF THE EQUIPMENT AND INVENTORY, AT SUCH OTHER
LOCATIONS IN THE UNITED STATES.


 


(C)                                  CONDITION OF EQUIPMENT.  EACH GRANTOR WILL
MAINTAIN OR CAUSE THE EQUIPMENT (NECESSARY OR USEFUL TO ITS BUSINESS) TO BE
MAINTAINED AND PRESERVED IN GOOD CONDITION, REPAIR AND WORKING ORDER, ORDINARY
WEAR AND TEAR EXCEPTED, AND WILL FORTHWITH, OR IN THE CASE OF ANY LOSS OR DAMAGE
TO ANY EQUIPMENT OF SUCH GUARANTOR WITHIN A COMMERCIALLY REASONABLE TIME AFTER
THE OCCURRENCE THEREOF, MAKE OR CAUSE TO BE MADE ALL REPAIRS, REPLACEMENTS AND
OTHER IMPROVEMENTS IN CONNECTION THEREWITH WHICH ARE NECESSARY OR DESIRABLE,
CONSISTENT WITH PAST PRACTICE, OR WHICH THE COLLATERAL AGENT MAY REQUEST TO SUCH
END.  SUCH GRANTOR WILL PROMPTLY FURNISH TO THE COLLATERAL AGENT A STATEMENT
DESCRIBING IN REASONABLE DETAIL ANY SUCH LOSS OR DAMAGE IN EXCESS OF $250,000 TO
ANY EQUIPMENT.


 


(D)                                 TAXES, ETC.  EACH GRANTOR AGREES TO PAY
PROMPTLY WHEN DUE ALL PROPERTY AND OTHER TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES OR LEVIES IMPOSED UPON, AND ALL CLAIMS (INCLUDING CLAIMS FOR LABOR,
MATERIALS AND SUPPLIES) AGAINST, THE EQUIPMENT AND INVENTORY, EXCEPT TO THE
EXTENT THE VALIDITY THEREOF IS BEING CONTESTED IN GOOD FAITH BY PROPER
PROCEEDINGS WHICH STAY THE IMPOSITION OF ANY PENALTY, FINE OR LIEN RESULTING
FROM THE NON-PAYMENT THEREOF AND WITH RESPECT TO WHICH ADEQUATE RESERVES IN
ACCORDANCE WITH GAAP HAVE BEEN SET ASIDE FOR THE PAYMENT THEREOF.


 


(E)                                  INSURANCE.


 


(I)                                     EACH GRANTOR WILL, AT ITS OWN EXPENSE,
MAINTAIN INSURANCE (INCLUDING, WITHOUT LIMITATION, COMMERCIAL GENERAL LIABILITY
AND PROPERTY INSURANCE) WITH RESPECT TO THE EQUIPMENT AND INVENTORY IN SUCH
AMOUNTS, AGAINST SUCH RISKS, IN SUCH FORM AND WITH RESPONSIBLE AND REPUTABLE
INSURANCE COMPANIES OR ASSOCIATIONS AS IS REQUIRED BY ANY GOVERNMENTAL AUTHORITY
HAVING JURISDICTION WITH RESPECT THERETO OR AS IS CARRIED GENERALLY IN
ACCORDANCE WITH SOUND BUSINESS PRACTICE BY COMPANIES IN SIMILAR BUSINESSES
SIMILARLY SITUATED AND IN ANY EVENT, IN AMOUNT, ADEQUACY AND SCOPE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT.  EACH SUCH POLICY FOR LIABILITY INSURANCE
SHALL PROVIDE FOR ALL LOSSES TO BE PAID ON BEHALF OF THE COLLATERAL AGENT AND
SUCH GRANTOR AS THEIR RESPECTIVE INTERESTS MAY APPEAR, AND EACH POLICY FOR
PROPERTY DAMAGE INSURANCE SHALL PROVIDE FOR ALL LOSSES TO BE ADJUSTED WITH, AND
PAID DIRECTLY TO, THE COLLATERAL AGENT.  EACH SUCH POLICY SHALL IN ADDITION (A)
NAME THE COLLATERAL AGENT AS AN ADDITIONAL INSURED PARTY THEREUNDER (WITHOUT ANY
REPRESENTATION OR WARRANTY BY OR OBLIGATION UPON THE COLLATERAL AGENT) AS THEIR
INTERESTS MAY APPEAR, (B) CONTAIN AN AGREEMENT BY THE INSURER THAT ANY LOSS
THEREUNDER SHALL BE PAYABLE TO THE COLLATERAL AGENT ON ITS OWN ACCOUNT DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, NOTWITHSTANDING ANY ACTION, INACTION OR
BREACH OF REPRESENTATION OR WARRANTY BY SUCH GRANTOR, (C) PROVIDE THAT THERE
SHALL BE NO RECOURSE AGAINST

 

10

--------------------------------------------------------------------------------


 


THE COLLATERAL AGENT FOR PAYMENT OF PREMIUMS OR OTHER AMOUNTS WITH RESPECT
THERETO, AND (D) PROVIDE THAT AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE OF
CANCELLATION, LAPSE, EXPIRATION OR OTHER ADVERSE CHANGE SHALL BE GIVEN TO THE
COLLATERAL AGENT BY THE INSURER.  SUCH GRANTOR WILL, IF SO REQUESTED BY THE
COLLATERAL AGENT, DELIVER TO THE COLLATERAL AGENT ORIGINAL OR DUPLICATE POLICIES
OF SUCH INSURANCE AND, AS OFTEN AS THE COLLATERAL AGENT MAY REASONABLY REQUEST,
A REPORT OF A REPUTABLE INSURANCE BROKER WITH RESPECT TO SUCH INSURANCE.  SUCH
GRANTOR WILL ALSO, AT THE REQUEST OF THE COLLATERAL AGENT, EXECUTE AND DELIVER
INSTRUMENTS OF ASSIGNMENT OF SUCH INSURANCE POLICIES AND CAUSE THE RESPECTIVE
INSURERS TO ACKNOWLEDGE NOTICE OF SUCH ASSIGNMENT.


 


(II)                                  REIMBURSEMENT UNDER ANY LIABILITY
INSURANCE MAINTAINED BY A GRANTOR PURSUANT TO THIS SECTION 5(E) MAY BE PAID
DIRECTLY TO THE PERSON WHO SHALL HAVE INCURRED LIABILITY COVERED BY SUCH
INSURANCE.  IN THE CASE OF ANY LOSS INVOLVING DAMAGE TO EQUIPMENT OR INVENTORY,
ANY PROCEEDS OF INSURANCE MAINTAINED BY A GRANTOR PURSUANT TO THIS SECTION 5(E)
SHALL BE PAID TO THE COLLATERAL AGENT (EXCEPT AS TO WHICH PARAGRAPH (III) OF
THIS SECTION 5(E) IS NOT APPLICABLE), SUCH GRANTOR WILL MAKE OR CAUSE TO BE MADE
THE NECESSARY REPAIRS TO OR REPLACEMENTS OF SUCH EQUIPMENT OR INVENTORY, AND ANY
PROCEEDS OF INSURANCE MAINTAINED BY SUCH GRANTOR PURSUANT TO THIS SECTION 5(E)
SHALL BE PAID BY THE COLLATERAL AGENT TO SUCH GRANTOR AS REIMBURSEMENT FOR THE
COSTS OF SUCH REPAIRS OR REPLACEMENTS.


 


(III)                               UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, ALL INSURANCE PAYMENTS IN RESPECT OF SUCH
EQUIPMENT OR INVENTORY SHALL BE PAID TO THE COLLATERAL AGENT AND APPLIED AS
SPECIFIED IN SECTION 7(B) HEREOF.


 


(F)                                    PROVISIONS CONCERNING THE ACCOUNTS AND
THE LICENSES.


 


(I)                                     EACH GRANTOR WILL (A) GIVE THE
COLLATERAL AGENT AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE OF ANY CHANGE IN SUCH
GRANTOR’S NAME, IDENTITY OR ORGANIZATIONAL STRUCTURE, OR ITS JURISDICTION OF
INCORPORATION AS SET FORTH IN SECTION 4(B) HERETO, (B) IMMEDIATELY NOTIFY THE
COLLATERAL AGENT UPON OBTAINING AN ORGANIZATIONAL IDENTIFICATION NUMBER, IF ON
THE DATE HEREOF SUCH GRANTOR DID NOT HAVE SUCH IDENTIFICATION NUMBER, AND (C)
KEEP ADEQUATE RECORDS CONCERNING THE ACCOUNTS AND CHATTEL PAPER AND PERMIT
REPRESENTATIVES OF THE COLLATERAL AGENT DURING NORMAL BUSINESS HOURS ON
REASONABLE NOTICE TO SUCH GRANTOR, TO INSPECT AND MAKE ABSTRACTS FROM SUCH
RECORDS AND CHATTEL PAPER.


 


(II)                                  EACH GRANTOR WILL, EXCEPT AS OTHERWISE
PROVIDED IN THIS SUBSECTION (F), CONTINUE TO COLLECT, AT ITS OWN EXPENSE, ALL
AMOUNTS DUE OR TO BECOME DUE UNDER THE ACCOUNTS.  IN CONNECTION WITH SUCH
COLLECTIONS, SUCH GRANTOR MAY (AND, DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, AT THE COLLATERAL AGENT’S DIRECTION, WILL) TAKE SUCH ACTION AS SUCH
GRANTOR OR THE COLLATERAL AGENT MAY DEEM NECESSARY OR ADVISABLE TO ENFORCE
COLLECTION OR PERFORMANCE OF THE ACCOUNTS; PROVIDED, HOWEVER, THAT THE
COLLATERAL AGENT SHALL HAVE THE RIGHT AT ANY TIME, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO NOTIFY THE ACCOUNT DEBTORS OR
OBLIGORS UNDER ANY ACCOUNTS OF THE ASSIGNMENT OF SUCH ACCOUNTS TO THE COLLATERAL
AGENT AND TO DIRECT SUCH ACCOUNT DEBTORS OR OBLIGORS TO MAKE PAYMENT OF ALL
AMOUNTS DUE OR TO BECOME DUE TO SUCH GRANTOR THEREUNDER DIRECTLY TO THE
COLLATERAL AGENT OR ITS DESIGNATED AGENT AND, UPON SUCH NOTIFICATION AND AT THE
EXPENSE OF SUCH GRANTOR AND TO THE EXTENT PERMITTED BY LAW, TO ENFORCE
COLLECTION OF ANY SUCH ACCOUNTS AND TO ADJUST, SETTLE OR COMPROMISE THE AMOUNT
OR PAYMENT THEREOF, IN THE SAME MANNER AND TO THE SAME EXTENT AS SUCH GRANTOR
MIGHT

 

11

--------------------------------------------------------------------------------


 


HAVE DONE.  AFTER RECEIPT BY A GRANTOR OF A NOTICE FROM THE COLLATERAL AGENT
THAT THE COLLATERAL AGENT HAS NOTIFIED, INTENDS TO NOTIFY, OR HAS ENFORCED OR
INTENDS TO ENFORCE A GRANTOR’S RIGHTS AGAINST THE ACCOUNT DEBTORS OR OBLIGORS
UNDER ANY ACCOUNTS AS REFERRED TO IN THE PROVISO TO THE IMMEDIATELY PRECEDING
SENTENCE, (A) ALL AMOUNTS AND PROCEEDS (INCLUDING INSTRUMENTS) RECEIVED BY SUCH
GRANTOR IN RESPECT OF THE ACCOUNTS SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF
THE COLLATERAL AGENT HEREUNDER, SHALL BE SEGREGATED FROM OTHER FUNDS OF SUCH
GRANTOR AND SHALL BE FORTHWITH PAID OVER TO THE COLLATERAL AGENT IN THE SAME
FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT) TO BE HELD AS CASH
COLLATERAL AND APPLIED AS SPECIFIED IN SECTION 7(B) HEREOF, AND (B) SUCH GRANTOR
WILL NOT ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT OF ANY ACCOUNT OR
RELEASE WHOLLY OR PARTLY ANY ACCOUNT DEBTOR OR OBLIGOR THEREOF OR ALLOW ANY
CREDIT OR DISCOUNT THEREON.  IN ADDITION, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT MAY (IN ITS SOLE AND
ABSOLUTE DISCRETION) DIRECT ANY OR ALL OF THE BANKS AND FINANCIAL INSTITUTIONS
WITH WHICH SUCH GRANTOR EITHER MAINTAINS A DEPOSIT ACCOUNT OR A LOCKBOX OR
DEPOSITS THE PROCEEDS OF ANY ACCOUNTS TO SEND IMMEDIATELY TO THE COLLATERAL
AGENT BY WIRE TRANSFER (TO SUCH ACCOUNT AS THE COLLATERAL AGENT SHALL SPECIFY,
OR IN SUCH OTHER MANNER AS THE COLLATERAL AGENT SHALL DIRECT) ALL OR A PORTION
OF SUCH SECURITIES, CASH, INVESTMENTS AND OTHER ITEMS HELD BY SUCH INSTITUTION. 
ANY SUCH SECURITIES, CASH, INVESTMENTS AND OTHER ITEMS SO RECEIVED BY THE
COLLATERAL AGENT SHALL (IN THE SOLE AND ABSOLUTE DISCRETION OF THE COLLATERAL
AGENT) BE HELD AS ADDITIONAL COLLATERAL FOR THE OBLIGATIONS OR DISTRIBUTED IN
ACCORDANCE WITH SECTION 7 HEREOF.


 


(III)                               UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY BREACH OR DEFAULT UNDER ANY MATERIAL LICENSE REFERRED TO IN
SCHEDULE II HERETO BY ANY PARTY THERETO OTHER THAN A GRANTOR, THE GRANTOR PARTY
THERETO WILL, PROMPTLY AFTER OBTAINING KNOWLEDGE THEREOF, GIVE THE COLLATERAL
AGENT WRITTEN NOTICE OF THE NATURE AND DURATION THEREOF, SPECIFYING WHAT ACTION,
IF ANY, IT HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO AND THEREAFTER
WILL TAKE REASONABLE STEPS TO PROTECT AND PRESERVE ITS RIGHTS AND REMEDIES IN
RESPECT OF SUCH BREACH OR DEFAULT, OR WILL OBTAIN OR ACQUIRE AN APPROPRIATE
SUBSTITUTE LICENSE.


 


(IV)                              DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
EACH GRANTOR WILL, AT ITS EXPENSE, PROMPTLY DELIVER TO THE COLLATERAL AGENT A
COPY OF EACH NOTICE OR OTHER COMMUNICATION RECEIVED BY IT BY WHICH ANY OTHER
PARTY TO ANY MATERIAL LICENSE REFERRED TO IN SCHEDULE II HERETO PURPORTS TO
EXERCISE ANY OF ITS RIGHTS OR AFFECT ANY OF ITS OBLIGATIONS THEREUNDER, TOGETHER
WITH A COPY OF ANY REPLY BY SUCH GRANTOR THERETO.


 


(V)                                 EACH GRANTOR WILL EXERCISE PROMPTLY AND
DILIGENTLY EACH AND EVERY RIGHT WHICH IT MAY HAVE UNDER EACH MATERIAL LICENSE
(OTHER THAN ANY RIGHT OF TERMINATION) AND WILL DULY PERFORM AND OBSERVE IN ALL
RESPECTS ALL OF ITS OBLIGATIONS UNDER EACH MATERIAL LICENSE AND WILL TAKE ALL
ACTION REASONABLY NECESSARY TO MAINTAIN SUCH LICENSES IN FULL FORCE AND EFFECT. 
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, NO GRANTOR WILL, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, CANCEL, TERMINATE, AMEND OR
OTHERWISE MODIFY IN ANY RESPECT, OR WAIVE ANY PROVISION OF, ANY MATERIAL LICENSE
REFERRED TO IN SCHEDULE II HERETO.


 


(G)                                 TRANSFERS AND OTHER LIENS.


 


(I)                                     NO GRANTOR WILL SELL, ASSIGN (BY
OPERATION OF LAW OR OTHERWISE), LEASE, LICENSE, EXCHANGE OR OTHERWISE TRANSFER
OR DISPOSE OF ANY OF THE COLLATERAL, EXCEPT (A) INVENTORY IN THE ORDINARY COURSE
OF BUSINESS, (B) LICENSES AND SIMILAR ARRANGEMENTS FOR THE USE OF

 

12

--------------------------------------------------------------------------------


 


PROPERTY IN THE ORDINARY COURSE OF BUSINESS, AND (C) WORN-OUT OR OBSOLETE ASSETS
NOT NECESSARY TO THE BUSINESS.


 


(II)                                  NO GRANTOR WILL CREATE, SUFFER TO EXIST OR
GRANT ANY LIEN UPON OR WITH RESPECT TO ANY COLLATERAL OTHER THAN A PERMITTED
LIEN.


 


(H)                                 INTELLECTUAL PROPERTY.


 


(I)                                     IF APPLICABLE, EACH GRANTOR SHALL, UPON
THE COLLATERAL AGENT’S REASONABLE WRITTEN REQUEST, DULY EXECUTE AND DELIVERED
THE APPLICABLE ASSIGNMENT FOR SECURITY IN THE FORM ATTACHED HERETO AS EXHIBIT
A.  EACH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL, AND WILL CAUSE EACH
LICENSEE THEREOF TO, TAKE ALL ACTION REASONABLY NECESSARY TO MAINTAIN ALL OF THE
INTELLECTUAL PROPERTY IN FULL FORCE AND EFFECT, INCLUDING, WITHOUT LIMITATION,
USING THE PROPER STATUTORY NOTICES AND MARKINGS AND USING THE TRADEMARKS ON EACH
APPLICABLE TRADEMARK CLASS OF GOODS IN ORDER TO SO MAINTAIN THE TRADEMARKS IN
FULL FORCE AND FREE FROM ANY CLAIM OF ABANDONMENT FOR NON-USE, AND SUCH GRANTOR
WILL NOT (NOR PERMIT ANY LICENSEE THEREOF TO) DO ANY ACT OR KNOWINGLY OMIT TO DO
ANY ACT WHEREBY ANY INTELLECTUAL PROPERTY MAY BECOME INVALIDATED; PROVIDED,
HOWEVER, THAT SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
SUCH GRANTOR SHALL NOT HAVE AN OBLIGATION TO USE OR TO MAINTAIN ANY INTELLECTUAL
PROPERTY (A) THAT RELATES SOLELY TO ANY PRODUCT OR WORK, THAT HAS BEEN, OR IS IN
THE PROCESS OF BEING, DISCONTINUED, ABANDONED OR TERMINATED, (B) THAT IS BEING
REPLACED WITH INTELLECTUAL PROPERTY SUBSTANTIALLY SIMILAR TO THE INTELLECTUAL
PROPERTY THAT MAY BE ABANDONED OR OTHERWISE BECOME INVALID, SO LONG AS THE
FAILURE TO USE OR MAINTAIN SUCH INTELLECTUAL PROPERTY DOES NOT MATERIALLY
ADVERSELY AFFECT THE VALIDITY OF SUCH REPLACEMENT INTELLECTUAL PROPERTY AND SO
LONG AS SUCH REPLACEMENT INTELLECTUAL PROPERTY IS SUBJECT TO THE LIEN CREATED BY
THIS AGREEMENT OR (C) THAT IS SUBSTANTIALLY THE SAME AS ANOTHER INTELLECTUAL
PROPERTY THAT IS IN FULL FORCE, SO LONG THE FAILURE TO USE OR MAINTAIN SUCH
INTELLECTUAL PROPERTY DOES NOT MATERIALLY ADVERSELY AFFECT THE VALIDITY OF SUCH
REPLACEMENT INTELLECTUAL PROPERTY AND SO LONG AS SUCH OTHER INTELLECTUAL
PROPERTY IS SUBJECT TO THE LIEN AND SECURITY INTEREST CREATED BY THIS
AGREEMENT.  EACH GRANTOR WILL CAUSE TO BE TAKEN ALL NECESSARY STEPS IN ANY
PROCEEDING BEFORE THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED
STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER COUNTRY OR
POLITICAL SUBDIVISION THEREOF TO MAINTAIN EACH REGISTRATION OF THE INTELLECTUAL
PROPERTY (OTHER THAN THE INTELLECTUAL PROPERTY DESCRIBED IN THE PROVISO TO THE
IMMEDIATELY PRECEDING SENTENCE), INCLUDING, WITHOUT LIMITATION, FILING OF
RENEWALS, AFFIDAVITS OF USE, AFFIDAVITS OF INCONTESTABILITY AND OPPOSITION,
INTERFERENCE AND CANCELLATION PROCEEDINGS AND PAYMENT OF MAINTENANCE FEES,
FILING FEES, TAXES OR OTHER GOVERNMENTAL FEES.  IF ANY INTELLECTUAL PROPERTY
(OTHER THAN INTELLECTUAL PROPERTY DESCRIBED IN THE PROVISO TO THE FIRST SENTENCE
OF SUBSECTION (I) OF THIS CLAUSE (H)) IS INFRINGED, MISAPPROPRIATED, DILUTED OR
OTHERWISE VIOLATED IN ANY MATERIAL RESPECT BY A THIRD PARTY, SUCH GRANTOR SHALL
(X) UPON LEARNING OF SUCH INFRINGEMENT, MISAPPROPRIATION, DILUTION OR OTHER
VIOLATION, PROMPTLY NOTIFY THE COLLATERAL AGENT, AND (Y) TO THE EXTENT SUCH
GRANTOR SHALL REASONABLY DEEM APPROPRIATE UNDER THE CIRCUMSTANCES, PROMPTLY SUE
FOR INFRINGEMENT, MISAPPROPRIATION, DILUTION OR OTHER VIOLATION, SEEK INJUNCTIVE
RELIEF WHERE APPROPRIATE AND RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT,
MISAPPROPRIATION, DILUTION OR OTHER VIOLATION, OR TAKE SUCH OTHER ACTIONS AS
SUCH GRANTOR SHALL REASONABLY DEEM APPROPRIATE UNDER THE CIRCUMSTANCES TO
PROTECT SUCH INTELLECTUAL PROPERTY.  EACH GRANTOR SHALL FURNISH TO THE
COLLATERAL AGENT FROM TIME TO TIME UPON ITS REQUEST STATEMENTS AND SCHEDULES
FURTHER IDENTIFYING AND DESCRIBING THE INTELLECTUAL PROPERTY AND LICENSES AND
SUCH OTHER REPORTS IN CONNECTION WITH THE INTELLECTUAL PROPERTY AND LICENSES AS
THE COLLATERAL AGENT MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL AND
PROMPTLY

 

13

--------------------------------------------------------------------------------


 


UPON REQUEST OF THE COLLATERAL AGENT, FOLLOWING RECEIPT BY THE COLLATERAL AGENT
OF ANY SUCH STATEMENTS, SCHEDULES OR REPORTS, SUCH GRANTOR SHALL MODIFY THIS
AGREEMENT BY AMENDING SCHEDULE II HERETO, AS THE CASE MAY BE, TO INCLUDE ANY
APPLICATIONS OF ANY REGISTERED OR MATERIAL INTELLECTUAL PROPERTY AND LICENSES,
AS THE CASE MAY BE, WHICH BECOMES PART OF THE COLLATERAL UNDER THIS AGREEMENT
AND SHALL EXECUTE AND AUTHENTICATE SUCH DOCUMENTS AND DO SUCH ACTS AS SHALL BE
NECESSARY OR, IN THE REASONABLE JUDGMENT OF THE COLLATERAL AGENT, DESIRABLE TO
SUBJECT SUCH INTELLECTUAL PROPERTY AND LICENSES TO THE LIEN AND SECURITY
INTEREST CREATED BY THIS AGREEMENT.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
SUCH GRANTOR MAY NOT ABANDON OR OTHERWISE PERMIT ANY INTELLECTUAL PROPERTY TO
BECOME INVALID WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, AND IF
ANY INTELLECTUAL PROPERTY IS INFRINGED, MISAPPROPRIATED, DILUTED OR OTHERWISE
VIOLATED IN ANY MATERIAL RESPECT BY A THIRD PARTY, SUCH GRANTOR WILL TAKE SUCH
ACTION AS THE COLLATERAL AGENT SHALL REASONABLY DEEM APPROPRIATE UNDER THE
CIRCUMSTANCES TO PROTECT SUCH INTELLECTUAL PROPERTY.


 


(II)                                  IN NO EVENT SHALL A GRANTOR, EITHER ITSELF
OR THROUGH ANY AGENT, EMPLOYEE, LICENSEE OR DESIGNEE, FILE AN APPLICATION FOR
THE REGISTRATION OF ANY TRADEMARK (OR ANY STATEMENT OF USE WITH RESPECT TO ANY
INTENT TO USE ANY TRADEMARK APPLICATION) OR COPYRIGHT OR THE ISSUANCE OF ANY
PATENT WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE OR THE UNITED STATES
COPYRIGHT OFFICE, AS APPLICABLE, OR IN ANY SIMILAR OFFICE OR AGENCY OF THE
UNITED STATES OR ANY COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF UNLESS IT
GIVES THE COLLATERAL AGENT PRIOR WRITTEN NOTICE THEREOF.  UPON REQUEST OF THE
COLLATERAL AGENT, EACH GRANTOR SHALL EXECUTE, AUTHENTICATE AND DELIVER ANY AND
ALL ASSIGNMENTS, AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS THE COLLATERAL
AGENT MAY REASONABLY REQUEST TO EVIDENCE THE COLLATERAL AGENT’S SECURITY
INTEREST HEREUNDER IN SUCH INTELLECTUAL PROPERTY AND THE GENERAL INTANGIBLES OF
SUCH GRANTOR RELATING THERETO OR REPRESENTED THEREBY, AND SUCH GRANTOR HEREBY
APPOINTS THE COLLATERAL AGENT ITS ATTORNEY-IN-FACT TO EXECUTE AND/OR
AUTHENTICATE AND FILE ALL SUCH WRITINGS FOR THE FOREGOING PURPOSES, ALL ACTS OF
SUCH ATTORNEY BEING HEREBY RATIFIED AND CONFIRMED, AND SUCH POWER (BEING COUPLED
WITH AN INTEREST) SHALL BE IRREVOCABLE UNTIL THE INDEFEASIBLE PAYMENT IN FULL IN
CASH OF ALL OF THE OBLIGATIONS IN FULL AND THE TERMINATION OF EACH OF THE
TRANSACTION DOCUMENTS.


 


(I)                                     DEPOSIT, COMMODITIES AND SECURITIES
ACCOUNTS.  UPON THE COLLATERAL AGENT’S REASONABLE WRITTEN REQUEST EACH GRANTOR
SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE EACH BANK AND OTHER FINANCIAL
INSTITUTION WITH AN ACCOUNT REFERRED TO IN SCHEDULE IV HERETO TO EXECUTE AND
DELIVER TO THE COLLATERAL AGENT A CONTROL AGREEMENT, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, DULY EXECUTED BY SUCH GRANTOR
AND SUCH BANK OR FINANCIAL INSTITUTION, OR ENTER INTO OTHER ARRANGEMENTS IN FORM
AND SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT, PURSUANT TO WHICH SUCH
INSTITUTION SHALL IRREVOCABLY AGREE, INTER ALIA, THAT (I) IT WILL COMPLY AT ANY
TIME WITH THE INSTRUCTIONS ORIGINATED BY THE COLLATERAL AGENT TO SUCH BANK OR
FINANCIAL INSTITUTION DIRECTING THE DISPOSITION OF CASH, COMMODITY CONTRACTS,
SECURITIES, INVESTMENT PROPERTY AND OTHER ITEMS FROM TIME TO TIME CREDITED TO
SUCH ACCOUNT, WITHOUT FURTHER CONSENT OF SUCH GRANTOR, WHICH INSTRUCTIONS THE
COLLATERAL AGENT WILL NOT GIVE TO SUCH BANK OR OTHER FINANCIAL INSTITUTION IN
THE ABSENCE OF A CONTINUING EVENT OF DEFAULT, (II) ALL CASH, COMMODITY
CONTRACTS, SECURITIES, INVESTMENT PROPERTY AND OTHER ITEMS OF SUCH GRANTOR
DEPOSITED WITH SUCH INSTITUTION SHALL BE SUBJECT TO A PERFECTED, FIRST PRIORITY
SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT, SUBJECT TO THE LIENS
SECURING THE SENIOR INDEBTEDNESS, (III) ANY RIGHT OF SET OFF, BANKER’S LIEN OR
OTHER SIMILAR LIEN, SECURITY INTEREST OR ENCUMBRANCE SHALL BE FULLY WAIVED AS
AGAINST THE COLLATERAL AGENT (EXCEPT FOR CUSTOMARY FEES AND/OR THE AMOUNT OF ANY
LOSS TO SUCH FINANCIAL

 

14

--------------------------------------------------------------------------------


 


INSTITUTION OR BANK FOR THE FACE AMOUNT OF CHECK, DRAFT, WIRE TRANSFER OR
SIMILAR INSTRUMENT), AND (IV) UPON RECEIPT OF WRITTEN NOTICE FROM THE COLLATERAL
AGENT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, SUCH BANK OR FINANCIAL
INSTITUTION SHALL IMMEDIATELY SEND TO THE COLLATERAL AGENT BY WIRE TRANSFER (TO
SUCH ACCOUNT AS THE COLLATERAL AGENT SHALL SPECIFY, OR IN SUCH OTHER MANNER AS
THE COLLATERAL AGENT SHALL DIRECT) ALL SUCH CASH, THE VALUE OF ANY COMMODITY
CONTRACTS, SECURITIES, INVESTMENT PROPERTY AND OTHER ITEMS HELD BY IT.  WITHOUT
THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, SUCH GRANTOR SHALL NOT MAKE
OR MAINTAIN ANY DEPOSIT ACCOUNT, COMMODITY ACCOUNT OR SECURITIES ACCOUNT EXCEPT
FOR THE ACCOUNTS SET FORTH IN SCHEDULE IV HERETO.  THE PROVISIONS OF THIS
PARAGRAPH 5(I) SHALL NOT APPLY TO (I) DEPOSIT ACCOUNTS FOR WHICH THE COLLATERAL
AGENT IS THE DEPOSITARY, (II) DEPOSIT ACCOUNTS SPECIALLY AND EXCLUSIVELY USED
FOR PAYROLL, PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR
FOR THE BENEFIT OF A GRANTOR’S SALARIED EMPLOYEES, AND (III) ANY DEPOSIT ACCOUNT
WHICH INDIVIDUALLY DOES NOT AT ANY TIME HAVE A BALANCE OF MORE THAN $1,000.


 


(J)                                     MOTOR VEHICLES.


 


(I)                                     UPON THE COLLATERAL AGENT’S WRITTEN
REQUEST, EACH GRANTOR SHALL DELIVER TO THE COLLATERAL AGENT ORIGINALS OF THE
CERTIFICATES OF TITLE OR OWNERSHIP FOR ALL MOTOR VEHICLES OWNED BY IT WITH THE
COLLATERAL AGENT LISTED AS LIENHOLDER, FOR THE BENEFIT OF THE BUYERS WITH
RESPECT TO (A) ANY SUCH INDIVIDUAL MOTOR VEHICLE HAVING AN ORIGINAL PURCHASE
PRICE OF 50,000 OR MORE, OR (B) ALL SUCH MOTOR VEHICLES, IF THE AGGREGATE
PURCHASE PRICE THEREOF IS $250,000 OR MORE.


 


(II)                                  EACH GRANTOR HEREBY APPOINTS THE
COLLATERAL AGENT AS ITS ATTORNEY-IN-FACT, EFFECTIVE THE DATE HEREOF AND
TERMINATING UPON THE TERMINATION OF THIS AGREEMENT, FOR THE PURPOSE OF (A)
EXECUTING ON BEHALF OF SUCH GRANTOR TITLE OR OWNERSHIP APPLICATIONS FOR FILING
WITH APPROPRIATE STATE AGENCIES TO ENABLE SUCH MOTOR VEHICLES NOW OWNED OR
HEREAFTER ACQUIRED BY SUCH GRANTOR TO BE RETITLED AND THE COLLATERAL AGENT
LISTED AS LIENHOLDER THEREOF, (B) FILING SUCH APPLICATIONS WITH SUCH STATE
AGENCIES, AND (C) EXECUTING SUCH OTHER DOCUMENTS AND INSTRUMENTS ON BEHALF OF,
AND TAKING SUCH OTHER ACTION IN THE NAME OF, SUCH GRANTOR AS THE COLLATERAL
AGENT MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES HEREOF
(INCLUDING, WITHOUT LIMITATION, FOR THE PURPOSE OF CREATING IN FAVOR OF THE
COLLATERAL AGENT A PERFECTED LIEN ON SUCH MOTOR VEHICLES AND EXERCISING THE
RIGHTS AND REMEDIES OF THE COLLATERAL AGENT HEREUNDER).  THIS APPOINTMENT AS
ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE UNTIL ALL OF THE
OBLIGATIONS ARE INDEFEASIBLY PAID IN FULL IN CASH AND AFTER ALL TRANSACTION
DOCUMENTS HAVE BEEN TERMINATED.


 


(III)                               ANY CERTIFICATES OF TITLE OR OWNERSHIP
DELIVERED PURSUANT TO THE TERMS HEREOF SHALL BE ACCOMPANIED BY ODOMETER
STATEMENTS FOR EACH MOTOR VEHICLE COVERED THEREBY.


 


(IV)                              SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, UPON THE REQUEST OF SUCH GRANTOR, THE COLLATERAL
AGENT SHALL EXECUTE AND DELIVER TO SUCH GRANTOR SUCH INSTRUMENTS AS SUCH GRANTOR
SHALL REASONABLY REQUEST TO REMOVE THE NOTATION OF THE COLLATERAL AGENT AS
LIENHOLDER ON ANY CERTIFICATE OF TITLE FOR ANY SUCH MOTOR VEHICLE; PROVIDED,
HOWEVER, THAT ANY SUCH INSTRUMENTS SHALL BE DELIVERED, AND THE RELEASE
EFFECTIVE, ONLY UPON RECEIPT BY THE COLLATERAL AGENT OF A CERTIFICATE FROM SUCH
GRANTOR STATING THAT SUCH MOTOR VEHICLE

 

15

--------------------------------------------------------------------------------


 


IS TO BE SOLD OR HAS SUFFERED A CASUALTY LOSS (WITH TITLE THERETO PASSING TO THE
CASUALTY INSURANCE COMPANY THEREFOR IN SETTLEMENT OF THE CLAIM FOR SUCH LOSS)
AND THE AMOUNT THAT SUCH GRANTOR WILL RECEIVE AS SALE PROCEEDS OR INSURANCE
PROCEEDS.  ANY PROCEEDS OF SUCH SALE OR CASUALTY LOSS SHALL BE PAID TO THE
COLLATERAL AGENT HEREUNDER IMMEDIATELY UPON RECEIPT, TO BE APPLIED TO THE
OBLIGATIONS THEN OUTSTANDING.


 


(K)                                  CONTROL.  EACH GRANTOR HEREBY AGREES TO
TAKE ANY OR ALL ACTION THAT MAY BE NECESSARY OR DESIRABLE OR THAT THE COLLATERAL
AGENT MAY REQUEST IN ORDER FOR THE COLLATERAL AGENT TO OBTAIN CONTROL IN
ACCORDANCE WITH SECTIONS 9-105 — 9-107 OF THE CODE WITH RESPECT TO THE FOLLOWING
COLLATERAL:  (I) ELECTRONIC CHATTEL PAPER, (II) INVESTMENT PROPERTY, AND (III)
LETTER-OF-CREDIT RIGHTS.


 


(L)                                     INSPECTION AND REPORTING.  EACH GRANTOR
SHALL PERMIT THE COLLATERAL AGENT, OR ANY AGENT OR REPRESENTATIVES THEREOF OR
SUCH PROFESSIONALS OR OTHER PERSONS AS THE COLLATERAL AGENT MAY DESIGNATE, NOT
MORE THAN ONCE A YEAR IN THE ABSENCE OF AN EVENT OF DEFAULT, (I) TO EXAMINE AND
MAKE COPIES OF AND ABSTRACTS FROM SUCH GRANTOR’S RECORDS AND BOOKS OF ACCOUNT,
(II) TO VISIT AND INSPECT ITS PROPERTIES, (III) TO VERIFY MATERIALS, LEASES,
INSTRUMENTS, ACCOUNTS, INVENTORY AND OTHER ASSETS OF SUCH GRANTOR FROM TIME TO
TIME, (III) TO CONDUCT AUDITS, PHYSICAL COUNTS, APPRAISALS AND/OR VALUATIONS,
EXAMINATIONS AT THE LOCATIONS OF SUCH GRANTOR.  EACH GRANTOR SHALL ALSO PERMIT
THE COLLATERAL AGENT, OR ANY AGENT OR REPRESENTATIVES THEREOF OR SUCH
PROFESSIONALS OR OTHER PERSONS AS THE COLLATERAL AGENT MAY DESIGNATE TO DISCUSS
SUCH GRANTOR’S AFFAIRS, FINANCES AND ACCOUNTS WITH ANY OF ITS DIRECTORS,
OFFICERS, MANAGERIAL EMPLOYEES, INDEPENDENT ACCOUNTANTS OR ANY OF ITS OTHER
REPRESENTATIVES.


 


(M)                               FUTURE SUBSIDIARIES.  IF ANY OF BVI’S DOMESTIC
SUBSIDIARIES IN EXISTENCE AS OF THE DATE HEREOF EVER BECOME ACTIVE OR HAVE
ASSETS, OPERATIONS OR INCOME, OR IF BVI OR ANY OTHER GRANTOR SHALL HEREAFTER
OWN, CREATE OR ACQUIRE ANY OTHER DOMESTIC SUBSIDIARY OR MATERIAL FOREIGN
SUBSIDIARY THAT IS NOT A GRANTOR HEREUNDER OR A PARTY TO THE GUARANTY, THEN, BVI
OR SUCH OTHER GRANTOR SHALL PROMPTLY NOTIFY THE COLLATERAL AGENT THEREOF AND,
UPON THE COLLATERAL AGENT’S REQUEST, BVI OR SUCH OTHER SUCH GRANTOR SHALL CAUSE
SUCH SUBSIDIARY TO BECOME A PARTY TO THE GUARANTY AS AN ADDITIONAL “GUARANTOR”
THEREUNDER AND A PARTY TO THIS AGREEMENT AS AN ADDITIONAL “GRANTOR” HEREUNDER,
AND TO DULY EXECUTE AND/OR DELIVER SUCH OPINIONS OF COUNSEL AND OTHER DOCUMENTS,
IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT, AS THE
COLLATERAL AGENT SHALL REASONABLY REQUEST WITH RESPECT THERETO.


 


SECTION 6.                                ADDITIONAL PROVISIONS CONCERNING THE
COLLATERAL.


 


(A)                                  EACH GRANTOR HEREBY (I) AUTHORIZES THE
COLLATERAL AGENT TO FILE ONE OR MORE UNIFORM COMMERCIAL CODE FINANCING OR
CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, RELATING TO THE COLLATERAL AND
(II) RATIFIES SUCH AUTHORIZATION TO THE EXTENT THAT THE COLLATERAL AGENT HAS
FILED ANY SUCH FINANCING OR CONTINUATION STATEMENTS, OR AMENDMENTS THERETO,
PRIOR TO THE DATE HEREOF.  A PHOTOCOPY OR OTHER REPRODUCTION OF THIS AGREEMENT
OR ANY FINANCING STATEMENT COVERING THE COLLATERAL OR ANY PART THEREOF SHALL BE
SUFFICIENT AS A FINANCING STATEMENT WHERE PERMITTED BY LAW.


 


(B)                                 EACH GRANTOR HEREBY IRREVOCABLY APPOINTS THE
COLLATERAL AGENT AS ITS ATTORNEY-IN-FACT AND PROXY, WITH FULL AUTHORITY IN THE
PLACE AND STEAD OF SUCH GRANTOR AND IN THE NAME OF

 

16

--------------------------------------------------------------------------------


 


SUCH GRANTOR OR OTHERWISE, FROM TIME TO TIME IN THE COLLATERAL AGENT’S
DISCRETION, SO LONG AS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS
CONTINUING, TO TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT WHICH THE
COLLATERAL AGENT MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF
THIS AGREEMENT (SUBJECT TO THE RIGHTS OF SUCH GRANTOR UNDER SECTION 5 HEREOF),
INCLUDING, WITHOUT LIMITATION, (I) TO OBTAIN AND ADJUST INSURANCE REQUIRED TO BE
PAID TO THE COLLATERAL AGENT PURSUANT TO SECTION 5(E) HEREOF, (II) TO ASK,
DEMAND, COLLECT, SUE FOR, RECOVER, COMPOUND, RECEIVE AND GIVE ACQUITTANCE AND
RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN RESPECT OF ANY COLLATERAL,
(III) TO RECEIVE, ENDORSE, AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS,
DOCUMENTS AND CHATTEL PAPER IN CONNECTION WITH CLAUSE (I) OR (II) ABOVE, (IV) TO
FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS WHICH THE
COLLATERAL AGENT MAY DEEM NECESSARY OR DESIRABLE FOR THE COLLECTION OF ANY
COLLATERAL OR OTHERWISE TO ENFORCE THE RIGHTS OF THE COLLATERAL AGENT AND THE
BUYERS WITH RESPECT TO ANY COLLATERAL, AND (V) TO EXECUTE ASSIGNMENTS, LICENSES
AND OTHER DOCUMENTS TO ENFORCE THE RIGHTS OF THE COLLATERAL AGENT AND THE BUYERS
WITH RESPECT TO ANY COLLATERAL.  THIS POWER IS COUPLED WITH AN INTEREST AND IS
IRREVOCABLE UNTIL ALL OF THE OBLIGATIONS ARE INDEFEASIBLY PAID IN FULL IN CASH.


 


(C)                                  FOR THE PURPOSE OF ENABLING THE COLLATERAL
AGENT TO EXERCISE RIGHTS AND REMEDIES HEREUNDER, AT SUCH TIME AS THE COLLATERAL
AGENT SHALL BE LAWFULLY ENTITLED TO EXERCISE SUCH RIGHTS AND REMEDIES, AND FOR
NO OTHER PURPOSE, EACH GRANTOR HEREBY GRANTS TO THE COLLATERAL AGENT, TO THE
EXTENT ASSIGNABLE, AN IRREVOCABLE, NON-EXCLUSIVE LICENSE (EXERCISABLE WITHOUT
PAYMENT OF ROYALTY OR OTHER COMPENSATION TO SUCH GRANTOR) TO USE, ASSIGN,
LICENSE OR SUBLICENSE ANY INTELLECTUAL PROPERTY CONSTITUTING COLLATERAL NOW
OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR, WHEREVER THE SAME MAY BE LOCATED,
INCLUDING IN SUCH LICENSE REASONABLE ACCESS TO ALL MEDIA IN WHICH ANY OF THE
LICENSED ITEMS MAY BE RECORDED OR STORED AND TO ALL COMPUTER PROGRAMS USED FOR
THE COMPILATION OR PRINTOUT THEREOF; PROVIDED HOWEVER, THAT THE COLLATERAL AGENT
SHALL NOT USE, ASSIGN, LICENSE OR SUBLICENSE ANY SUCH INTELLECTUAL PROPERTY
UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, BUT SUBJECT TO THE PROVISIONS OF THE
SECURITIES PURCHASE AGREEMENT THAT LIMIT THE RIGHT OF SUCH GRANTOR TO DISPOSE OF
ITS PROPERTY AND SECTION 5(H) HEREOF, SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, SUCH GRANTOR MAY EXPLOIT, USE, ENJOY, PROTECT,
LICENSE, SUBLICENSE, ASSIGN, SELL, DISPOSE OF OR TAKE OTHER ACTIONS WITH RESPECT
TO THE INTELLECTUAL PROPERTY IN THE ORDINARY COURSE OF ITS BUSINESS.  IN
FURTHERANCE OF THE FOREGOING, UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, THE COLLATERAL AGENT SHALL FROM TIME TO TIME, UPON THE REQUEST OF
A GRANTOR, EXECUTE AND DELIVER ANY INSTRUMENTS, CERTIFICATES OR OTHER DOCUMENTS,
IN THE FORM SO REQUESTED, WHICH SUCH GRANTOR SHALL HAVE CERTIFIED ARE
APPROPRIATE (IN SUCH GRANTOR’S JUDGMENT) TO ALLOW IT TO TAKE ANY ACTION
PERMITTED ABOVE (INCLUDING RELINQUISHMENT OF THE LICENSE PROVIDED PURSUANT TO
THIS CLAUSE (C) AS TO ANY INTELLECTUAL PROPERTY).  FURTHER, UPON THE
INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL OF THE OBLIGATIONS, THE COLLATERAL
AGENT (SUBJECT TO SECTION 10(E) HEREOF) SHALL RELEASE AND REASSIGN TO SUCH
GRANTOR ALL OF THE COLLATERAL AGENT’S RIGHT, TITLE AND INTEREST IN AND TO THE
INTELLECTUAL PROPERTY, AND THE LICENSES, ALL WITHOUT RECOURSE, REPRESENTATION OR
WARRANTY WHATSOEVER.  THE EXERCISE OF RIGHTS AND REMEDIES HEREUNDER BY THE
COLLATERAL AGENT SHALL NOT TERMINATE THE RIGHTS OF THE HOLDERS OF ANY LICENSES
OR SUBLICENSES THERETOFORE GRANTED BY SUCH GRANTOR IN ACCORDANCE WITH THE SECOND
SENTENCE OF THIS CLAUSE (C).  EACH GRANTOR HEREBY RELEASES THE COLLATERAL AGENT
FROM ANY CLAIMS, CAUSES OF ACTION AND DEMANDS AT ANY TIME ARISING OUT OF OR WITH
RESPECT TO ANY ACTIONS TAKEN OR

 

17

--------------------------------------------------------------------------------


 


OMITTED TO BE TAKEN BY THE COLLATERAL AGENT UNDER THE POWERS OF ATTORNEY GRANTED
HEREIN OTHER THAN ACTIONS TAKEN OR OMITTED TO BE TAKEN THROUGH THE COLLATERAL
AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY A FINAL
DETERMINATION OF A COURT OF COMPETENT JURISDICTION.


 


(D)                                 IF A GRANTOR FAILS TO PERFORM ANY AGREEMENT
CONTAINED HEREIN, THE COLLATERAL AGENT MAY ITSELF PERFORM, OR CAUSE PERFORMANCE
OF, SUCH AGREEMENT OR OBLIGATION, IN THE NAME OF SUCH GRANTOR OR THE COLLATERAL
AGENT, AND THE EXPENSES OF THE COLLATERAL AGENT INCURRED IN CONNECTION THEREWITH
SHALL BE PAYABLE BY SUCH GRANTOR PURSUANT TO SECTION 8 HEREOF AND SHALL BE
SECURED BY THE COLLATERAL.


 


(E)                                  THE POWERS CONFERRED ON THE COLLATERAL
AGENT HEREUNDER ARE SOLELY TO PROTECT ITS INTEREST IN THE COLLATERAL AND SHALL
NOT IMPOSE ANY DUTY UPON IT TO EXERCISE ANY SUCH POWERS.  EXCEPT FOR THE SAFE
CUSTODY OF ANY COLLATERAL IN ITS POSSESSION AND THE ACCOUNTING FOR MONEYS
ACTUALLY RECEIVED BY IT HEREUNDER, THE COLLATERAL AGENT SHALL HAVE NO DUTY AS TO
ANY COLLATERAL OR AS TO THE TAKING OF ANY NECESSARY STEPS TO PRESERVE RIGHTS
AGAINST PRIOR PARTIES OR ANY OTHER RIGHTS PERTAINING TO ANY COLLATERAL.


 


(F)                                    ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING (I) EACH GRANTOR SHALL REMAIN LIABLE UNDER THE LICENSES AND
OTHERWISE WITH RESPECT TO ANY OF THE COLLATERAL TO THE EXTENT SET FORTH THEREIN
TO PERFORM ALL OF ITS OBLIGATIONS THEREUNDER TO THE SAME EXTENT AS IF THIS
AGREEMENT HAD NOT BEEN EXECUTED, (II) THE EXERCISE BY THE COLLATERAL AGENT OF
ANY OF ITS RIGHTS HEREUNDER SHALL NOT RELEASE SUCH GRANTOR FROM ANY OF ITS
OBLIGATIONS UNDER THE LICENSES OR OTHERWISE IN RESPECT OF THE COLLATERAL, AND
(III) THE COLLATERAL AGENT SHALL NOT HAVE ANY OBLIGATION OR LIABILITY BY REASON
OF THIS AGREEMENT UNDER THE LICENSES OR WITH RESPECT TO ANY OF THE OTHER
COLLATERAL, NOR SHALL THE COLLATERAL AGENT BE OBLIGATED TO PERFORM ANY OF THE
OBLIGATIONS OR DUTIES OF SUCH GRANTOR THEREUNDER OR TO TAKE ANY ACTION TO
COLLECT OR ENFORCE ANY CLAIM FOR PAYMENT ASSIGNED HEREUNDER.


 


SECTION 7.                                REMEDIES UPON EVENT OF DEFAULT.  IF
ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING:


 


(A)                                  THE COLLATERAL AGENT MAY EXERCISE IN
RESPECT OF THE COLLATERAL, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES PROVIDED
FOR HEREIN OR OTHERWISE AVAILABLE TO IT, ALL OF THE RIGHTS AND REMEDIES OF A
SECURED PARTY UPON DEFAULT UNDER THE CODE (WHETHER OR NOT THE CODE APPLIES TO
THE AFFECTED COLLATERAL), AND ALSO MAY (I) TAKE ABSOLUTE CONTROL OF THE
COLLATERAL, INCLUDING, WITHOUT LIMITATION, TRANSFER INTO THE COLLATERAL AGENT’S
NAME OR INTO THE NAME OF ITS NOMINEE OR NOMINEES (TO THE EXTENT THE COLLATERAL
AGENT HAS NOT THERETOFORE DONE SO) AND THEREAFTER RECEIVE, FOR THE BENEFIT OF
THE COLLATERAL AGENT, ALL PAYMENTS MADE THEREON, GIVE ALL CONSENTS, WAIVERS AND
RATIFICATIONS IN RESPECT THEREOF AND OTHERWISE ACT WITH RESPECT THERETO AS
THOUGH IT WERE THE OUTRIGHT OWNER THEREOF, (II) REQUIRE EACH GRANTOR TO, AND
EACH GRANTOR HEREBY AGREES THAT IT WILL AT ITS EXPENSE AND UPON REQUEST OF THE
COLLATERAL AGENT FORTHWITH, ASSEMBLE ALL OR PART OF ITS RESPECTIVE COLLATERAL AS
DIRECTED BY THE COLLATERAL AGENT AND MAKE IT AVAILABLE TO THE COLLATERAL AGENT
AT A PLACE OR PLACES TO BE DESIGNATED BY THE COLLATERAL AGENT THAT IS REASONABLY
CONVENIENT TO BOTH PARTIES, AND THE COLLATERAL AGENT MAY ENTER INTO AND OCCUPY
ANY PREMISES OWNED OR LEASED BY SUCH GRANTOR WHERE THE COLLATERAL OR ANY PART
THEREOF IS LOCATED OR ASSEMBLED FOR A REASONABLE PERIOD IN ORDER TO EFFECTUATE
THE COLLATERAL AGENT’S RIGHTS AND REMEDIES HEREUNDER OR UNDER LAW, WITHOUT
OBLIGATION TO SUCH GRANTOR IN RESPECT OF SUCH OCCUPATION, AND (III) WITHOUT
NOTICE EXCEPT AS SPECIFIED BELOW AND WITHOUT ANY OBLIGATION TO PREPARE OR
PROCESS THE COLLATERAL

 

18

--------------------------------------------------------------------------------


 


FOR SALE, (A) SELL THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE PARCELS AT
PUBLIC OR PRIVATE SALE, AT ANY OF THE COLLATERAL AGENT’S OFFICES OR ELSEWHERE,
FOR CASH, ON CREDIT OR FOR FUTURE DELIVERY, AND AT SUCH PRICE OR PRICES AND UPON
SUCH OTHER TERMS AS THE COLLATERAL AGENT MAY DEEM COMMERCIALLY REASONABLE AND/OR
(B) LEASE, LICENSE OR DISPOSE OF THE COLLATERAL OR ANY PART THEREOF UPON SUCH
TERMS AS THE COLLATERAL AGENT MAY DEEM COMMERCIALLY REASONABLE.  EACH GRANTOR
AGREES THAT, TO THE EXTENT NOTICE OF SALE OR ANY OTHER DISPOSITION OF ITS
RESPECTIVE COLLATERAL SHALL BE REQUIRED BY LAW, AT LEAST TEN (10) DAYS’ NOTICE
TO SUCH GRANTOR OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH
ANY PRIVATE SALE OR OTHER DISPOSITION OF ITS RESPECTIVE COLLATERAL IS TO BE MADE
SHALL CONSTITUTE REASONABLE NOTIFICATION.  THE COLLATERAL AGENT SHALL NOT BE
OBLIGATED TO MAKE ANY SALE OR OTHER DISPOSITION OF ANY COLLATERAL REGARDLESS OF
NOTICE OF SALE HAVING BEEN GIVEN.  THE COLLATERAL AGENT MAY ADJOURN ANY PUBLIC
OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED
THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE TIME AND
PLACE TO WHICH IT WAS SO ADJOURNED.  EACH GRANTOR HEREBY WAIVES ANY CLAIMS
AGAINST THE COLLATERAL AGENT AND THE BUYERS ARISING BY REASON OF THE FACT THAT
THE PRICE AT WHICH ITS RESPECTIVE COLLATERAL MAY HAVE BEEN SOLD AT A PRIVATE
SALE WAS LESS THAN THE PRICE WHICH MIGHT HAVE BEEN OBTAINED AT A PUBLIC SALE OR
WAS LESS THAN THE AGGREGATE AMOUNT OF THE OBLIGATIONS, EVEN IF THE COLLATERAL
AGENT ACCEPTS THE FIRST OFFER RECEIVED AND DOES NOT OFFER SUCH COLLATERAL TO
MORE THAN ONE OFFEREE, AND WAIVES ALL RIGHTS THAT SUCH GRANTOR MAY HAVE TO
REQUIRE THAT ALL OR ANY PART OF SUCH COLLATERAL BE MARSHALLED UPON ANY SALE
(PUBLIC OR PRIVATE) THEREOF.  EACH GRANTOR HEREBY ACKNOWLEDGES THAT (I) ANY SUCH
SALE OF ITS RESPECTIVE COLLATERAL BY THE COLLATERAL AGENT SHALL BE MADE WITHOUT
WARRANTY, (II) THE COLLATERAL AGENT MAY SPECIFICALLY DISCLAIM ANY WARRANTIES OF
TITLE, POSSESSION, QUIET ENJOYMENT OR THE LIKE, AND (III) SUCH ACTIONS SET FORTH
IN CLAUSES (I) AND (II) ABOVE SHALL NOT ADVERSELY EFFECT THE COMMERCIAL
REASONABLENESS OF ANY SUCH SALE OF COLLATERAL.  IN ADDITION TO THE FOREGOING,
(1) UPON WRITTEN NOTICE TO ANY GRANTOR FROM THE COLLATERAL AGENT, SUCH GRANTOR
SHALL CEASE ANY USE OF THE INTELLECTUAL PROPERTY OR ANY TRADEMARK, PATENT OR
COPYRIGHT SIMILAR THERETO FOR ANY PURPOSE DESCRIBED IN SUCH NOTICE; (2) THE
COLLATERAL AGENT MAY, AT ANY TIME AND FROM TIME TO TIME, UPON 10 DAYS’ PRIOR
NOTICE TO SUCH GRANTOR, LICENSE, WHETHER GENERAL, SPECIAL OR OTHERWISE, AND
WHETHER ON AN EXCLUSIVE OR NON-EXCLUSIVE BASIS, ANY OF THE INTELLECTUAL
PROPERTY, THROUGHOUT THE UNIVERSE FOR SUCH TERM OR TERMS, ON SUCH CONDITIONS,
AND IN SUCH MANNER, AS THE COLLATERAL AGENT SHALL IN ITS SOLE DISCRETION
DETERMINE; AND (3) THE COLLATERAL AGENT MAY, AT ANY TIME, PURSUANT TO THE
AUTHORITY GRANTED IN SECTION 6 HEREOF (SUCH AUTHORITY BEING EFFECTIVE UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT), EXECUTE AND
DELIVER ON BEHALF OF SUCH GRANTOR, ONE OR MORE INSTRUMENTS OF ASSIGNMENT OF THE
INTELLECTUAL PROPERTY (OR ANY APPLICATION OR REGISTRATION THEREOF), IN FORM
SUITABLE FOR FILING, RECORDING OR REGISTRATION IN ANY COUNTRY.


 


(B)                                 ANY CASH HELD BY THE COLLATERAL AGENT AS
COLLATERAL AND ALL CASH PROCEEDS RECEIVED BY THE COLLATERAL AGENT IN RESPECT OF
ANY SALE OF OR COLLECTION FROM, OR OTHER REALIZATION UPON, ALL OR ANY PART OF
THE COLLATERAL MAY, IN THE DISCRETION OF THE COLLATERAL AGENT, BE HELD BY THE
COLLATERAL AGENT AS COLLATERAL FOR, AND/OR THEN OR AT ANY TIME THEREAFTER
APPLIED (AFTER PAYMENT OF ANY AMOUNTS PAYABLE TO THE COLLATERAL AGENT PURSUANT
TO SECTION 8 HEREOF) IN WHOLE OR IN PART BY THE COLLATERAL AGENT AGAINST, ALL OR
ANY PART OF THE OBLIGATIONS IN SUCH ORDER AS THE COLLATERAL AGENT SHALL ELECT,
CONSISTENT WITH THE PROVISIONS OF THE SECURITIES PURCHASE AGREEMENT.  ANY
SURPLUS OF SUCH CASH OR CASH PROCEEDS HELD BY THE COLLATERAL AGENT AND REMAINING
AFTER THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL OF THE OBLIGATIONS SHALL
BE PAID OVER TO WHOMSOEVER SHALL BE LAWFULLY ENTITLED TO RECEIVE THE SAME OR AS
A COURT OF COMPETENT JURISDICTION SHALL DIRECT.

 

19

--------------------------------------------------------------------------------


 


(C)                                  IN THE EVENT THAT THE PROCEEDS OF ANY SUCH
SALE, COLLECTION OR REALIZATION ARE INSUFFICIENT TO PAY ALL AMOUNTS TO WHICH THE
COLLATERAL AGENT AND THE BUYERS ARE LEGALLY ENTITLED, SUCH EACH SHALL BE LIABLE
FOR THE DEFICIENCY, TOGETHER WITH INTEREST THEREON AT THE HIGHEST RATE SPECIFIED
IN ANY OF THE APPLICABLE TRANSACTION DOCUMENTS FOR INTEREST ON OVERDUE PRINCIPAL
THEREOF OR SUCH OTHER RATE AS SHALL BE FIXED BY APPLICABLE LAW, TOGETHER WITH
THE COSTS OF COLLECTION AND THE REASONABLE FEES, COSTS, EXPENSES AND OTHER
CLIENT CHARGES OF ANY ATTORNEYS EMPLOYED BY THE COLLATERAL AGENT TO COLLECT SUCH
DEFICIENCY.


 


(D)                                 EACH GRANTOR HEREBY ACKNOWLEDGES THAT IF THE
COLLATERAL AGENT COMPLIES WITH ANY APPLICABLE STATE, PROVINCIAL, OR FEDERAL LAW
REQUIREMENTS IN CONNECTION WITH A DISPOSITION OF THE COLLATERAL, SUCH COMPLIANCE
WILL NOT ADVERSELY AFFECT THE COMMERCIAL REASONABLENESS OF ANY SALE OR OTHER
DISPOSITION OF THE COLLATERAL.


 


(E)                                  THE COLLATERAL AGENT SHALL NOT BE REQUIRED
TO MARSHAL ANY PRESENT OR FUTURE COLLATERAL SECURITY (INCLUDING, BUT NOT LIMITED
TO, THIS AGREEMENT AND THE COLLATERAL) FOR, OR OTHER ASSURANCES OF PAYMENT OF,
THE OBLIGATIONS OR ANY OF THEM OR TO RESORT TO SUCH COLLATERAL SECURITY OR OTHER
ASSURANCES OF PAYMENT IN ANY PARTICULAR ORDER, AND ALL OF THE COLLATERAL AGENT’S
RIGHTS HEREUNDER AND IN RESPECT OF SUCH COLLATERAL SECURITY AND OTHER ASSURANCES
OF PAYMENT SHALL BE CUMULATIVE AND IN ADDITION TO ALL OTHER RIGHTS, HOWEVER
EXISTING OR ARISING.  TO THE EXTENT THAT EACH GRANTOR LAWFULLY MAY, SUCH GRANTOR
HEREBY AGREES THAT IT WILL NOT INVOKE ANY LAW RELATING TO THE MARSHALLING OF
COLLATERAL WHICH MIGHT CAUSE DELAY IN OR IMPEDE THE ENFORCEMENT OF THE
COLLATERAL AGENT’S RIGHTS UNDER THIS AGREEMENT OR UNDER ANY OTHER INSTRUMENT
CREATING OR EVIDENCING ANY OF THE OBLIGATIONS OR UNDER WHICH ANY OF THE
OBLIGATIONS IS OUTSTANDING OR BY WHICH ANY OF THE OBLIGATIONS IS SECURED OR
PAYMENT THEREOF IS OTHERWISE ASSURED, AND, TO THE EXTENT THAT IT LAWFULLY MAY,
SUCH GRANTOR HEREBY IRREVOCABLY WAIVES THE BENEFITS OF ALL SUCH LAWS.


 


SECTION 8.                                INDEMNITY AND EXPENSES.


 


(A)                                  EACH GRANTOR AGREES, JOINTLY AND SEVERALLY,
TO DEFEND, PROTECT, INDEMNIFY AND HOLD THE COLLATERAL AGENT AND EACH OF THE
BUYERS, JOINTLY AND SEVERALLY, HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
DAMAGES, LOSSES, LIABILITIES, OBLIGATIONS, PENALTIES, FEES, COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL FEES, COSTS, EXPENSES, AND
DISBURSEMENTS OF SUCH PERSON’S COUNSEL) TO THE EXTENT THAT THEY ARISE OUT OF OR
OTHERWISE RESULT FROM THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ENFORCEMENT
OF THIS AGREEMENT), EXCEPT CLAIMS, LOSSES OR LIABILITIES RESULTING SOLELY AND
DIRECTLY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS
DETERMINED BY A FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


 


(B)                                 EACH GRANTOR AGREES, JOINTLY AND SEVERALLY,
TO UPON DEMAND PAY TO THE COLLATERAL AGENT THE AMOUNT OF ANY AND ALL COSTS AND
EXPENSES, INCLUDING THE REASONABLE FEES, COSTS, EXPENSES AND DISBURSEMENTS OF
COUNSEL FOR THE COLLATERAL AGENT AND OF ANY EXPERTS AND AGENTS (INCLUDING,
WITHOUT LIMITATION, ANY COLLATERAL TRUSTEE WHICH MAY ACT AS AGENT OF THE
COLLATERAL AGENT), WHICH THE COLLATERAL AGENT MAY INCUR IN CONNECTION WITH
(I) THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY, RECORDATION,
ADMINISTRATION, AMENDMENT, WAIVER OR OTHER MODIFICATION OR TERMINATION OF THIS
AGREEMENT, (II) THE CUSTODY, PRESERVATION, USE OR OPERATION OF, OR THE SALE OF,
COLLECTION FROM, OR OTHER REALIZATION UPON, ANY COLLATERAL, (III) THE EXERCISE
OR ENFORCEMENT OF ANY OF THE RIGHTS OF THE COLLATERAL AGENT HEREUNDER, OR
(IV) THE FAILURE BY ANY GRANTOR TO PERFORM OR OBSERVE ANY OF THE PROVISIONS
HEREOF.

 

20

--------------------------------------------------------------------------------


 


SECTION 9.                                NOTICES, ETC.  ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREUNDER SHALL BE IN WRITING AND SHALL BE MAILED
(BY CERTIFIED MAIL, POSTAGE PREPAID AND RETURN RECEIPT REQUESTED), TELECOPIED OR
DELIVERED, IF TO A GRANTOR AT ITS ADDRESS SPECIFIED BELOW AND IF TO THE
COLLATERAL AGENT TO IT, AT ITS ADDRESS SPECIFIED BELOW; OR AS TO ANY SUCH
PERSON, AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PERSON IN A WRITTEN
NOTICE TO SUCH OTHER PERSON COMPLYING AS TO DELIVERY WITH THE TERMS OF THIS
SECTION 9.  ALL SUCH NOTICES AND OTHER COMMUNICATIONS SHALL BE EFFECTIVE (A) IF
SENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, WHEN RECEIVED OR THREE DAYS
AFTER DEPOSITED IN THE MAILS, WHICHEVER OCCURS FIRST, (B) IF TELECOPIED, WHEN
TRANSMITTED (DURING NORMAL BUSINESS HOURS) AND CONFIRMATION IS RECEIVED,
OTHERWISE, THE DAY AFTER THE NOTICE WAS TRANSMITTED IF CONFIRMATION IS RECEIVED,
OR (C) IF DELIVERED, UPON DELIVERY.


 


SECTION 10.                          MISCELLANEOUS.


 


(A)                                  NO AMENDMENT OF ANY PROVISION OF THIS
AGREEMENT SHALL BE EFFECTIVE UNLESS IT IS IN WRITING AND SIGNED BY EACH GRANTOR
AND THE COLLATERAL AGENT, AND NO WAIVER OF ANY PROVISION OF THIS AGREEMENT, AND
NO CONSENT TO ANY DEPARTURE BY A GRANTOR THEREFROM, SHALL BE EFFECTIVE UNLESS IT
IS IN WRITING AND SIGNED BY THE COLLATERAL AGENT, AND THEN SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH GIVEN.


 


(B)                                 NO FAILURE ON THE PART OF THE COLLATERAL
AGENT TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT HEREUNDER OR UNDER ANY
OF THE OTHER TRANSACTION DOCUMENTS SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT.  THE RIGHTS AND REMEDIES OF
THE COLLATERAL AGENT OR ANY BUYER PROVIDED HEREIN AND IN THE OTHER TRANSACTION
DOCUMENTS ARE CUMULATIVE AND ARE IN ADDITION TO, AND NOT EXCLUSIVE OF, ANY
RIGHTS OR REMEDIES PROVIDED BY LAW.  THE RIGHTS OF THE COLLATERAL AGENT OR ANY
BUYER UNDER ANY OF THE OTHER TRANSACTION DOCUMENTS AGAINST ANY PARTY THERETO ARE
NOT CONDITIONAL OR CONTINGENT ON ANY ATTEMPT BY SUCH PERSON TO EXERCISE ANY OF
ITS RIGHTS UNDER ANY OF THE OTHER TRANSACTION DOCUMENTS AGAINST SUCH PARTY OR
AGAINST ANY OTHER PERSON, INCLUDING BUT NOT LIMITED TO, ANY GRANTOR.


 


(C)                                  ANY PROVISION OF THIS AGREEMENT THAT IS
PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION,
BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PORTIONS HEREOF OR THEREOF OR AFFECTING THE VALIDITY
OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


 


(D)                                 THIS AGREEMENT SHALL CREATE A CONTINUING
SECURITY INTEREST IN THE COLLATERAL AND SHALL (I) REMAIN IN FULL FORCE AND
EFFECT UNTIL THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS, AND
(II) BE BINDING ON EACH GRANTOR AND ALL OTHER PERSONS WHO BECOME BOUND AS DEBTOR
TO THIS AGREEMENT IN ACCORDANCE WITH SECTION 9-203(D) OF THE CODE AND SHALL
INURE, TOGETHER WITH ALL RIGHTS AND REMEDIES OF THE COLLATERAL AGENT AND THE
BUYERS HEREUNDER, TO THE BENEFIT OF THE COLLATERAL AGENT AND THE BUYERS AND
THEIR RESPECTIVE PERMITTED SUCCESSORS, TRANSFEREES AND ASSIGNS.  WITHOUT
LIMITING THE GENERALITY OF CLAUSE (II) OF THE IMMEDIATELY PRECEDING SENTENCE,
WITHOUT NOTICE TO ANY GRANTOR, THE COLLATERAL AGENT AND THE BUYERS

 

21

--------------------------------------------------------------------------------


 


HEREIN OR OTHERWISE.  UPON ANY SUCH ASSIGNMENT OR TRANSFER, ALL REFERENCES IN
THIS AGREEMENT TO THE COLLATERAL AGENT OR ANY SUCH BUYER SHALL MEAN THE ASSIGNEE
OF THE COLLATERAL AGENT OR SUCH BUYER.  NONE OF THE RIGHTS OR OBLIGATIONS OF ANY
GRANTOR HEREUNDER MAY BE ASSIGNED OR OTHERWISE TRANSFERRED WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COLLATERAL AGENT, AND ANY SUCH ASSIGNMENT OR TRANSFER
WITHOUT THE CONSENT OF THE COLLATERAL AGENT SHALL BE NULL AND VOID.


 


(E)                                  UPON THE INDEFEASIBLE PAYMENT IN FULL IN
CASH OF THE OBLIGATIONS, (I) THIS AGREEMENT AND THE SECURITY INTERESTS CREATED
HEREBY SHALL TERMINATE AND ALL RIGHTS TO THE COLLATERAL SHALL REVERT TO THE
RESPECTIVE GRANTOR THAT GRANTED SUCH SECURITY INTERESTS HEREUNDER, AND (II) THE
COLLATERAL AGENT WILL, UPON SUCH GRANTOR’S REQUEST AND AT SUCH GRANTOR’S
EXPENSE, (A) RETURN TO SUCH GRANTOR SUCH OF THE COLLATERAL AS SHALL NOT HAVE
BEEN SOLD OR OTHERWISE DISPOSED OF OR APPLIED PURSUANT TO THE TERMS HEREOF, AND
(B) EXECUTE AND DELIVER TO SUCH GRANTOR SUCH DOCUMENTS AS SUCH GRANTOR SHALL
REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION, ALL WITHOUT ANY REPRESENTATION,
WARRANTY OR RECOURSE WHATSOEVER.


 


(F)                                    THIS AGREEMENT SHALL BE GOVERNED BY,
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT
THE VALIDITY AND PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION OR
NON-PERFECTION OF THE SECURITY INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER,
IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.


 


(G)                                 ANY LEGAL ACTION, SUIT OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS.  EACH GRANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS
AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT.


 


(H)                                 EACH GRANTOR AND (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS AGREEMENT) THE COLLATERAL AGENT WAIVES ANY RIGHT IT MAY HAVE TO
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER
ACTION OF THE PARTIES HERETO.

 

22

--------------------------------------------------------------------------------


 


(I)                                     EACH GRANTOR IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFORESAID COURTS IN ANY SUCH ACTION, SUIT OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH GRANTOR AT ITS
ADDRESS PROVIDED HEREIN, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH
MAILING.


 


(J)                                     NOTHING CONTAINED HEREIN SHALL AFFECT
THE RIGHT OF THE COLLATERAL AGENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GRANTOR OR
ANY PROPERTY OF SUCH GRANTOR IN ANY OTHER JURISDICTION.


 


(K)                                  EACH GRANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL
ACTION, SUIT OR PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES.


 


(L)                                     NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, BVI’S OBLIGATIONS HEREUNDER AND UNDER THE OTHER TRANSACTION DOCUMENTS
ARE SUBJECT TO THE PRIOR PERFORMANCE OF ANY CONFLICTING OBLIGATION UNDER THE
DOCUMENTS EVIDENCING THE SENIOR INDEBTEDNESS, TO THE EXTENT THAT PERFORMANCE OF
SUCH OBLIGATION HEREUNDER OR THEREUNDER WOULD BE PRECLUDED BY BVI’S SATISFACTION
OF THE REQUIREMENTS UNDER SUCH DOCUMENT OR THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER SUBORDINATION AGREEMENT.


 


(M)                               SECTION HEADINGS HEREIN ARE INCLUDED FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT
FOR ANY OTHER PURPOSE.


 


(N)                                 THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER
CONSTITUTE ONE IN THE SAME AGREEMENT.


 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

 

BroadVision, Inc.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Address:

585 Broadway,
Redwood City, CA 94063

 

[Signatures continued.]

 

--------------------------------------------------------------------------------


 

 

BroadVision Italia SrL

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BroadVision (U.K.) Ltd.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BroadVision Japan K.K.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures continued.]

 

--------------------------------------------------------------------------------


 

ACCEPTED BY:

 

Portside Growth & Opportunity Fund,
as Collateral Agent

 

 

By:

 

 

 

Name:

 

Title:

 

Address:

c/o Ramius Capital Group, L.L.C.

 

 

666 Third Avenue, 26th Floor

 

 

New York, New York 10017

 

 

Attention: Jeffrey Smith

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OR JURISDICTION OF
ORGANIZATION

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

BVI

 

INTELLECTUAL PROPERTY AND LICENSES

 

II-1

--------------------------------------------------------------------------------


 

EXISTING SUBSIDIARIES

 

INTELLECTUAL PROPERTY AND LICENSES

 

II-2

--------------------------------------------------------------------------------


 

SCHEDULE III

 

LOCATIONS OF BVI

 

LOCATION

 

Description of Location (State if Location

 

 

(i) contains Rolling Stock, other Equipment, Fixtures,

 

 

Goods or Inventory,

 

 

(ii) is chief place of business and

 

 

chief executive office, or

 

 

(iii) contains Records concerning Accounts

 

 

and originals of Chattel Paper)

 

III-1

--------------------------------------------------------------------------------


 

LOCATIONS OF EXISTING SUBSIDIARIES

 

LOCATION

 

Description of Location (State if Location

 

 

(i) contains Rolling Stock, other Equipment, Fixtures,

 

 

Goods or Inventory,

 

 

(ii) is chief place of business and

 

 

chief executive office, or

 

 

(iii) contains Records concerning Accounts

 

 

and originals of Chattel Paper)

 

III-2

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

PROMISSORY NOTES, SECURITIES, DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND
COMMODITIES ACCOUNTS

 

BVI

 

Promissory Notes:

 

 

 

Securities and Other Instruments:

 

 

 

Name and Address
of Institution
Maintaining Account

 

Account Number

 

Type of Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV-1

--------------------------------------------------------------------------------


 

EXISTING SUBSIDIARIES

 

Promissory Notes:

 

 

 

Securities and Other Instruments:

 

 

 

Name and Address
of Institution
Maintaining Account

 

Account Number

 

Type of Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV-2

--------------------------------------------------------------------------------


 

SCHEDULE V

 

BVI

 

UCC-1 FINANCING STATEMENTS

 

V-1

--------------------------------------------------------------------------------


 

EXISTING SUBSIDIARIES

 

UCC-1 FINANCING STATEMENTS

 

 

V-2

--------------------------------------------------------------------------------


 

 

SCHEDULE VI

 

BVI

 

COMMERCIAL TORT CLAIMS

 

VI-1

--------------------------------------------------------------------------------


 

EXISTING SUBSIDIARIES

 

COMMERCIAL TORT CLAIMS

 

 

VI-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT FOR SECURITY

 

[TRADEMARKS] [PATENTS] [COPYRIGHTS]

 

WHEREAS,                                                              (the
“Assignor”) [has adopted, used and is using, and holds all right, title and
interest in and to, the trademarks and service marks listed on the annexed
Schedule 1A, which trademarks and service marks are registered or applied for in
the United States Patent and Trademark Office (the “Trademarks”)] [holds all
right, title and interest in the letter patents, design patents and utility
patents listed on the annexed Schedule 1A, which patents are issued or applied
for in the United States Patent and Trademark Office (the “Patents”)] [holds all
right, title and interest in the copyrights listed on the annexed Schedule 1A,
which copyrights are registered in the United States Copyright Office (the
“Copyrights”)];

 

WHEREAS, the Assignor has entered into a Security Agreement, dated as of
                                , 2004 (as amended, restated or otherwise
modified from time to time the “Security Agreement”), in favor of Portside
Growth & Opportunity Fund, as collateral agent for certain purchasers (the
“Assignee”);

 

WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the
Assignee and granted to the Assignee for the benefit of the Buyers (as defined
in the Security Agreement) a continuing security interest in all right, title
and interest of the Assignor in, to and under the [Trademarks, together with,
among other things, the good-will of the business symbolized by the Trademarks]
[Patents] [Copyrights] and the applications and registrations thereof, and all
proceeds thereof, including, without limitation, any and all causes of action
which may exist by reason of infringement thereof and any and all damages
arising from past, present and future violations thereof (the “Collateral”), to
secure the payment, performance and observance of the “Obligations” (as defined
in the Security Agreement);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell,
assign, transfer and set over unto the Assignee and grants to the Assignee for
the benefit of the Buyers a continuing security interest in the Collateral to
secure the prompt payment, performance and for the benefit of the Buyers
observance of the Obligations.

 

The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of                           ,
20    

 

 

[GRANTOR]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

STATE OF                         

ss.:

COUNTY OF                     

 

On this          day of                               , 20    , before me
personally came                                 , to me known to be the person
who executed the foregoing instrument, and who, being duly sworn by me, did
depose and say that s/he is the                                  of
                                                                              ,
a                                         , and that s/he executed the foregoing
instrument in the firm name of
                                                                              ,
and that s/he had authority to sign the same, and s/he acknowledged to me that
he executed the same as the act and deed of said firm for the uses and purposes
therein mentioned.

 

A-3

--------------------------------------------------------------------------------


 

SCHEDULE 1A TO ASSIGNMENT FOR SECURITY

 

 

[Trademarks and Trademark Applications]

[Patent and Patent Applications]

[Copyright and Copyright Applications]

Owned by                                                             

 

--------------------------------------------------------------------------------


 

Exhibit G

 

SRZ DRAFT

11/08/04

 

GUARANTY

 

GUARANTY, dated as of November        , 2004 (this “Guaranty”), made by each of
the existing “Subsidiaries” (as defined in the Securities Purchase Agreement
defined below) of BroadVision, Inc., a Delaware corporation (the “Parent” or
“BVI”) named on the signature pages hereto (collectively, the “Existing
Subsidiaries”) and each other Subsidiary of BVI hereafter becoming party hereto
(together with the Existing Subsidiaries, each (each, a  ”Guarantor” and,
collectively, the “Guarantors”), in favor of Portside Growth & Opportunity Fund,
a company organized under the laws of the Cayman Islands, in its capacity as
collateral agent (in such capacity, the ”Collateral Agent”) on behalf of the
“Buyers” (as defined below) party to the Securities Purchase Agreement, dated as
of even date herewith (as amended, restated or otherwise modified from time to
time, the “Securities Purchase Agreement”).

 

W I T N E S S E T H :

 

WHEREAS, the Parent and each party listed as a “Buyer” on the Schedule of Buyers
attached thereto are parties to a Securities Purchase Agreement;

 

WHEREAS, the Parent and the Existing Subsidiaries have each executed and
delivered a Pledge and Security Agreement dated as of even date herewith, in
favor of the Collateral Agent (as amended, restated or otherwise modified from
time to time, the “Security Agreement”);

 

WHEREAS, it is a condition precedent to the Buyers’ obligation under the
Securities Purchase Agreement that each of the Existing Subsidiaries execute and
deliver to the Collateral Agent a guaranty guaranteeing all of the obligations
of the Parent thereunder, and that each future domestic Subsidiary or material
foreign Subsidiary of the Parent become a party to this Guaranty and the
Security Agreement; and

 

WHEREAS, each Guarantor has determined that its execution, delivery and
performance of this Guaranty directly benefit, and are within the corporate
purposes and in the best interests of, such Guarantor;

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Guarantor hereby agrees with the Collateral Agent as follows:

 


SECTION 1.     DEFINITIONS.  REFERENCE IS HEREBY MADE TO THE SECURITIES PURCHASE
AGREEMENT AND THE “NOTES” (AS DEFINED THEREIN) ISSUED PURSUANT THERETO (AS SUCH
NOTES MAY BE AMENDED, RESTATED, REPLACED OR OTHERWISE MODIFIED FROM TIME TO TIME
IN ACCORDANCE WITH THE TERMS THEREOF, COLLECTIVELY, THE “NOTES”) FOR A STATEMENT
OF THE TERMS THEREOF.  ALL TERMS USED IN THIS GUARANTY, WHICH ARE DEFINED IN THE
SECURITY AGREEMENT, THE SECURITIES PURCHASE AGREEMENT OR THE NOTES AND NOT
OTHERWISE DEFINED HEREIN, SHALL HAVE THE SAME MEANINGS HEREIN AS SET FORTH
THEREIN.

 

--------------------------------------------------------------------------------


 


SECTION 2.     GUARANTY.  EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY,
JOINTLY AND SEVERALLY, GUARANTEES THE PUNCTUAL PAYMENT, AS AND WHEN DUE AND
PAYABLE, BY STATED MATURITY OR OTHERWISE, OF ALL OBLIGATIONS OF THE PARENT FROM
TIME TO TIME OWING BY IT IN RESPECT OF THE SECURITIES PURCHASE AGREEMENT, THE
NOTES AND THE OTHER “TRANSACTION DOCUMENTS” (AS DEFINED IN THE SECURITIES
PURCHASE AGREEMENT), INCLUDING, WITHOUT LIMITATION, ALL INTEREST THAT ACCRUES
AFTER THE COMMENCEMENT OF ANY INSOLVENCY PROCEEDING OF THE PARENT OR ANY
GUARANTOR, WHETHER OR NOT THE PAYMENT OF SUCH INTEREST IS UNENFORCEABLE OR IS
NOT ALLOWABLE DUE TO THE EXISTENCE OF SUCH INSOLVENCY PROCEEDING), AND ALL FEES,
COMMISSIONS, EXPENSE REIMBURSEMENTS, INDEMNIFICATIONS AND ALL OTHER AMOUNTS DUE
OR TO BECOME DUE UNDER ANY OF THE TRANSACTION DOCUMENTS (SUCH OBLIGATIONS, TO
THE EXTENT NOT PAID BY THE PARENT, BEING THE ”GUARANTEED OBLIGATIONS”), AND
AGREES TO PAY ANY AND ALL EXPENSES (INCLUDING REASONABLE COUNSEL FEES AND
EXPENSES) REASONABLY INCURRED BY THE COLLATERAL AGENT AND THE BUYERS IN
ENFORCING ANY RIGHTS UNDER THIS GUARANTY.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, EACH GUARANTOR’S LIABILITY HEREUNDER SHALL EXTEND TO ALL AMOUNTS
THAT CONSTITUTE PART OF THE GUARANTEED OBLIGATIONS AND WOULD BE OWED BY THE
PARENT TO THE COLLATERAL AGENT AND THE BUYERS UNDER THE SECURITIES PURCHASE
AGREEMENT AND THE NOTES BUT FOR THE FACT THAT THEY ARE UNENFORCEABLE OR NOT
ALLOWABLE DUE TO THE EXISTENCE OF AN INSOLVENCY PROCEEDING INVOLVING ANY
GUARANTOR OR THE PARENT (EACH, A “TRANSACTION PARTY”).


 


SECTION 3.     GUARANTY ABSOLUTE; CONTINUING GUARANTY; ASSIGNMENTS.


 


(A)                                  EACH GUARANTOR, JOINTLY AND SEVERALLY,
GUARANTEES THAT THE GUARANTEED OBLIGATIONS WILL BE PAID STRICTLY IN ACCORDANCE
WITH THE TERMS OF THE TRANSACTION DOCUMENTS, REGARDLESS OF ANY LAW, REGULATION
OR ORDER NOW OR HEREAFTER IN EFFECT IN ANY JURISDICTION AFFECTING ANY OF SUCH
TERMS OR THE RIGHTS OF THE COLLATERAL AGENT OR THE BUYERS WITH RESPECT THERETO. 
THE OBLIGATIONS OF EACH GUARANTOR UNDER THIS GUARANTY ARE INDEPENDENT OF THE
GUARANTEED OBLIGATIONS, AND A SEPARATE ACTION OR ACTIONS MAY BE BROUGHT AND
PROSECUTED AGAINST ANY GUARANTOR TO ENFORCE SUCH OBLIGATIONS, IRRESPECTIVE OF
WHETHER ANY ACTION IS BROUGHT AGAINST ANY TRANSACTION PARTY OR WHETHER ANY
TRANSACTION PARTY IS JOINED IN ANY SUCH ACTION OR ACTIONS.  THE LIABILITY OF
EACH GUARANTOR UNDER THIS GUARANTY SHALL BE IRREVOCABLE, ABSOLUTE AND
UNCONDITIONAL IRRESPECTIVE OF, AND EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY
DEFENSES IT MAY NOW OR HEREAFTER HAVE IN ANY WAY RELATING TO, ANY OR ALL OF THE
FOLLOWING:


 


(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF ANY TRANSACTION DOCUMENT OR ANY AGREEMENT OR INSTRUMENT RELATING THERETO;


 


(II)                                  ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE GUARANTEED OBLIGATIONS,
OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ANY
TRANSACTION DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY INCREASE IN THE
GUARANTEED OBLIGATIONS RESULTING FROM THE EXTENSION OF ADDITIONAL CREDIT TO ANY
TRANSACTION PARTY OR OTHERWISE;


 


(III)                               ANY TAKING, EXCHANGE, RELEASE OR
NON-PERFECTION OF ANY COLLATERAL, OR ANY TAKING, RELEASE OR AMENDMENT OR WAIVER
OF OR CONSENT TO DEPARTURE FROM ANY OTHER GUARANTY, FOR ALL OR ANY OF THE
GUARANTEED OBLIGATIONS;

 

2

--------------------------------------------------------------------------------


 


(IV)                              ANY CHANGE, RESTRUCTURING OR TERMINATION OF
THE CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP STRUCTURE OR EXISTENCE
OF ANY TRANSACTION PARTY; OR


 


(V)                                 ANY OTHER CIRCUMSTANCE (INCLUDING ANY
STATUTE OF LIMITATIONS) OR ANY EXISTENCE OF OR RELIANCE ON ANY REPRESENTATION BY
THE COLLATERAL AGENT OR THE BUYERS THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE
AVAILABLE TO, OR A DISCHARGE OF, ANY TRANSACTION PARTY OR ANY OTHER GUARANTOR OR
SURETY.


 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Collateral Agent, the Buyers or any other
Person upon the insolvency, bankruptcy or reorganization of any Transaction
Party or otherwise, all as though such payment had not been made.

 


(B)                                 THIS GUARANTY IS A CONTINUING GUARANTY AND
SHALL (I) REMAIN IN FULL FORCE AND EFFECT UNTIL THE INDEFEASIBLE CASH PAYMENT IN
FULL OF THE GUARANTEED OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THIS
GUARANTY AND SHALL NOT TERMINATE FOR ANY REASON PRIOR TO THE MATURITY DATE AND
(II) BE BINDING UPON EACH GUARANTOR AND ITS RESPECTIVE SUCCESSORS AND ASSIGNS. 
THIS GUARANTY SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE COLLATERAL
AGENT, THE BUYERS AND THEIR SUCCESSORS, PLEDGEES, TRANSFEREES AND ASSIGNS. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING SENTENCE, ANY BUYER MAY PLEDGE,
ASSIGN OR OTHERWISE TRANSFER ALL OR ANY PORTION OF ITS RIGHTS AND OBLIGATIONS
UNDER ANY TRANSACTION DOCUMENT TO ANY OTHER PERSON, AND SUCH OTHER PERSON SHALL
THEREUPON BECOME VESTED WITH ALL THE BENEFITS IN RESPECT THEREOF GRANTED TO SUCH
BUYER HEREIN OR OTHERWISE, IN EACH CASE AS PROVIDED IN THE SECURITIES PURCHASE
AGREEMENT.


 


SECTION 4.     WAIVERS.  EACH GUARANTOR HEREBY WAIVES PROMPTNESS, DILIGENCE,
NOTICE OF ACCEPTANCE AND ANY OTHER NOTICE WITH RESPECT TO ANY OF THE GUARANTEED
OBLIGATIONS AND THIS GUARANTY AND ANY REQUIREMENT THAT THE COLLATERAL AGENT OR
THE BUYERS EXHAUST ANY RIGHT OR TAKE ANY ACTION AGAINST ANY TRANSACTION PARTY OR
ANY OTHER PERSON OR ANY COLLATERAL.  EACH GUARANTOR ACKNOWLEDGES THAT IT WILL
RECEIVE DIRECT AND INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS
CONTEMPLATED HEREIN AND THAT THE WAIVER SET FORTH IN THIS SECTION 4 IS KNOWINGLY
MADE IN CONTEMPLATION OF SUCH BENEFITS.  EACH GUARANTOR HEREBY WAIVES ANY RIGHT
TO REVOKE THIS GUARANTY, AND ACKNOWLEDGES THAT THIS GUARANTY IS CONTINUING IN
NATURE AND APPLIES TO ALL GUARANTEED OBLIGATIONS, WHETHER EXISTING NOW OR IN THE
FUTURE.


 


SECTION 5.     SUBROGATION.  NO GUARANTOR MAY EXERCISE ANY RIGHTS THAT IT MAY
NOW OR HEREAFTER ACQUIRE AGAINST ANY TRANSACTION PARTY OR ANY OTHER GUARANTOR
THAT ARISE FROM THE EXISTENCE, PAYMENT, PERFORMANCE OR ENFORCEMENT OF SUCH
GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY, INCLUDING, WITHOUT LIMITATION, ANY
RIGHT OF SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION OR
INDEMNIFICATION AND ANY RIGHT TO PARTICIPATE IN ANY CLAIM OR REMEDY OF THE
COLLATERAL AGENT AND THE BUYERS AGAINST ANY TRANSACTION PARTY OR ANY OTHER
GUARANTOR OR ANY COLLATERAL, WHETHER OR NOT SUCH CLAIM, REMEDY OR RIGHT ARISES
IN EQUITY OR UNDER CONTRACT, STATUTE OR COMMON LAW, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO TAKE OR RECEIVE FROM ANY TRANSACTION PARTY OR ANY OTHER
GUARANTOR, DIRECTLY OR INDIRECTLY, IN CASH OR OTHER PROPERTY OR BY SET-OFF OR IN
ANY OTHER MANNER, PAYMENT OR SECURITY SOLELY ON ACCOUNT OF SUCH CLAIM, REMEDY OR
RIGHT, UNLESS AND UNTIL ALL OF THE GUARANTEED OBLIGATIONS AND ALL OTHER AMOUNTS
PAYABLE UNDER THIS GUARANTY SHALL HAVE INDEFEASIBLY BEEN PAID IN FULL IN CASH. 
IF ANY AMOUNT SHALL BE PAID TO ANY GUARANTOR IN

 

3

--------------------------------------------------------------------------------


 

violation of the immediately preceding sentence at any time prior to the later
of the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, such amount shall be held in trust for the
benefit of the Collateral Agent and the Buyers and shall forthwith be paid to
the Collateral Agent and the Buyers to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Transaction Document, or to be
held as Collateral for any Guaranteed Obligations or other amounts payable under
this Guaranty thereafter arising.  If (a) any Guarantor shall make payment to
the Collateral Agent and the Buyers of all or any part of the Guaranteed
Obligations, and (b) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall indefeasibly be paid in full in cash, the
Collateral Agent and the Buyers will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment by such Guarantor.


 


SECTION 6.     REPRESENTATIONS, WARRANTIES AND COVENANTS.  EACH GUARANTOR HEREBY
REPRESENTS AND WARRANTS AS FOLLOWS:


 


(A)                                  SUCH GUARANTOR:  (I) IS AN ENTITY, DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING (OR SUCH OTHER SIMILAR CONCEPT)
UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION AS SET FORTH ON THE FIRST
PAGE HEREOF; (II) HAS ALL REQUISITE POWER AND AUTHORITY TO CONDUCT ITS BUSINESS
AS NOW CONDUCTED AND AS PRESENTLY CONTEMPLATED AND TO EXECUTE AND DELIVER THIS
GUARANTY AND EACH OTHER TRANSACTION DOCUMENT TO WHICH SUCH GUARANTOR IS A PARTY,
AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY; AND (III) IS
DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING (OR SUCH OTHER SIMILAR
CONCEPT) IN EACH JURISDICTION IN WHICH THE CHARACTER OF THE PROPERTIES OWNED OR
LEASED BY IT OR IN WHICH THE TRANSACTION OF ITS BUSINESS MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT TO THE EXTENT THAT THE FAILURE TO BE SO
QUALIFIED OR BE IN GOOD STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
SUCH GUARANTOR OF THIS GUARANTY AND EACH OTHER TRANSACTION DOCUMENT TO WHICH
SUCH GUARANTOR IS A PARTY: (I) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION; (II) DO NOT AND WILL NOT CONTRAVENE ITS CHARTER OR BY-LAWS (OR OTHER
APPLICABLE CONSTITUTIVE DOCUMENTS), ITS LIMITED LIABILITY COMPANY OR OPERATING
AGREEMENT OR ITS CERTIFICATE OF PARTNERSHIP OR PARTNERSHIP AGREEMENT, AS
APPLICABLE, OR ANY APPLICABLE LAW OR ANY CONTRACTUAL RESTRICTION BINDING ON OR
OTHERWISE AFFECTING SUCH GUARANTOR OR ITS PROPERTIES; (III) DO NOT AND WILL NOT
RESULT IN OR REQUIRE THE CREATION OF ANY LIEN (OTHER THAN PURSUANT TO ANY
TRANSACTION DOCUMENT) UPON OR WITH RESPECT TO ANY OF ITS PROPERTIES; AND (IV) DO
NOT AND WILL NOT RESULT IN ANY DEFAULT, NONCOMPLIANCE, SUSPENSION, REVOCATION,
IMPAIRMENT, FORFEITURE OR NONRENEWAL OF ANY PERMIT, LICENSE, AUTHORIZATION OR
APPROVAL APPLICABLE TO IT OR ITS OPERATIONS OR ANY OF ITS PROPERTIES, EXCEPT IN
THE CASE OF THIS CLAUSE (IV), FOR SUCH ANY SUCH DEFAULT, NONCOMPLIANCE,
SUSPENSION, REVOCATION, IMPAIRMENT, FORFEITURE OR NONRENEWAL AS WOULD NOT BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  NO AUTHORIZATION OR APPROVAL OR OTHER
ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY IS
REQUIRED IN CONNECTION WITH THE DUE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
GUARANTOR OF THIS GUARANTY OR ANY OF THE OTHER TRANSACTION DOCUMENTS TO WHICH
SUCH GUARANTOR IS A PARTY, EXCEPT FOR THE FILING OF ANY FINANCING STATEMENTS ON
FORM UCC-1

 

4

--------------------------------------------------------------------------------


 

or such other registrations, filings or recordings as may be necessary to
perfect the lien purported to be created by any Transaction Documents to which
such Guarantor is a party.

 


(D)                                 EACH OF THIS GUARANTY AND THE OTHER
TRANSACTION DOCUMENTS TO WHICH SUCH GUARANTOR IS OR WILL BE A PARTY, WHEN
DELIVERED, WILL BE, A LEGAL, VALID AND BINDING OBLIGATION OF SUCH GUARANTOR,
ENFORCEABLE AGAINST SUCH GUARANTOR IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY
BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM,
SURETYSHIP OR OTHER SIMILAR LAWS.


 


(E)                                  THERE IS NO PENDING OR, TO THE BEST
KNOWLEDGE OF SUCH GUARANTOR, THREATENED ACTION, SUIT OR PROCEEDING AFFECTING
SUCH GUARANTOR OR TO WHICH ANY OF THE PROPERTIES OF SUCH GUARANTOR IS SUBJECT,
BEFORE ANY COURT OR OTHER GOVERNMENTAL AUTHORITY OR ANY ARBITRATOR THAT (I) IF
ADVERSELY DETERMINED, COULD HAVE A MATERIAL ADVERSE EFFECT OR (II) RELATES TO
THIS GUARANTY OR ANY OF THE OTHER TRANSACTION DOCUMENTS TO WHICH SUCH GUARANTOR
IS A PARTY OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.


 


(F)                                    SUCH GUARANTOR:  (I) HAS READ AND
UNDERSTANDS THE TERMS AND CONDITIONS OF THE SECURITIES PURCHASE AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS; AND (II) NOW HAS AND WILL CONTINUE TO HAVE
INDEPENDENT MEANS OF OBTAINING INFORMATION CONCERNING THE AFFAIRS, FINANCIAL
CONDITION AND BUSINESS OF THE PARENT AND THE OTHER TRANSACTION PARTIES, AND HAS
NO NEED OF, OR RIGHT TO OBTAIN FROM THE COLLATERAL AGENT OR ANY BUYER, ANY
CREDIT OR OTHER INFORMATION CONCERNING THE AFFAIRS, FINANCIAL CONDITION OR
BUSINESS OF THE PARENT OR THE OTHER TRANSACTION PARTIES THAT MAY COME UNDER THE
CONTROL OF THE COLLATERAL AGENT OR ANY BUYER.


 


(G)                                 SUCH GUARANTOR COVENANTS AND AGREES THAT
UNTIL INDEFEASIBLE FULL AND FINAL PAYMENT OF THE GUARANTEED OBLIGATIONS, IT WILL
COMPLY IN ALL MATERIAL RESPECTS WITH EACH OF THE COVENANTS (EXCEPT TO THE EXTENT
APPLICABLE ONLY TO A PUBLIC COMPANY, OR APPLICABLE TO BVI AS THE PARENT COMPANY
OF SUCH GUARANTOR), WHICH ARE SET FORTH IN SECTION 4 OF THE SECURITIES PURCHASE
AGREEMENT AS IF SUCH GUARANTOR WERE A PARTY THERETO.


 


SECTION 7.     RIGHT OF SET-OFF.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF ANY EVENT OF DEFAULT, THE COLLATERAL AGENT OR ANY BUYER MAY, AND IS HEREBY
AUTHORIZED TO, AT ANY TIME AND FROM TIME TO TIME, WITHOUT NOTICE TO ANY
GUARANTOR (ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY EACH GUARANTOR) AND TO THE
FULLEST EXTENT PERMITTED BY LAW, SET-OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER
INDEBTEDNESS AT ANY TIME OWING BY THE COLLATERAL AGENT OR ANY BUYER TO OR FOR
THE CREDIT OR THE ACCOUNT OF ANY GUARANTOR AGAINST ANY AND ALL OBLIGATIONS OF
ANY GUARANTOR NOW OR HEREAFTER EXISTING UNDER THIS GUARANTY OR ANY OTHER
TRANSACTION DOCUMENT, IRRESPECTIVE OF WHETHER OR NOT THE COLLATERAL AGENT OR ANY
BUYER SHALL HAVE MADE ANY DEMAND UNDER THIS GUARANTY OR ANY OTHER TRANSACTION
DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE CONTINGENT OR UNMATURED.  THE
COLLATERAL AGENT AND EACH BUYER AGREES TO NOTIFY THE RELEVANT GUARANTOR PROMPTLY
AFTER ANY SUCH SET-OFF AND APPLICATION MADE BY THE COLLATERAL AGENT OR SUCH
BUYER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OF SUCH SET-OFF AND APPLICATION.  THE RIGHTS OF THE COLLATERAL AGENT
AND THE BUYERS UNDER THIS SECTION 7 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES
(INCLUDING, WITHOUT LIMITATION, OTHER RIGHTS OF SET-OFF) WHICH THE COLLATERAL
AGENT AND THE BUYERS MAY HAVE UNDER THIS GUARANTY OR ANY OTHER TRANSACTION
DOCUMENT IN LAW OR OTHERWISE.

 

5

--------------------------------------------------------------------------------


 


SECTION 8.     NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREUNDER SHALL BE IN WRITING AND SHALL BE MAILED, TELECOPIED OR DELIVERED, IF
TO ANY GUARANTOR, TO IT AT ITS ADDRESS SET FORTH ON THE SIGNATURE PAGE HERETO,
OR IF TO THE COLLATERAL AGENT, TO IT AT ITS ADDRESS SET FORTH IN THE SECURITIES
PURCHASE AGREEMENT; OR AS TO EITHER SUCH PERSON AT SUCH OTHER ADDRESS AS SHALL
BE DESIGNATED BY SUCH PERSON IN A WRITTEN NOTICE TO SUCH OTHER PERSON COMPLYING
AS TO DELIVERY WITH THE TERMS OF THIS SECTION 8.  ALL SUCH NOTICES AND OTHER
COMMUNICATIONS SHALL BE EFFECTIVE (I) IF MAILED (BY CERTIFIED MAIL, POSTAGE
PREPAID AND RETURN RECEIPT REQUESTED), WHEN RECEIVED OR THREE BUSINESS DAYS
AFTER DEPOSITED IN THE MAILS, WHICHEVER OCCURS FIRST; (II) IF TELECOPIED, WHEN
TRANSMITTED AND CONFIRMATION IS RECEIVED, PROVIDED SAME IS ON A BUSINESS DAY
AND, IF NOT, ON THE NEXT BUSINESS DAY; OR (III) IF DELIVERED, UPON DELIVERY,
PROVIDED SAME IS ON A BUSINESS DAY AND, IF NOT, ON THE NEXT BUSINESS DAY.


 


SECTION 9.     CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER TRANSACTION
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS.  EACH GUARANTOR HEREBY IRREVOCABLY
APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS ITS AGENT FOR
SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, AT ITS ADDRESS FOR NOTICES AS SET
FORTH ON THE SIGNATURE PAGE HERETO AND TO THE SECRETARY OF STATE OF THE STATE OF
NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING. 
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT AND THE BUYERS TO
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR IN ANY OTHER
JURISDICTION.  EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT ANY GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS GUARANTY AND THE OTHER TRANSACTION DOCUMENTS.

 

6

--------------------------------------------------------------------------------


 


SECTION 10.     WAIVER OF JURY TRIAL, ETC.  EACH GUARANTOR HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING
ANY RIGHTS UNDER THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY
AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR
WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR
ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS
GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION,
PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. 
EACH GUARANTOR CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF
THE COLLATERAL AGENT OR ANY BUYER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE COLLATERAL AGENT OR ANY BUYER WOULD NOT, IN THE EVENT OF ANY ACTION,
PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.  EACH
GUARANTOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE COLLATERAL AGENT AND THE BUYERS ENTERING INTO THIS GUARANTY.


 


SECTION 11.     TAXES.


 


(A)                                  ALL PAYMENTS MADE BY ANY GUARANTOR
HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT SHALL BE MADE IN ACCORDANCE
WITH THE TERMS OF THE SECURITIES PURCHASE AGREEMENT AND SHALL BE MADE WITHOUT
SET-OFF, COUNTERCLAIM, DEDUCTION OR OTHER DEFENSE.  ALL SUCH PAYMENTS SHALL BE
MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY PRESENT OR FUTURE TAXES,
LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES WITH
RESPECT THERETO, EXCLUDING TAXES IMPOSED ON THE NET INCOME OF THE BUYERS BY THE
JURISDICTION IN WHICH SUCH BUYER IS ORGANIZED OR WHERE IT HAS ITS PRINCIPAL
LENDING OFFICE (ALL SUCH NONEXCLUDED TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES, WITHHOLDINGS AND LIABILITIES, COLLECTIVELY OR INDIVIDUALLY, “TAXES”). 
IF ANY GUARANTOR SHALL BE REQUIRED TO DEDUCT OR TO WITHHOLD ANY TAXES FROM OR IN
RESPECT OF ANY AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT;


 

(i)                                     the amount so payable shall be increased
to the extent necessary so that after making all required deductions and
withholdings (including Taxes on amounts payable to the Collateral Agent or the
Buyers pursuant to this sentence) the Collateral Agent or the Buyers receive an
amount equal to the sum they would have received had no such deduction or
withholding been made,

 

(ii)                                  such Guarantor shall make such deduction
or withholding,

 

(iii)                               such Guarantor shall pay the full amount
deducted or withheld to the relevant taxation authority in accordance with
applicable law, and

 

(iv)                              as promptly as possible thereafter, such
Guarantor shall send the Collateral Agent and the Buyers an official receipt
(or, if an official receipt is not available, such other documentation as shall
be satisfactory to the Collateral Agent or the Buyers, as the case may be)
showing payment.  In addition, such Guarantor agrees to pay any present or
future taxes, charges or similar levies which arise from any payment made

 

7

--------------------------------------------------------------------------------


 

hereunder or from the execution, delivery, performance, recordation or filing
of, or otherwise with respect to, this Guaranty or any other Transaction
Document other than any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Guaranty or any other Transaction Document
(collectively, “Other Taxes”).

 

(b)                                 Each Guarantor hereby, jointly and
severally, indemnifies and agrees to hold the Collateral Agent and the Buyers
harmless from and against Taxes or Other Taxes (including, without limitation,
any Taxes or Other Taxes imposed by any jurisdiction on amounts payable under
this Section 11) paid by the Collateral Agent or any Buyer and any liability
(including penalties, interest and expenses for nonpayment, late payment or
otherwise) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  This indemnification shall
be paid within 30 days from the date on which the Collateral Agent or any Buyer
makes written demand therefor, which demand shall identify the nature and amount
of Taxes or Other Taxes.

 

(c)                                  If any Guarantor fails to perform any of
its obligations under this Section 11, each Guarantor shall, jointly and
severally, indemnify the Collateral Agent and the Buyers for any taxes, interest
or penalties that may become payable as a result of any such failure.  The
obligations of the Parent under this Section 11 shall survive the termination of
this Guaranty and the payment of the Obligations and all other amounts payable
hereunder.

 


SECTION 12.     MISCELLANEOUS.


 


(A)                                  EACH GUARANTOR WILL MAKE EACH PAYMENT
HEREUNDER IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA AND IN IMMEDIATELY
AVAILABLE FUNDS TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE BUYERS, AT SUCH
ADDRESS SPECIFIED BY THE COLLATERAL AGENT FROM TIME TO TIME BY NOTICE TO SUCH
GUARANTOR.


 


(B)                                 NO AMENDMENT OR WAIVER OF ANY PROVISION OF
THIS GUARANTY AND NO CONSENT TO ANY DEPARTURE BY ANY GUARANTOR THEREFROM SHALL
IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY SUCH
GUARANTOR AND THE COLLATERAL AGENT, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH
GIVEN.


 


(C)                                  NO FAILURE ON THE PART OF THE COLLATERAL
AGENT OR ANY BUYER TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT HEREUNDER
OR UNDER ANY OTHER TRANSACTION DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT HEREUNDER OR UNDER ANY
TRANSACTION DOCUMENT PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT.  THE RIGHTS AND REMEDIES OF THE COLLATERAL AGENT
AND THE BUYERS PROVIDED HEREIN AND IN THE OTHER TRANSACTION DOCUMENTS ARE
CUMULATIVE AND ARE IN ADDITION TO, AND NOT EXCLUSIVE OF, ANY RIGHTS OR REMEDIES
PROVIDED BY LAW.  THE RIGHTS OF THE COLLATERAL AGENT AND THE BUYERS UNDER ANY
TRANSACTION DOCUMENT AGAINST ANY PARTY THERETO ARE NOT CONDITIONAL OR CONTINGENT
ON ANY ATTEMPT BY THE COLLATERAL AGENT AND THE BUYERS TO EXERCISE ANY OF THEIR
RIGHTS UNDER ANY OTHER TRANSACTION DOCUMENT AGAINST SUCH PARTY OR AGAINST ANY
OTHER PERSON.

 

8

--------------------------------------------------------------------------------


 


(D)                                 ANY PROVISION OF THIS GUARANTY THAT IS
PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION,
BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PORTIONS HEREOF OR THEREOF OR AFFECTING THE VALIDITY
OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


 


(E)                                  THIS GUARANTY SHALL (I) BE BINDING ON EACH
GUARANTOR AND ITS RESPECTIVE SUCCESSORS AND ASSIGNS, AND (II) INURE, TOGETHER
WITH ALL RIGHTS AND REMEDIES OF THE COLLATERAL AGENT AND THE BUYERS HEREUNDER,
TO THE BENEFIT OF THE COLLATERAL AGENT AND THE BUYERS AND THEIR RESPECTIVE
SUCCESSORS, TRANSFEREES AND ASSIGNS.  WITHOUT LIMITING THE GENERALITY OF CLAUSE
(II) OF THE IMMEDIATELY PRECEDING SENTENCE, ANY BUYER MAY ASSIGN OR OTHERWISE
TRANSFER ITS RIGHTS AND OBLIGATIONS UNDER THE SECURITIES PURCHASE AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT TO ANY OTHER PERSON, AND SUCH OTHER PERSON SHALL
THEREUPON BECOME VESTED WITH ALL OF THE BENEFITS IN RESPECT THEREOF GRANTED TO
THE BUYERS HEREIN OR OTHERWISE.  EACH GUARANTOR AGREES THAT EACH PARTICIPANT
SHALL BE ENTITLED TO THE BENEFITS OF SECTION 11 WITH RESPECT TO ITS
PARTICIPATION IN ANY PORTION OF THE NOTES AS IF IT WAS A BUYER.  NONE OF THE
RIGHTS OR OBLIGATIONS OF ANY GUARANTOR HEREUNDER MAY BE ASSIGNED OR OTHERWISE
TRANSFERRED WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT.


 


(F)                                    THIS GUARANTY AND THE OTHER TRANSACTION
DOCUMENTS REPRESENT THE ENTIRE AGREEMENT OF EACH GUARANTOR, THE COLLATERAL AGENT
AND THE BUYERS WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND THERE ARE NO
PROMISES, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY THE COLLATERAL AGENT OR
ANY BUYER RELATIVE TO THE SUBJECT MATTER THEREOF NOT EXPRESSLY SET FORTH OR
REFERRED TO HEREIN OR IN THE OTHER TRANSACTION DOCUMENTS.


 


(G)                                 SECTION HEADINGS HEREIN ARE INCLUDED FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS GUARANTY
FOR ANY OTHER PURPOSE.


 


(H)                                 THIS GUARANTY AND THE OTHER TRANSACTION
DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER TRANSACTION
DOCUMENT) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED THEREIN
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.


 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by an
officer thereunto duly authorized, as of the date first above written.

 

 

BroadVision Italia SrL

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BroadVision (U.K.) Ltd.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BroadVision Japan K.K.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------